     Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 1 of 366 PageID 5097



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                    §
U.S. COMMODITY FUTURES TRADING                      §
COMMISSION, et al.                                  §
                                                    §
                      Plaintiffs,                   §
                                                    §            CIVIL ACTION NO.
v.                                                  §              3:20-CV-2910-L
                                                    §
TMTE, INC. a/k/a METALS.COM, CHASE                  §
METALS, INC., CHASE METALS, LLC,                    §
BARRICK CAPITAL, INC., LUCAS THOMAS                 §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,             §
and SIMON BATASHVILI,                               §
                                                    §
                      Defendants,                   §
                                                    §
TOWER EQUITY, LLC,                                  §
                                                    §
                      Relief Defendant.             §
                                                    §


                   APPENDIX IN SUPPORT OF RECEIVER'S
         EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD
     DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT

        Kelly M. Crawford, as the Court appointed Receiver, submits the following Appendix in

Support of the Receiver's Emergency Motion for "Show Cause" Hearing to Hold Defendants

Lucas Asher and Simon Batashvili in Civil Contempt, and Brief in Support, as follows:

Exhibit 1      Declaration of Elizabeth Planer                           pages 5 - 106

Exhibit 2      Declaration of Jennifer Hacker                            page 108

Exhibit 3      Declaration of Jeremiah Mc Wright                         pages 110 - 112

Exhibit 4      Declaration of Custodian of Records of Nasdaq             pages 114 - 156

Exhibit 5      Declaration of Receiver Kelly M. Crawford                 pages 158 - 365


APPENDIX IN SUPPORT OF RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING                PAGE I


                                                                                    APP00001
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 2 of 366 PageID 5098



       Exhibit A - Cert. of Organization of Retirement Insider, LLC           page 168

       Exhibit B - Corporate document of Retirement Insider                   page 170

       Exhibit C - Transcript of Nov. 5, 2020 depo of Asher        excerpts   pages 172 -176

       Exhibit D - Employment documents                                       pages 178 - 189

       Exhibit E - Consultant Chris Daigle documents                          pages 191 - 207

       Exhibit F - Intrinio documents                                         pages 209 - 253

       Exhibit G - Jennifer Hacker resume                                     pages 255 - 258

       Exhibit H - Consultant Peter Coyne documents                           pages 260 - 294

       Exhibit I - Transcript of YouTube video of Asher                       page 296

       Exhibit J - Transcript of Asher speaking at Harvard seminar            page 298

       Exhibit K- Bank records of Talent Writers, Inc.                        pages 300- 319

       Exhibit L - Portfolio Insider website on September 1, 2021             pages 321 - 342

       Exhibit M - Certificate of formation of P01ifolio Insider              page 344

      Exhibit N - Transcript of Asher Show Cause hearing -excerpts            pages 346 - 34 7

      Exhibit 0 -Transcript of January 29, 2021 Asher depo - excerpts pages 349 - 356

      Exhibit P - Transcript of Nov. 4, 2020 Batashvili depo - excerpts pages 358 - 365

Dated: September 16, 2021




APPENDIX IN SUPPORT OF RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING                      PAGE2


                                                                                         APP00002
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 3 of 366 PageID 5099



                                             Respectfully submitted,

                                                     SCHEEF & STONE, L.L.P.


                                                    By: Isl Peter Lewis
                                                        Peter Lewis
                                                        State Bar No. 12302100
                                                        Peter.Lewis@solidcounsel.com

                                                    500 North Akard, Suite 2700
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 706-4200
                                                    Telecopier: (214) 706-4242

                                                    ATTORNEY FOR RECEIVER
                                                    KELLY M. CRAWFORD


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 16, 2021 I electronically filed the
foregoing document with the clerk of the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the court, which provided a "Notice of Electronic Filing" to all
attorneys of record.


                                                    Isl Peter Lewis
                                                    PETER LEWIS




APPENDIX IN SUPPORT OF RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING                PAGE3


                                                                                      APP00003
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 4 of 366 PageID 5100




                         EXHIBIT 1




                                                                  APP00004
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21        Page 5 of 366 PageID 5101




                  DECLARATION OF ELIZABETH PLANER
                      PURSUANT TO 28U.S.C.§1746

       I, Elizabeth Planer, hereby make the following declaration based upon my

personal knowledge:

                                I.   BACKGROUND

       1.    My name is Elizabeth Planer (hereinafter "Declarant"), Declarant is a

POST-certified law enforcement officer in Alabama, and Declarant is a Special

Agent with the Alabama Securities Commission (hereinafter "Commission") in

Montgomery, Alabama.            Declarant has worked in this capacity for the

Commission since November 1, 2017. Declarant has been a law enforcement

officer for twenty-two years. Before becoming a Special Agent for the

Commission, Declarant was a Probation and Parole Officer for the Alabama Board

of Pardons and Paroles for eleven years. Before becoming a Probation and Parole

Officer for the Alabama Board of Pardons and Paroles, Declarant was a Police

Officer for the Montgome1y Police Department for seven years. Declarant was an

investigator for five years of that time, in which Declarant investigated violent

crimes and property crimes, which included financial crimes. Declarant attended

Auburn University Montgomery and graduated in 1999 with a Bachelor of Science

in Justice and Public Safety.

      2.     Declarant's responsibilities   as   a Special   Agent   include   the


                                     EXHIBIT

                                 l      l                                 APP00005
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21              Page 6 of 366 PageID 5102




investigation of fraud involving broker dealers, the investigation of fraud involving

investment advisers and investment adviser representatives, any type of fraud

involving securities, and fraud that targets the elderly. While working for the

Commission, Declarant has routinely analyzed and reviewed financial documents,

including, but not limited to, bank records and investment account documents.

Declarant has also reviewed and analyzed internet websites.

        3.    On May 4, 2021, Declarant began an investigation into possible

investment adviser fraud and unregistered investment adviser representative

conduct being committed by Lucas Asher ("Asher") and Simon Batashvili

("Batashvili") through a company named Portfolio Insider.

                              II.    RECORDS REVIEWED

        4.    Declarant reviewed the following documents and websites m the

preparation of this declaration: 1

              a.     The deposition of Lucas Asher taken on November 5, 2020;

              b.     The      Calif01nia      Secretary      of     State     Website       at



1
  The documents that I reviewed for the preparation of this Declaration are voluminous and
therefore not all are attached; a number are summarized herein or listed. All documents can be
made available for review upon request. Personal identifying info11nation, such as account
numbers and social~secmity numbers, have been redacted. All records we obtained via subpoena
prior to September 2020 or were publicly available after September 2020.




                                         Page 2of10


                                                                                       APP00006
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21         Page 7 of 366 PageID 5103




https://businesssearch.sos.ca.gov for business entity information on Portfolio

Insider, LLC and Retirement Insider, LLC;

              c.   The     Delaware      Secretary   of    State    Website     at

https://icis.corp .delaware.gov/Ecorp/EntitySearch/NameSearch.aspx for business

entity information on Portfolio Insider, LLC;

             d.    https://wyobiz.gov/Business/FilingSearch.aspx    for   business

entity information on Retirement Insider, LLC;

             e.    Bank Records obtained from Bank of America for accounts in

the name of TMTE Inc. DBA Metals.com, Simon Batashvili, and Fainche

Maccarthy;

             f.    Bank Records obtained from Capital One for accounts held in

the name of Tower Equity, LLC, Simon Batashvili, and Lucas Asher.

             g.    Records obtained from American Express for accounts held in

the name of Chase Metals and Fainche Maccarthy;

             h.    Records obtained from PayPal, Inc. for the accounts of Lucas

Asher and Simon Batashvili;

             1.    The defendants' website at www.portfolioinsider.com;

             J.    Records obtained from GoDaddy for the accounts associated

with Lucas Asher, Simon Batashvili, and the purchase of the domains for

barrickcapital.com, pmtfolioinsider.com, retirementinsider.com, towertrade.com,

                                   Page 3of10

                                                                           APP00007
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 8 of 366 PageID 5104




fintechterminal.com, and towerterminal.com.

           III.   PURCHASE OF PORTFOLIO INSIDER DOMAIN BY

                               BATASHVILI AND ASHER

      5.     On October 10, 2018, Retirement Insider, LLC was incorporated as a

Wyoming Limited Liability Company. The name Retirement Insider was changed

to Portfolio Insider at a later date. On October 27, 2020, Portfolio Insider, LLC

was incorporated as a Delaware Limited Liability Company.

      6.     Declarant received evidence from GoDaddy via a subpoena on

September 1, 2020 and determined that the domain for Portfolio Insider was

purchased by Batashvili before this action against the defendants was initiated.

      7.     According to a GoDaddy Legal Receipt for Shopper ID 197816793,

the website www.portfolioinsider.com was purchased by Batashvili and Asher on

July 18, 2020, with Batashvili listed as the contact for "Shipping Information," and

Asher listed as the contact for "Billing Information." Both Asher and Batashvili are

listed with the same address, phone number and email address: 8383 Wilshire

Boulevard, Beverly Hills, CA 90211, a phone number ending in 8765,

Asher@Famelab.com. This address is the same address that was used by TMTE,

Metals.com, and Batrick Capital. This purchase was more than 2 months before

this action was filed and more than 3 months before Portfolio Insider was

incorporated in Delaware. (Attachment A)

                                    Page4 oflO


                                                                             APP00008
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21         Page 9 of 366 PageID 5105




      8.     The shopper information provided by GoDaddy for Shopper ID

197816793 lists only Batashvili as the identified party affiliated with that ID

number.     The address, phone number, and email address are identical to the

information given on the Legal Receipt for the purchase of the domain

www.portfolioinsider.com. (Attachment B)

      9.     Other domains purchased under Shopper ID 197816793 include

retirementinsider. com,      towertrade.com,         fintechterminal.com        and

towerterminal.com. (Attachment C)

      10.    According to a GoDaddy Legal Receipt, Shopper ID 1978167493

purchased the domain retirementinsider.com on September 21, 2018. The only

information provided for shipping is the email address Asher@famelab.com, and

the billing information lists Batashvili with the address, 8383 Wilshire Blvd, Suite

412, Beverly Hills, CA 90211, phone number ending in 8765 and email address

Asher@famelab.com as the responsible party. The payment was made using an

American Express card ending in 49022. (Attachment D)

      11. . According to a GoDaddy Legal Receipt, Shopper ID 197816793

purchased Ultimate Domain Protection and Security Upgrade for the domain

retirementinsider.com on February 22, 2020, using an American Express card

ending in 41029. (Attachment E)

      12.    According to a GoDaddy Legal Receipt, Shopper ID 19781673

                                    Page 5of10

                                                                             APP00009
Case 3:20-cv-02910-L Document 312 Filed 09/16/21         Page 10 of 366 PageID 5106




renewed the domain retirementinsider.com on April 28, 2020. The responsible

party for billing and shipping was Batashvili. Payment reflects Batashvili used a

Visa card ending in 88813 to make the purchase. (Attachment F)

      13.    The domain towertrade.com was purchased from GoDaddy under

shopper ID 197816973 on December 13, 2018. Both Shipping and Billing

information reflect Batashvili as the responsible party. The address listed is 8383

Wilshire Boulevard, Suite 700, Beverly Hills, CA 90211, phone number ending in

8765 and email asher@famelab.com. Payment information on the receipt reflects

that Batashvili used an American Express credit card ending in 41029.

(Attachment G)

      14.   According to a GoDaddy Legal Receipt, the domain towertrade.com

was purchased from GoDaddy under shopper ID 134981181 on June 6, 2019. The

responsible party listed for both shipping and billing was "L A" with the address,

2950 31st Street, Santa Monica, CA 90405, phone number ending in 8765, and

email asher@famelab.com. Payment information on the receipt reflects that Asher

used an American Express credit card ending in 41029. (Attachment H)

      15.   The address, 2950 3pt Street, Santa Monica, CA 90405 is an office

space. This address was used by Asher as his address for his PayPal account

ending in 6084. This account was also associated with Prometheus Labs Corp., an

entity disclosed by Asher in his November 5, 2020 deposition.

                                   Page 6of10


                                                                            APP00010
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 11 of 366 PageID 5107




         16.     According to a GoDaddy Legal Receipt, the domain towertrade.com

was renewed under shopper ID 31291669 on September 20, 2019. The responsible

party for both Shipping and Billing information was Asher with address, 8383

Wilshire Boulevard, Beverly Hills, CA 90211, phone number ending in 6213, and

email address asher@famelab.com. Payment information on this receipt reflects

that Asher used PayPal for this purchase. (Attachment I)

      17.       According to Go Daddy, the Shopper Info for Shopper ID 31291669

reflects only Asher as the identified party affiliated with that ID number. The

address, phone number, and email address are identical to the information given on

the Legal Receipt for the renewal of the domain towertrade.com. (Attachment J)

      18.       Other domains purchased under the Shopper ID 31291669 include

barrickcapital.com. (Attachment K)

   IV.         PAYMENT METHODS USED TO PURCHASE DOMAIN NAMES

                     ASSOCIATED WITH BATASHVILI AND ASHER

      19.       Regarding the American Express cards ending in 49022 and 41029

referenced above, the Declarant received evidence in response to a subpoena from

American Express on July 8, 2020.

      20.       The information provided by American Express reflects that during

the month of September 2018, four Business Platinum Cards were issued on an

account held in the names Chase Metals and Fainche J. Maccarthy ("Maccarthy").

                                     Page 7of10

                                                                           APP00011
Case 3:20-cv-02910-L Document 312 Filed 09/16/21        Page 12 of 366 PageID 5108




The primary card, with the last five numbers 41003, was issued to Maccarthy, who

is known to be Batashvili' s wife. The second card, ending in 44015 was issued to

Batashvili, the third, ending in 49022 was issued to Asher, and the fourth, ending

in 41052, was issued to Samara Mills ("Mills"). (Attachment L)

      21.    Mills was an employee/office manager/executive team member in the

personnel department for Metals.com, Barrick Capital, and Tower Equity.

      22.    The American Express statement issued on October 16, 2018 reflects

a purchase of $1,482.16 by Asher using card 49022. (Attachment M)

      23.    Beginning in October 2018, Asher's American Express Card was

reissued and changed to the card ending in 41029. (Attachment N)

      24.    The American Express statement issued on December 16, 2018

reflects a purchase of $69.99 to GoDaddy on December 16, 2018 by Asher using

the card ending in 41029. (Attachment 0)

      25.    American Express records further indicate that two payments were

made on this account with primary card, 41003, for the month of December 2019:

one on December 17, 2019 and the second on December 27, 2019. Both payments

were issued from the Bank of America account held in the name TMTE Inc. DBA

Metals.com, ending in 4024. Batashvili and MacCaiihy held signing authority for

that account for the relevant period. (Attachment P)

      26.   Regarding the renewal of the domain retirementinsider.com with card

                                    Page 8of10


                                                                          APP00012
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 13 of 366 PageID 5109




number 88813 referenced above, the Declarant received evidence on April 24,

2020 in response to a subpoena issued to Capital One.

       27.     The information provided by Capital One reflects that during the

month of April 2020, two Spark Business cards were issued on an account held in

the names of Simon Batashvili and Tower Equity, LLC. The primary card, ending

in 24040, was issued to Batashvili, and the second card, ending in 88813 was

issued to Asher. (Attachment Q)

       28.    Regarding the purchase of towertrade.com via PayPal by Shopper ID

31291669 referenced above, the Declarant received evidence in response to a

subpoena issued to PayPal on April 7, 2020 for all accounts held by Asher and/or

Batashvili.

       29.    According to the transaction log for PayPal account ending in 5701,

held m the name            of Lucas Asher and associated                 with the emails

marketing@metals.com, corporate@metals.com, and corporate@chasemetals.com,

a payment of $526.91 was sent from this PayPal account to GoDaddy at 2:53:10

pm on September 20, 2019. (Attachment R) 2



2
 Attachment R is limited to the docmnents establishing that account 5701 was held in Asher)s
name. The information provided by PayPal establishing the $526.91 charge is extensive and not
easily isolated. That information can be made available for review.




                                         Page 9of10


                                                                                      APP00013
Case 3:20-cv-02910-L Document 312 Filed 09/16/21              Page 14 of 366 PageID 5110




      30.    According to the GoDaddy Legal receipt, the charge for the purchase

of the domain towertrade.com was $526.91 with a payment date and time stamp of

September 20, 2019 at 2:53: 11 PM. (Attachment S)

                                V.        DECLARATION

I declare under penalty of pe1jury under the laws of the United States of America

that the foregoing is true and coITect.

Executed on September 13, 2021, in Montgome1y, AL.




                                          Eli~ab'eth Planer




                                     Page 10of10


                                                                              APP00014
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 15 of 366 PageID 5111




                           ATTACHMENT A




                                                                   APP00015
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                    Page 16 of 366 PageID 5112

                                      Legal Receipt for Shopper ID 197816793


   Shopper ID:                      197816793
      Retelj>l ID:                  -060
   Progld:                          GoDaddy
   SiteUrl:                         IUtp:J/regi.strar.godaddy.corn
   Date (Local AZ):                 7118/2020 11:11:53 AM
   Source Code:                     ???

      Shifl}>ing Information                                                    Billing Information
      Simon Butnshvili                                                          Lucas Asher
      8383 wilshirc blvd                                                        8383 wilshirc blvd
      Beverly Hills, CA 90211 US                                                Beverly Hills, CA 90211 US
      Daytime Phono: +1..765                                                    Daytime Phone: +l . •765
      Asller@-com                                                               Evening Phone:+ 1.~765
                                                                                Ashor@.com

                                       JP:                               98. I53.204. I46::hUps://payment.api.godad
                                                                         dy.com/payapi
                                      Transnction Occurred ns: Unit((! States Dollar (USD)
                                      Pay111efll 1: Sl,616. 16
                                      P1iid:                             CrcditCttrd
                                      Processor.                         Litle-GD
                                      AVS Codo:                          y
                                      Nnme:                              Simon Balashvili
                                      Creditcard Number:                -840
                                      Creditcnrd I11fonnntio11:         MastcrCurd Exp. 0812024

   Our Charge:; will appear on their CJ'edit card statement in the 11ume "GODADDY.COM"




                780-1                              .COM Premium Domain Namo                 $17.99       $17.99      S0.18               $0.00   $18.17
                                                   Registmlion
                                                   Length: 1 Ye•n(s)
                                                   Domain: portfolioinsid1-'T.com
                                                   This is o service item.
                                                                                            --~---~---   ._

  2            779-1                               Premium Domain Nmnc Purchnnc             Sl,588.o $1,588.0 $0.00                      $0.00   $1,588.0
                                                   (one·lime fee)                           0            0                                       0
                                                   Length: I
                                                   Domnin:
                                                   This is a sel'vice item.
               1307404-1                           Full Do111ah1 Privncy uml Protection $9.99            $9.99
                                                                                                                 -- SO.()()
                                                                                                                     --·,~-~·~--   - - - --
                                                                                                                                         so.oo   $9.99
                                                   Length: I Yoat{s)
                                                   Domain: porlfolioinsider.com




CONiilDENTIAL
                                                                       GD 001363                                                              APP00016
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 17 of 366 PageID 5113




                           ATTACHMENT B




                                                                   APP00017
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 18 of 366 PageID 5114

                                     Shopper Info for Shopper ID 197816793


  Shopper ID:           197816793
  Privalc Label JD:     l
  Login Name:           Fnmelab
  First Name:           Simon
  La.~tName:            Batashvili
  Company:
  Addressl:             8383 wilshire blvd
  Address2:
  City:                 Beverly Hills
  State/Prov:           CA
  Postal Code:          90211
  Country:              us
  Phone Work:           +l-765
  Phone Home:
  Mobile:
  Fux:
  Email:                Ashcr@-.com
  Dute Created:         9/21/2018 11:46:50 AM
  Lost Changed By Date: 8/15/2020 6:49:43 PM
  Fraud:                Verified by Frnucl Dept- Customer OK
  '!'willer HOlldlc:




CONFIDENTIAL                                                   GD 000251
                                                                                           APP00018
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 19 of 366 PageID 5115




                           ATTACHMENT C




                                                                   APP00019
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                          Page 20 of 366 PageID 5116

                               Domain List ~ All for Shopper ID 197816793




  pmia.org                              OActive                               8/24/1995    8/23/2021    1606983916
   texasmetals.com                      0 Active                              7/13/2000    7/13/2021    1590936696
  retirementinsider.com                 0 Active                              4/27/2002    4/27/2021    1371638689
  seniorchecks.com                      OActive                               2/3/2008     2/3/2022     1425712438
  republicfinancial.com                 OAotive                               8/31/2012    8/31/2020    1390800376
  delawarewholesale.com                 0 Active                              12/27/2012   12/27/2020   1591389455
  vanguardbullion.com                  239 PendingICANNRequiredVerification   2/27/2018    2/27/2021    1732291726
  buygoldinmissouri.com                0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinwisconsin.com               OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinindiana.com                 OActive                                10/22/2018   10/22/2020   1386927739
  buygoldingeorgia.com                 OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinnebraska.com                OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinalaska.com                  OActive                                10/22/2018   10/22/2020   1386927739
  buygoldindelaware.com                OActive                                10122/2018   10122/2020   1386927739
  buygoldinmississippi.com             OActive                                10/22/2018   10122/2020   1386927739
  buygoldinnewhampshire.com            OAclive                                10/22/2018   10/22/2020   1386927739
  buygoldinsouthcarolina.com           0 Active                               10/22/2018   10122/2020   1386927739
  buygoldinvermonlcom                  0 Active                               10/22/2018   10122/2020   1386927739
  buygoldinmaine.com                   0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinhawaii.com                  OActive                                10/22/2018   10122/2020   1386927739
  buygoldincolomdo.com                 OActive                                10/2212018   10122/2020   1386927739
  buygoldinoklahoma.com                OActive                                10/22/2018   10122/2020   1386927739
  buygoldintexas.com                   OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinwyoming.com                 0 Active                               10/22/2018   10122/2020   1386927739
  buygoldinmontana,com                 OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinnevnda.com                  OActive                                10/22/2018   10122/2020   1386927739
  buygoldinfloridu.com                 OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinnewmexico.com               0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinpennsylvania.com            0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinkansas,com                  OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinminnesola.com               OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinmaryland.corn               OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinnewyork.com                 0 Active                               10/22/2018   1012212020   1386927739
  buygoldinwestvirginia.com            0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinarizona.com                 OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinnorthcarolina.com           OActive                                10/22/2018   10/2212020   1386927739
  buygoldintennessee.com               OActive                                10/22/2018   10/22/2020   1386927739
  buygoldinohio.com                    OActive                                10/22/2018   10/22/2020   1386927739
  bnygoldinutoh.com                    0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinmusaachusetts.com           0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinmichignn.com                0 Active                               10/22/2018   10/22/2020   1386927739
  buygoldinwashington.com              OAclive                                10/22/2018   10/2212020   1386927739
  buygoldiniowa.com                    OActive                                10/22/2018   10/2212020   1386927739
  buygoldinrhodeisland.com             0 Active                               10/2212018   10/2212020   1386927739


                                                     GD 000252
CONFIDENTIAL
                                                                                                          APP00020
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21            Page 21 of 366 PageID 5117

                                Domain List - All for Shopper ID 197816793




   buygoldinsouthdakota.com              OActive                  10/22/2018   10/22/2020   1386927739
   buygoldinarkansas.com                 0 Active                 10/22/2018   10/22/2020   1386927739
   buygoldinillinois.com                 OActive                 10/22/2018    10/22/2020   1386927739
  buygoldinkentucky.com                 OActive                   10/22/2018   10/22/2020   1386927739
   buygoldinidnho.com                   0 Active                 10/22/2018    10/22/2020   1386927739
   buygoldinoregon.com                  OActive                  10/22/2018    10/22/2020   1386927739
  buygoldinnewjersey.com                OActive                  10/22/2018    10/22/2020   1386927739
  buygoldinlouisiana.com                OActive                  10/22/2018    10/22/2020   1386927739
  buygoldinalabama.com                  0 Active                 10/22/2018    10/22/2020   1386927739
  buygoldinconnecticut.com              OActive                  10/22/2018    10/22/2020   1386927739
  buygoldinvirginin.com                 OActive                  10/22/2018    10/22/2020   1386927739
  bnygoldinnorthdakota,com              OActive                  10/22/2018    10/22/2020   1386927739
  buygoldincalifornia.com               OActive                  10/22/2018    10/22/2020   1386927739
  egonpearson.com                       0 Active                 11/27/2018    11127/2020   1405092272
  rickardsbars.com                      OActive                  12/10/2018    12/10/2020   1411733444
  bigfinanceclick.com                   0 Active                 3/12/2019     3/1212021    1460312759
  jimrickardsbook.com                   0 Active                 6/18/2019     6/18/2021    1510538838
  republicancapitul.com                 0 Active                 12/4/2019     12/4/2021    1597036584
  republicanmetals.com                  0 Active                 12/412019     12/4/2021    1597036584
  shebadiamond.com                      OActive                  12/10/2019    12/10/2021   1599627004
  shebadiamonds.com                     OActive                  12/10/2019    12/10/2021   1599627004
  stuttgartindustrinl.com               OActive                  12/16/2019    12/16/2021   1603061058
  stockllcams.org                       OActive                  12/17/2019    12/17/2021   1603573596
  portfolioinsider.com                  0 Active                 12/25/2019    12/25/2021   1719596060
  kotclbrands,com                       0 Active                 12/26/2019    12/26/2021   1607874251
  rengnnfinm1cial.com                   OActive                  12/26/2019    12/26/2021   1607918894
  studentchecks.org                     OActive                  1/2/2020      1/2/2022     1611050548
  towerterrninal.com                    0 Active                 1/14/2020     1/14/2022    1617469941
  t11rzantmt1cencored.com               OActive                  2/3/2020      2/3/2021     1627629514
  tarzannuncensored.com                 OActive                  2/3/2020      2/3/2021     1628051819
  fintechterminal.com                   0 Active                 214/2020      2/4/2021     1628680401
  retirementbeauty.com                  0 Active                 2114/2020     2/14/2022    1633861489
  kotelholdings.com                     0 Active                 2/14/2020     2/14/2022    1633894471
  blackcondas.com                       0 Active                 2/19/2020     2/19/2021    1636427799
  lucasasherestates.com                 OActive                  2120/2020     2/20/2021    1637591311
  xn--julietarodrguez-fpb.com           OActive                  3/4/2020      3/4/2021     1644874174
  newmontfinancinl.com                  0 Active                 317/2020      3/7/2021     1646583376
  glencorcfinancial,com                 OActive                  3/8/2020      3/8/2021     1646615878
  newmontadministmtion.com              0 Active                 4/2/2020      4/2/2021     1661024422
  texnsadministration.com               OActive                  4/2/2020      4/2/2021     1661024422
  ban-ickndminish·ution.com             OActive                  4/2/2020      4/2/2021     1661024422
  reaganadministration.com              0 Active                 4/2/2020      4/2/2021     1661024422
  berkshireadminislrntion.com           OActive                  4/2/2020      4/2/2021     1661595714
  lifeadministrative.com               OActive                   4/5/2020      4/5/2021     1661610322


                                                    GD 000253
                                                                                              APP00021
CONFIDENTIAL
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21             Page 22 of 366 PageID 5118

                                Domain List - All for Shopper ID 197816793




  skydivingservice.com                  OActive                  4/25/2020   4/25/2021
                                                                                         ~i~~~:1~*~);if~1
                                                                                         1674372331
  institntioninsider.com                0 Active                 51212020    51212022    1678615702
  brighthousemetals.com                 0 Active                 512012020   5/20/2022   1689018543
  fidelitybullion.com                   0 Active                 5/20/2020   5/20/2022   1689019309
  fidelityadministration,corn           OActive                  5/20/2020   5/20/2022   1689019404
  retirementsuperstore.com              OActive                  5/25/2020   5/25/2022   1691762105
  lifopreciousmetals.corn               0 Active                 5/27/2020   5/27/2022   1692852526
  usestatetrust.com                     0 Active                 6/22/2020   6/22/2022   1706972741
  conservativesavers.com                0 Active                 6/22/2020   6/22/2021   1706972741
  kotelindustries.com                   OActive                  7/11/2020   7/11/2022   1716405532
  glenncorefinancial.com                OActive                  7/17/2020   7/17/2021   1719179487
  brookfleldmetals.com                  0 Active                 7/17/2020   7/17/2021   1719190772
  northwesterncap.com                   OActive                  7/17/2020   7/17/2021   1719194328
  brookfleldcnp.com                     OActive                  7/23/2020   7/23/2021   1722062927
  northwesternfinnnce. com              OActive                  7123/2020   7/23/2021   1722147228
  berkshiregoldgroup.com                0 Active                 8/13/2020   8/13/2022   1731923870
  berkshireaccounts.com                 0 Active                 8/15/2020   8/15/2022   1732893901




                                                   GD 000254
CONFIDENTIAL
                                                                                           APP00022
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                               Page 23 of 366 PageID 5119
                                                Notes for Shopper ID 197816793
                                                                  9/20/2018 to 8/21/2020



   17/13/2018 9:07:33 AM /Romine, Chnd I Client Chad Romine accessed 11ccoW1t with reason "Gcncrul/Rc,-sc11rcl111 , Vulidution was skipped.
   IP: GoDuddy Internal
   12/13/2018 9:07:00 AM I Auth Platform I Client Shopper 197816793 WM lmpersoaated by Chad Romine, employee cromine
   IP: GoDuddy Intcrnnl
   12/10/2018 4:52:20. PM I RcgHcrc11!csSvc I                 Setting A11loRe11cw ;, 1: .CO:M Domain Numc Registration· I Year (recurring) Order!D:
   Client IP: GoDaddy Internal                                1411733444 Row!D: 0 Nnmespnce:domniu RcsourccID: 282655145
                   -
   12/10/20184:52:19 PM I RegAge111Svc/ Client Domain name rickardsbars.com registered
   IP: OoDuddy lolcrnnl
   12/10/20184:52:15 PM ll'ost J1urchusc                      Domain JlICKARDSBARS.COM prh•acy set up. DBP customer number is~339.
   Processing I Client IP: OoDaddy Internal
   12/10/2018 4:52:14 PM I                                    New preference.mnrkctlcl: "en-US"
   pci,cCommClicnt.prod.i11trancLgdg I Client IP:
   GoDaddy Internal
   12/8/2018 2:57:02 PM I                                     New preferencc.murketld: "en-US"
                                                                                                                                              -
   pci.cCommClicnt.prod.intranot.gdg I Client IP:
   GoDucldy Internal
   12/8/2018 2:52:27 PM I                                     Now prcfcrcncc.mlll'kotTd: "en-US"
   pci.eCommClient.prod.intrauet.gdg I Client lP:
   GoDuddy Jntcmul
  -·
   12/8/2018 2:44:29 PM I Rfli-customcr·           prcfcrcncc.allowcdCummunicatiun'l'ypes Old:
   conseut.prod.client.lut.goduddy.oom /Client IP: "['EMAIL_NOTIFICATION','EMAJL_PROMOT!ONAL','PIJONW]", New:
   19?.. 168.179.'.18                              "('llMAIL_ACCOUN'l'_SUMMAR Y','l.lMAIL_NOTJFICATION','EMAIL_PROMOTIONAL','PH
                                                   ONE']"
   12/6/2018 6:30:57 PM I v_renulyn5809 / Clicnl              hosting: lntimate Linux Hosting with cPancl (400224391) (6d3ddc55-clfe-l le8-814a-
   II': OoDaddy lntenial                                      3417ebe725e0) entered account
                        ---                               ·~-   . ·---·
  12/6/2018 3:08:43 l'M I DiRz, llennlyn /Client              Commented on case 34579514: Contact fonn domain blocked aml flagged ns spam
  IP: OoDaddy Internal
               -
  12/6/2018 1:52:04 PM I Bryce Elum I Client IP: Incident 37736920 resolved by Bryce Elntn 011 Thursday, December 6, 2018 1:52:02 PM.
  GoDaddy Intemnl
  1216/2018 I :40:01 PM I Dinz, Renalyn/ CU cul               Rcnulyn Din'l ncccsscd 11ccount with reason "Gcncral/Rcsoarch". Account was validRted with
  IP: GoDaddy lnterual                                        Shopper Ph'l.
                              -         ---·--·- --...-----
  1216/201& 1:40;00 PM I Anth Platforn1 I Client Shopper 197816793 was impersonnted by Rcuulyn Dhl'l, employee v_rcnulyn.5B09
  II': OoDaddy Internal
                      . -·-··-                    --- .......... _
                                                    ~....__




  121612018 11 :29:23 AM I Diaz, Rcnulyn I Client Rennlyn Dinz accessed account with reason "General/Research". Account was validolcd with
  JP: OoDnddy Intcrnul                            Shower PIN.
  12/6/2018 11:29:00 AM I Auth Plulfonn I Client ShOJlpcr I97816793 wus impcnmnutcd by Rcnalyn Diaz, employee v_rcnalyn5809
  IP: GoJJaddy Internal
                                                                                                                               -·-··--~-·----·~~-

  12/5/2018 6:58:05 PM I v_loyd0056 /Client IP: lrnstedSite: TrustcdSite (400224216) (Ou7b0u86-c t fc-1 l c8-8 I4'/-34 I7cbe7260 I) entered account
                                                                                                                                                                --·---
  GolJaddy Internal
  -·-·
   1215/2018 6:56:32 PM I v_Joyd0056 /Client IP:              hosting: Ultimate Linux Hosting wilh cPnnel (400224391) (6d3ddc55-clfc-l lc8-814a-
  GoDuddy Jntcm11l                                            341 '/ebc725c0) entered account
                                                                                                                             --~·--·~----

  1215!2018 6:02:00 PM I jnypcc6469 I Client IP:              hosting: Ultimate Linux Hosting with cPanol (400224391) (6d3ddc55-clte-l le8-8L4a-
  GoDnddy Iutornal                                            3417cbc725c0) entered uccount
                                                                                                             -~   ....   ~




  1215/2018 12:34:06 PM I Omug11, Loyd I Client chutted with Simon Bntashvili CB!I +I .~765 ChatlD: ~822 regarding cl'anel Jlosting
  II': GoDaddy Internal                         Additional Comments: edoo ex nbo11t srntp for conlucl form udv no option to use other smlp
                                                rctircmcntinsidcr.com
  -12/5/2018
           11 :57:00 AM I Mmrnger: Loyd                       CHM uscr7.6454 ·Loyd Omaga has entered DCCS accessing shopper 197816793.
  Omugu I Client IP; GoDaddy Intonml
                                                                                          -                                          ......   ~-.-----..----




CONFIDENTIAL                                                                  GD 000316
                                                                                                                                                               APP00023
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 24 of 366 PageID 5120




                           ATTACHMENT D




                                                                   APP00024
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                              Page 25 of 366 PageID 5121
                                    Legal Receipt for Sboppe1· ID 197816793


   Shopper ID:                     197816793
   Receipt ID:                     1371638689
   Progld:                         GoDacldy
   SitcUrl:                        http://rcgistmr.godaddy.com
   Date (Local AZ):                9121/2018 11:50:09 AM
   Source Code:                    'ln

   Shipping Information                                                     Billing Jnfol'mation
   Asher@Jlamclab.com                                                      Simon Balashvili
                                                                           8383 wilshire blvd suite 412
                                                                           Beverly Hills, CA 90211 US
                                                                           Dnytime Phonti: +1.-765
                                                                           Ashcr@Fmnclub.corn

                                     IP:                            2 I 6.240.54.236::htlps://payment.upi.godud
                                                                    dy.comlpayapi
                                     Transaction Oecun·ed ns: United States Doll11r (USD)
                                     l'ayme11t I: $1,482,16
                                     Pnid:                          CredlLCnrd
                                     Processor:                     AMEXDiroct-OD
                                     AVSVode:                       M
                                     Name:                          Simon Batushvili
                                     Creditcnrd Number:
                                     Creclitcard luformntion:       --9022
                                                                    AMEX Exp. 03/2023

   Our Charges will appear on !heir credit card statomont in the name "OODADDY.COM"




              780-1                               .COM Premium Domuin Numc             $14.99    $14.99    $0.18              $0.00   $15.17
                                                  Registration
                                                  Length: l Ycar(s)
                                                  Domain: rotiremeutinsidet.com
                                                  This i~ a service item.
                                                                      ---~-1--~-+----+----11----+---~-+-----l
  2           779-1                               Premium Dlimain Name Pmchase         $1,459.0 Sl,459.0 $0.00                $0.00   $1,459.0
                                                  (one-time fee)                       0        0                                     0
                                                  Length: I
                                                  Domain:
                                                  TWs is n service item.
  0----1------------+------------·-·~~.--1----1
  3           7002-1                              Privuto Trnnsfor Services            S9.99    $7.99      $0.00              $0.00   $7.99
                                                  Length: I Year(s)
                                                  Domain: retiromcntinsidcr.com
                                                  This Is n service item.




  $1,482.16                         $0.00                                 $0.00                                   $1,482.16




CONFmF.NTIAI,
                                                                   GD 001488
                                                                                                                                 APP00025
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 26 of 366 PageID 5122




                           ATTACHMENT E




                                                                   APP00026
         Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                    Page 27 of 366 PageID 5123
                                       Legal Receipt for Shopper ID 197816793


    Shopper ID:                       19781 6793
    Receipt ID:                       1638626886
    l'rogld:                          Go Daddy
    SitcUrl:                          http://regislrar.godaddy.com
    Date (Local AZ):                  212212020 5:27:06 PM
    Source Code:                      ???

       Shipping Information                                                        Billing Information
       Simon Butashvili                                                            Simon Batnshvili
    8383 wilshirc blvd                                                             8383 wi lshire bl vd
       Beverly Hills, CA 90211 US                                                  Beverly Hills, CA 90211 US
       Daytime Phone :+ 1.- 8 7 6 5                                                Daytime Phone:+ I .mmi765
    Asher@Fa mclab.com                                                             Asher@Fu melub.eom

                                        IP:                                76.91 .5.229: :hllps:l/paymcnt.api.godaddy.c
                                                                           om/pa ya pi
                                        Trnnsncllon Occurred ns: United Stntcs Dollnr (USO)
                                        Pfly111e11t   1: S2.27
                                        Paid:                              Credit Card
                                        Processor:                         AMEXDirect-GD
                                        AVS Code:                         M
                                        Name:                             Simon Butushvili
                                        Crcclitcurd Numb er:              -1029
                                        Creditcurd lnfonnation:           AM EX Exp. I 012023

    Our Charges will appenr on their credit cur\! stutemeut in the u11mc "GO DADDY .COM"

                                                                                                Unit      Today's JC ANN                       Extrn    Tot11l
        Row                  Lnbcl                                    Name                                                             Qty
                                                                                                Price      Price      Fee                      Disc.    Price
    I           125701-1                               Ultim ate Domain Protection and        $ 17 .99    $12.99   $0.00           I          $0.00    $2.27
                                                      Sec urity Upgrudc
                                                      Length: I Year(s)
                                                      Domain : rctircmcntinsidcr.com
                                                      Thi s is a service item.
   2                                                   Private Registrntion Services                               $0.00           I
                                                      Length: 1 Year(s)
                                                      Domain:
   3                                                  Domain Ownership Protection                                  $0.00           I
                                                      Length: I Year(s)
                                                      Domain:


                  Subtotal                     Shipping & Handling                                 Tnx                                       Totnl

   $2.27                               SO.OD                                     $0.00                                    S2 .27




CO LllDE 1't'I AL
                                                                          GD 001404
                                                                                                                                                APP00027
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 28 of 366 PageID 5124




                           ATTACHMENT F




                                                                   APP00028
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                    Page 29 of 366 PageID 5125
                                    Legal Receipt for Shop1>er ID 197816793


   Shopper ID:                     197816793
   Receipt ID:                     1676068335
   Progld:                         Clo Daddy
  SitcUrl:                         http://registmr.godaddy.com
   Dnte (Local AZ):               4128/2020 7:46:54 AM
  Source Code:                    ROJIB from_npp: wsc_dr

   Shipping Information                                                           Hilling Info1·mntlo11
   Simon Bntushvili                                                               Simon Bntnshvili
   8383 wilshiro blvd                                                             8383 wilshirc blvd
   Beverly Hills, CA 90211 US                                                     Bovorly Hills, CA 90211 US
   Daytimo Phontl: + 1 - 7 6 5                                                    Daytime Phone: ·f 1 - 7 6 5
   Asher@llamelllb.com                                                            Ashcr@Fumcluh.com

                                     Tr1msncllon Occul'l'cd as: United Slates J>ollar (US]))
                                     Payment 1: $46.15
                                     P11id:                           Credit Card
                                     Procc~sor:                       Lille·GD
                                     AVSCodc:                         N
                                     Name:                            Si111011   Batashvili
                                     Crcditc11rd Number:              -813
                                     Crcditc11rd lnfonnation:         Visn Exp. 11/2024

  Our Charges will uppcur on their credit curd slatcnrnnl in the name "GODADDY .COM"




             IOIOl-1                              .COMDomainNa1neRencwal-l                    S11.99   $17.99   $0.18        $0.00   $18.17
                                                  Yeur (recurring)
                                                  Length: I Year(s)
                                                  Domuin: rutiremcntinsidcr.corn
  1-~~-+-~~~~~~~-~~~~


  2          125700-1                             Ultimate Domain Prolec.tion and             S27.98   S27.98   $0.00        $0.00   $27.98
                                                  Security Reuewnl
                                                  Length: l Year(s)
                                                  Domain; rctiromcnlinsidcr.com
  1--~~-+·~~~--~~~~~~~--i1--~~~~.

  3                                               Domain Ownership Prolc<.'tion -                               $0.00
                                                  Renewal
                                                  I.cngth: I Ycar(s)
                                                  Domuin: rotiromentinsidcr.com




  $46.15                            $0.00                                        $0.00                              $46.15




CONFIDENTIAL
                                                                      GD 001304
                                                                                                                                APP00029
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 30 of 366 PageID 5126




                           ATTACHMENT G




                                                                   APP00030
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                              Page 31 of 366 PageID 5127
                                     Legal Receipt for Shopper ID 197816793


   Shopper Jl);                    197816793
   Receipt ID:                     1413273727
   Progld:                         GoDaddy
   SiteUri:                        http://rcgi~!rur.goduddy.com

   Dute (Local A't;);              12113/2018 8:01:07 PM
   Source Code:                    GPPTCUST

   ShlJ>ping Information                                                    Dilling Information
   Simon BulaHhvili                                                          Simon Batnshvili
   8383 Wilshire Blvd Suite 700                                             8383 wilshire blvd rmite 412
   Beverly Hills, CA 9021 l US                                              Beverly Hills, CA 90211 US
   Dnytimc Phone: ·t 1....-n65                                              Daytime Phone:+ 1. •765
   A~her@Fumelah.com                                                        Asher@Fnmelab.com

                                      IP:                           76.81.143 .154::https:f/pnyment.npi.godadd
                                                                    y.comfpayapi
                                     'l'ransnctlon Occurred as: United States Dollar (USO)
                                     Payment I: $69.99
                                     Paid:                          Credit Cnrd
                                     Processor:                     AMRXDirect-GD
                                     AVS Code:                      M
                                     Name;                          Simon Batnshvlll
                                     Crcditcard Number:            -1029
                                     Creditcard lnt'onnation:      AMID'. Exp. l 0/2023

   Our Charges will appear on their credit card statement in the name "OODADDY .COM"




              850-1                               Domain Bny Service                   $69.99   $69.99     $0.00          $0.00   $69.99
                                                  L<.'llgth: I
                                                  Domuiu: towerlrade,corn
                                                  This is a service item.




   $69.99                            S0.00                                  $0.00                                $69.99




CONFIDJ.;NTJAL
                                                                   GD 001471
                                                                                                                             APP00031
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 32 of 366 PageID 5128




                           ATTACHMENT H




                                                                   APP00032
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                   Page 33 of 366 PageID 5129
                                      Legal Receipt for Shopper ID l.34981181


   Shopper ID:                       134981181
   Receipt ID:                       1504515901
   Progld:                           GoDnddy
   SiteUrl:                          http://registrnr.godnddy.com
   Date (J.00111 AZ):                6/6/2019 12:57:40 PM
   Source Code:                      GPPTCOM

    Shipping lnfonnntlou                                                       Billing lnfol'lnation
    LA                                                                         LA
    2950 31st street                                                           295031st street
    Santa Monica, CA 90405 us                                                  Snnta Monica, CA 90405 us
    Daytime Phone: +1.1im3765                                                  D11ytitm: Phone: 11.765
    nsher@furnelab.com                                                         11shct@famola~.001


                                       IP:                             76.8 l.143. IS4::hltps://p11y1ntmt,npi.godadcl
                                                                       y.com/puyapi
                                       Trousacllon Occurred 11s: United States D111lar (USD)
                                       Pa)'me11t l:   $69.99
                                       P~id:                           Credit Citrd
                                       Processor:                      AMF.XDircct-GD
                                       AVS Code:                       I.
                                       Name:                           Lucas Asher
                                       C«;ditcnrd Nmubcr:             ~1029
                                       Crcclitcard Tnfomiation:        AMF.X Hxp. 412022

   Our Charges will 11ppc11r on their credit card ~lutcmcnt in the nnmc ''llODADDY.C:OM"




              850-J                                 Domain Brnker Service                 $69.99      S69.99     $0.00   so.oo   $69.99
                                                    Length: 1
                                                    Domain: towertrade.com
                                                    This is 11 service item.




CONFrDF,NTJ Al,
                                                                      GD 001295
                                                                                                                            APP00033
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 34 of 366 PageID 5130




                           ATTACHMENT I




                                                                   APP00034
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                 Page 35 of 366 PageID 5131
                                     Legal Receipt for Shopper ID 31291669


   Shopper ID;                     31291669
   Receipt ID:                     1558561037
   Progld:                         GoDaddy
   Si1eUrl:                        http://registrar.godaddy.com
   Date (Local AZ):                9/20/20192:53:11 PM
   Source Code:                    ???

      Shipping Information                                                       Billing Information
   Lucas Asher                                                                   Lucas Asher
   Prometheus. Lnboratories Corp                                                 Prometheus Laboratories Corp
      8383 wilshire blvd                                                         8383 wilshire blvd
   beverly hills, CA 90211 US                                                    beverly hills, CA 90211 US
   Daytime Phone: +l.3108666213                                                  Daytime Phone: +l.3108666213
   asher@fomelnb.com                                                             asher@famelab.com

                                     IP:                               98.153.204.146 ::https://payment.api.godad
                                                                       dy.com/payapi
                                     Transaction Occurted as: United States Dollar (USD)
                                     Payment 1: $526.91
                                     Paid:                             paypal
                                     Processor:                        PayPal-GD
                                     Account:

  Our Charges will appear on their credit card statement in the name "GODADDY.COM"




               70371-1                            .COM Bulk Domain Name Renewal $71.96                $71.96    $0.72   $0.00   $72.68
                                                  (6-20) - 4 years (recurring)
                                                  Length: 4 Year(s)
                                                  Domain; towertrade.eom
                                                  Th.is is a service item.
  2            7001-1                             Private Registration Services            $9.99      $9.99     $0.00   $0.00   $39.81
                                                  Length: I Ye11r(s)
                                                  Domain: towertrade.com
                                                  This is a service item.
  3            70371-l                            .COM Bulk Domain Name Renewal $71.96                $71.96    $0.72   $0.00   $72.68
                                                  (6-20) • 4 years (recurring)
                                                  Length: 4 Year(s)
                                                  Domain: unfits.com
                                                  This is n service item.
  4            17001-1                            Privato Registration Services -         $9.99       $9.99     $0.00   $0.00   $39.96
                                                  Renewal
                                                  Length: 1 Yenr(s)
                                                  Domain: unfits.com
                                                  This is a service item.




CONFIDENTIAL
                                                                       GD 001671
                                                                                                                           APP00035
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 36 of 366 PageID 5132
                        Legal Receipt for Shopper ID 31291669




   5       70041-1            .COM Bulk Domain Name Renewal $35.98      $35.98   $0.36   $0.00   $36.34
                              (6-20) - 2 years (recurring)
                              Length: 2 Year(s)
                              Domain: ecoeons.com
                              This is a service item .
   6       70371-1            .COM Bulk Domain Name Renewal $7 l .96    $71.96   $0.72   $0.00   $72.68
                              (6-20) - 4 years (recurring)
                              Length: 4 Year(s)
                              Domain: paylessrnnt.com
                              This is n service item.
  7        17001-1            Private Registration Services -   $9.99   $9.99    $0.00   $0.00   $39.96
                              Renewal
                              Length: 1 Year(s)
                              Domain: paylessrent.com
                              This is a service item.
  8        968-1              .COM Bulk Domain Name Renewal $17.99      $17.99   $0.18   $0.00   $18.17
                              (6-20) (recurring)
                              Length: l Year(s)
                              Domain: soldierchecks.com
                              This is a service item.
  9        17001-1            Private Registration Services -   $9.99   $9.99    $0.00   $0.00   $9.99
                              Renewal
                              Length: I Year(s)
                              Domain: soldierchecks,com
                              This is a service item.
  10      70571-1             .ORG Bulk Domain Name Renewal $83.96      $83.96   $0.72   $0.00   $84.68
                              (6-20) - 4 years (recurring)
                              Length: 4 Year(s)
                              Domain: soldierchecks.org
                              This is a service item.
  11      17001-1             Private Registration Services -   $9.99   $9.99    $0.00   $0.00   $39.96
                              Renewal
                              Length: 1 Year(s)
                              Domain: soldierchecks.org
                              This is a service item.




CONFIDENTIAL
                                                   GD 001672
                                                                                           APP00036
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                   Page 37 of 366 PageID 5133
                                     Legal Receipt for Shopper ID 31291669


  Shopper ID:                      31291669
  Receipt ID:                      1558561037
  Progld:                          GoDaddy
  SiteUrl;                         http://registrar.godaddy.com
  Date (Local AZ):                 9120120192:53:11 PM
  Source Code:                     ???

   Shipping Information                                                          Billing lnfo1·mation
   Lucas Asher                                                                   Lucas Asher
   Prometheus. Luboratories Corp                                                 Prometheus Laboratories Corp
   8383 wilshire blvd                                                            8383 wilshire blvd
   beverly hills, CA 90211 US                                                    beverly hills, CA 90211 US
   Daytime Phone: +I.3108666213                                                  Daytime Phone: +l.3108666213
   asher@fnmelnb.com                                                             asher@famelab.com

                                     IP:                               98.153.204.146::https://payment,api.godad
                                                                       dy.com/payapi
                                     Transaction Oci:111·1·ed us; United States Dollar (USD)
                                     Payment 1: $526.91
                                     Paid:                             paypal
                                     Processor:                        PayPal-GD
                                     Account:

  Our Charges will appear on their credit card statement in the name "GODADDY.COM"




             70371-1                              .COM Bulk Domain Name Renewal $71.96                $71.96    $0.72   $0.00   $72.68
                                                  (6-20) - 4 yenrs (recurring)
                                                  Length: 4 Year(s)
                                                  Domain: towelirade.com
                                                  This is a service item.
  2          7001-1                               Private Registration Services            $9.99      $9.99     $0.00   $0.00   $39.81
                                                  Length: 1 Yeur(s)
                                                  Domain: towertrade.com
                                                  This is a service item.
  3          70371-1                              .COM Bulk Domain Name Renewal $71.96                $71.96    $0.72   $0.00   $72.68
                                                  (6-20) "4 years (recurring)
                                                  Length: 4 Year(s)
                                                  Domain: unfits.com
                                                  This is a se1vice item.
  4          17001-1                              Private Registration Services -         $9.99       $9.99     $0.00   $0.00   $39.96
                                                  Renewal
                                                  Length: 1 Year(s)
                                                  Domain: unfits.com
                                                  This is a service item,




CONFIDENTIAL
                                                                      GD 001671
                                                                                                                           APP00037
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 38 of 366 PageID 5134
                         Legal Receipt for Shopper ID 31291669


  1
   ~~Mi~~.i                                                                      '.~ ~fffi~i ~i~~~;,~;1 f~llt~~t ~~~~~WM~
   5          70041-1         .COM Bulk Domain Name Renewal $35.98      $35.98     $0.36              $0.00     $36.34
                              (6-20) - 2 yflars (recurring)
                              Length: 2 Year(s)
                              Domain: ecoeons.com
                              This is a service item.
   6          70371-1         .COM Bulk Domain Name Renewal $71.96      $71.96     $0.72              $0.00     $72.68
                              (6-20)- 4 years (recurring)
                              Length: 4 Year(s)
                              Domain: paylessrent,com
                              This is n service item.
  7           17001-1         Private Registration Services -   $9.99   $9.99      $0.00              $0.00     $39.96
                              Renewal
                              Length: I Year(s)
                              Domain: paylessrent.com
                              This is a service item.
  8           968-l           .COM Bulk Domain Name Renewal $17.99      $17.99     $0.18              $0.00     $18.17
                              (6-20) (recurring)
                              Length: l Year(s)
                              Domain: soldierchecks.com
                              This is a service item.
  9           17001-1         Private Registration Services -   $9.99   $9.99      $0.00              $0.00     $9.99
                              Renewal
                              Length: l Yenr(s)
                              Domain: soldierchecks.com
                              This is a service item.
  10          70571-1         .ORG Bulk Domain Name Renewal $83.96      $83.96     $0.72              $0.00     $84.68
                              (6-20) - 4 years (recurring)
                              Length: 4 Year(s)
                              Domain: soldierchecks.org
                              This is a service item.
  11          17001-1         Private Registration Services -   $9.99   $9.99      $0.00              $0.00     $39.96
                              Renewal
                              Length: 1 Year(s)
                              Domain: soldierchecks.org
                              This is a service item.




CONFIDENTIAL
                                                 GD 001672
                                                                                                         APP00038
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 39 of 366 PageID 5135




                           ATTACHMENT J




                                                                   APP00039
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21                      Page 40 of 366 PageID 5136
                                       Shopper Info for Shopper ID 31291669


  Shop11er !)):         31291669
  l'rivntc Label ID:    I
  uii,>inName:          lucasnshcr
  Pirsl Nnmc:           Lucas
  Last Nam~:            Asher
  Company:              Prometheus Laboratories Corp
  Address I:            8383 wilshire blvd
  Address2:
  City:                 beverlybills
  Slate/J>rov:          CA
  Postal Code:          90211
  Country:              us
  PhoueWork:            +1..213
  Phone Home:
  Mobile:
  Fux:
  Emnil:                ashcr@famclub.com
  Dnle Creuled:         10/10/200910:13:14 I'M
  LisL Changed By Date: 6/19/2020 5:06:57 PM
  Fruud:                Verified by Frnud Dept· Customer OK
  'J\vittor Hnndlc:




CONFIDENTIAL                                                  GD 000573
                                                                                          APP00040
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 41 of 366 PageID 5137




                           ATTACHMENT K




                                                                   APP00041
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21            Page 42 of 366 PageID 5138
                           Domain List-All for Shopper ID 31291669



  11111r1~
  unfit.com                        0 Active                     3/3/1997     3/4/2022      1279613305
  rhc,org                          OActive                      5/18/2000    5/18/2022     1380158509
  paylessnmt.com                  OActive                       3/21/2002    3/21/2025     971925105
  slimshot.com                    OActive                       10/16/2002   10/16/2021    916581642
  BESTNEW.COM                     OActive                       1/25/2003    1/25/2021     503084562
  unfits.com                      OActive                       4/19/2004    4119/2024     1517828177
  bronzebeauties.com              OActive                       4/28/2004    4/28/2023     1669372449
  towertrnde.com                  0 Active                      12/7/2008    9/15/2023     1533035313
  FAULKNERBAND.COM                0 Active                      5/24/2009    5/24/2021     417661678
  THELASTBLACKKNIGHT.COM          8 Cancelled                   10/11/2009   10/11/2011    197037612
  LUCASASHER.COM                  0 Active                      10/11/2009   10/11/2021    197037612
  JOHANTANDERSON.COM              8 Cancelled                   10/16/2009   10/16/2010    198210493
  BLACKKNIGHTARTISTS.COM          8 Cancelled                   2/16/2010    2/16/2012     222676893
  EMPYREALENGINEERING.COM         8 Cancelled                   2/16/2010    2/16/2012     222676893
  BLACKKNIGHTHOLDINGS.COM         8 Cancelled                   2/16/2010    2/16/2012     222676893
  PROMUSlCSUPERVISOR.COM          8 Cancelled                   8/13/2010    8/13/2011 .   261847101
                                                                1/29/2011    l/29/2023
                                                                                           --
  ECOEONS.COM                     OActive                                                  301479184
  THESTREETINVASION.COM           8 Cancelled                   3/6/2011     3/6/2014      310511313
  FACETHEMUSICEXPERIENCE.COM      8 Cancelled                   3/29/2011    3/29/2012     316634717
  FACETHEMUSICEXHIBIT.ORG         8 Cancelled                   5/13/2011    5/13/2020     417915141
  CONTRACARTEL,COM                8 Cancelled                   5/26/2011    5/26/2016     417662032
  STREETINVASION.COM              0 Active                      7/31/20ll    7/31/2021     417915497
  CLUSTLER,COM                    8 Cancelled                   4/30/2012    4/30/2013     422494536
  TRAILDOM.COM                    8 Cancelled                   6/2/2012     6/2/2016      429903444
  PRIVATURE.COM                   OActive                       8/19/2012    8/19/2022     455056174
  JEFFDEANE.COM                   8 Cancelled                   11/15/2012   11/15/2015    482209484
  PICTAFRIEND.COM                 8 Cancelled                   12/26/2012   12/26/2016    494987835
  INSTR!BUTION.COM                8 Cancelled                   12/26/2012   12/26/2016    495266264
  FAULKNBRMUSIC.COM               36 Ownership Changed          12/31/2012   12/31/2018    495269705
  THEVATORS.COM                   8 Cancelled                   1/20/2013    1/20/2017     503479181
  RA VENSHADES.COM                8 Cuncelled                   4/12/2013    4/12/2014     535799097
  ASHERHOLDINGS.COM               8 Cancelled                   4123/2013    4/23/2014     539893722
  BURNYOURBOOKS.COM               8 Cancelled                   5/5/2013     5/5/2014      544074439
  COLLEGEBOOKSCAM.COM             8 Cancelled                   5/5/2013     5/5/2014      544447136
  BOOKSCAM.ORG                    8 Cancelled                   5/5/2013     5/5/2014      544447496
  AMBRICANEUR.COM                 8 Cancelled                   5n/2013      5/7/2014      545186208
  HIPSTATIC.COM                   OActive                       9/2/2013     9/2/2021      590324422
  GEOEONS.COM                     0 Active                      10/&/2013    10/8/2021     604469333
  ROBOEONS.COM                    0 Active                      10/8/2013    10/8/2021     604469333
  AUTOBONS.COM                    OActive                       10/8/2013    10/8/2021     604469333
                                                            -
  EONSINC.COM                     OActive                       10/8/2013    10/8/2021     604469333
  STREETAXIOMS.COM                0 Active                      10/30/2013   10/30/2021    612928862
  INSTAB UTE.COM                  8 Cancelled                   11/30/2013   11/30/2015    624580993
  INSTIBUTION.COM                 8 Cancelled                   12/9/2013    12/9/2015     628432221


CONFIDENTIAL                                    GD 000574
                                                                                                APP00042
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 43 of 366 PageID 5139
                            Domain List-All for Shopper ID 31291669




  CONFRIENDENTIAL.COM               8 Cancelled               12/25/2013   12/25/2014   634486154
  SECRETORIES.COM                  8 Cancelled                12/28/2013   12/28/2014   635816916
  ANONAMATIC,COM                   8 Cancelled                12/29/2013   12/29/2014   635826518
  FAULKNEROFFICIAL.COM             OActive                    l/30/2014    1/30/2021    648932201
  PROMETHEUSOFFICIAL.COM           8 Cancelled                5/24/2014    512412017    693248677
  triloncreativegroup.com          220 DNSinfo - Inactive     5/28/2014    n/n
  LEAFY.NINJA                      8 Cancelled                6/3/2014     6/3/2015     696650964
  FAULKNER.CLUB                    OActive                    6/11/2014    6/10/2021    699364125
  SELFIESWEEPSTAKE.COM             8 Cancelled                6/15/2014    6/15/2015    700620876
  INST ALOUD.COM                   OActive                    8/15/2014    8/15/2021    723887857
  DISRUPTAUDIO.COM                 0 Active                   91812014     9/8/2021     732990792
  LUCASASHER.NYC                   8 Cancelled                10/15/2014   10/14/2016   747072847
  IAMAREVOLUTIONARY.ORG            OActive                    10/29/2014   10/29/2020   752678927
  PRISCILAGOMEZ.COM                OActive ·                  11/9/2014    1119/2021    756774667
  ROCKNROLLMAKEUP.COM              8 Cancelled                12/27/2014   12/27/2015   765495123
  ROCKNROLLNAILS.COM               8 Cancelled                12/27/2014   12/27/2015   774475956
  ROCKNROLLGAL.COM                 8 Cancelled                12/29/2014   12/29/2015   775291219
  FAULKNER.BAND                    8 Cancelled                1/28/2015    1/28/2020    786968997
  SANTIGOLD.BAND                   8 Cancelled                2/27/2015    2/27/2016    799004720
  CSNY.BAND                        8 Cancelled                2/27/2015    2/27/2016    799004720
  NEILYO UNG.BAND                  8 Cancelled                2/27/2015    2/27/2016    799004720
  KIDROCK.BAND                     8 Cancelled                2/27/2015    2/27/2016    799004720
  BOBDYLAN.BAND                    OActive                    2/27/2015    2/27/2021    799004720
  EMINEM.BAND                      8 Cancelled                2/27/2015    2/27/2016    799004720
  MATCHBOXTWENTY.BAND              8 Cancelled                2/27/2015    2/27/2016    799004720
  DRDRE.BAND                       8 Cancelled                2/27/2015    2/27/2016    799004720
  1975.BAND                        8 Cancelled                2/27/2015    2/27/2016    799004720
  EDSHEERAN.BAND                   8 Cancelled                2/27/2015    2127/2016    799004720
  THE1975.BAND                     8 Cancelled                2/27/20[5    2/27/2016    799004720
  GENESIS.BAND                     8 Cancelled                2127/2015    2/27/2016    799004720
  STING.BAND                       8 Cancelled                2/27/2015    2/27/2016    799004720
  BLACKEYEDPEAS .BAND              8 Cancelled                2/27/2015    2/27/2016    799004720
  SLAYER.BAND                      8 Cancelled                212712015    2/27/2016    799004720
  MGMT.BAND                        8 Cancelled                2/27/2015    2/27/2016    799004720
  MORRISSEY.BAND                   8 Cancelled                2127/2015    2/27/2016    799012747
  .KANYEWEST.BAND                  8 Cancelled                2/27/2015    2/27/2016    799012747
  FRANZFERDINAND.DAND              8 Cancelled                2/27/2015    2/27/2016    799012747
  TI-IESTROKES.BAND                8 Cancelled                2127/2015    2/27/2016    799012747
  DEPEC:HEMODE.BAND                8 Cancelled                2127/2015    2/27/2016    799012747
  BJORK.BAND                       8 Cancelled                2127/2015    2/27/2016    799012747
  LORDE.BAND                       8 Cancelled                2127/2015    2/27/2016    799012747
  TI-IEMARSVOLTA.BAND              8 Cancelled                2/27/2015    2/27/2016    799012747
  GORILLAZ.BAND                    8 Cancelled                2/27/2015    2/27/2016    799012747
  SPOTIFY.BAND                     0 Active                   2127/2015    2/27/2021    799012747


CONFIDENTIAL                                      GD 000575
                                                                                          APP00043
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21      Page 44 of 366 PageID 5140
                         Domain List-All for Shoppe1· ID 31291669




  INXS.BAND                     8 Cancelled
                                                           1111~1~~*!:~~~!.~lnl
                                                           2127/2015    2127/2016    799012747
  PIXIES.BAND                   8 Cancelled                2/27/2015    2/27/2016    799012747
  BEASTIEBOYS.BAND              8 Cancelled                2127/2015    2127/2016    799012747
  JULIANCASABLANCAS.BAND        8 Cancelled                2/27/2015    2/27/2016    799012747
  PORTISHEAD.BAND               8 Cancelled                2/27/2015    2/27/2016    799012747
  BLACKKEYS.BAND                8 Cancelled                2/27/2015    2/27/2016    799012747
  JANESADDICTION.BAND           8 Cancelled                2/27/2015    2/27/2016    799012747
  OUTKAST.BAND                  8 Cancelled                2/27/2015    2127/2016    799012747
  MACKLEMORE.BAND               8 Cancelled                2/27/2015    2/27/2016    799012747
  PAULMCCARTNEY.BAND            8 Cancelled                2/27/2015    2/27/2016    799012747
  THEWHITESTRIPES.BAND          8 Cancelled                2/27/2015    2/27/2016    799012747
  OFFSPRING.BAND                8 Cancelled                2/27/2015    2/27/2016    799012747
  FRANKSINATRA.BAND             8 Cancelled                2/27/2015    2/27/2016    799012747
  VANCEJOY.BAND                 8 Cancelled                2127/2015    2/27/2016    799012747
  ROGERWATERS.BAND              8 Cancelled                2127/2015    2/27/2016    799012747
  NEWORDER.BAND                 8 Cancelled                2/27/2015    2/27/2016    799012747
  JACKJOHNSON.BAND              8 Cancelled                2/27/2015    2/27/2016    799012747
  TIESTO.BAND                   8 Cancelled                2/27/2015    2/27/2016    799012747
  THEKIILERS.BAND               8 Cancelled                2/27/2015    2/27/2016    799012747
  THEROOTS.BAND                 8 Cancelled                2/27/2015    2/2712016    799012747
  WEEZER.BAND                   8 Cancelled                212712015    2/27/2016    799012747
  PANTERA.BAND                  8 Cancelled                2/27/2015    2/27/2016    799012747
  BLUR.BAND                     8 Cancelled                2/2712015    2/27/2016    799012747
  ELVISCOSTELLO.BAND            8 Cancelled                2/27/2015    2/27/2016    799012747
  LOUREED.BAND                  8 Cancelled                2/27/2015    2/27/2016    799017323
  CHUCKBERRY.BAND               8 Cancelled                2/27/2015    2/27/2016    799040524
  RAYCHARLES.BAND               8 Cancelled                2/27/2015    2/27/2016    799040524
  JOHNNY CASH.BAND              8 Cancelled                2/27/2015    2/27/2016    799040524
  JOHNLENNON.BAND               0 Active                   2/27/2015    2/27/2021    799040524
  MARVINGAYE.BAND               8 Cancelled                2/27/2015    2/27/2016    799040524
  THECLASH,BAND                 8 Cancelled                2/27/2015    2/27/2016    799040524
  ELTONJOHN.BAND                8 Cancelled                2/2712015    2/27/2016    799040524
  JANJSJOPLlN.BAND              8 Cancelled                2/27/2015    2/27/2016    799040524
  GRATEFULDEAD.BAND             8 Cancelled                2127/2015    2/27/2016    799040524
  CREAM.BAND                    8 Cancelled                2/27/2015    2/27/2016    799040524
  STEVIEWONDER.BAND             8 Cancelled                2127/2015    2127/2016    799040524
  EONSBRAND.COM                 8 Cancelled                4/19/2015    4/19/2017    819435829
  DIRECTORPROMETHEUS.COM        8 Cancelled                5122/2015    5/22/2017    832811711
  strectinvasion.org            149 Deleted - Redeemable   6/27/2015    6/27/2020    846597627
  revoplayer.com                36 Ownership Changed       7/l l/2015   7/11/2016    849023726
  DIMJTRIFAROUGIAS.COM          OActive                    812/2015     8/2/2021     852953928
  axiomchronicles.com           OActive                    10/18/2015   10/18/2021   890585534
  lmcylsmith.com                8 Cancelled                12/29/2015   12/29/2019   918386080
  jv.agency                     8 Cancelled                2/29/2016    2/28/2020    944332896


CONFIDENTIAL                                   GD000576
                                                                                       APP00044
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21         Page 45 of 366 PageID 5141
                           Domain List-All for Shopper ID 31291669




  revo.fm                         36 Ownership Changed       3/17/2016        3117/2017    951217296
  revo.live                       36 Ownership Changed       3/20/2016        3/20/2017    952800098
  eons.tech                       8 Cancelled                4/9/2016         4/9/2020     961071022
  jessicasorgini.com              OActive                    5/8/2016         5/8/2021     971925879
  engagemybrand.com               0 Active                   7/2/2016         7/2/20?,l    996075482
  famelab.co                      0 Active                   7/3/2016         7/2/2021     996075137
  famehit.com                     0 Active                   7/24/2016        7/24/2021    1005268446
  famesqund.com                   OActive                    7/24/2016        7/24/2021    1005271194
  tower.co                        OActive                    12/26/2016       12/25/2021   1254806341
  anonamatic.com                  220 DNSinfo - Inactive     1/10/2017        n/a
  contracartel.com                220 DNSinfo - Inactive     1/10/2017        n/a
  oxfordgold.com                  OActive                    6/29/2018        6/29/2021    1331386647
  theunfits.com                   77 Expired domain hold     7/16/2018        7/16/2020    1518351625
  evanschoenbrun.com              OActive                    7/18/2018        7/18/2022    1340245551
  best-uewhostiug.com             219 DNSinfo - Active       1/20/2019        n/a
                                                                          -
  soldierchecks.com               0 Active                   3/24/2019        3/24/2022    1466601729
  soldierchecks.net               OActive                    3/24/2019        3/24/2021    1466601729
  seniorchecks.org                OActive                    3/24/2019        3/24/2021    1466601729
  soldierchecks.org               OActive                    3/24/2019        3/24/2025    1466601729
  sold!erchecks.info              OActive                    3/24/2019        3/24/2021    1466601729
  makewallstreetfree.com          149 Deleted - Redeemable   7/10/2019        7/10/2020    1521749905
  barrickmetals.com               OActive                    7/10/2019        7/10/2021    1521789697
  saframetals.com                 0 Active                   7/26/2019        7/26/2021    1530086722
  barrickcapital.com              0 Active                   10/23/2019       10/23/2021   1572058750
  rhchealth.com                   OActive                    10/23/2019       10/23/2021   1575660692




CONFIDENTIAL                                     GD 000577
                                                                                            APP00045
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 46 of 366 PageID 5142




                           ATTACHMENT L




                                                                   APP00046
                 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                          Page 47 of 366 PageID 5143
                                                             DUPLICATE COPY
                  Business Platinum Card®                                                                                                                 p. 1/07
                  CHASE METALS
                  FAINCHE J MACCARTHY
                  Closing Date 10/16/18 Next Closing Date 11/16/18                                                               Account Ending 0-41003

                                                                                                              Membership Rewards«> Points
       New Balance                                                          $74, 186.23                       Available and Pending as of 09/30/18
                                                                                                                                               4,984,581
                                                                                                              For up to date point balance and full program
       Please Pay By                                                           10/31/18*                      details, visit membershlprewards,com
         :j: Payment is due llpon receipt. We suggest you pay by the Please Pay By date.                   Account Summary
             You may have to pay a late fee ff your payment Is not received by the Next
           Closing Date,                                                                                      Pay In Full Portion
                                                                                                               Previous Balance                    $8,270.87
                                                                                                               Payments/Credits                 -$373,977.25
                                                                                                               New Charges                     +$439,892.61
                                                                                                               Fees                                   +$0.00
                                                                                                               New Balance           =            $74,186.23
~        See page 2 for Important Information about your account.
                                                                                                              Pay Over Time Portion
                                                                                                               Previous Balance                        $0.00
                                                                                                               Payments/Credits                 -$491,063.20
CD       Effective lmmecflately, we are updating the Cardmember Agreement to                                   New Charges
                                                                                                               Fees
                                                                                                                                               +$491,063.20
                                                                                                                                                     +$0.00
         Include more detailed Information about the Pay OverTlme option. The
         Pay Over Time option Is available to eligible Card members who are                                    Interest Charged                      +$0.00
         Invited to enroll. These updates provide additional clarity, and do not                               New Balance        =        '           $0.00
         change the way the Pay Over Time option works.                                                        Minimum Due                             $0.00


[;J      See page 63 for a Notice Of Change To The Membership Rewards                                         Account Tot11I
                                                                                                               Previous B11l2mce                   $6,270.87
         Program Terms & Conditions.
                                                                                                               Payments/Credits                -$865,040.45
                                                                                                               New Charges                     +$930,955.81
CD       lmportanflnformatlon: To access the most up to date version of your
         Card member Agreement, please log In to your Account at
                                                                                                               Fees
                                                                                                               Interest Charged
                                                                                                                                                     +$0.00
                                                                                                                                                     +$0.00
         www.amerlcanexpress.com.
                                                                                                               New Balance                      $74,186.23
Q        Learn how to take advantage of your Pay Over Time feature on page 62
                                                                                                              Days In Billing Period: 32
CD       Please note, your preset line is $100,000.00. You have spent $74,186.23.
                                                                                                           Customer Care

                                                                                                              l'iiil Pay by Computer
                                                                                                            [ a open.com/pbc                                   I
                                                                                                              Customer Care         Pay by Phone
                                                                                                              1-!l00-492-8468       1-800-472-9297

                                                                                                              ~ See page 2 for additional Information .

..J,   Please fold on the perforation below, detach and return with your payment ..J,

l!!I Payment Coupon                          1:1 Pay by Computer                       ~      Pay by Phone                        Account Ending 0-41003
liilill Do not staple or use paper dips      liil open.com/pbc                        l,ll    1-80~472-9297
                                                                                                                     Enter 15 digit account# on all payments.
                                                                                                                     Make check payable to American Express.

                        FAINCHE J MACCARTHY                                                                                                    Please Pay By
                        CHASE MErALS                                                                                                             10/31/18
                        8383 WILSHIRE BLVD
                        STE 700
                        BEVERLY HILLS CA 90211-2407
                                                                                                                                               Amount Due
                                                                                                                                               $74,186.23



                                                            AMERICAN EXPRESS
 D        Check here If your address or
          phone number has changed.
          Note changes on reverse side.
                                                            BOX0001
                                                            LOS ANGELES CA 90096-8000

                                                            II1l 11II111ll111I1l 111l I11l11I1ll111II111II111II11111illl111 II
                                                                                                                                                     AMEX002914
          0000349992444475428 oo74186230D7418623 12 n

                                                                                                                                                          APP00047
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                               Page 48 of 366 PageID 5144
                                                        DUPLICATE COPY
             Business Platinum Card®                                                                                         p. 29/67
             CHASE METALS
             FAINCHE J MACCARTHY
             Closing Date 10/16/18                                                                Account Ending 0-41003


  Detail Continued                                                                                +·denotes Pay Ovor llme i!Ctlvlty
                                                                                                  Foreign
                                                                                                   Spend               Amount
10/16/18      VENMO                                               NEW YORK             NY                               $103.00+
              -·130
              PAY OVER TIME OPTION
10/16118      Vl!NMO                                              NEWYORl<             NY                               $386.25.
                        M30
              PAYOVERTIMEOPTION · · · - - · · · - · · · · · - · - - - - - - - - - -
10/16/18      eFAX.COM SERVICES                                   000-958·2983         CA                                 $16.95
              INl'EllNET SVC
10/16/l 8     FEDEX INV '1521093151452109315                      MEMPHIS              TN                               $781.46.
              1·800-622-1147
              C/\SE MEDALS CA
              DIRECr BILLING TRANSACl'ION
              FEDEX INVll            315
              FedEx#l-800-622·11 '17
              PAY OVER TIME OPTION                                    -·~~~~~~~~~~~~~~~~~~




10/16118      CALL TRACKING METRICS0426                           SEVERNA PARK         MD                            $10,000.02
              800-577··1872                                                                                 ---------
r'I     LUCAS ASHER
D       Card Ending 0-49022                                                                      Foreign
                                                                                                  Spend                Amount
09/13/18      HoterTonlght.com                                    SAN FRANCISCO        CA                               i216.00 +
              TR/\NSPORT/\TION Sr:RVlCES
              Pjl YQY.EB. Tllvu:_o.~1·10.~
09/13/18      HotelTonlght.com                                    SAN FRANCISCO        CA                               $216.00+
              TRANSPOllTAl'ION SEIWICES
              PAY OVER TIM!: OPTION
09/14/18      NYLO   HOTEL                                        NEWYOllK             NY                                 $35.57
              Arrival Date                 Departure Date
              09/13/18                     09/14/18
              00000000                                                       - - - - - - - - - - - - - - - -----.
09/14/18      NYLO   HOTEL                                        NEW YORK             NY                                $35.57
              Arrival Date                Departure Date
              09/13/18                    09/14118
              00000000
09/14/18      CVS/PHARMACY~                 1014                  NEW YORK             NY                                $26.20
              8007467287

-09-/1_4_/1-8--~~~~~~11~1·--····---llm~
                      1
                                    CC(l)GOOGLE.COM                                    CA                               $500.00+
         ADVERTISING
         PAY OVERTIME OPTION
oww18-ooDGi:E1iiiiiiii~~--------;CC@GOOGLE.COM
09/14/18 GOOGLE             656                                                        CA                               $500.00•
         ADVERTISING
         PAY OVERTIME OPTION
09/14/IB SQUARESPACE INC.           NEW YORK                                           NY                                $16.00
                      ~·-·-- - - - - - -..·-·----------
09/14118 FACEBK           llH?.        FB.ME/l\DS                                      CA                             $2,000.00+
         FACEBOOKADVERTISING
         PAY OVER TIME OPTION                                                               --····--·-·.. ---··---------
09/w18-oooofliill~~-------ccc@Go6G-Lr:--.c-·o-M-
09/14/18 GOOGLE                 656                                                    CA                             $1,0oo.oo+
         ADVERTISING
         PAY OVER TIME OPTION       ..
            ~~··----------···

09/14/18 LYFT 1 RIOEFRl7/\M            SAN FRANCISCO                                   CA                                  $6.12
         ~2;t8


                                                                                                                    AMEX002042
                                                                                                        Continued on reverse

                                                                                                                              APP00048
                 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                    Page 49 of 366 PageID 5145

   FAINCHE J MACCARTHY                                                    oypucATm   c2-.r,!i
                                                                            ccoun n ng    1 03                                                                         p. 30/67


  Detail Continued                                                                                                                          + ·denotes Pay Over 11mc activity

                                                                                                                                            Foreign
                                                                                                                                             Spend                 Amount
09/14/18         SHUTTERSTOCl<.COM                                                                866-663-3954              NY                                       $99.00
                 STOCK PHOTO
09/14/18         FACE BK        HH2                                                               FB.MEIADS                 CA                                    $2,000.00 +
                 FACEBOOK ADVERTISING
                 PAYOVERTIMEOPTION                                       ~~·--···-   --
----·~-          ----- -   ~---·-·                                                        -   -

09/14/18         SQUARESPACE INC.                                                                 NEW YORK                  NY                                       $16.00
                 ~456                                                                                                                                              ------
09/14/18         SQUARESPACE INC.                                                                 NEW YORK                  NY                                        $5.00
                 ~456
                                 - -H--··---····-·
09/14/18         GOOGLE                 656                                                       CC@GOOGLE.COM             CA                                     $500.00 +
                 ADVERTISING
                 PAY OVERTIME OPTION                                                                                              ·--·---
09/14/18         BlueSnap                                                                         London                    GB                                     $145.36 +
                 BLS*VENTUllE I SA
                 PA.r_ovm TIME OPTION
09/15/18         FACEIJK            HH2                                                           FB.ME/ADS                 CA                                    $2,000.00.
                 FACEBOOI< ADVERTISING
                 PAY OVER TIME OPTION                                                                                                                              ··----~-··-




09115/18         FACEBK-HH2                                                                       FB.ME/ADS                 CA                                    $2,ooo.oo+
                 FACEBOOK ADVERTISING
                 PAY OVER TIME OPTION                                                                 - --   --- --   ·~·




09/15/10         FACEIJK            HH2                                                           FB.ME/ADS                 CA                                    $2,000.00   +
                 FACE BOOK ADVERTISING
                 PAY OVER TIME OPTION
09/l'i/18        FACEBK            JH2                                                            FB.ME/ADS                 CA                                    $2,000.00.
                 FACEBOOK ADVERTISING
                 PAYOVERTIMEOPrtON
09/15/18         FACEBI<            JH2                                                           FB.ME/ADS                 CA                                    $2,000.00.
                 FACEBOOK ADVERTISING
                 PAY OVER TIME Of'llON
09/15/18         OIARK.COM                                                                        ANNAllBOR                 Ml                                     $136.00+
                 +18869591408
                 PAYOVER~fOPIIQf>l.                           --   ------·-·--·
09/15/18         FACEBK          HH2                                                              FB.ME/ADS                 CA                                    $2,000.00.
                 FACEBOOK ADVElfflSING
                 Pf\'(_()Y,~.R TIME OPTION
-----·-
09/15/18         FACEBK               llH2                                                        FB.ME/ADS                 CA                                    $2,000.00.
                 FACEBOOK ADVERTISING
                 PAY OVER TIME OPTION                                                                                                            ------     --·
09/15/18         GOOGLE                   656                                                     CC@GOOGILCOM              CA                                     $soo.oo+
                 ADVERTISING
                 PAY OVER TIMEOPJ:LQ~. •        w-~--•   -•   h-




09/15/lB         FACEBK-HH2                                                                       FB.ME/ADS                 CA                                    $2,ooo.oo+
                 FACEBOOK AD RTISING
            -
                 PAV OVERTIME OPTION
                -~-----~-----~---·--                                                  --------------                   -~




09/15/18         GOOGLE               656                                                         CC@GOOGLE.COM             Cl\                                    $500.00+
                 ADVERTISING
                 PAY OVER TIME OPTION
09/15118         GOOGLE                                                                           CC@GOOGLE.COM             CA                                     $500.00.
                 ADVERTISING
                 PAY OVEI\ TIME OPTION
09/15118         FACEBK~HH2                                                                       FB.ME/ADS                 CA                                    $2,000.00.
                 FACEBOOK ADVl:RTISING
                 PAY OVER TIME OPI12_~-

                                                                                                                                                              AMEX002943
                                                                                                                                                  Continued on next p119e

                                                                                                                                                                        APP00049
                Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                        Page 50 of 366 PageID 5146
                                                                             DUPLICATE COPY
               Business Platinum Card®                                                                                                                    p. 31/67
               CHASE METALS
               FAINCHE J MACCARTHY
               Closing Date 10/16118                                                                                            Account Ending 0-41003


   Detail Continued                                                                                                             +·denotes PDy Over Time activity
                                                                                                                               Foreign
                                                                                                                                 Spend               Amount
 09/15/18       FACEBK         \Jl-12                                              FB.ME/ADS                   CA                                   $2,000.00.
                FACE BOOK ADVERTISING
                PAY OVERTIME OPTION
                                                                                                                                                    ------
09/15118        FACEBK-HH2                                                         FO.ME/ADS                   C/\                                  $2,000.00+
                FACEOOOK ADVERTISING
                PAY OVER TIMEOPTION
                             ------~-


09/15/18        CECCONl'S RESTAURANT                                               LONDON                      GB                91.13                $119.80+
                                                                                                                        Pounds Ste1llno
                RESTAURANT
                PAY OVER TIMEOPTION
09/16/18        FACEBK           HH2                                               FBME/ADS                    CA                                   $2,000.00.
                FACEBOOK ADVERTISING
            PJ\Y_O\IE_RJIM!.9.P.JIO.t:I__.
09/16/18    FACEBK               HH2                                               FB.ME/ADS                   CA                                   $2,000.00 +
            FACEBOOK ADVElfflSI NG
            PAY OVERTIMEOPTION                                                        ~~~----~~----




09/16/18    FACEBK-HH2                                                             FB.ME/ADS                   CA                                   $2,ooo.oo+
            FACEl3001( ADVERTISING
  __________pAY__Q\l_E_R..TIMEQPJJQN
09/16/16    FACEBK              HH2                                                FB.ME/ADS                   CA                                   $1,000.00+
            FACEBOOK ADVERTISING
            PAY OVER TIME OPTION
09/16/18    SQUAllESPACE INC.                                                      Nl:"WYORK                   NY                                     $144.00.
                ~456
                P_Ay O_Y~R_TIME_OPTION                                                                               -------···-····--
09/16/18        TESCO STORE53425342TESCO STORE                                    W~LWYN GARDEN CITY           GIJ                 24.90               $32.73
                                                                                                                        l'ollhd~ Sterling
                GROCERY STORE                                                     --------
                                        .           ~-----------·--~-


09/16/16        FACEBK'            A22                                            Fil.ME/ADS                   Cf\                                   $750.00+
                FACEBOOK ADVERTISING
                PAY OVER TIMEOPTION                                                                                                              __________        ..


09/16/18        FACE BK           HH2                                             FB.ME//\DS                   CA                                   $2,ooo.oo•
                1-ACl:BOOK ADVERTISING

·-- _._-·-- P.~Y OVER 1:1M~.9..PJJ()['l_ ....
09/16/16         FACE BK              JH2                                         FB.ME/ADS                    CA                                   $2,000.00+
                 F/\CEBOOK ADVEllTISING
                 PAY OVEll TIME OPTION
09/16/18          FACEBK~H2
                                                                                  ·-FB.ME/ADS                  CA                                   $2,0oo.oot
                 F/\CEBOOK ADVERTISING
                 PAY OVERTIME OPTION
09/16/lB         F/\CEBK             NHH2                                         FB.ME/ADS                    CA                                   $2,000.00+
                 FACEBOOK ADVERTISING
            ___ ,,P__~Y O~ER Tlfy\E()PIION                                       -------
09/16/lB         COPPA CLUB                                                       LONDON                       GB               61.37                 $80.68
                                                                                                                       Pounds Sterling
                 RESTAURANT
                 DATAC/\SH                                                               ·-       -~------~-
                                                                                                                                                --------··--·--
09/16/18         GOOGLE                    56                                     CC@GOOGLE.COM                CA                                    $500.00.
                 ADVEfll'ISING
                 PAY OVER TIME OPTION           ----.w                   -


              -GOOGLE~s6
                                                         -----~H   ~--




09/16/13                                                                          CC@G()OGLE.COM               CA                                    $500.00
               ADVERTISING
09/16/18       HARRODS LIMITED                                                    LONDON                       GB                18.IO                $24.58
                                                                                                                       Pounds Sterllt11J
               DEPARTMENT STORE
09/16/18       SUSHI MURASAKI                                                     LONDON                       GB                13950               $183.39
                                                                                                                       Pounds St~rli119
               RE.5TAURANT
  ------ ---·-----·                                                      ---------
                                                                                                                                                     AMEX002944
                                                                                                                                         Continued on reverse

                                                                                                                                                           APP00050
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                               Page 51 of 366 PageID 5147

   FAINCHE J MACCARTHY                                                                                                                          p, 32167


   Detail Continued                                                                                                 +·denot~s Pay 0\lcr Time activity
                                                                                                                   Foreign
                                                                                                                    Spond                Amount
 09/16/18     FACEBK~HH:!                                          FB.ME/ADS                         CA                                 $2,000.00
              FACEDOOK ADVERTISING
09/16/18      GOOGLE-656                                           CC@GOOGLE.COM                     CA                                   $500.00.
              ADVERTISING
              PAYOVERTlfy'IEQ.PTION                    ------------   -
09/16/18      FACE BK           HH2                                FB.ME/ADS                         CA                                 $2,000,00
              FACE BOOK ADVERTISING
09/17/18      THE LONDON EYE ONLINE, DORSET                        oonsrr                            DO              92.00                $1W.94 +
                                                                                                            Pounds Sterling
              THE LONDON EYE ONLINE
              PAY OVERTIME OPllON                                                                                                         ..    ---
09/17/18      FACEllK-~HH2                --                       FB.ME/ADS                         CA                                 $2,000.00+
              FACEBOOK/IDVERTISING

09/17110                      JH2                                  Fil.ME/ADS                        CA                                 $2,000.00+
              FACEBOOK ADVERT IS ING
              PAY OVER TIME OPTION
                                                                                                                               -----------···--
09/i711a-     i:/\c'EfiK'~HH2-                                     FB.ME/ADS                         CA                              $2,000,00+
              FAcEeooK11oveRT1s1NG
              PAYOVEnTIMEOPTION                             ···-· --------"'-
                                                               -

09/17/18      GOOGLE'             5656                             CC@GOOGl.E.COM                    CA                                   $500.00
              ADVERTISING
09/17/18      PRET A MANGER                                        LONDON                            GB                4.o4                    $5.31
                                                                                                            Pounds Sterling
              RESTAURANT                                            ------
09/17/18      FACEBK           HH2                                 FB.Ml:/ADS                        C/I.                               $2,000.00
              FACEBOOK ADYE!ffl?_ING
09/17/18      FACEBK         JH2                                   FB.ME/ADS                         CA                                 $2,000.00
              FACEBOOK ADVERTISING
09/17/18      FACEBK~HH2                                           FB.ME/ADS                         CA                                 $2,000.00+
               1:ACEBOOK ADVERTISING
- ------------ PAY OVER TIME OPTION        ---·--                                                                                      ----·---
09/17/18       F/ICEBKi         NHH2                               FB.ME/ADS                         CA                                 $2,000.00
               FACE BOOK ADVERTISING                       --------------       ---~-~--



09/17118       GOOGLE                 656                          CC@GOOGLE.COM                     CA                                   $500.00
               ADVERTISll\'G                                               ..
09/17/18       GOOGLE'               '656 GOOGLE INC               CC GOOGLE.COM                                                          $500.00
               ADVEHTISING SERVICE
              -------------------------   --------                 -
09/17/18       UPWOHI<"              REF                           DUBLIN                                                                 .$222.63
               BUSINESS SERVICE                                                            --   ----------- --
09/17/18       CALL LOOP                                           DEL RAY BEACH                     Fl.                              $10,200.00
               WWW.CALLLOOP
09/17/18       GOOGLE                 656                          CC@GOOGLE.COM                     CA                                   $500.00
               ADVERTISING                                          ------
09/17/18       HEDONISM DrtlNKS                                    LONDON                            GB              12().60              $158.5'1
_     ___ _ b_lg_UORSTOR§_______ _                                                                          Pour.ds Sterling

09/17/18       FACEBK          NHH2                                l'U.ME/ADS                        CA                                 $2,000.00
               FACEBOOK ~QY..Q_!!_l_~ING               ----·----
09/17/18                                                           FB.ME/ADS                         CA                                 $2,000.00

09/17/18     GOOGLE•             .656                              CC@GOOGl.E.COM                    CA                                   $500.00
             ADVERTISING
09/17/IB     GOOGLE               656                              CC@GOOGLE.COM                     CA                                  $500.00
             ADVERTISING
                                                                       -
09/17/18     FACEBK         11112                                  FB.ME/ADS                         CA                                 $2,000.00
             FACE BOOK ADVERTISING


                                                                                                                                      l\MEX002945
                                                                                                                          Continued on next pago

                                                                                                                                                 APP00051
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                Page 52 of 366 PageID 5148
                                                    DUPLICATE COPY
            Business Platinum Card®                                                                                                             p. 33167
            CHASE METALS
            FAINCHE J MACCARTHY
            Closing Date 10/16/18                                                                                     Account Ending 0-41003


    Detail Continued                                                                                                  +·denotes Pay Over Tlmo acilvlty
                                                                                                                      Foreign
                                                                                                                       Spend               Amount
09/17/18      GOOGLE                       656                 CC@GOOGLE.COM               CA                                               $500.00
              ADVERTISING                               --------
09/17/18      LE PAIN QUOTIDIEN                             LONDON                         GB                            29.03               $38.16
                                                                                                               Pounds St~llng
              RESTAURANT
09/17/18      MAZE                                             LONDON                      GB                           36.00                $47.33
                                                                                                               Pounds 5\orllng
             llEST.~R.~.!'!T. -·--· _
09117/18     HAKKASAN MAYFAIR                                  LONDON                      GB                          161.94              $214.04 +
                                                                                                               Pounds Sterling
             RESTAURANT
             PAY OVERTIMEOPTION
09/18/18     FACEBK--HH2                                       FB.ME/ADS                   CA                                             $2,000.00
             FACf:flOOKADVERTISING
             FACEBKf ___ PtHH2                                 FB.ME/ADS                   CA
09/1 B/18                                                                                                                                $2,000.00
             FACE BOOK ADVERTISING                                                  -.~~--··----       ~


09/18/18     FACEBK*lllllill:HH2                               FB.ME/ADS                   CA                                            $2,000.00
             FACEBOOK ADVERTISING
09/1 B/18    FACEBK                  JH2                       FB.ME/ADS                   CA                                            $2,000.00
             FACEBOOK ADVERTISING
09/18/18     FACEBK-JH2                                    FBME/ADS                       CA                                             $2,000.00
             FAS:f:l!S'C?.I<_ ~[)Yf:.~!.1~1~ ..     --·-----
09/18/18     GOOGLE"                     i6S6              CC@GOOGLE.COM                  CA                                               $500.00
             ADVERTISING
09/18/18       FACEBK~/HH2                                 Fil.ME/ADS                     CA                                             $2,000.00
               FACEllOOl(_@V_r:8ll_!i_IN()       ------
09/18/18       GOOGLE*                6656                 CC@GOOGLE.COM                  CA                                               $500.00
- . ' ' " ·--- ADVERTISING
09/18/18       FACEBK*~JH2                                 FB.ME/ADS                      CA                                             $2,000.00
               FACEBOOK ADVERTISING
09/18/18       FACEBK•lllllllllll5JH2                      FB.ME//\DS                     CA                                             $2,000.00
               FACEBOOK ADVERTISING                                             -   -   - -- - - ---       ··~-----




09/18/18       TESCO STORE 5342 5342TESCO STOllE           WELWYN GARDEN CITY             GB                            10.46                $13.77
                                                                                                              l'oundi Storllng
             5iliCX:rnYST()llE __                                                                                                         ------·
09/18/18     GOOGLE                656                     CC@GOOGLE.COM                  CA                                               $500.00
             ADVERTISING
09/18/18     GOOGLE*              l656 GOOGLE INC          CC GOOGl.E.COM                                                                  $500.00.
             ADVERTISING SERVICE
             Pi\')'Q_V~RTIMrnPJ191'1
09/18/18     ADOBE •rs CREATIVE CLD Adobe Systems          SANJOSE                        CA                                                 .~50.98
             80()-833-6687                          ---·           -·
09/18/18    . GOOGLE'             656                      CC@GOOGLE.COM                  CA                                               $500.00+
              ADVERTISING
              PAV OVERTIME OPTION
09/18/18      H'SON ULU EDWARDIAN !JLOOMSBUllY ST F&B      LONDON                         GB                           166.2].             $218.99.
                                                                                                              Pounds Sterling
              LODGING
              MERCHANDISE
              PAY OVER TIME OPTION                                                                            --------~--        -----------------~-




09/16/18      LONDON MARRIOTT -GROSVENOR SQUARE            LONDON                         GB                           300,41              $406.33.
                                                                                                              Pounds StMling
              LODGING
              MERCHANDISE
              PAY OVEH TIME OPTION
09/18118      GOOGLE*             656                      CC@GOOGLE.COM                  CA                                               $500.00+
              ADVERTISING
              PAY OVERTIME OPTION


                                                                                                                                        AMEX002946
                                                                                                                            Continued on reverse

                                                                                                                                                 APP00052
           Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                             Page 53 of 366 PageID 5149

   FAINCHE J MACCARTHY
                                                              DI IPLICATF. cnPV
                                                                    Accounf l:niJing iJ.41003                                                             p. 34/67


  Detail Continued                                                                                                              +-d~notus Pay Over llme activity
                                                                                                                               Foreign
                                                                                                                                Spend                Amount
09/18/18    FACE BK         JH2                                             FB.ME/ADS                           CA                                  $2,000.00+
            FACE BOOK ADVERTISING
            PAY OVER TIME OPTION
09/18/10    FACEIJK*        NHH2                                            FB.ME/ADS                           CA                                  $1,000.00•
            FACEBOOKADVERTISING
            PAY OVERTIME OPTION
09/18/18    GOOGLE             3656                                         CC@GOOGLE.COM                       CA                                    $500.00•
            ADVERTISING
-----~AY OVER TI!!'.1.E Ql~}"I01'J
09/18/18    GRANGE HOl.BORN HOTEL                                           LONDON                              GB                 07.62              $115.31.
                                                                                                                         Pounds StGrilng


09/19/18   FACEBK*           \JH2                                           FB.ME/ADS                           CA                                 $2,000.00.
           FACEBOOK ADVERTISING
           PAY OVEH TIME OPTION
09/19/18   FACEBK*llllllliiii"HHl                                           FB.ME/ADS                           CA                                 $2,000.00.
           FACEBOOK ADVERTISING
           PAY OVER TIME OPTION
09/19/IB   FACEBK*llllitHH2                                                 FB.ME/ADS                           CA                                 $2,000.00.
           FACEUOOK ADVEHTISING
           PAY OVER TIME OPTION
09/19/18   FACEBK ·~MllJ.                                                   FB.ME/ADS                          CA                                  $2,000.00+
           FACEBOOK ADVERTISING
           PAY OVERTIME OPTION                                                                                 ------------                           ·---
09/19/lll GOOGLE*                 i656                                      CC~OOGLE.COM                        CA                                   $500.00•
          ADVERTISING
------ PAYOVERTIMEOPTION                                                      ··-
09/19/18  F/\CEflK           HH2                                            FB.ME/ADS                          CA                                  $2,ooo.oo+
          FACEBOOK ADVERTISING
          PAY OVER TIME OPTION             ·---~~-·--   •-•4----.
09/19/18  UllERTHIP    U4UVK                                                HELP.UBER.COM                      GB                 2458                 $32.38
                                                                                                                         Pounds Sterling
          Hf:l.P.Ullf:B.COM                                                                                                                          ---------
w----T---·-----~~·~-~~~-----


09/19/18  UBER TRIP D3VBC                                                   HELP.UBER.COM                      GB                 17.94                $23.64
                                                                                                                         Pounds Stmlin9
          llELP.UllER.COM
           --------~   ~-                                       ---------------
09/19/18  l'ACEllK           11112                                          Fil.ME/ADS                         CA                                  $2,ooo.oo+
          FACEBOOK ADVERTISING
          PAY OVER TIME OPTION
09/19/18  FACEBKtlllllll2JH2                                                rn.ME/ADS                          Cf\                                 $2,ooo.oo+
          FAC:EBOOK ADVEllTISING
--------- PAY OVER llM~ OPTIQ!'I ____
09/19/18    FJ\CEBK'-HH2                                                    Fil.ME/ADS                         CA                                  $2,000.00.
             FACEBOOK AO :RTISING
            PAY OVER TIME OPTION                                                    --- - - - - - - - - - --
09/19/18    GOOGLE*                  656                                    CC@GOOGl.E.COM                     CA                                    $500.00.
            ADVERTISING
            Pi\YOVERTIMEOPTION                                                         .,   ____

09/19/18    FACEBK               HH2                                        Fil.ME/ADS                         CA                                  $2,000.00.
            FACEBOOK l\DVERH>;ING
            l'J\)'()\l@JlM_l:__OPrlON _
09/19/18    GOOGLE'                  656                                    CC@GOOGLE.COM                      CA                                    $500.00
            ADVERTISING
                                                                                                   -·---
09/19/18    FRESCO BALDI                                                    LONDON                             GB                117.00              $154.15 +
                                                                                                                         Pounds Sterling
            RESTAURANT
            PAY OVER TIME OPTION

                                                                                                                                                     AMEX002947
                                                                                                                                      Continued on next page

                                                                                                                                                           APP00053
                  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                       Page 54 of 366 PageID 5150
                                                          DUPLICATE COPY
              Business Platinum Card 0                                                                                                                 p. 35167
              CHASE METALS
              FAINCHE J MACCARTHY
              Closlng Data 10/16/18                                                                                         Account Ending 0-41003


   Detail Continued                                                                                                         +·do notes Pay over Time activity
                                                                                                                           Foreign
                                                                                                                            Spen<l               Amount
09/19/18     f-ACEBl<'~JH2                                            FB.ME/ADS                                     CA                          $2,000.00
             rACEOOOKADVERTISJt!_~---···--····               -------      · .. - - - - - - - - - - - - - - - - -
09/19/18    TWILIO, INC.                                          SAN FRANCISCO                            $3,000.00
_____ DIRECT .MKJ§.11-JIERNET
09/20/lil    FACE BK                 HH2                              FB.ME/ADS                                     CA                          $2,000.00
          . F!ICEBOOKADVERTISING
09/20/18    GOOGLE                       56                          CC@GOOGLE.COM                                  CA                            $500.00
            ADVERTISING
09/20/10    SQC1 EDUARDO ALVARADO                                     San Francisco                                 CA                            $412.00
            SCJ lJ.!E!/c:il_S hg S                        ------
09/20/18    r:ACEBK~~JHz -                                            FB.ME/ADS                                     CA                          $2,000.00
            FACEBOOK ADVERTISING
09/20/10    FACEBK•1111111i5HH2                                      FB.MEJADS                                      CA                          $2,000.00
            FACEBOOK ADVERTISING                                  ---------······     - --   -   -   -· ..   ~--·    ----------·-------
09/20/18    Amazon Prime                                             Amazon.com                                     WA             $14.22
            SHIPPINGCLUB
09/20/18    FACEBK                  NHH2                             FB.ME/ADS                                      CA                          $2,000.00
            FACEBOOK ADVERTISING
                                                                                        - - - - - - - - - - - - - · ----·
09/20/18    LYH *RlfJElHU lPM                                        SAN FRANCISCO                                  CA                              $79.67
            (NONE) 941 04
______ Rl()ERE_Q[J~~ _
09/20/18    FACE BK                \JH2                              FB.ME/ADS                                      CA                          $2,000.00
            FACEBOOK ADVERTISING
09/20/18   GOOGLE•                     6656                          CC@G()OG LE.COM                                CA                            $500.00+
           ADVERTISING
              . r1w.<?Y~!tT!M.rnm21i _____________________________
09/20/19          FACEBK"        JH2                                 FB.ME/ADS                                      CA                          $2,000.00
                  FACEBOOK ADVERTISING
09/20/18          FAcrnK·~rni:i-­                                    FB.ME/ADS                                      CA                          $2,000.00
                  FACEBOOK ADVERTISING
09/20/Hl          FACEBK-A22                                         FB.ME/ADS                                      CA                            $750.00
                  FACEBOOKADV RTISING
-09-/2-.0/-1_8_   FACEBKiiiiji~if:12   ·- .. -··-· ....     - - - - - -        ~r


                                                                               FB.ME/ADS     CA                     $2,000.00
             FACEllOOK ADVERTISING
09/20/18    GOOGLE•                                         5656               CC@GOOGLE.COM CA                     $1,000.00
             ADVElmSING                                          -----------~-···--,_..,_       ...
09/20/18     UBER TRIP GC37                                                    HELP.UBER.COM GB           94.30      $124.64.
                                                                                                 Pound~ St~lllhg
            HELP.UBER.COM
             PAYOVl'.ll TIME OPTION
                                                                       ·---          ··-----------------
09/20/18    UBERTRIP D6TLE                                                     HELP.UBER.COM GB           19.12        $25.2i'
                                                                                                 Pounds Steiling
            HELP.UBER.COM
09/20/18    SOUTH LAMBETH FOOD&WINE                                            LONDON        GB             7.16        $9.43
                                                                                                 Pounds Steiling
            MISC FOOD STORE                                          --------·-----------------------
09/20/18    LYFT *RIDETHlJ 3PM                                                 SAN FMNCISCO  CA                        $22.98
            (NONE) 94104
.,.. ____. c. R=ID. ;: E.:. :cRE::. :Q'-"U.;: .EST:. .:__ _ _ _ _ _ _ _ _ _ __
                                                                                                       ···----··-·····-··----
09/20/18    SQUARESPf\CE INC.                                                  NEW YORK      NY                        $16.00

09/20/18                        HH2                                  FB.ME/ADS                                      CA                          $2,000.00t
                  FACEBOOK ADVERTISING
                  PAYOVEllTIMEO~TIQN




                                                                                                                                              AMEX002948
                                                                                                                                  Continued on reverse

                                                                                                                                                         APP00054
                Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                               Page 55 of 366 PageID 5151

   FAINCHE J MACCARTHY                           oyPuCAT~   cp..r,~
                                                   ccoun n mg    1 03                                                                         p. 36/67


  Detail Continued                                                                                                +·denotes Pay over Time activity
                                                                                                                  Foreign
                                                                                                                   Spend                  Amount
09/20/18           FACEBI<             HH2                         FB.ME/ADS                      CA                                  $2,000.00.
                   FACEBOOKADVERTJSING
                   PAY OVER TIME OPTION
            -----~--------- ~----    -·
09/20/18           DOORDASH•TH EURBAN FRE                          SAN FRANCISCO                  CA                                       $29.84
                   65068194/0
09/20/18           FUNNELU.COM                                     EAGLE                          ID                                       $67.00
                  +12083239451
                ---        ---------
09/20/18          1.Yfl" •RIDETllU 1PM                             SAN FRANCISCO                  CA                                       $16.21
                   (NONE)94104
                   LEDGER                                                                                                   ----------·--
09/20/lB           BURBERRY LTD                                    NEW YORK                                                           $1,675.35
                  MEN'S/WOMEN'S CLOTH NG
09/20/18           BURBERRY LTD                                    Nf:WYORI<                                                              $186.15   +
                  MEN'S/WOMEN'S CLOTH NG
            _Jf\YQYERil~lg ()PTIO.!'L .....
09/20/18        BURBERRY LTD                                       NEW YORK                                                               $186.15.
               MEN'SJWOM EN'S CLOTH NG
         ------PAY   OVER TIME OPTION
                 ------
09/21/18       GOOGLE•              mS6                            CC@GOOGLE.COM                  CA                                      ssoo.oo+
               ADVERTISING
               PAY OVER TIME OPTION
                                                                                                                                          ·----
09/21/18       FACEBK'             H2                              FB.ME/ADS                      CA                                  $1,000.00•
               l'ACEBOOK ADVERTISING
----~~-     ~
                PAY Q\f~ll_.!L~f:..Q_Pll,()N
09/21/10        GOOGLE                     656                    CC@GOOGLE.COM                   CA                                      $500.00+
                ADVERTISING
                PAY OVERTIME OPTION
09/21/18        FACEBK"llllllllzJH2                                FB.ME/ADS                      CA                                  $2,000.00.
                FACEBOOK ADVERTISING
                PJ.YQ\.f_ER TIME_QjlJ!QN                                                                                          ·-~--   ---
09121/18        FACEBK-JH2                                         FB.ME/ADS                      CA                                  $2,000.00 +
                FACEBO               TISING
                PAY OVER TIME OPTION               --- ---- -----·--·-                    --   ---~---y-,.--




09/i1/18        DOORDASH•SAMMYS THAI                              SAN FRANCISCO                  CA                                        $34.70
                 6_!;Q_6~~'170
--·--·----
09/21/Hl        FACEBK*-HH2                                       FB.MEJADS                      CA                                   $2,000,00+
                FACEBOOK DVE TISING
                PAY OVER TIME OPTION
09/J.1/18       GOOGLE              656                           CC@GOOGLE.COM                  CA                                       $500.00+
                ADVERTISING
                PAY OVER TIME OPTION                                         ...
09/21/18        HOTEL BEL AIR                                     LOS ANGELES                    CA                                       $335.51 +
                J.011885 !)0077
                Pellegrino
                Don Juli<>" 1942"
                Chocolate Cake
·---·-····- ~l'_Q','EJ!'flMEOPTION ____             •- •---- - - - - ---,r---

09/21/18     FAC:f:IJK·-HH2                                       FB.ME/ADS                      CA                                   $2,ooo.oo+
             FACEBOOK ADVERTISING
             PAY ovrn TIME OPllON                                    -   -   ------   -
09/21/18     GOOGLE                 656                           CC@GOOGl.E.COM                 CA                                       $500.00 +
             ADVERTISING
    __ ._____Pt.X.Q.YERIL~\"EQPT!Q!'!.
09/21/13     FACEBK~             HH2                              fl!.Ml:/ADS                    CA                                  $2,000.00.
             FACEIJOOK ADVElfflSIN<i
··-------
             PAY OVER TIME OPTION
                                                                                                                                    AMEX002949
                                                                                                                        Continued on next page

                                                                                                                                              APP00055
               Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                         Page 56 of 366 PageID 5152
                                                                  DUPLICATE COPY
               Business Platinum Card@                                                                                                                         p. 37/67
               CHASE METALS
               FAINCHE J MACCARTHY
               Closing Date 10/16/18                                                                                            Account Ending 0-41003


   Detail Continued                                                                                                             t - donotos Pay OVer 'f lmc <1<tivity

                                                                                                                                Foreign
                                                                                                                                 Spend                  Amount
 09/21/18        GOOGLP,                                                        CC@GOOGLE.COM                   CA                                       $500.00.
                 ADVERTISING
                 PAY OVERTIME OPTION
                           iiiiiiiic6S6
-09-/2_1_/l_B___ (;;(oxo~GiLL~E                                                 CC@GOOGLE.COM                   CA                                       $500.00+
                 ADVERTISING
        PAY OVERTIME OPTION
                                                                                       ------
09/21 /18
        ALFRED COFFEE MELROSE PLACE                                             Los Angeles                     CA                                         $20.76
 _ _ _ _s~qu_a_re_u~p.com/recelpts __
09/21/lB        GOOGLE'                   >656                                  CC@GOCXiLE.COM                  CA                                       $500.00.
                 ADVERTISING
                PAY OVER TIME OPTION
09/21/18        AMZN MKTP US*~T52                                               AMZN.COM/BILL                   WA                                       $139.88.
                BOOKSTORES
                PAY OVERTIME OPTION
09/21/18        8383 WILSHIRE BLVD AMWV285401 AMWV                              BEVERLY HILLS                   CA                                         $27.00
                -8501                                                                                        -----------------·
09/21/18        SAKS FIFTH AVENUE                                               BEVERLY HILLS                   CA                                     $7,290.48
                DEPARTMENT STORE
09/21/18        CALL LOOP                                                       DEL RAY BEACH                   FL                                   $10,200.00

09/21/18        FREDSATBARNEYSNYBH                                             BEVERLY HILLS                    CA                                         $77.90
- - - - - - -RESTAURANT
09/21/18        DIOR RH llOMMF                                                  lll'VFlll Y HILLS               CA                                     $3,066.00
                WOMEN'S CLOTHING
09/21118        FACEllK             li/HH2                                     Fl3.ME/ADS                       CA                                    $2,000.00
                fi\~E_BQQ!<_A.Q\/@TIS_IN_G_ _ _ _ _ _ _ _ __
09/21/18        DOORDASH"BOA
                6506819470                                                                 __________________
                                                                               SAN FIVINCISCO
                                                                                    ....
                                                                                                                CA                                         $78.05

09/21/18        ri\cEliK'~llmSJ11,:                                            FB.ME/ADS                        CA                                    $2,000.00
                FACEBOOK ADVERTISING
------------------------                                                                            -------------------------
09/21/18        FACEBK~lllllflHH2                                              PB.ME/ADS                        CA                                    $2,000.00
                FACEBOOK ADVERTl~lt-jC>
                                                        ---.--   ·····~--·,--------------------

09/21/18        FACEBK~flll2                                                   FB.ME/ADS                        CA                                    $2,000.00
                FACEBOO"K"iii5ii'E'RTIS ING
(;;09)i122i11/11i8s;---GGio~OG5Gi·LEE~·iiiiiiiiii66;6si6·6________             cc@GOOGLE.COM                    CA                                       $500.00
                ADVERTISING
09/21/18        GODAIJDY.COM                                                   480-505-&355             AZ         $1,482.16
                (480)505-8855                                                             ..        _________________     _
~099f1:Z-211/1u1alGGOOOOiG~,1r:.r:-;,~iiiiiit'6S6                              CC@GOOGLE.COM                    CA                                       $500.00
,.,,, _____ !!QY.f~!!~!N.§ ______________
09/21/18       AMZNMKTPUS*_,T02                                                AMZN.COM/BILL                   WA                                         $87.96
               BOOK STOflES
09/21 /1 B     GODA DOY.COM                                                    '180-505-8855                   AZ                                         $69.99
               (480)505-8855
;09)i122'11/1~1al-GGoOio5iG~L:EE·wiiiiiiiiiiji;o65sS6;(jGGoooOIG:.ii'L:EE!r;1NCJC____CCC GOOGLE.COM
                                                                                1
                                                                                                                                                        $500.00
                ADVl:HllSING SERVICE
09/21/18       GOOGLE''                 :i656GOOGLEINC                         CC GOOGLE.COM                                                            $500.00
                ADVEffflSING SERV!f.~
09/27Jl!l      SQ ·•f:ll llCAL CLEANING SEflVICES                              VENICE                          CA                                       $200.00+
               GOODS/SERVICES
               PAYOVERTIMEOPTION



                                                                                                                                                  AMEX002950
                                                                                                                                      Continued on revmse

                                                                                                                                                               APP00056
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 57 of 366 PageID 5153




                           ATTACHMENTM




                                                                   APP00057
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                 Page 58 of 366 PageID 5154
                                                           DUPLICATE COPY
               Business Platinum Card®                                                                                                          p. 1/67
               CHASE METALS
               FAINCHE J MACCARTHY
               Closing Date 10/16/18 Next Closing Date 11/15/18                                                         Account Ending 0·41003

                                                                                                     Membership Rewards 0 Points
     New Balance                                                       $74,186.23                    Available and Pending as of 09/30/18
                                                                                                                                     4,984,581
                                                                                                     For up to date point balance and full program
     Please Pay By                                                        10/31/18*                  details, visit membershiprewards.com
      :j: Payment Is due upon receipt. We suggest you pay by the Please Pay By date.            Account Summary
       You may have to pay a late fee If your payment Is not received by the Next
       Closing Date.                                                                                 Pay In Full Portion
                                                                                                      Previous Balance                   $8,270.87
                                                                                                      Payments/Credits               ·$373,977.25
                                                                                                      New Charges                    +$439,892.61
                                                                                                      Fees                                 +$0.00
                                                                                                      New Balance           =          $74,186.23
~    See page 2 for Important Information about your account.
                                                                                                     P11y Over Time Portion
                                                                                                      Previous Balance                       $0.00
                                                                                                      Payments/Credits                ·$491,063.20
CD    Effective Immediately, we are updating the Cardmember Agreement to                              New Charges
                                                                                                      Fees
                                                                                                                                     +$491,063.20
                                                                                                                                            +$0,00
      Include more detailed Information about the Pay Over Time option. The
      Pay Over Time option Is available to ellglble Card members who are                              Interest Charged                      +$0.00
      Invited to enroll. These updates provide additional clarity, and do not                         New Balance         =                  $0.00
      change the way the Pay Over Time option works.                                                  Minimum Due                            $0.00


~     See pr1ge 63 for a Notice Of Change To The Membership Rewards                                  Account Totnl
      Program Terms & Conditions.                                                                     Previous Bal11n(e                 $8,270.87
                                                                                                      Payments/Credits               ·$865,040.45
                                                                                                      New Charges                    +$930,955.61
CD    lmportantlnformatlon:To access the most up to date version of your                              Fees                                 +$0.00
      Cardmember Agreement, please log In to your Account at                                          Interest Charged                     +$0.00
      www.americanexpress.com.
                                                                                                      NewBnhmce                       $74,186.23
~     Learn how to take advantage of your Pay Over Time feature on page 62
                                                                                                     Days In Biiiing Period: 32
CD    Please note, your preset line Is $100 000.00. You have spent $74, 186.23,
                                                                                                Customer Care
                                                                                                     1';;1 PaybyComputer
                                                                                                     ~    open.corn/pbc
                                                                                                 1                                                   1
                                                                                                  Customer Care            Pay by Phone
                                                                                                  1·600-492-8468           1-600·472·9297

                                                                                                     g See page 2 for additional Information.
-i.- Please fold on the perforation below, detach and return with your payment -i.-

111!!!1 Payment Coupon                       1:1 Pay by Computer                 P.J Pay by Phone                      Account Ending 0·41003
lliiiiill Do not staple or use paper clips   liill open.corn/pbc                 . , . 1-800-472-9297
                                                                                                          Enter 15 digit account# on all payments..
                                                                                                          Make check payable to American Express.

                     FAIN CHE J MACCARTHY                                                                                            Please Pay By
                     CHASE METALS                                                                                                      10/31/18
                     83.133 WILSHIRE BLVD
                      STE700
                      BEVERLY HILLS CA 90211·2407
                                                                                                                                     Amount Due
                                                                                                                                     $74, 186.23



                                                          AMERICAN EXPRESS
D      Check here If your address or
       phone number has changed.                          BOX0001
                                                          LOS ANGELES CA 90096-8000
       Note changes on reverse side.
                                II1l 11l I111II111l1I11rlI11I11I1Il111II111Il111lI111111l II111 II
                                                                                                                                            AMEX002914
      0000349992444475428 007418623007418623 12 H

                                                                                                                                                APP00058
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                             Page 59 of 366 PageID 5155
                                                                                DUPLICATE COPY
             Business Platinum Ct1rd®                                                                                                                                p. 5/67
             CHASE METALS
             FAINCHE J MACCARTHY
             Closing Date 10/16/18                                                                                               Account Ending 0-41003




                                                                                                   Pay In Full        Pay Over Tim•+                                Total
FAINCHE J MACCAl!lHY0-41003                                                                         $5,640.78            $53,670.02                            $59,310.80
                                                                                                             -------            --------~

SIMON BATASHVILI0-44015                                                                            $95,132/14           $118.717.47                           $213,849.91
LUCAS ASHER 0-49022      ______________________
            ..... ........
                    -                                                                             $3351135.75           $313,428.16                           $648,563.91
SAMARA MILLS 0-41052                                                                                $3,983.64             $5,247.55                             $9,231.19
                                                                                                                                                 ----
Total New Charges                                                                                $439,892.61           $491t063.20                           $930,955.31
       - - - - - - - - - - - - - -                                             -----   p--r




{ Detail                                                                                                                         +-d~notosPayOverllmo~ctivlty J
                                                                                                                                            For more lnfom1.\llo11, visit
                                                                                                                           ~merlamexpress.com/p~yoverltmelnfo

rl'     FAINCHE J MACCARTHY
0       Card Ending 0-41003
                                                                                                                                Foreign
                                                                                                                                 S1>end                          Amount
09/14/18       PAYPAL•KARALOVEPRO                                                             1107.9357733       CA                                              $350.00.
               402-935-7733
               P/\YOVERTIMEOPTION                                                                                                       ---------
09/14/18       AMAZON.COM                                                                     AMZN.COM/UILL      WA                                                $12.59
               MERCHANDISE
               ------------------
09/14/18       JENNYBECS                     473                                              LOS ANGELES        CA                                              $261.26.
               DVDHEISTER@AOL.COM
               PAYOVERTIMEOPTION
09/15/18       AMZNMKTPUS                                                                     AM ZN.COM/Bill     WA                                                $24.74
               BOOKST()R~S
09/15/18       AMAZON.COM                                                                     AM ZN.COM/Bill     WA                                              $238.36.
               MERCHANDISE
               PAY OVER TIME OPTION
09/17/18       WAYFAIR~ALLMODERN                                                              ALLMODERN.COM      MA                                              $908.41.
                              116
              PAYOVE8J"f(\'1_f:Qj)_TIQ1'! .. .. -.--.··----·--
                                                  -

09/17/1 B     LlRIGHT EVENT RENTALS BRIGHT EVENT RE                                           SONOMA             CA                                             $1,046.72
              EQUIPMENT llENTAL
09/17/18      Bl\OOK FURNITURE RENT                                                           LAKEFOrlEST        IL                                              $193.16
              FURNffURE HE
09/17/IB      SM CITYP/\RKING METERS-1928. ·-                                                 SANTA MONICA       CA                                                $0.50
              3104588295        ~···   --   ---       - -- -- - -------- ---

09/17118      SMCITYPARKINGMETERS~19?.B                                                       SANTA MONICA       CA                                                 $0.75
_____ ,..}J.91?!38~29:..:;5________________ ...
09/18/18      DOORDASH*SUSIECAKES                                                             SAN FRANCISCO      CA                                              $145.81
              6506819470
09/18/18      PRIME VIDEO                                                                     8BB-S02-3080       WA                                               -~29.99
              DIGITAL                                                                                                                 -- - . -   -----·---
09/18/18      PAYPAL *POARN KIDS                                                              8009934923         Cf\                                             $185.07
              402·935-7733
09/19/18      THE DISNEY STORE #757 757                                                       SANTA MONICA       CA                                              $114.43
              666·902-2798
09/19/10      TIUH: r·OOD KITCHEN                                                             SANTA MONICA       CA                                               $47.14
              ~955/INTA.MQNIC/\ Pli1172
09/19/18      NORDSTROM                353                                                    SANTA MONICA       CA                                               $86.71
              8002855000
              DEPT. srom~s

                                                                                                                                                       AMEX002918
                                                                                                                                           Continued on reverse

                                                                                                                                                                      APP00059
                     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                               Page 60 of 366 PageID 5156
                                                            DUPLICATE COPY
                   Business Platinum Card®                                                                                        p. 29/67
                   CHASE METALS
                   FAINCHE J MACCARTMY
                  Closing Date 10/16/18                                                              Account Ending 0·41003


   Detail Continued                                                                                   +•denoto< PayOllct Tlm<1 !ltllvlly
                                                                                                     Foreign
                                                                                                      Spend                 Amount
 10/16/18           VENMO                                                NEW YORK              NY                            $103.00+
                    855-Bp-4430
         --=-P-'-'Ac:...Y..::.OV.:...:.E=R:..:.T=IM=E'--'-O-'--PT.:..:10-""N'-'---------~- ..------- - - - - - - - -
 10/16/18    VENMO                                                                   NEWYOHK                  NY     $386.25.
             855-812-4430
             PAY OVER TIME OPTION
-------
10/16/18     eFAX.COM SERVICES
                                                                                   ------· ---- - - - - - - - - - - - -
                                                                                     800-958--2983            CA      $16.95
             INTERNET SVC                                                         . --- ----------
10/16/18     FEDEX INV 4521093151452109315                                           MEMPHIS                 TN      $781.46.
             1·800-622·1147
                   CASE MEDALS CA
                   DIRECT BILLING TRANSACl'ION
                   FEDEXINV#000452109315
                   FedEx #H!00-622-1147
                   PAYOVEHTIMEOPTION
10/16/!8           CALL TRACKINGMETRICS0426                             SEVERNA PARK           MD                        $10,000.02
-·-----"            800-577-1872          ------------- · · - - - - - - - - - - - - - ----- - - - - - - - - - - -
lf1I      LUCAS ASH Eh
r:::J     Card Ending 0-49022                                                                        Foreign
                                                                                                      Spend                Amount
09/13/1 O          HotelTonlght.coin                                    SAN FllANCISCO         CA                           $216.00.
       TRANSPORTATION SEllVICES
_ _ _ _P_A_YQ_V_ERJ.l~E0?1.;__10:....:.N___.._ _ _ _ __
09/13/18            flotelTonlght.com                                  SAN FRANCISCO           CA                            $216.00+
                    TRANSPORTATION SERVICES
- - . --------
                    PAY OVER TIME OPTION
                  --'--'-'---"-'-'-'-'-"-'=--'-'--'--'--'--'--'-------------" - - - - -
09/14/lS            NYLO HOTEL                                         NEW YORK                NY                             $35.57
                    Arrlvat Date              Departure Date
                    09/13/18                  09/14/18
                    00000000
09/14/1 B           NYLO HOTEL                                         NEW YORK                NY                             $35.57
                    Arrival Date              Departure Date
                    09/13/18                  09/14/18
________ ,,....    oo_o;c,;ooo;,.:..:..o'-'-o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                             ------------· -- -
09/14/18           CVS/PHARMACY-014                                     NEW YORK               NY                             $26.20
                   8007467287
                   PHARMAC1~~-
~09)i/1,14V/tt1al"or-.ooo0tG3iL£r:iii11illt,6s6                               CC@GOOGLE.COM CA   $500.00+
            ADVEHTISING
            PAYOVERTIMEOPTJON
09/14/18    GOOGLE"-656                                                       CC@GOOGLE.COM CA   $500.00+
            ADVERTISING
            PAYOVEllTIMEOPTION
09/14/1 B   SQUARESPACE INC.                                                  NtWYORK       NY    $16.00
           6465003456 _ _ _ _ _ _ _ _ _ _ _ _,,______ ---------~----·------·----- - -
09/1411-a--r.Ac:lioi(~HH2                                                     Fn.MEJADS     CA $2,000.00.
           FACEBOOK ADVERTISING

09/14/18
            PAYOVERTIMEOPTION
           GOOGLE - -
                       --mii6656-------c~--
                                                      656
                                                                                    -----
                                                                              CC@GOOGLE.COM CA $1,000.00+
           ADVERTISING
~- .. _ ____P.A~..Q\l~/ll'lf;iE O_:: . Pc.cT..:. :10:. . :.N.:.___ _ _ _ _ __
09/14/10   LYFT •RIDE FRI 7/\M                                                SAN FRANCISCO CA     $6.12
           8552000278


                                                                                                                        AMEX002042
                                                                                                            Continued on revorse

                                                                                                                                       APP00060
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 61 of 366 PageID 5157
   FAINCHE J MACCARTI-IY
                                           01 IPLICATI= COPY
                                            1\ccounf i:naTng 0:41003                                                 p. 30/67


 ( Detall Continued                                                                     • • denotos Pay OVerllme activity  J
                                                                                        Foreign
                                                                                         Spend                  Amount
09/14/18        SHUTIERSTOCK.COM                    866-663-3954                NV                                $99.00
                STOCK PHOTO
---··-----~·-


09/14/18        FACEBK        HH2                   FB.ME/ADS                   CA                              $2,000.00+
                FACEBOOK ADVERTISING
                PAYOVERE~EOP'llON
09/1'1/18      SQUARESPACE INC.                     NEW YORK                    NY                                $16.00
               6465803456                 - - - - - - - - - - - - - - - - - - - - - · - - . ____ ·-        _.        ,
09/14/18       SQUARESPACE INC.                     NEW YORK                    NY                                 $5.00
               6465803456
09/14/18       GOOGlE              656              CC@GOOGLE.COM               CA                               $500.00.
               ADVERTISING
               PAY OVER TIME OPTION
                                                            ---------------·------
09/14/18       BlueSnap                             London                      GB                               $145.36.
               BLS"VENTUflE I SA
               PAY OVER TIME OPTION
09/15/18        FACE8K"~HH2                         FB.ME/ADS                   CA                          $2,000.00.
                ~ACEllOOK ADVERTISING

------- __ J.AYOVEllTIMEOPTION                                                ·---·-----------------
09/15/18       FACEOK         HH2                   FBME/ADS                    CA                          $2,000.00.
               FACEBCloK ADVERTISING
               PAYOV~™EOPTION
09/15/18        FACEBK'          HH2                FB.ME/ADS                   CA                          $2,000.00+
                FACEBOOK ADVERTISING
                P/\YOVERTIMEOPTION
             .FACEBK 1 ·---- -~1ii:?                     FB.ME/ADS          CA                              $/,000.00.
09/15/11.l
              FACEBOOK ADVERTISING
              PAY OVER TIME OPTION     - - - - - - - ---
                                               -

09/15/18      FACEBK            JH2                      FBME/ADS           CA                              $2,000.00t
              FACEBOOK ADVERTISING
              P/\Y.OVERTIMEOPTION
              ----·--------·-
09/15/18      OLARK.COM                                  ANN ARBOR          Ml                                   $136.00.
              +188$9594408
              PAVOVCHTIMEOPTION                     --------~   -- .
09/15/18      FACEBK            HH2                      FB.ME/ADS          CA                             $2,000.00+
              FACEBOOK ADVERTISING
              PAY OVERTIME OPTION
09/15/18      FACEBK 1         ~HH2                      FD.ME/ADS          CA                             .~2,000.00.
              FACEBOOK ADVEm'ISING
              PAY 0.Yf'RTtME OPTION
09/15/18      GOOGLE •iiiiii~656                         CC@GOOGLE.COM      CA                                  $500.00.
              ADVEr!TISING
              PAY OVER TIMEOPTION                                      ----·---------
09/15/18··-F-AC_E_Bt<11 lliiiiiiN*HlHH~2--------FFi3.B.MEME/l\DS            CA                             $2,000.00.
              FACE BOOK ADVERTISING
---·---        PAY()_\l§~T,IMEOPTION       ----         -----~~~~   ~~--·   -----------------
09/15/18       GOOGLE'             656             ((@GOOGLE.COM                CA                              $500.00.
               ADVERTISll\'G
·--------      PAYOVERTIMEOPTION         - - ····--···---···-------------
09/15/18       GOOGLE-656                          CC@GOOGLE.COM                CA
               ADVERTISI
               PAY OVER TIME OPTION.
09/15/18       FACEBK           HH2                FB.ME/ADS                    CA                         $2,000.00.
               FACE BOOK ADVERTISING
               PAY OVER TIMEOP:fION.

                                                                                                          /\MEX002043
                                                                                             Contlnuad on next page

                                                                                                                         APP00061
               Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                      Page 62 of 366 PageID 5158
                                                           DUPLICATE COPY
            Business Platinum Card"'                                                                                              p. 31/67
            CHASE METALS
            FAINCHE J MACCARTHY
            Closing Date 10/16/18                                                                        Account Endtng 0-41003


 ( Detail Continued                                                                                      +·denotesPayOverTime ll<:llvlty J
                                                                                                         Foreign
                                                                                                          Spend              Amount
09/15/18     FACEBK           JH2                                        FB.ME/ADS           CA                             $2,000.00 +
             FACEIJOOI( /\DVEHTISING
            _p_/_\ Y.OYJIBJIM.fl_QP]'l_Q!'I_ -···   ------------·------·-·
09/15/18  FACEBK           HH2                                           Fa.ME/ADS           CA                             $2,000.00 +
          FACEBOOK ADVERTISING
          PAY OVER TIME OPTION
----.:..:..:..:-"-'~.:..:.="'--'~_;_;_-------··                         ----- - - - - - - - - - - - - - - - - - - - - ----
09/15/IB  CECCONl'S RESTAUnANT                                           LONDON              GO            91.13              $119.60.
                                                                                                  Pounds5torhf19
          RESTAURANT
          PA yOVERTIME QfI!Q_N ..
09116/16  FACE Bl<         HH2                                           FB.ME/ADS           CA                             $2,000.00+
          FACEBOOKADVf.lrrlSING
          PAY OVERT/ME OPTION
                                                                        -----------
09/16/18  FACEBK-NHH2                                                    FB.ME/ADS           CA                             $2,000.00+
          FACEBOOK ADVERTISING
          PAY OVERTIME OPTION     --- --- -----· .. ·---
09/16/lB  FACE BK         HH2                                            FB.ME/ADS           CA                             $2,ooo.oo+
          FACE BOOK ADVERTISING
            PAYOVERTIMEOPTIOt!_ _______ .... _ · - - - - - - - - - - · · · · - - - - - - - - - - -
09/16/18    FACEllK          HH2                             FB.ME/ADS                 CA                 $2,000.00+
            r-ACEBOOK ADVERTISING
            PAY OVER TIME OPTION                                          - - - - · ...- - - - - - - - - · - - ·-
09/16/IB    SQUARESPACE INC.                                 NEW YORK                  NY                  $1'14.00.
            6465003456
______________
            PAY OVER TIME OPTION         .......... .            ..
09/ 16/18   TESCO STORE 53112 5342TESCO STORE                WELWYN GARDEN COY         GB          24.90     $32,73
                                                                                                  PQUnds St~rling
___ .. ,. ..... _..§_RO~~~.Y.H._~~-~----·---------- ... - - - - - ·
09/16/18         FACEBK I       2A22               fll.MEfADS                                CA                              $750.00+
                 FACEBOOK ADVERTISING
______ PAY_Q_l!ff!TIME_O_PTI_O_N_ _ __
09/16/18         FACEBK~HllJ.                      FB.ME/ADS                                 CA                            $2,000.00.
                 FACEBOOI< ADVERTISING
                 PAY OVERTIME OPTION            ··----------"
09/16/16         FACEBK         JH2                FD.ME/ADS                                 CA                            $2,00D.OO   +
                 FACEBOOK ADVERTISING
  ____PA__Y_O_V.......,ERTIMEO:-PTI_O_N_________
                                                                       -· - - -      -------------·---- ·-
09/16/18    F/\CEBK         HH2                                         FB.ME/ADS            CA                            $2,000.00 +
            F/\CEBOOK ADVERTISING
            PAY OVER TIME OP"llON
09/16110    Ff\CEBK~HH2                                                 FB.ME/ADS            CA                            $2,000.00+
           FACEBOOKADVERTISING
           PAYOVERTIMEOPl'ION
--------···--·---------- - - - - - - - -                                                -·--··
09/16/18    COPPACLUB                                                   LONDON               GB            61.37              $80.68
                                                                                                  Pounds Steiling
            RESTAURANT
            DATACASH
                                            ···--·-···--·-"··   ..   ------   -------------------· ----------
09/16/18    GOOGLE                                                      CC@GOOGLE.COM   CA              $500.00 +
            ADVEHTISING
            PAYOVERTIMEOPTION                                                                                               ----·--
~09;11U6~/1IB8-(G~O~O~GULE11iiiiliii666~5~6--------occ@Go_o_Gl-.Eio_M_ _ _ _
                                                                           CA __                                             $500.00
            A[)V_@_TISll'JG              .. ·--·     ---------
09/16/16    HARRODS LIMITED                                             LONDON              GB             lll.70             $24.58
                                                                                                  Pounds Sterling
            DEPARTMENT STORE
09/16/16    SUSI II MURASAKI                                            LONDON              GIJ           139.SO             $183.39
                                                                                                  Pound~ St~rllng
            ~~~.E~~rr~.~1. _.......
                                                                                                                             AMEX002944
                                                                                                                Continued on reverse

                                                                                                                                       APP00062
           Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                 Page 63 of 366 PageID 5159
                                                 OllPLICAJE; COPY
   FAINCHE J MACCARTHY                            7\ccounf Enffing O:il1003                                                     p. 32/67


  Detail Continued                                                                                   +-denotes P<iy Ovor Tim~ activity
                                                                                                    Foreign
                                                                                                     Spend                Amount
09/16/18    FACEBK          NHH2                            FB.ME/ADS                CA                                  $2,000.00
          . -~~fq!OOK ADVERTISING
09/16/18     GOOGLE             656                         CC@GOOGLE.COM            CA                                    $500.00 +
             ADVERTISING
             PAY OVER TIMEOPTION                           -----------------····-----
09/16/18     FACEBK~         HH:Z                           FB.ME/ADS                CA                                  $2,000.00
--·- __ . . FACf.BOOK ADVERTISING                                             --------·--··----····-·---····-··
09/17118    THE LONDON EYE ONLINE, DORSET                   DORSET                  DO        92.00     $120.94.
                                                                                             PoundsStc11ln9
            THE LONDON EYE ONLINE
             PAY OVERTIME OPTION
09/17/18     FACEBK._,HHi_________ _                                FD.ME/ADS     CA                             $2,000.00 +
                FACEBOOK ADVERTISING
_ _ _ _ r._~y_QYE~_TIME OPTION                             -------------•-•«•------- - - - - - - · - - - - -
09/17/18        FACEBK                    JH2                       FB.ME/ADS     CA                             $2,000.00+
                FACEBOOK ADVERTISING
                PAY OVEl1 TIME OPTION
---------~Bi<tli~~--
09/17/18        FACEBK                     HH2                      FB.ME/ADS     CA                             $2,000.00.
                FACEBOOK ADVERTISING
_ _ _ _P~AY..,...o_~E~.TIMLQ!>_Il9f'l _ __
09/17/18        GOOGLE                             656              CC@GOOGLE.COM CA                               $500.00
------~Q}'..Q~-'-·rlS""'l""'N_G_ _ _ _ _ __
09/17/16        PRETAMANGER                                         LONDON        GB                 ~.o~            $5.31
                                                                                           Pounds Steiling
                RESTAURANT
09/17/18        FACEBK-- - - -           1HH2                       FB.ME/ADS     CA                             $2,000.00
                           •.~.-p._y_iE5JRTH:1s 1N_'1_,_ _ _ __
                                   2
        _ _FA_C_EB()_O•K
09/17/18        FACEBK'I                 JH2                        FB.ME/ADS     CA                             $2,000.00
                FACEBOOK ADV~_R]lStNq_ _ _ _                                                               --· .       -·-·~-,~~--




09/17/18        FACEBK-.-;HH2                                       FB.ME/ADS     CA                             $2,000.00 +
                FACEBOOK AbVElfflSING
        _ _P~A~Y_O\,l~~!l.M_E_O_P_Tl_O~N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __             -·--· -· -----
09/17/18        FACEBK                  mtH2                        FB.ME/ADS     CA                             $2,000.00
                FACEBOOK
       ---------------------- ADVERTISING
09/17118        GOOGLE'                          '656               CC@GOOGLE.COM CA                              $500.00
----~Q.1!~13.TJ.SJ~---------------
09/17118    GOOGLE              i656GOOGLEINC              CC GOOGLE.COM                                                  $500.00
            ADVEllTISING
         --------        SERVICE
                     ----~----~-~·--··                     ----- --------·-----
09/17/18    UPWOllK·-mooa!IEF                              DUBLIN                                                         $222.63
            BUSINESS SERVICE
09/17/18    CALLLOOP                                       DELRAY BEACH             Fl.                                $10,200.00
            WWW.CALI.LOOP
09/17/18    GOOGLE                656                      CC@GOOGLE.COM            CA                                    $500.00
    ___ ADVER='-'Tl=-SIN:..;_'G=-------------·----·--------··----
09/17/18      1-IEDONISM DRINKS                LONDON                               Gil              120,60               $158.54
                                                                                            POllnds St<>rl1119
              LIQUOR STORE
09/17/18·--;;Jiffili(';jiiiiiiwNH~H~2;--       FB.ME/ADS                            CA                                  $2,000.00

09/17/18                                                                                                                $2,000.00

                                                           CC{l!GOOGLE.COM          CA                                    $500.00

09/17/18   GOOGLE'                  6656                   CC@C..OOGLE.COM          CA                                    $500.00
- - - -ADVERTISING
           ------------·-·
09/17/18   FACEBK              HH2                         FB.ME/ADS                CA                                  $2,000.00
           f f',Cf:BOOIS_A__DV.ERTISIN_G_ _ _ _ __

                                                                                                                         AMEX002945
                                                                                                            Continued on next page

                                                                                                                                APP00063
                  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                     Page 64 of 366 PageID 5160

                                                        DUPLICATE COPY
                 Business Platinum Card®                                                                                           p. 33/67
                 CHASE METALS
                 FAINCHE J MACCARTHY
                 Closing Date 10/16/18                                                                     Account Ending 041003


   Detail Continued
                                                                                                           Foreign
                                                                                                            Spend             Am<>unt
 09/17/18GOOGLE               656          CC@GOOGLE.COM                                     CA                                $500.00
         ADVERTISING                                        u••--•-·                        - - - - - - - - - - - - - ---
09/17/13 LE PAIN QUOTIDIEN                 LONDON                                            GB               29.113            $38.16
                                                                                                     l'oundsSterllng
         Rl:STAUHANT                     • - - - - - - - - ...

09/17/18 MAZE                              LONDON                                            GB               36.110            $47.33
                                                                                                     1'oun<l$Stmlin9
         RESTAURANT                                                        --~


09/17/18 HAl<KASAN MAYF/\IR                LONDON                                            GB              161.94
                                                                                                     Pounds Sterling
                                                                                                                               $214.04    +
         RESTAURANT
         PAYOVERTIMWPTION ,
09/18/18 FACEBK-HH2                        l'B.ME/ADS                                        CA                              $2,000.00
         FACEBOOK ADVERTJ5LNG
                          HH2
                                                   ______
                                           FB.ME/ADS
                                                      .. -----
09/18/1B FACEUI<'                                                                            CA                              $2,000.00
         FACEBOOK ADVERTISING            ----·~--····

09/18/18 FACEBK•llllllll=HH2               FB.ME/ADS                                         CA                              $2,000.00
         FACEl300KADVERTISING
                                                                              _______ ---------·------
         FACEflK •
----  ·-·~--··     19JH~---"fa-:MWillS
09/18/18                  H2               FB.ME/ADS                                        CA                               $2,000.00
_____mcEBQQ!.<_[l_D_\/~R!ISIN~----------
09/18/18 FACEBK*~JH2                       FB.ME/ADS                                         CA                              $2,000.00
  ----~F_A~C_EB_O_OKADVERTISIN-"'G'--------------- ________ -------                        - - - - - - - - - - - - - ---
09/18/18  GOOGLE ~656                       CC@C-,00GL£COM                                  CA                                $500.00
                 ADVERTISING
09/18/18         FACEBK~-HH_2_ _ _ _ _ _ _ _               -- -FSMEi._A_D_S_ _ _ _.         CA
         FACEBOOK ADVERTISING
~~rutii~~-----cc@G
09/18/18 GOOGLE            "6S<i CC@GOOGLE.COM                         .. -                 CA                                $500.00
         ADVEllTISING
~~:--~iii<--~[---------
09/18/18 FACEBK       JH2
                                                             --   --------
                                                              FB.ME/ADS                     CA
                                                                                              ---------------------      -----
                                                                                                                             $2,000.00
_ -----~~~QOl<ADVE:::,.:RT..:.;.IS::.;;ING'-=------------- - - - - - - - - - - - - - · · - - - -
09/18/lll       FACEBK                             FB.ME/ADS          CA                  $2,000.00
-·-····--- ___ .fAQi!l.OO~ADV!ll'flSIN§ _______ _
09/18/18        TESCO STORE 5342 5342TESC0 STORE   WELWYN GARDEN CITY GB           1CIA6     $13.T/
                                                                          Pounds Sterling
                GROCERY STORE
                                                  ---------------------
09/ 1B/ I B     GOOGLE              1656           CC@GOOGLE.COM      CA                    $SOO.OO
                 ADVERTISING ·--------
09/18/18         GOOGLE"···\656 GOOGLE INC                       cc GOOGLE.cm..1                                              $Soo.oo+
                 ADVERTISING SERVICE
_ _ _ .... !',d,Y.9Y.J:BJIM~()Jl.TJ()~L         -- - - - - - - - -
                                                                  ____
                                                                     .,

09/18/18      ADOBE *PS CREATIVE CLO Adobe Systems                  SANJOSE                 CA                                  $50.98
              800-833-6687
                                                                   ----·------------
09/18/18      GOOGLE                 656                            CC@GOOGLE.COM           CA                                $SOO.OO+
              ADVElfflSING
              PAY OVER TIME OPTION                                       - - - - - - .. - - - - - - -
09/18/18      R'SON BLU EDWARDIAN BLOOMSBURY ST F&B                 LONDON                  GB            166.22
                                                                                                 Pound<St1>1llt1g
                                                                                                                              $2 l B.99   +
              LODGING
              MERCHANDISE
              PAY OVER TIME OPTION____________ _
                                                            -----          -----"----------------~--

09/18/18      LONDON MARRIOH ·GROSVENOR SQUAHE                      LONDON                  GB           308.41
                                                                                                 Pound$ Starling
                                                                                                                              $40633      +
              LODGING
              MERCHANDISE
          ___ _!lA'!'_OVERTIM§Qf>JION                    - - - - - - - - · -------
09/18/18      GOOGLE                 656                            CC@GOOGIS:.COM          CA                                $500.00     +
              ADVERTISING
              PAYO.Y.ERTIMEOPTI0.!'1               - -------- ----------


                                                                                                                               AMEX002946
                                                                                                                  Continued on reverse
                                                                                                                                          APP00064
                Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                   Page 65 of 366 PageID 5161

      FAINCHE J MACCARTHY
                                                        DI IPLICATF COPY
                                                         'AccounfE.nffing li-41003                                                                       p. 34167


     Detail Continued                                                                                       +·denotes PAY Ovor llmo activity
                                                                                                           Foreign
                                                                                                            Spend                              Amoun~

09/18/18              FACEBI<            H2                      Fil.ME/ADS             CA                                                   $2,000.00+
                      FACEBOOK ADVERTISING
                      PAY OVER TIME O~TION
                                                      ---------------------------- - - - - - - -
09/18/18              FACEBK            NHH2                     FB.ME/ADS              CA                                                   $2,000.00.
                      FACEBOOK ADVERTISING
                      PAY OVEll 'flME OPTION
                                                             ---·--"·~··-·--·

09/18/18              GOOGL!;               556                  CC@GOOGLE.COM          CA                                                      $500.00.
                      ADVERTISING
         PAYOVERTIMEOPTl_()t:l__ _ _ .. · - - - - - - - - - - - - - - - - - - -
09/18/18 GRANGEHOLBORN HOTEL                       LONDON           GB              87.62                                                       $115.31 +
                                                                         f'o11nds Sterling
         LODGING
----'PAYOVERTIMEOP__T_IO_N_ _ _ _ _ _ _ _ _ _ _ __
09/19/18 FACEBK·lliiltuH2                          FB.MEfADS        CA                                                                       $2,000.00+
         FACEBOOK ADVERTISING
         PAYOYt:ll'llMEOPTION .....--··-----·--··-----
                                                                                                                                    -·-----
09/19/18 fACEBI<          HH2                      Fil.ME/ADS       CA                                                                      $2,000.00.
         FACEBOOK ADVERTISING
_ _ ___.P.....A._Y_OV_E_R_TI_M,SQPJ'ION _ · · - - - - - - - - - - - - - -
09/19/18     FACEBK~HHZ                                     FB.ME/AOS                  CA                                                   $2,000.00.
             FACE BOOK ADVERTISING
         ___MYQYERTIME OPTION                                                        ---- .. --·                                 ··--·-·····--
09/19/18     FACEBK-NHH2                                    Fil.ME/ADS                 CA                                                   $2,000.00.
             FACEBOOK ADVERTISING
            PAYOVERTIMEOPTION       .-~-----                                                                    - - - - - - - - - - - ----
09/19/18          GOOGL[                   656                   CC@GOOGLE.COM         CA                                         ~500.00                        +
        ADVERTISING
_ _ _ _,...PA-'-'-YOVER TIME OPll_O_N_ _ __
09/19/18        FACEBK-tlliA-HH2                        FB.ME/ADS       CA                                                                  $2,000,00.
               FACEBOOI< ADVERTISING
..
 -
               PAYOVERT!MEOPTION
                ·-
     -~------------


09/19/18       Ul3r:RTRIP U4UVK                         HELP.UBER.COM   GB                                  2458                                 $32.38
                                                                                                    Pounds SM ling
   ____        HE_L_P.U~~~~COM __ - - - - - - - - - - - - - - - - - - - -                          --·-----------·
09/19/18       UBER TRIP D3YBC                          HELP.UBER.COM   GB                                    179'1                              $n.M
                                                                                                    Pounds St<>1lin9
_ _ ......-1::!f~P.LJ.BER.COM
09/19/18       FACEBK              HH2                 FB.ME/ADS        CA                                                                  $2,000.00+
               FACEBOOK ADVERTISING
               PAY OVER TIME OPTION               ..--
                                             ----~-                                                   ··-------              ---·----·---~.


09/19/18       FACEBK-2JH2                             r-B.M!:/ADS      CA                                                                  $/.,000.00+
               FACEBOOK ADVERTISING
               PAYq\l~R TIME OPT!ON                                                                    ·-----         ...
09/19/18       FACEBK~              HH2                FB.ME/ADS        CA                                                                  $2,000.00.
               FACEBOOK ADVERTISING
               PAY O\l'~ft.TIME OP11QN
09/19/18       GOOGLE                  655             CC@GOOGLl:.COM   CA                                                                     $500.00+
               ADVEnTISING
               PAY OVER TIME OPTION                                                                                         .-.-- ---   ~   .------- -   --·-··----·
09/19/18       FACEBK.-limmiHH2                        FB.ME/ADS        CA                                                                  $2,000.00+
               FACE BOOK ADVERTISING
         . ,.- PAY()_'y'ERTIMEOPTIO~--
09/19/18       GOOGLE                 6656             CC@GOOGLE.COM    CA                                                                    $500.00
               ADVERTISING        '  -------·- ..
09/19/18       FRESCOBALDI                             LONDON           GB                                  117.00                            $154.lH
                                                                                                   PuundsStctlill!I
               RESTAURANT
                  PAYOV@_Tl~EOPTIO.t!_.
                                             ---------·--·----·-·
                                                                                                                                               AMEX002947
                                                                                                                  Continued on next page

                                                                                                                                                          APP00065
                Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                              Page 66 of 366 PageID 5162
                                                           DUPLICATE COPY
              Business Platinum Card®                                                                                                                                        p. 35167
              CHASE METALS
              FAINCHE J MACCARTHY
              Closing Date 10/16/18                                                                                                               Account Ending 0·41003


   Detail Continued                                                                                                                                +-denotes Pny Over Time ~ctlvlty
                                                                                                                                                  Foreign
                                                                                                                                                   Spend                Amount
 09/19/18F/\CEBK                  H2                 FB.ME/ADS         CA                                                                                              $2,000.00
         FACEBOOKADVf:RlJSl~G- ______ --·----- _____ - - - - - - - - -------------
09/19/18 TWJLIO, INC.                                SAN FRANCISCO                                                                                                     $3,000.00
_ _ _ _D_l_RE_CT_Ml<TGINTE"'-RN;.:.:E:.:cT___________________ _
09/20/18 Ff\CEBK~HH2                                 FB.ME/ADS         Cf\                                                                                             $2,000.00
         FACEllOOK ADY~_!l_llSIN--'-G_ _ _ _ _ _ __
09/20/18 GOOGLE                          656         CC@GOOGLE.COM     CA                                                                                                $500.00
               A_l)YERTI~!~§   _ _ _ _ _ _ _ _ _ _ _ _ __
09/20/10       SQC"EDU/\RDO ALVARADO                                                   San Frandsco                           CA                                         $412.00
               squ.re/cashqs
09/20/16       FACEBK        iJll2                                                     FB.ME/ADS                              CA                                      $2,000.00
               FACEBOOKADVERTISING
09/20/18      ... FACTB~-H-H2~---------rii:iXE-/A_D_s--- ..                                                                   CA                                      $2,000.00
___ ,_____ _F_~f.§!19.Q!<!\~..:.V::.:ER.:.:.TI.:.:::S.::..IN:.:::G'--------
09/.20/18   Amazon Prime                                                    Amazon.com                                        WA                                          $14.22
            SHIPPJNGCLUB
~~Eiii<ii~~--~Afi/Af-----
09/20/IB    F/\CEBK               HH2                                       FB.ME/ADS
                                                                                                                      ......_
                                                                                                                            CA
                                                                                                                               _ __                                   $2,000.00
            fACEClOOKADVEllTISING                  -----.-·~··-···-·



09/20/IB    LYFT *RIDF.THU1PM                                               SANFMNdSCO                                        CA                                          $79.67
            (NONE) 94104
            RIDEREQUEST                                                                                                       ...- - - - - - - - - - - - - -
09/20/18    FACEBK ~JH2                                                     FB.Mf:/ADS                                        CA                                      $2,000.00
-------'F-'-'A'"'"'CE~·!l_O~OKADVERTISING_ _ _ _ _ __
09/20/18       GOOGLE~~S6                           CC@GOOGLE.COM                                                             CA                                        $500.00•
               ADVERTISING
               PAYOVERTIMEOP_T_IO_N_ _ _ _ _ _ _ _ __
                                                         --- - - - - - -
09120116'"     FACEBKiiijAJHl                       r=B.Ml:/ADS                                                               CA                                      $2,000.00
-·· . _____ _E.ACl!._IJOO-:;;Ki1Ai1Dlvi1rn1N7r1s~1NuG"---------
0912011s              "I                                                               FB.ME/ADS                              CA                                      $2,000.00
                                                                               ,_,_   __________       ,


09/20/18       Ff\CEBK      EA22                                                       FB.ME/ADS                              CA                                        $750.00
               FACEBOOK ADVERTISING
ow2w1;;·---rP.c-E"iii<tiiii"H_H_2~--------------
                                      FB.ME/ADS                                                                               CA                                      $2,000.00
               FAcE000K ADVERTISING                                             - - - - - - - - ...,
09/20/18       GOOGLE             656                                                  CC@GOOG!.E.COM                         CA                                      $t,OOO.OO
               ADVERTISING
09/20/18       UBER TRIP C7C37                                                         HELP.UBER.COM                          GB                     94.30              $124.6H
                                                                                                                                           Pounds Storhng
                llELP.UBtll.COM
              __eAYQ\'f:RTI_M,_E,OPTION
09/20/18       UBERTRIP D6TLE                                                         HELP.UBER.COM                           GB                    19.12                 $25.27
                                                                                                                                           Pounds Sterling
               HELP.UBER.COM                        ------ -   --   ---   ~·




09/20/18       SOLITI I LAMBETH FOOD &WINE                                            LONDON                                  GB                      7.16                 $9.43
                                                                                                                                           Pounds Sl<:rllng
               MISC FOOD STORE                                                  ··------------~



09/20/18       LYFf 4 1llDETHU ~PM                                                    SAN r:RANCISCO                          CA                                          $72.98
               (NONEl94104
--~--------
               lllDEREQUEST                    •-·•--•-••••••--r-                                          ---------------·
09/20/18       SQUARESPACE INC.                                                       NEWYOHK                                 NY                                          $16.00
               6465803456                                                                                                       _ __,   ______________
09/20/18       FACEBK             HH2                                                 FB.ME//\DS                              Cf\                                     $2,ooo.oo+
               FACEBOOK ADVERTISING
               PAYOVERTIMEOPTIO,N,. .• . •     --·-------- _ _____ _- - - - -



                                                                                                                                                                     AMEX002948
                                                                                                                                                         Continued on reverse

                                                                                                                                                                                   APP00066
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                               Page 67 of 366 PageID 5163

   FAINCHE J MACCARTHY
                                                        DIJPLIC4TE COPY
                                                               Accounf l:nclTng 0"41003                                                                p. 3$/67


   Detail Continued                                                                                                            +-do110101PayOverTlmeactlvlty
                                                                                                                               Foreign
                                                                                                                                Spend             Amount
 09/20/18        FACEBK          HH2                                                 FB.ME/ADS                       CA                          $2,000.00.
                 FACEBOOK ADVERTISING
        _   ...•£MOVER TIME OPTION                                   ________               ,,_,,    ______________________
 09/20/18       DOORDASH*THE URBAN FRE                                               SAN FRANCISCO                   CA                             $29.84
                65068194-Z() ------··
 09/20/18       FUNNELU.COM                                                          !:AGL!:                         ID                             $6i'.OO
                + 12083239451
09/20/18        l.YFr *RIDETHU l PM                                                 SAN FRANCISCO                    CA                             $16.21
                (NONE)94104
               LEDGER
                                             ---------------·-                                                            ----. ·--------
09/20/18      BURBERRYLTD                                                           NEW YORK                                                    $1,675.35
              MEN'S/WOMEN'S CLOTHNG
09/20/18      BURBERHY L"rp                                                         NEW YORK                                                      $186,15 +
              MEN'S/WOMEN'S CLOTllNG
              PAYOVERTIMEOPTION _.
09/20/18      BURBERRY LTD                                                          NEW YORK                                                      $186.15 +
              MEN'S/WOMEN'S CLOTH NG
                                    '-----------.·-··--- .. ···-····--·-----·-·
09/21/18      GOOGLE • • •           656                                           CC@GOOGU~COM                      CA                           $500.00     +
              ADVEifflSING
              PAY OVER TIME OPTION
              FACEBK 1 1111111111JHH2
                                            ----~-    -·-··"   .,,_-~·--··--,,_   __ _, ... _._...,_,,_ __ ,.
                                                                                   FB.ME/ADS
                                                                                                                __________
                                                                                                                     CA
09/21/18                                                                                                                                        $2,000.00+
              FACEBOOK ADVERTISING
----··--·- .. PAY OVERTIME ()p_:noN
09/21/18      GOOGLE               656                                             CC@GOOGLE.COM                     C/\                          $500.00.
              ADVERTISING
              PAY OVERTIME OPTION_
09/21/18      FACEBK            H2                                                 FB.ME/ADS                         CA                         $2,000.00+
              FACEBOOK ADVERTISING
----~~YQYERTIMEOP!_~_N_ _~-----~~---------·
09/21/18      FACEBI<       JH2                                                    FB.ME/ADS                         CA                         $2,000.00+
              FACEBOOK ADVERTISING

09/21/18      DOOflDASH*SAMMYSTHAI                                                 SAN FRANCISCO                     CA                            $34.70
              6506819470
09/21/18      FACEOK         HH2                                                  FB.ME/ADS                          CA                         $2,000.00t
              FACEBOOK ADVERTISING
---~P.-2YQVERJiT.IMiEi0iPiTli9~N6G_ _ _ _ _ _ _                                :-@(iQO(ill:cQM--
09/21/18      GOOGLE 11             i656                                    0 CC@GOOGLE.COM      CA                                               $500.00.
              ADVERTISING
----"··-·~_,      _____
              PAY OVERTIME OPTION
                            ·-'-'-'--'----           ~~---------------


09/21/18      HOTELBELAlfl                                                        LOS ANGELES                        CA                          $335.51.
                           1077
              Pellegrino
              Don Julio "1942"
              Chocolate Cake
              PAY OVER TIME OPTION
09/21/18      FACEllK-HH2                                                         FB.ME/ADS                          CA                        $7.,000.00+
              FACEBOOK ADVERTISING
              PAY OVER TIME OPilQ!'L
09/21/18      GOOGLE1'---1656                                                 CC@GOOGLE.COM                          CA                          $500.00   +
              ADVERTISING
              PAYOVERTIMEOPJIO!'!_____ __
09/21/18      FACEBK            HH2                                               FB.ME/ADS                          CA                        $2,000.00+
              FACEl!OOK ADVEllTISING
~---P_AtOVERTl_MEOP.(1.0=N.:..__ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                 /\MEX002949
                                                                                                                                   Contlnt1cd on next page

                                                                                                                                                       APP00067
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                         Page 68 of 366 PageID 5164
                                                         DUPLICATE COPY
                                                                                                                      C•l~!~t
             Business Platinum Card(\)                                                                                                                     p. 37/67
             CHASE METALS
             FAINCHE J MACCARTHY
             Closing Date 10/16/18                                                                                        Account Ending 0·41003


 ( Detail Continued                                                                                                       +·denotG.1 PayOVcrTlh\c activity J
                                                                                                                          Foreign
                                                                                                                           Spend                      Amount
09121/18       GOOGLE                                                       CC@GOOGLE.COM                 CA                                           $500.00    +
               ADVERTISING
               PAY OVER T[Mf: O~TION                                                                                                                 -·~,·---



09/21118       GOOGLE              6656                                     CC@GOOGLE.COM                 CA                                           $500.00    +
               ADVERTISING
               PAY OVERTIME OPTION
09/21/18       ALFRED COFFEE MELl10SE PLACE                                Los Angeles                    CA                                            $20.76
               squareup.com/recelpts
09/21/18      GOOGLE              656                                      CC@GOOGLE.COM                  CA                                           $500.00    +
              ADVERTISING
              PAY OVER TIME OPTION
                                                                                                                 "'

09/21/18      AMZN MKTP US~T52                                             AMZN.COM/BILL                  WA                                           $139.88    +
              BOOKSTORES
             _pAY OVER TIME OPTION                                                                                          ·~···--·-•-----------



09/21/18      8383 WILSHIRE BLVD AMWV285401 AMWV                           BEVERLY HILLS                  CA                                            $27.00
               3104708501                                 -~·····   ....   ~--~   ------- - - - - - - -

09/21/18        SAKS FIFTH AVENUE                                          BEVEll.LYHIU5                  CA                                         $7,290.48
             •. QEPARTMENT STORE                                                                                                                    --·
09/21/18        CALL LOOP                                                  DELRAY BEACH                   FL                                        $10,:wo.oo
                WWW.CALLLOOP
09/21/18        FREDS AT BARNEYS NY BH                                     B~VERl.Y HILLS                 CA                                            $77.90
                RESTAURANT
09/21/lB        DIOR Bl-I HOMMt;                                           RF.VFRIYHll.I S                C'.A                                       $3,066.00
                WOMEN'S CLOTHING
09/21/18        FACEBK'7RPK5HWHH2                                          FB.ME/ADS                      CA                                         $2,000.00
              f-A_qQQQK/\QV~_RTISIN_(;
09/21/18          DOORDASH•BOA                                             SAN FRANCISCO                  CA                                            $78.05
                 6506819470
09/21/18          FACEBK            JH2                                    FB.ME/ADS                      CA                                         $2,000.00
          ....J.!!CEBOOK ADVERTISING                                                                                                                -------~---~




09/21/lB         FACEBK             HH2                                    FB.ME/ADS                      CA                                         $7.,000.00
              __ f'A(:_l:!!OO~ ADVERTISING
09/21118         FACEBK              HH2                                   FB.ME/ADS                      CA                                         $2,000.00
                 FACEBOOK ADVERTISING
09/21/18         GOOGLE                  656                               CC@GOOGLE.COM                  CA                                          $500.00
                 ADVERTISING
               ---- --- - ---- ----


09/21/18         GO DADDY.COM                                              480-SOS.SSSS                   AZ                                         $1,482.16
                 (480)505-8855
09/21/18         GOOGLE-656                                                CC@GOOGLE.COM                  CA                                          $500.00
- - - - - - ~l?l/f;RJl~lfll_G ___ _ _
0917.1/18        AMZN MKTP us·~T02                                         AMZN.COM/BILI.                 WA                                            $B7.96
                 BOOKSTORES
09/21/18         GODADJ)Y.COM                                              '180·505-8855                  AZ                                            $69.99
                 (480)505-8855
09/21118         GOOGL                  656 GOOGLE INC                     CC GOOGLE.COM                                                              $500.00
                 ADVERTISING SERVICE
09/21/18         GOOGLE*ADS3769286656 GOOGLE INC                           CC GOOGLE.COM                                                              $500.00

09/22/18      SQ 'ETHICAL CLEANING SERVICES                                VENICE                         CA                                          $200.oo+
              GOODS/SERVICES
              PAY OVERTIME o.P.Tlq_~--·-                                                                                 ---------




                                                                                                                                            AMEX002!lGO
                                                                                                                                Continued on reverse

                                                                                                                                                           APP00068
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 69 of 366 PageID 5165




                           ATTACHMENT N




                                                                   APP00069
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                              Page 70 of 366 PageID 5166

                                                        DUPLICATE COPY
              Business Platinum Card®                                                                                                        p. 1/51
              CHASE METALS
              FAINCHE J MACCARTHY
              Closing Date 11/15/18 Next Closing Date 12116/18                                                      Account Ending 0-41003

                                                                                                 Membership Rewards'" Points
     New Balance                                                    $16,272.81                   Available and Pending as of 10/31/18
                                                                                                                                 3,722,012
                                                                                                 For up to date point balance and full program
     Please Pay By                                                     11/30/18*                 details, visit membershlprewards,<:om
      :f: Payment Is due upon receipt. We suggest you pay by the Please Pay By date.        Account Summary
       You ma}:' have to pay a late fee If your payment Is not received by tlie Next
       Closing Date.                                                                             Pay In Full Portion
                                                                                                  Previous Balance                  $74,186.23
                                                                                                  Payments/Credits                -$185,543.97
                                                                                                  New Charges                    +$127,630,55
                                                                                                  Fees
                                                                                                  New Balance           .               +$0.00
                                                                                                                                    $16,272.81
~    See page 2 for Important Information a bout your account.
                                                                                                 Pay Over Time Portion
                                                                                                  Previous Balance                      $0.00
Q     Learn how to take advantage of your Pay Over Time feature on page49                         Payments/Credits
                                                                                                  New Charges
                                                                                                                                 -$270,072.04
                                                                                                                                 +$270,072.04
                                                                                                  Fees                                 +$0.00
CD    Please note, your preset line Is $100,000,00, You have spent $16,272.81.                    Interest Charged
                                                                                                  New Balance
                                                                                                                                       +$0.00
                                                                                                                                        $0.00
                                                                                                  Minimum Due        "'                 $0.00


                                                                                                 Account Total
                                                                                                  Previous Balance                $74,186.23
                                                                                                  Payments/Credits               -$455,616.01
                                                                                                  New Charges                    +$397,702.59
                                                                                                  Fees                                 +$0.00
                                                                                                  Interest Charged                     +$0.00

                                                                                                   NewB11hince                    $16,272.81


                                                                                                 Days In Biiiing Period: 30
                                                                                            Customer Gare


                                                                                             1
                                                                                                 1;;1 PaybyComputer
                                                                                                 Eil open.com/pbc
                                                                                                 Customer Care         Pay by Phone
                                                                                                                                                 I
                                                                                                 1-800-492-8468        1-800·472-9297

                                                                                                 Q See page 2 for additional Information .
..i- Please fold on the perforation below, detach and return with your payment +

11!!1111 PaymentCoupon                    l:'I Pay by Computer               ~     P11y by Phone                   Account Ending 0·41003
li.:.I Do not staple or use paper clips   l&al open.com/pbc                  Im 1-800-472-9297        Enter 15 digit account# on all payments.
                                                                                                      Make check payable to American Express.

                    FAINCHE J MACCARTHY                                                                                          Please Pay By
                    CHASE METALS                                                                                                   11/30/18
                    8383 WILSHIRE BLVD
                    STE 700
                    BEVERLY HILLS CA 90211-2407
                                                                                                                                 Amount Due
                                                                                                                                 $16,272.81



                                                       AMERICAN EXPRESS
D      Check here If your address or
       phone number has changed.                       BOX0001
                                                       LOS ANGELES CA 90096-8000
       Note changes on reverse side.
                               II1I11IlmlI11111I111II11 l11l1II111II11.I I111II111111111111 II
                                                                                                                                        AMEX002982
      0000349992444475428 DDL627281001627281 12 rl

                                                                                                                                             APP00070
                Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 71 of 366 PageID 5167

                                                      DUPLICATE COPY
                Business Platinum Card®                                                                                     p. 3/51
                CHASE METALS
                FAINCHE J MACCARTHY
                Closing Date 11/15/18                                                            Account Ending 0-41003



~[P_a_v_m_e~n_t_s_a_n_d_C_r_e_d_lt_s~~~~~~~~~~~~~~~~~~~~~~~~
r Summary                                                                                                                     j
                                                                  Pay In Full         Pay Over Time+                     Total
Paymen~..•..•.. _                                               -$105,096.51           -$267,097._76_ _ _ _+452, 194.27
Credits
          --------
    FAINCHE J MACCARTHY 0·41003                                        $0.00              -$1,489.79                -$1.489.79
   SIMON BA TASHVILI 0-44015                                        -$290.13              -$1,214.72                -$1,504.85
   LUCAS ASHER 0-41029                                              -$157.33               -$269.77
                      ------                                                                      - - - - -$427.10
Total Payments imcl Credits                                    -$185,543.97            -$270,072.04     ·$455,616,()1


   Detail        'Indicates posting dato                                                         +·donoto~ Pay Over lln11adlvl1y
                                                                                                        For momlnformatlol\ vlsft
                                                                                           nmerl<anexpr6S.com/payovertlmelnfo
Payments                                                                                                              Amount
10/17/10'        FAINQIE J MACCARTHY          ONLINE PAYMENT· THANK YOU                                           -$90,000.00
                                           --------------            -------···-------------  ------·
 10/.23/18'      FAINQIEJ MACCARTHY           ONLINE PAYMENT· THANK YOU                                           ·$45,000.00
~-~~-~- .. --
 10/28/184
              --  ----------
               FAINCHEJ MACCARTHY
                                    -
                                  PAYMENT RECEIVED- THANK YOU
                                                                                -----------··-----
··----
     ~-··-·                                                                                    - - - - --$41,816.38
                                                                                                         -
 10/31/18"       FAINCHE J MACCARTHY         ONLINE PAYMENT - THANK YOU                                           -$40,000.00
                 ------ --   . -------
11/02118"        FAINCHE J MACCARHIY         ONLINE PAYMENT· THANK YOU                                            -$31,806.66
                                 ·--·            --   ------·····---------------                          -------··--
11/05/18'        FAINCHEJ MACCARTHY          ONLINE PAYMENT· Tl IANK YOU                                          ·$77.535.35
                           ONLINE PAYMENT -THANK YOU
- - - - -FJ\INCHE
11/08/18'
          - - -J MACCARTHY
                  ---------  -·-           --                                                                     -$79,000.00
11/11/18• FAINCHE J MACCARTI IY              ONLINE PAYMJ=NT-THANl<YOtJ                        -$7,53'.l.27
-----------------
11/12/18• FAINCHE J MACCARTHY   0 NLINE PAYMENT - THANK YOU
                                                                                    -----------
                                                                                             -$13,950. 21
-------                                                                    ·-----
11/15/18"        f'AINCHE J MACCARTHY        ONLINE PAYMENT-THANKYOU                                              -$25,546.40
- - - ---
Credlu                                                                                                                Amount
10119/18*       r:AINCllE J MACCARTHY AMEXTRAVEL PUROIASEWlfH MR POINTS CREDIT                                      -$1,369.10 +
                              ________P_A_Y_O_VE_R_TI.Ml:_()~TION
10/30/18        FAINCHE J MACCARTHY   AMZN MKTP US                                                                    -$120.69 t
                                      AMZN.COM/Bill WA
                                      DIRECT MKTG MISC
                                             PAYOVEllTIMEOPTJQN
10/17110                         NEW DIRECTION IRA INC
                SIMON IJATASHVI LI                                                                                     -$50.00
                                 LOUISVILLE       CO
                                 303-546-7930
10/18/18 SIMON BATASHVILI        AMAZON FRr:SI I                                                                        -$9,99
                                 AMZN.COM/BILL WA
                                 DIRECT MKTG MISC
---------------···-------------                -------
10/18/18 SIMON BATASHVILI        Nl:W DIHECTION IRA INC                                                                -$65.00
                                 LOUISVILLE       co
                                 303-546·7930
                          --- ------           -----                                               ------·---- --    ---
10/19/18 SIMON BATASHVILI        AMERICAN AIRLINES 45107392                                                            -$66.99
                                 800--433-7300      TX
                                 AMERICAN AIRLINES
                                             Ticket Number: •••J;i722
                                Passenger Name: BATASHVILl/SIMON
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _o.9_c_u111_e_ntJ_~J~:PASSF.NGgRTIC_lfil · · - - - - - - - -
10/23/18 SIMON B/\T/\SHVILI     AMAZON.COM                                                                             ·$21.12
                                AMZN.COM/BILL          WA
                                DIRECT MKTG MISC




                                                                                                                       AMEX002984
                                                                                                       Continued on reverse

                                                                                                                            APP00071
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 72 of 366 PageID 5168




                           ATTACHMENT 0




                                                                   APP00072
            Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                        Page 73 of 366 PageID 5169
                                                         DUPLICATE COPY
             Business Platinum Card®                                                                                                               p. 1/52
             CHASE METALS
             FAINCHE J MACCARTHY
             Closing Date 12/16/18 Next Closing Date 01/16/19                                                              Account Ending 0-41003


                                                                                                        Membership Rewards® Points
     New Balance                                                       $22,640.59                       Ava liable and Pending as of 11/30/18
                                                                                                                                        4,224,315
                                                                                                        For up to date point balance and full program
     Please Pay By                                                         12/31/18:j:                  details, visit membershlprewards.com

      *Payment Is due upon receipt. We suggest you pay by the Please Pay By date.                    Account Summary
       You may have to pay a late fee If your payment Is not received by the Next
       Closing Date.                                                                                    Pay In Full Portion
                                                                                                         Previous Balance                  $16,272.81
                                                                                                         Payments/Credits                -$345,653.60
                                                                                                         New Charges                    +$352,021.38
                                                                                                         Fees                                  +$0.00
                                                                                                         New Balance           =           $22,640.59
~    See page 2 for Important Information about your account,
                                                                                                        Pay Over Time Portion
                                                                                                         Previous Balance                       $0.00
g     See page 51      for an Important Change to Your Account Terms.                                    Payments/Credits
                                                                                                         New Charges
                                                                                                                                         ·$240,768.80
                                                                                                                                        +$240,768.80
                                                                                                         Fees                                  +$0.00
g     Learn how to take advantage of your Pay Over Time feature on page 50                               Interest Charged                      +$0.00
                                                                                                         New Balance        =                   $0.00
                                                                                                         Minimum Due                            $0.00
CD    Please note, your preset line Is $100,000.00. You have spent $22,640.59.
                                                                                                        Account Tot11I
                                                                                                         Previous Balance                 $16,272.61
                                                                                                         Payments/Credits                -$586,422.40
                                                                                                         New Charges                    +$592,790.18
                                                                                                         Fees                                  +$0.00
                                                                                                         Interest Charged                      +$0.00

                                                                                                          NewBahmce                       $22,640.59


                                                                                                        Days In Biiiing Period: 31
                                                                                                     Customer Care

                                                                                                        L;J open.com/pbc
                                                                                                            Pay by Computer
                                                                                                      I Customer Care         Pay by Phone
                                                                                                                                                        1
                                                                                                        1-800-492-8468        1-800-472-9297
                                                                                                        ~See page 2 for additional Information.

-!- Please fold on the perforation below, detach and return with your payment -!-

11!!1 Payment Coupon                     1:1 Pay by Computer                      ~      Pay by Phone                       Account Ending 0·41003
llmll Do not staple or use paper clips   l&il open.com/pbc                        Im 1-800-472·9297            Enter 15 digit account# on all payments.
                                                                                                               Make check payable to American Express.

                    FAINCHE J MACCARTHY                                                                                                 Please Pay By
                    CHASE METALS                                                                                                          12/31{18
                    8383 WILSHIRE BLVD
                    STE700
                    BEVERLY HILLS CA 90211-2407
                                                                                                                                        Amount Due
                                                                                                                                        $22,640.59



                                                        AMERICAN EXPRESS
D      Check here If your address or
       phone number has changed.
       Note changes on reverse side.
                                                        BOX0001            ,
                                                        LOS ANGELES CA 90096-8000

                                                        JI 1l11II111II111I1l111II11l11I1II111II111ll111II111111Ill111 II
                                                                                                                                                AMEX003034
      0000349992444475428 002264059002264059 12                                            n
                                                                                                                                                   APP00073
            Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                      Page 74 of 366 PageID 5170
                                                          DIJPLICATF COPY
   FAINCHE J MACCARTHY                                      f:\ccounfE'ndTng 0:41CJ03                                                                 p, 4/52


   Detail Continued          •1ndicatespos1lngoote                                                                      +·donotoc Pay OVor Time activity
                                                                                                                                                Amount
 12101/16    SIMON llATASHVILI                       TIMEWARNERCAOLE                                                                            4160.97 •
                                                     00o:rwcAl3LE           CA
                          Cf\BLE&PAYTV
-----------------         PAY- OVERTIME
                                 - - -OPTION
                                         ------·--                                                   ----   ----------· - - - - - - -
12/04/18 SIMON BATASHVJU  AMZ*WHOLEFOODSDLA 10546                                                                                                 -$29,97
                          AMZN.COM/BILL WA
                          DIRECT MKTG MISC
12/06/18 SIMON OATASHVILI AMZNMKTPUS                                                                                                             -$105.21 •
                          AMZN.COM/BILL     WA
                          DIRECT MKTG MISC
                          PAY OVER TIME OPTION
12/13/18 LUCAS ASHER      GODADDY.COM                                                                                                             -$69.99
                          46<J-.505-8855  AZ
                          (480)505-8855
12/13/18 LUCAS ASHER      GODADDY.COM                                                                                                             -$69.99
                          480-505-8655    AZ
                          (480)505-8855


I New Charges
  Summary
                                                                                     P"Y In Full             Pay Over Tfme +                        Total
FAINCHE J MACCARTllY 0·41003                                                         $12.257.66                  $4,495.61                    $16,753.27
SIMON BATASHVILI <J-.44015                  $168,874.34 _ _ _ _ _$.~~.~49.78 ..... ,. ___ __$252,524.12

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -$149,554,0 I --- - -·--- _,,$309,453.96
LUCAS ASHER 0-41 029
SAMARA MILLS 0-41052
                                            $159,899.95
                                             $10,989.43           $3,069.40                 $14,058.83
                                                                                                                                             ___
                                                                 ----'---------'
Total Now Charges                          $352,021.38         $240,768,60               $5921 790.18


                                            +-.~cnot~sP...yOvcrltmeactlvity J
l.__D_e_t_ai_I_______________________________
                                                                                                                                  For morolnfonnatloo, visit
                                                                                                                  umetkancxpr"-'s.<om/payovertlm~nfo

l"'I    FAINCHE J MACCARTHY
[;:J Card Ending 0-41003                                                                                               foreign
                                                                                                                        Spend                   Amount
11/14/18    AMAZON.COM~RMl                                                 AMZN.COM/BILL                    WA                                     $15.63
            MERCI IANDJSE                                                                          --·-----
11/15/18    AMZN MKTP US._9M2                                              AMZN.COM/ll!LL                   WA                                     $39.40
            BOOKSTORES
11/15/10    AMZN MKTP US"_.RGO                                             AMZN.COM/BILL                    WA                                    $25.49
            BOOKSTOHES
11117118    DOORDASI !*THE CHEl:Sl'CAK                                     SAN FRANCISCO                    CA                                     $31.84
            6506319470
11/18/18    AMAZON.COM*~R22                                                AMl.N.COM/BILL                   WA                                    $31.55
            MERCHANDISE                                                       _____
                                                               -- ---- - ------ --    ,


11/19/1!!   LIGN EROS ET llflio01                                          LOS ANGELES                      CA                                 $4,486.22
            3102735425                                       --~--------




11/19/18    AMAZON.COM            OT!                                     AMZN.COM/lllU.                    WA                                    $31.55
_-----·-··--· _,M=E=RCH=.:.:..A:.:..:N.::..Dl=SE::...'- - - - - - - - - - - - - - - - - - - -
11/19/18        POSTMATES KAZUNORI TH                                     SAN FRANCISCO     CA                                                    .i75.06
                8776877615
---------·--~----~---·

11/20/lB        AM7.N MKrP US*-010                                        llMZN.COM/OILL    WA                                                    $39.40
                BOOKSTORES
11/21/18        ISAllOSE                                                  Pacific Pallsades CA                                                   $453.00
            squa_rll_t.Jp.com/rec~lpts
                                                                                                                      ·-·~·~.   ·~··   -          ·-----·

                                                                                                                                                 AMEX003037
                                                                                                                                 Continued on next page

                                                                                                                                                       APP00074
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                            Page 75 of 366 PageID 5171




               Check II Card Number(AMEX) Amount        Process Date Transaction   Routing II    Payment Type     Maker Name
                                  1003     38160.29        10-Mar-20 PAYMENT       121000358     PT_MOBILE       Tower Estates
                                  1003     18'1811.59      21-Feb-20 P/\YMENI      121000358     PT_ COMPUTER    Tower Estates
                                 i1003    135156.23         21-Jan-20 PAYMENT      121000358     PT..COMPUTER     FAINCHE MACCARTHY
                                  1003     40902.26         17-Jan-20 PAYMENT      121000358     PT.•COMPUTER     FAINCHE MACCARTHY
                                           64308.17        2.7-Dec-19 PAYMENT      121000358     Pl'-COMPUTER     FAINCHE MACCARTHY
                                 1003      85834.85        17-Dec-19 PAYMENT       121000358     PT••COMPUTER     FAINCHE MACCARTHY
                                 1003          50000         3-Dec-19 PAYMENT      121000358     Pl'_COMPUTER    FAINCHE MACCAIITHY
                                 1003         19987         3-Dec-19 PAYMENT       121000358     PT.,COMPUTER    FAINCHE MACCl\llTHY
                                 1003        100000          3-Dec-19 PAYMENT      121000358     PT..COMPUTER     FAINCHE MACCARTHY
                                 1003          50000       20-Nov-19 PAYMENT       121000358     PT_COMPUTEI{    FAINCHE MACCARTHY
                                 1003          35000       14-Nov-19 PAYMENT       121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003      85906.33         4-Nov-19 PAYMENT       121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003         50000         1-Nov-19 PAYMENT       121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003         50000        31-0ct-19 PAYMENT       121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003       94537.7        18-0ct-19 PAYMENT       121000358     PT_COMPUTl:R    FAINCHE MACCARTHY
                                 1003         50000        14-0ct.. 19 PAYMENT     121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003     86463.56          Z-Oct-19 PAYMENT       17.lOOOJSll l'l_MOUILE        FAINCHE MACCARTHY
                                41003     92739.16        20-Sep-19 PAYMENT        121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003        50000        15-Sep-19 PAYMENT        121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                            100000          5-Sep-19 PAYMENT       l.7.1000358   PT_COMPUTER     FAINCHE MACCARTHY
                                             50000           2-se1>-19 PAYMENT     121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                          37578.55        21-Aug-19 PAYMENT              00358   PT_COMPUTER     FAINCHE MACCARTHY
                                          50392.85        l.6-Aug-19 PAYMr:NT      121000358     PT_MOBILE       l'AINCHE MACCARTHY
                                 1003        25000        10-Aug-19 PAYMENT        121000358     PT_COMPUTER     FAINCllE MACCARTHY
                                 1003     80064.15          5-Aug-19 PAYMENT       121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003    104963.06          /.9-Jul-19 PAYMENT     121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                 1003      35462.2          21-Jul-19 PAYMENT      121000358     PT_COMPIJTER    FAINCHE MACCARTHY
                                          80833.38          16-Jul·19 PAYMENT      121000358     PT_COMPUTl:R    FAINCHE MACCARTHY
                                           50194.7          10-Jul-19 PAYMENT      121000358     PT__COMflUTER   FAINCHE MACCARTHY
                                          5/334.84            7-Jul-19 PAYMENT     121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                            100000            1-JUl·19 PAYMENT     121000358     PT_COMPUTER     FAINCHE MACCARTHY
                                           168/l.1         24-Jun-19 PAYMENT       121000358     PT._COMPUTF.R   FAINCHE MACCARTHY
        4024                             103854.83         22-Jun-19 PAYMENT       121000358     PT_COMl'UTER    FAINCHE MACCARTHY


6/17/2020                                                      AXP Internal                                                     AMEX003D59   1




                                                                                                                              APP00075
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 76 of 366 PageID 5172




                           ATTACHMENT P




                                                                   APP00076
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                  Page 77 of 366 PageID 5173



                              Dato: 11/7/?.017 Time: 4:22:07 PM (US Cenlr111Tima) Scanned Frorn IP:~.137


 Bank of America~                                                      Husfne~-s Signature    Cord
     HANK UP AMr<RtCA, N.A. ('ffl!l "llANK'~                           with Substitulc Form W-9
     AccountNutnbcr:         ~··---------                                                               Birnie Nu01llc1•:     3/ R
                                                                                                                            -~------

     Account Type:           !ZJ Chocking (ODA)             0    Suving~ (SA \I)         0   Certificate ofDeposit (CD)
     Accou ut Title:
     QjtHsr;: /v1.t;WLS, /NC.

                                             ----------------- - - - - - - - -
 .l'.!:g~I D~slgnation:

     0   lndividunUSole Proprietor          0   Trust/EstMe       0    Uni11corirnrnicc1 AssociJilion   !Elc Cu11iorntlon 0 S Corporntiou
 D       Partnership      (~;111~r lhc type ofpnrtncrihlp: Grncrnl,l.P, LLP 01· U,tl'J
 D       Limited Llnbll!ty Compnny (Enter lat dns~IOrnllon: c~c Coi)lornlion, s-s Coqw1rutk10, p;p~rtn•nhlp or M-Slttglc ~1emherSolc l'ruprlctor) - -
 0       Other (l>cfinrd In W-9 luslrud!on>)
 Snrinl Security Number----··---·------- (or) Eiuploycr ltlenllflcatlon Number
 By signing bolow, I/we nck110wlctlgc om! ngre~ th~l this account is and wlll be gov~rncd by the term~ ~ad condillons set forth In the account
 u11ening documents for my/our account, as they nrc nmenu~d from time to time. The nccount opening documents includ~ tl1¢ D(ljl()Sit Agn:ement 1md
 Disclosures nnd lhc ll118lncss Sch<ldule of Pees, f'urthcnnorc. I/we acknowledge the rec·dpt ofth~sc dooumeuts. Uy blgn!ng JJQlow, Jfvre
 nck11nwle1lge nnd ngrt~ tlmt Ilic signnturc(s) will serve as verification for w1y trnnsaclions in cmmectlon with thfs acoounr, And us the cer1illcallon
 (set forth below) of tl1e rnxpnyer idontificutfon number \l'lN) to which I/we wnnt interest reported. 'Ilic Dcp<1sit Agreement Includes a provision for
 altornntivc dispulc roolution.

 0       Nonresident Allen Slntus (lfRppllc~blo) If the beneOciul owner of this nccounl is a foreign (lCrson, check here, nnd curnplclc und sign
            the applicable l'om1(s) W-8.
 Suus(i(U(~     !lorm W-9. Ccrt!lication ·Under pennlties uf p~rjmy. I certify 1hnt: (I) The n11ml1er sl11iwn on this form is «•e correct tnxpaycr
 ldcnti!li;-atlon number (or I at11 wuillng for u numl>cr to be Issued to me). and (2) I all\ not subject 10 bnckup withholding because: (A) I nm exempt
 from backup wilhholtling. or (D) I have not been notified by the lntemnl RcvC1111c Service (IRS} lhRI I nm snhjecl to backup wilhhnhling »•a nm1lt of
 n Mlurc to rcpott nll interest or tlivid~nds. or (C) 1'hc IRS ha~ no1ftfod me1hal I nm no longer subject lo backup wflhholding, and (3) I an111. US
 citizen ur other US pcn;on (l:>elincd in tho W·9 instruclions) und (ii) the l'ATCA code(s) entered on !his form (ifuny) indicutlng that I om exempt
 from FATCA reporting fa corr.:cl.
 Ccrtincntlon lnstruct!vus1 You must cross out !tern 2 above if )'OU hnw been notified by the IRS ll111t you aro currn111ly subject to buckup
 withho?dlnr, because you huvc railed lo repot1 all Interest and dividends oo your tnx rchtro. )'or r<Jlll cstnlc tramroction.~ Item 2 do~s not apply. f'or
 mortgngc lnlcrost puid, ucquisilion or abondonment of secured propc1ly, cunccllotlon of debt, conlrihutroas to nn individ11ol retirement arrnngemcnt
 (IRA), and gcncmily. p.1ymcnts other tlrnn intm:sl nnd dividcmls, you arc not r<l<1uire<! to sign the ccrtificutloo, but you musl provide your corre~t TIN.
 {Please refor lo the !RS in~truolions ror l'orn1 W-9}.
 J<:xcmpl   l'~yce   code (if nny)
 E~cmptiou     from    ~'A'l'CA   reµorUn11 cotle (lfAnY)
                                                            --- ·--·---------
 Exc•nptlou~ (codes apply         only to certain entitirs, )IOI ir~~=-~ lnstructl011$ the ms lnstructio11s for l"orm W:??~-------­
                                                                 The Intern ft I Reveuue Service does not require your consent to 1111)' provision oflltb
                                                                 docut11cnl other tltnn the certlfk:tllons rl!IJnlred to nvoitl bnch11 wllilholdlng.
                                                              '--------·-----· .. ------------
                Nome {ty1icd or pr luted)

 I   St MON /311TRStfV/L./                                                                                                                        10 ...?1-n
2




s-----..-·------------
                                                                                                            0 201613Mk<>f America, N.A. /\II Right~ Rucr;cd



 Nt'A
00-14-9Z97M I 1·2016                                 1111111111111111111111 Ill                                                                  l'ngc I or2




                                                                                                                                                      APP00077
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                               Page 78 of 366 PageID 5174




  Account Number:
   D Slgnotlxre Cni·d Addendum on File
  ATM/DoposlUOebil Cm! Rtqu~st
  Provided that Ute account rcforoucl)(I ubuvc Is eligible to receive nulomalcd teller machine cards Mtllor Debi! Cnnls, I {11i autlwi7.cd liy !he
  rcsolulious nnrVor court docwnents nnd/or other agrecmcnl!J which mtlhorizt.) !his occ(>Unl) hernby request the Issuance of~uch card~ lo nny o(thc
  authorh:cd signer:> on U:is ~ccom1l .

   .~·
                                                                                         Tille                                     •

  RevlelY l11for111atlon
  Customur l:


                                                                          lOls,ucr:              ,
                                                                                       ~/Vrfl, "'I                Is.~. Datb:~'?_fl>.p. L>nte: Ol?/z.-0~)
                                                                          ID Issuer:     #I}                      lss. Dote:       ,._.I+   l!Jip. Dn1u<?J/1.tJg


  c~s(omcr     21

  Name -----------~---------
  IDTypc: __ ~ _________ IOll. - - - - · . ________ ID Issuer: -----·---·--··---ls9.1Jnle: ____ ru,.. IJ111c: _ _ __
  ID Type:                                   IDll.     - - - - - - ID Issuer:-------
                                                                                                     ____bs. Dete: _ _ _ _ R'ip. Dote: _ _ __


  Customer 3:

 Nnme
  IDTyP<': ____________ tllh: _ _ _ _ _ _ _ _ 10 Issuer:                                                          '""·Onie:. ____ R,p. !ll!lc: ____ _
 ID 1'ype: _______ .... ____ ID/I: _ _ _ _ _ _ _ _ ID Issuer: _ _ _ _ _ _ _ _ _ _ lss. Da1c: _ _ _ _ il\P. Ulltu: _ _ __


 Custornur 4:

 Name
 !IJ'fyl"': ______________ IDil: _ _ _ _ _ _ _ _ IDJs.1ucr: - - - - -                                            fss,   Dt~c:       _ _ _ 1Jx1>. ll11\C: _ _ __
 ll)'l'>'Jl<!: _ _ _ _ _ _ __                IDH: _ _ _ _ __             Ill Issuer:                            _,,,,,Date:. ,_ _ _ llxp. Oatc: _ _ __
                                                                                       -------

 Custom et 5:

 H1unc - - - - - - -                                                                                                               --------·--
 IDTypc: _ _ _ _ _ _ _ _ _ _ lllll:                                      IO Issuer: _ _ _ _ _ _ _ _ _ _ !~~. [)11le: _ _ _ _ E~-p. lhlo: _ _ __

 ID Type: ___ , .                            ID#: _ _ _ _ _ _ _ _ JO t.~uer: - - - - - - - · - · · .... _!s3. 0111c: _____ Hxp. DtUc: ___ _


Dank lnformnllou
                                                                -------------··~_.....,                   ,,   -·-·~-----   ----

Dulc                        10/31/2017

Fln>11cl;1l Ct11ler N11mc   1.AKfi COLrntADO

f!m(lloyco's Name           Jol<l\A Mondfo


Employee's Phone Nun1litt   _llll!!lt.~---·

 NCA
 00-14-9297M 11-2016                                                                                                                                Page 2 ol'2
                                                     111111111111111 rn1111111




                                                                                                                                                         APP00078
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                               Page 79 of 366 PageID 5175



                                 Dato: 1/9/2018 Tlmo: 7:25:09 PM (US Central Tllna) Scanned From IP• .137




                OillDacl.2017 10'45:45 AM                              Br.nk Ill /\merlc:tJ fl2ll·463·6WD                                         516

      Bank ofAmerica ....                                               llu1lnc!IS 6fiftAiUtt Cnt'd
      I
          D/llfK OP AM81UC/l, Jl,fu {Tllli 'llANK'1                     wltl1 Sub1tltole J.l'orm l'.!'.·2
      Account Numbarr                                                                                       Dnnk f'lunih•r:
      Atcounl Type:             j8) CJmking {ODA)            0    Sovinga (SAV)           0 C~1tln¢atc ofDei101lt (CD)
      AllCOUllC 711101
          C,UA6~ MeTfl.bS.t_l.~N~v~·~-~~~~~--~~-


     ~~~~~~t~lo~n~;~~~~~~~~~~~~~~~~~~~--~~~
     D fo~lvldunl/Snl• l'roprlotor 0 'rru11/Ct!J\tt 0 Unlncorp~l"l\led ~flOD!Allun lKJ C Corpornilon 0 9 Corpor~lion
     0 hrlnmltlp (~11trr Jhc IYP< ofp1r1nr.rahlp1 C.ncl'lll, tr, J.t.~ -0r LJ.,LP)                                              ___ _
     0 Umfltd Llnlllllt}' Compan~ (Eulol' In clmfn<lllnm O:C:Corpor.ll1111ts-8 C'•1'1"'r•~•n1M•rlot~hlpnrM~losl1 Mcmh<r!lalc fro1irlmr) _
     D Oth,r(lltllllcdlnW-911111ra•Uon1)         ---------·-----------
     S!l<!~l8~rlty Nurnbar                                             (or) Employor ldc«lllku&n NumbH                                      t/a~.?-fi-.~-­
     O,v 1lgiilnK bc!ow, lfwa ~•knowkdgo nud ~~...,. ll1Mt lhla ~oount (5 ftltd will ll<l govcrncd b)' 1~.1~111l! nod oontlillDn' acl l'Drlh In lh~ bQCD\l:l\  •
     openlnn dOcum~nu ror my/our accoun~ n.1tll<lj'll1C11111eoded fmtd ri™' 10 time, Thll aC4alllll openltii: tlo.llnlenl! JAolud~ Iba Depi»lt Asr"11111111 And
     Dl1~01urcJ ru1d Iha llutlnm Schcdulo or !'ooJ. Punlmmorc, Jfwo uknowltdga 1he r~c•lpt ofU1c1c dqc11111on1r.. 11,v il1111Jng below, lll'/e
     Mlmowlodge pud agro; l11al tho $Jgnaiuw(•) ..;n •otvc A• v~dnC-\11011 ror any ~c1loni in conn~on with lh!s ft~ounr. Md ~'tho i»rUflo~Uon
     (sci farll1 b~ow) o(tbc flllp•.ru ld.1~llltatloh numbor (TIN) to whkh Vw• w•nt lllt<l~l IC\10tlcd. Th~ !Xpoilt Agm111111111t lnoh:des a pct>•hlon n1r
     alle111atlvc dllpulc rotoMlctt.
     0       Nonruhlcnt All•n s1atu1(Ir11pplle<1bto) lfthe ~ncliclal own-.'l" orthl&llllfilllllt 11 a forclgn pnw1, rhod: here, Md complatll ar.d slgo
                Iha oppllcnblu l'orm(s) W·B.
     Rubitllnt~ Form    W-9. Ctrlltlrollon • Undi:r pcnall/u of perjlll)'1 I cenlf)< lhat: (l) Tue nnmb:rtl:own on lhb form 11 the correct tAXpoyer
   hlc:ullt!Ol<llon number (Qr I •m wa!UnA for R numbor t(I be inuro lo mo}. and (l) I run not subjoct IO bM:kup wllhholdlng bccMf<): (A) I am exempt
   Cront baL'lrnp wt1hholdlna. nr{ll) I ha'/o nnt b~ no1lncd b)l Iha lnlomal It.venue Servi«>(Ulll) lhlll I •m 6Ubjocl ro backup wlU1holdln3"" • ro.suh of
  a li.11111010 ropllrt all lnrcru1 ordfvldcnin, or (C) Tho IRS 1111 nollficd mu&tl am no lb11AOr 1~bJ0<:1 ro backup whhholdln$.l\lld (3) l llll a US
  G!rlun or other US ~on (Ucnned lh tlu: W-9 IRJtruc1JonJ) ftlld(4) the FA Tel. eoda(•) cnltr.:d on thl• form (ff any} lndlaufne lhnl I am O<t!Jlpl
   fron1 f'AtCA rcporllf18 ~correct.
  Ctrlfllcdlon lodructtons: You must eron out Item 2 above lryou have OO:n notified by lhc IRS tliu you are corrcnlly 1ub)~l lo backop
  \'/11hlK>ldln8 ~o.tUlO you ••vG fill~<! to 1cplll'l Ill! lnlclef\ and dMd~lld$ on yoP1 Ill!( n:tum. Por IW eitate 111111mlloni, fhm 2 do~ not apply. For
  n1otf,80Ao lnlllrtil p•ltl, toqu!tlllon ar ab!inllunmonl n! J<:<:Wt:d prof!Ltl)', «ncollll!loo of dab~ con1dbutlQ11~ to an lnd1Yldu1l 11:11tcmc:n11rrangamt:nt
  (UV.~ i~d .C~nmlly, p1yinonl:I Olhor lhftn lntcm< noo dM~e~ds, you oro nQf required 10 11r,n Iha ~fttnllon, but you h\dSI prov Ida your COJT«ll 'flN.
  (Vlr.Ll• rorctlO lh~ me hulru<>lll)QB lbr 1'01m W·'J).
  l&~um11l pn)'60 todo (lr~ny)

  £x1111pt1oh l'r111t1 lli\1'CA nporUn~ t~~· (lhny) ---~--------
  ll~cmpilnn1 (~odu apply         only lo tcrlnln ~•lltllll'1 not lndlvldunt1.11u ln1tr110Uont UiQ Jrul ln1lru~llun1 llrr l'orm W-9,..1_ _~---.__,
                                                               lrh& l"~tnnl Rl!Yanu6 Sm•lt!i> dou tllll l"f~lllrt y~m· ouunu~fo nny p~nvl1ln11 orlMt
                                                               L~QtNt»tnt ullicr fhAll lh~ t•rlHlcntfopJ roqJllrcd lo nvolll liAelmp wllltboldlng.

                    N•m• (typedor prlntod)                             'l'IOo !Ir APl>liublt)                          Blll"AIU.J• ...-)

  r       §IMol'L..13i:tr.£1SHll1l.-j ---~~{?Y,, ~-~->=                                                                         , ./
 !    fflu/Of/fl. V1:?tK             Mflt:tdllttli'I. i.t1 t.µOI(                                      .(      M.tl · . t .

  ·~-----
 s____ .._ -· - - - - -..--·---



 NC.\
 ~O-M.Yi97M         IMOl6                              1111111111111111111111111                                                                    Png• I of2




                                                                                                                                                                   APP00079
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                   Page 80 of 366 PageID 5176



                      Date: 1/9/2018 lime: 7:2s:o9 PM (US C~ntral 'llrne) Scanned From IP:~.137




       04/Cecl'l017 10:45:45AM                                 Elonk ol Amarlcn fr.!6-463·8260                                             616


          Accou111Numbm                                   '/OP.if
           D     Sl1111•lure Clint Mdmdllhl 011 VI~
          /\TM/.Dep11vlt/D1blt Clrd ROflUett
          Pwvldcd that 1he accqun1 rellinenwl PboVd 111\llglble IO rt.:~lve &ul!lmtrlld ~lier meclil~ torol M#or ll~l>h Curds, I (M wlhorlr.ed by ll!o
          ~olullo111 ll.tldl0t ~1111 dOCIJO\t1\ll and/or othoragrc<nlCllttwbfcll autliorb.o lh!J ~uni) hmby rcq~Oj( ~ l.AluM.:« of si!Gh canll 11> Ill)' or Iha
          ~u1horl~ ~arson llilJ a«.OUnt.



                                                                                               Thie
                                               :
          Ciulomod:
          NMio     ~M ('JbJ     B/fJYJ.SH Vt 1. t                     • , ·-
          1D'T)'pa:~.PR111~~m.11~•.k.....io ruuu: _""'Of!.........,H""'fWNl<1..:l.....tu8.-·'.,· ~ 1jY'/lb &ii.DWI:~
          IOTyp:fiJitJatlai:il'JlllltP~10i:                   -.aol"'I           Wl&IW:          AMrK                     lu.O.ti1,t°at__~.Vfll«~

          Cu110111•r:t1




         H111111~----·
         ID'l')-po:_____        109: _ _ _~__ 1Dlmw:                    ll1.0IW1_£iip.D•to1_ __
         IO'ryp« _ _ _ _ _ _ _ _.101: _ _ _ _ _ _ 101sn1U: _ _ _ _ _ _ _llt. o-i.:_ _ _                                                       f!Mp.~---




         C~11m4:


        NUM~~--~----~~-~-~~--~-~~~~~~~~~~-~-----
         ll)'l)izo: _ _ _ ,m: ______ ,,,,uvw. _______.111.D111o:_ _                                                                           !bi>.D~:   _ __
        IDT)'llA! _ _ _ _ _ _ _ _ IDJ: _ _ _ _~_IPltsuq:                                                                 lu. 1'01.:_l!)cp.I!Ut:_


        Cuttllmtt5t

        Nlln'~~-~~~~~~~~-~---~~~~~~~~-~~-~~~~~~-                                                                                                                  ......
        1DT~-----~--1n1: _ _ _ _ _ _ ro1tMr. _ _ _ _~_ __,1u. .llrua:_ _ _ r;xp.om:_
        IOT)'Pt:                       _.IDJ: _ _ _ _ _ _ tnhtlttr.                                                      lu.«lWl:""--:-"Rxp,o..i.:_ __




                                   11JQV1017



       En!ploft1:'1Nn11a

       lllnpl07tt'1l'llantN~11hr . - - - - - - - - - - - - - - - - - - - - ·

        He/\
        0().J4-9WM 11-2016
                                                        llllHllllll I IUllll IU




                                                                                                                                                             APP00080
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                                      Page 81 of 366 PageID 5177




     BankofAmerlca•                                                                                                   Dep-0slt Account Documentation
                                                                                                                                                           Sigl'lature Card
     Merril Lynch
      f, ACCOUNT INt'OflMATION
      B•loot Ono:
       ·
                        ICl   Upc!at• (Add/Oelala) Signor•
                          (o~l1t1~0
                                  •eco\.1111 only)
                                                                                      I    €) Rep!aoo !iKlstlngSlgnQturo Cord viilh We llool               ICJ   Now Aceount

      A•oountt:                         24
      fJ(6"'~QIA~l'l\fMM."""l

      P~mary l'urpo11         •f Allcounb                          Gnne1111 b115lrn!ss Opnrmlo1111
      'Doos not apply IO Crt11ficates of De posh
                                                          E'.I     {l>a;u\:101. 1~ivlblb1, J101toll.1Ut•I
                                                                                                                  D   Mon•y s.rricn Bullnou••          D       Caalnoa 01 Ovml113..

      ••Acfdlllolllll lnformsUon may be raqulnxl pdor lo opening an tlCOOllnl.
      Account Holdllr l~ulll Nqmt:
      (MIA! nuil® lflx~ nomo on
     l'<rmBUoll OOtllll!Gn\$)
                                                                                            TMTEfno                                                lOtatufl'Dnntllon! WV

      0 01/1m l!4ltllll!HN1m.OI Dlm1111dtd Sntltr.
      ('-"$1lnlllcll \"PftOOIW8)
      0 Third Ptfly/Fllmla OWnm
      (It 1rppllcable, W.9Ml.S 111<111ffil llllm Thlttl
      P.1rly/l'und5 Owner)
     l!I   OPAH~
      (M.l11tJ11D\'ldaCOflY<ilflo!ill-f'ililO)                                                                     Melale.com
     Op~nll1 Dt&dflptlw A<ll:ouot ilUn1

     swameill AOdr111:        321 Oalehuret Ava
     c1rr. Los Angstes                                             I elD\a!   CA                     I  Counlry:   USA                             [ Po.!111 Cod~ 90024
     II. flUOINl'!S8 'M'E
     Dtlflll"ll TYllO
                                                                                                                                                                                  ·-
     Ff' Corporalkm                              r   &i.   1h1r••"""n'p                                r    Joh!Vo~!um                   r• Llnit<>d lbb1111)1 f';ittn•r•h!p
     r   Gena111r Pllrtllm~
                                 rr~r:oe::-1
                                                                       c:· lkllCUll!Xllled ~il!l811i:M1A3::
     r   Gov•rnmmt Aulhtdy Agliney   Olher
     r tlniloll llabily ~Y·MIMDet Mlllllglld r Llrri\dd Uublty CQtqiany~trbflr !.lmlged r Utlled U&Ollly Olnl!any·So'lt Melflxir
                                                                                                                                                                                  :I
     lll.Dtafana1 ltd Aacounl5 sran11re
                                                                                   '!Ult                                                                                    LI~~,to
     AddO!'lltkl9               Ptln1td llnoMI                   (lltlQMI 1160 Oil D1nldllgRWllullM. llllO                        er~n•tllrt                                 Cllllcl
                                                                               JMtr.tlk:h)                                                                                  81Jiril11Q
                                                                                           ·-··---.....-.....··                                         ~~            -           1,y
     MJ                     Simon Batashvlll                                       CEO                             -~~~P
                                                                                                                                                           .
                                                                                                                                                                    ...._   _____
                                                                                                                                                                              r
                                                                                                                                               I
     Ml
                              Felnohe J111111
                               MacCarthy                                         Sgnor                                )Jv---                                                  r

                                                                                                                                                                              r
                                                                                                                                                                              r




                                                                                                                                                                                         APP00081
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                       Page 82 of 366 PageID 5178




                                                                                   DEPOS/f JI.CC




             Simon BllteshYlll                                    CEO                                             1111i../ j~
                                      1lU1> ~Olo10Nlml...,.1>t•-..ltt1e..~
                                                Y"'llt.l!lr""""


      VI, 8UBBTITUTI! t:ORM WO I OEUmFlCATION       ff forolgn entlly, W-a ro ulrlld. SGQ!lon Ill lt1Y11 blank.

                                                                                                       TMTElnc




             Simon BatMhvlll                                  CEO                                                 , ,ll"/ l'O
                                      Tltto                                                                       Dale




                                                                  P~2~t~
                                              ll~nk    of   Amerl~•     - conrldtnll&I




                                                                                                                                APP00082
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                        Page 83 of 366 PageID 5179




                                                                                       ACCOIJNT SIGNER INFORMATION FORM




               '-+----1--------+----+-----·-~- --~-     - - - -·-· - - -------1-----11----'·i
                                     --1-1----+-----!---t--+------+-----t---"-
    1--------+-------·. . . i-----,-----+-----1
    i-------+----1--------+----+------+---I·--.........- - - - - - - r -.. . .-~ ·-· ..__ -~-


    ------~       --~-   -------
                -t--~----·f-------------1-----+-----1----+--->----
                                   - - - - --------
                                                                                       "·-   -·~--   --------+-----
    l--------l----i--------+----+------+---+--i------l--·-·"·-· -·--"-
                                                             t'+allM1
                                                l'.H1rtk tf Ar.utJn - C.011oU4tr1lkl




                                                                                                                          APP00083
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                         Page 84 of 366 PageID 5180



BANI< OF AMERICA                                .q~                                       Business Advantage
 P.O. Hux 15284
 Wilmington, DE 19850
                                                                                                 Customer service information


                                                                                           r     Customer service: 1.888.852.5000

                                                                                           =.    bankofamerica.com
   TMTE INC
                                                                                           .c•   Bank of America, N.A.
   DBA METALS.COM
                                                                                                 P.O. Box 25118
   321 DALEHURST AVE                                                                             Tampa, FL 33622-5118
   LOS ANGELES, CA 90024-2511




Your Full Analysis Business Checking - Small Business
for December 1, 2019 to December 31, 2019
TMTE INC             OBA METALS.COM

Account summary
Beginning balance on December 1, 2019                                 $924.751.97    # of deposits/credits: 34
Deposits and other credits                                            3,389,385.10   #of withdrawals/debits: 218
Withdrawals and other debits                                         -3,536,813.54   II of days in cycle: 31
Checks                                                                 -206,879.61   Average ledger balance: $646,425.36
Service fees                                                             -1,334.06

Ending balance on December 31, 2019                                  $569, l 09.86




PULL: E CYCLE: 67   SPEC: E DELIVERY: E TYPE:   IMAGE: I   BC: CA7                                                       Page 1of30
                                                                                                                           APP00084
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 85 of 366 PageID 5181
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 86 of 366 PageID 5182
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 87 of 366 PageID 5183




                           ATTACHMENT Q




                                                                   APP00087
                     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                                                       Page 88 of 366 PageID 5184
                                                             SP/'1RK"                                                                                              Spark 0 Visa Signature Business Account Ending in 4040
                                                                                                                                                                                                                                   Page 1 of 2

                                                             BUSINESS                                                                                                  Feb. 02, 2020 ·Feb. 19, 2020 I 18 days in Billing Cycle

~                          "                                  l           "'   ~    -~        '!:                               ~         9




··
 ~            ""   "' "'
                               .
                               ".;:'   ~
                                           ~
                                           "'
                                                Raiment Information. .
                                                  """"' ,,          ~   0%'=        *~1fu!   ""-""   ;10;/ $   ' ""     """'
                                                                                                                                _ .
                                                                                                                               '"""   ,


     Payment Due Date                                                          For online and phone payments,                                    Previous Balance                                                                        $0.00
                                                                               the deadline is 8pm EL
     Mar. 16, 2020                                                                                                                               Payments                                                                    - $4,103.60

     New Balance                                                                   Minimum Payment Due                                           Other Credits                                                                           $0.00
     $990.58                                                                       $15.00                                                        Transactions                                                               + $5,094.18

     LATE PAYMENT WARNING: If we do not receive your minimum payment
                                                                                                                                                 Cash Advances                                                                     + $0.00
     by your due date, you may have to pay a $39.00 late fee and your APRs
     may be increased up to the Penally APR of 30.90%.
                                                                                                                                                 Fees Charged                                                                      + $0.00
     MINIMUM PAYMENT WARNING: If you make only the minimum                                                                                       Interest Charged                                                                  + $0.00
     payment each period, you will pay more in interest and it will tal1e you
     longer to pay off your balance. For example:
                                                                                                                                                 New Balance                                                                    =$990.58
       If.you inake no                                       Yo.u will payoff                            Ahd you will
       aclditiollal charges using                            the balance shown                           e.nd. up pay\iig                        Credit Lim it                                                                 $5,000.00
      .this card and each                                    on this statement ·.                        an estimated
       month you pay.,.                                      in about...                                 total of... ··                          Available Credit (as of Feb. 19, 2020)                                        $4,009.42
                                                                                                                                                 Cash Advance Credit Limit                                                     $2,500.00
       Minimum Payment                                       10 Years                                    $1,986

                                                             3 Years                                     $1,298                                  Available Credit for Cash Advances                                            $2,500.00
       $36
      Estimated savings if balance is paid off in about 3 years: $688

     If you would like information about credit counseling services, call l-888-326-8055.
                                                                                                                                                    Rewards Balance as of
                                                                                                                                                   • .• •.02fll3/?g29.
                                                                                                                                                       $87.]5


                                                                                                                      Account Notifications
          Welcome to your account notifications. Check back here each month for
          important updates about your account.




Pay or manage your account on our mobile app or at www.capitalone.com.                                                                        Customer Service: 1-800-867-0904                 See reverse for Important Information


                                                Please send us this portion of your statement and only one check (or one money order) to
                                                ensure your payment is processed promptly. Allow at least seven business days for delivery.                                                                                              400038

                                                                                                                                                                                                 Get the app designed
                                                                                                                                                                                                 to save time.
     Payment Due Date: Mar. 16, 2020                                                                                  Account Ending in 4040                                                     Effortlessly manage your
                                                                                                                                                                                                 account on the go with
      New Balance                                                 Minimum Payment Due                                       Amount Enclosed                                                      the Capital One" mobile app.
      $990.58                                                     $15.00                                                    $ _ __

          SIMON BATASHVILI
          TOWER EQUITY LLC
          321 DALEHURST AVE                                                                                                                               Capital One
          LOS ANGELES, CA 90024-2511                                                                                                                      p.o. Box 60599
                                                                                                                                                          City of Industry, CA 91716-0599
          III 111 I
                                                                                                                                                          ••1111• 111 1•1111ll'·l1 1 l1 1l•11 1111 ••111• 111111 11 '·1·11• 1•1l•llll1


                                                                                                                        1 4154177495324040 19 0990580992520015003
                                                                                                                                                                                                                     APP00088
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                         Page 89 of 366 PageID
                                                                                                                                             001 5185
    How can I Avoid Paylmr Interest Charges? lf you pay your New Balance In full by the                How can I Close My Account? You can contact Customer Service anyllma to request
    due date each month, we will not charge interest on new transactions lhal post to the              that we close your account.
    purchase balance. If you have beon paying In full without Interest Charges, but fall lo pay        How do you Process payments? When you make a payment, you authorize us to
    your next New Balance Jn run, we will charge Interest on lhe unpaid balance. Interest             Jnlllate an ACH or electronic payment that will be debited from your bank account or
    Charges on Gash Advances and Special Transfers start on lhe transacUon date.                      other related account. When you provide a check or check information to make a
    Promollonal offers may allow you to pay less than the total New Balance and avoid paying           payment, you authorize us lo use Information from the check to make a one-lime ACH or
    Interest on new transactions that post to your purchase balance. See the fronl of your             other electronic transfer from your bank accounl. We may also process It as a check
    statement for addillonal lnfonnatlon.                                                              transaction. Funds may be withdrawn from your bank acx;ount as soon as Iha same day
    How ts the lnter~st Charge Determined? Interest Charges accrue from the date of the               we process your paymenl.
   transaction. date the lransacllon Is processed or the first day of the Billing Cycle. Jnleresl      How do you Apply My Payment? We generally apply payments up to your Minimum
   accrues daily on every unpaid amounl untll ltls paid In full. Interest accrued during a Biiiing    Payment first lo the balance wilh the lowest APR Oncludlng 0% APR), and then to
   Cycle posts to your account at the end of the Billing cycle and appears on your next               balances wilh higher APRs. We apply any part of yourpayment exceeding your Minimum
   statement. You may owe Interest Charges even If you pay the enlire New Balance one                 Payment to 1he balance with the highest APR, and then to balances with lower APRs.
   month, but did not do so the prior month. Once you start accruing Interest Charges, you            Billing Rights Summary (Does not Apply to Small Business Accounls)
   generally must pay your New Balance In full two consecufive Biiiing Cycles before Interest         What To Do If You Think You Find A Mistake On Your Statement: If you think there
   Charges stop being posted to your Statement. Interest Charges are added lo the                     Is an error on your statement, write lo us at:
   corresponding segment of your accounl.                                                             Capital One P.O. Box 30285 Sall Lake City, UT 84130·0285.
   Do you assess a Minimum Interest Charge? We may assess a minimum Interest                          In your letter, give us the followlng Information:
   Charge of $0.00 for each Biiiing Cycle If your account Is subject to an Interest Charge.           • Account Jnfonnallon: Your name and account number.
   How do you Calculate the Interest Charge? We use a melhoo called Average Dally                     • Dollar amount: The dollar amount of U1e suspected error.
   Balance (Including new transacllons).                                                              • Description of Problem: If you think there Is an error on your bill, describe what you
   1. First, for each segment we take the beginning balane>J each day and add In new                   believe is wrong and why you believe It ls a mistake. You must contact us within 60
   transactions and the periodic Interest Charge on the previous day's balance. Then we                days after the error appeared on your slatement. You must notify us of any potential
  subtract any payments and credits for that segment as of that day. The result Is tho dally           errors In writing. You may call us or notify us electronically, but if you do we are not
   balance for each segment. However, if your previous statement balance was zero or a                 required to Investigate any potential errors and you may have to pay the amount in
  credit amount. new transactions which post to your purchase segment are not added to                 question. We will notify you In wriUng within 30 days of our receipt of your letter. While
  the dally balance.                                                                                   we Investigate whether or not there has been an error, the followlng are true:
  2. Next, for each segment, we add tho dally balances together and divide the sum by the             • We cannot try to collect the amount In question. or report you as delinquent on that
  number of days In the Billing Cycle. The result is the Average Daily Balance for each                amount. The charge in question may remain on your statement, and we may continue to
  segment.                                                                                            charge you interest on that amounl But, If we determine that we made a mistake, you
  3. Al the end of each Biiiing Cycle, we muJUply your Average Dally Balance for each                 wlll not have to pay 1he amount In question or any Interest or other fees related to that
  segment by the dally periodic rate (APR divided by 365) for that segment, and then we               amount.
  multiply the result by the number of days In the Billing Cycle. We add the Interest Charges         • While you do not have to pay the amount In question until we send you a nollce about
  for all segments together. The result Is your total Interest Charge for the Billing Cycle.           the outcome of our investigation, you are responsible for the remainder of your balance.
  The Average Dally Balance is referred lo as the Balance Subject to Interest Rate in the             • We can apply any unpaid amount against your credit limit. Within 90 days of our
  Interest Charge Cafculallon secHon of this Statement.                                               receipt of your letter, we will send you a written notice explaining either that we
  NOTE: Due to rounding or a minimum Interest Charge, this calculallon may var; sl!ghtly              corrected the error (to appear on your next statement) or the reasons we believe the bill
  from the Interest Charge actually assessed.                                                         is correct,
  How can my Variable APR change? Your APRs may increase or decrease based on one                    Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  of the following Indices (reported In The Wall Street Journal ). The teller code below             the goods or services that you have purchased with your credit card, and you have tried
  corresponds with the letter next to your APRs In the Interest Charge Calculation section of        In good fallh to correct the problem with the merchant, you may have the right not to pay
                                                                                                     the remaining amount due on the purchase. To use this right, the following must be true:
                   How do we calculalo your               Whan your APR(s) will change               1) You must have used your credll card for the purchase. Purchases made with cash
                   AP s ? I     + mar In                                                             advances from an ATM or with a check that 8C(esses your credit card account do not
                        Prime Rate +margin               The first day of the Billing Cycles that    qualify; and
                      3 month LIBOR +margin              end In Jan., April, July, and Oct.          2) You must not yet have fully paid for the purchase.
         D                 Prime Rate+ margin           The first day of each Billing Cycle.         If all of the criteria above are mel and you are still dissatisfied with the purchase, contact
          F             1month LIBOR +margin                                                         us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130·0285. While we
                                                                                                     Investigate, the same mies apply to the disputed amount as discussed above. After we
  How can I Avol Membership Fees? If a Renewal Notlce Is printed on this statement,
                                                                                                     finish our invasUgallon, we w!ll tell you our decision. At that point, if we think you owe an
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                     amount and you do not pay we may report you as delinquent.
  tl1an 45 days after the last day In the Billing Cycle covered by this statement to request
  that we close your account. To avoid paylng a monthly membership Fee, close your                                                                                                      ETC-08
                                                                                                     ©2020 Capital Ona. Capital One is a federally registered service mark             01/01/20
  account and we will stop assessing your monthly membership Fee.




Changing Mailing Address?                                                                            How do I Make Payments? You may make your payment in several ways:
                                                                                                     1.   Online Banking by logging Into your account;
You can change your address by signing Into your account online or calling Customer
                                                                                                     2.   Capllal One Mobile Banking app for approved eloctronlc devices;
Service.
                                                                                                     3.   Calling the telephone number listed on the front of this statement and providing the
                                                                                                          required payment lnfomnalion;
                                                                                                     4. Sending mall payments to the address on the front of this statement with the
        Pay online at www.capltalone.com/sparkbusiness                                                    payment coupon or your account Information.

                                                                                                     When will vou Credit My Payment?
        Pay using our mobile app                                                                         For mobile. online or over the phone, as of the business day we receive it, as long
                                                                                                         as It Is made by 8 p.m. ET.
                                                                                                         For mall, as of the business day we receive It, as long·as ltls received by 5 p.m.
                                                                                                         local time at our processing center. You must send the bottom porlion of this
                                                                                                         slatement and your check to the payment address on !he front of this statement.
                                                                                                         Please allow al least seven (7) business days for mail delivery. Mailed payments
                                                                                                         received by us at any other location or paymenls in any other fonn may not be
                                                                                                         credited as of the day we receive them.



        Any written requesls on this form will not be honored. To manage your account, please refer lo your billing statement for customer service options.


                                                                                                                                                                  APP00089
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                           Page 90 of 366 PageID 5186
                                           SP/1RK"                                                                         S11ark" Visa Signature Business Account Ending in 4040
                                                                                                                                                                                                    Page 2 of 2

                                           BUSINESS
                                                                                                                              Feb. 02, 2020 - Feb. 19, 2020 I 18 days in Billing Cycle

                                                                                                                                            ;;    '
                                 - Transactions
                                      - ..                                                               -
                                                                                                         -
                                                                                                                                 -rrransactions Continued,
                                                                                                                                '°     *1    '$       ""   ""    ""'"'"'   "'   y,%,f   ~      ~


          Visit www.capitalone.com/sparkbusiness to see detailed                                             Date       Description                                                                       Amount

                                                                                                                                                                                        OOCA            $103.00
 SIMON BATASHVILI #4040: Payments, Credits and Adjustments
                                                                                                                                                                                                         $14.95
Date               Description                                                             Amount
----------------                                                                                                                                                                                        $412.00
 feb 12           CAPITAL ONE MOBILE PYMIAulhDate                                        $289.00
                  12-Feb                                                                                     Feb 17                                                                                     $206.00
Feb 13            CAPITAL ONE MOBILE PYMTAuttiDate                                   - $2,822 08             reb 17     Upwork -~EFUpwork.com/biCA                                                       $77.25
                  13-Feb                                                                                                                          ---------                     ---------·----
----·-·---------·-·-----------------                                                                         Feb 18     DOOllDASll'C/\FE                                                                 $30.83
Feb 18            CAPITAL ONE MOBILE PYMTAuthDate                                      - $992.52                        LAUREMTSTRll'E.COMCA
                  18-Feb
                                                                                                             Feb 18     DOORDASH                                                                           $9.99
                                                                                                                        DASHPASSWWW.DOOHDASll.CA
SIMON BATASHVILl 114040: Transactions
                                                                                                             Feb 18     DOORDASH*CHIN                                                                    $18.51
                                                                                                                        CHINWWW.DOORDASH.CA
Date              Description                                                             Amount
----- - - · - - · - - - - - - - - - - -                                                                      LUGAS ASHER #8813: Total                                                                  $3,721.11
Feb 11           COAST 2 COAST                                                          $159.50
__        ,,
                 ACCOUNTING-•1Ri8CA
               _________ ------
                                                                                                             Total Transactions for This Period                                                      $5,094.18
Feb 12            ANSWERCONN ECT800-53 l -58280R                                        $149.00

Feb 13            AUTHORIZE.NET877-4473938CA                                              $10.00
                                 --   ~-   ~--   -~   -~   ---·--·-                                                                                             Foes
Feb 15            TSP UPPER CRUST - BEV HI BEVERLY                                      $406.57
                  HILLSCA                                                                                    Date       Description                                                                       Amount
                                            ---~"----~-------         -   --   -~-~-----
                                                                                                                                                       - - - - - - - - -------
Feb 18            CALL TRACKING                                                         $324.00              Total Fees for This Period                                                                   $0.00
                  METHICS800-577-1872MD
       ------·----------------
Feb 18            CALL TRACKING                                                         $324.00                                                  l_nterest Charged
                  METHICS800-577-1872MD
-------~-------~---              ----------------                                                            Interest Charge on Pllrchases                                                                 $0.00
SIMON BATASHVILI #4040: Total                                                          $1,373.07                                                                                               ------
                                                                                                             Interest Charge on Cash Advances                                                             $0.00
LUCAS ASHER #8813: Transactions                                                                              Interest Charge on Other Balances                                                             $0.00
Purchase Spend Limit: S0.00 Cash S11end Limit : $0.00
                                                                                                         Total Interest for This Period                                                                   $0.00
Date              Description                                                             Amount

Feb 11            STK *Shutterslock866-6633954NY                                         $65.00
                                                                                                                                            Totals Year-to-Dato
Feb 11            SlNShutterstockB66-6633954NY                                           $29.00
-------------~------••0-                                                   --0   -~------------          Total Fees charged                                                                               $0.00
Feb 11            STK*Srwtterslock866-6633954NY                                         $169.00
                                                                                                         Total Interest charged                                                                           $0.00


~-e~b~l~l=~Up~l'~IO~rk~~-~===~~===l=OO=C=A===--
Feb 11
-~-·-




Feb 11
                 Google LLC
           ----~-----~-




                 GOOGLE
                                                       OCA                            __ $52.25
                                                                                         $_7_0.8-1

                                                                                         $22.46
                                                                                                                                    -    '

                                                                                                                              IO:ferest Gharge Galculation
                 *GSUITE_towertrcc@google.comCA                                                               Your Annual Percentage Rate (APR) is the annual interest rate on your account.
------------------------------
Feb 11           SQ 'KIRSCHNEH LAW, f'Cgosq.cornCA                                    $1,735.63      Type ol                         Annual Percentaee                     B11lance Subject        Interest Charge
-------
Feb 11           IMDbProAMZN.COM/billWA
                                                                                  ----------
                                                                                       $149.99       ,   ___________________
                                                                                                     Balance        Rate(APR) to_
                                                                                                                                Interest Rate
                                                                                                     Purchases                          18.49% p                                   $0.00                   $0.00
Fell 11          SQUARESPAC[ INC.HHPSSQU/\RESPNY                                         $60.00
                                                                                                     Cash Advances                      24.49% p                                    $0.00                  $0.00
Feb 11           SQUARESPACE INC.HTIPSSQUARESPNY                                         $60.00
-------------- - - - - - · - · · - - - · - - - - - - - - - - - - - -
Feb 11           SQUAHESPACE I NC.HHPSSQUARESPNY                                       $144.00           P,L,D,F =Variable Hate. See reverse of page 1 for delails.
Feb 11           SHOPIFY' -35091fffl'SSHOPIFY.IL                                         $29.00
               -------~-----




Feb 12           Upwork-~lllREFUy_v~{)[~·co~1/biCA ___                                 $221.45
                                                                                     ·-------
Feb 12           STK • St1utterstocl<866-6633954 NY                                      $29.00

Feb 12           Prime Video*                                                            $10.99
--~-------




                                                                                                                                                                                            APP00090
            Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                                   Page 91 of 366 PageID 5187
                                       SP/,;RK"                                                                                              Spark& Visa Signature Business Account Ending in 4040
                                                                                                                                                                                                                                              Page 1 of 4

                                       BUSINESS                                                                                                Feb. 20, 2020 Mar. 19, 2020 I 29 days in Billing Cycle

                                                                                                          ~~       /,, f         j            fw         "'~           ~         :t       "'                                             f                        "'+

                                                                                                          ~Jc   • •• •••• "'" •
                                                                                                           - ~"' '"' ""~*%! ~"'~ ~   (iii"
                                                                                                                                             - • :    'Account .Summaf}'. · . . -
                                                                                                                                                   ffi~~  0    "'"" 1 'ih_"' '"""-*     "0 %   "'"'   ='l8'.:>,+\   "'    "'9   PR!:!
                                                                                                                                                                                                                                               ."'~ ~,,,= ~ ;W~tIT!·.
   Payment Due Date                                  For online and phone payments,                          Previous Balance                                                                                                                $990.58
                                                     the deadline is 8pm ET.
   Apr. 16, 2020                                                                                             Payments                                                                                                            - $20,590.81

   New Balance                                        Minimum Payment Due                                   Other Credits                                                                                                                - $138.94
   $3,979.57                                          $39.00                                                Transactions                                                                                                        + $23,718.74

   LATE PAYMENT WARNING: If we do not receive your minimum payment
                                                                                                            Cash Advances                                                                                                                    + $0.00
   by your due date, you may have to pay a $39.00 late fee and your APRs                                     Fees Charged                                                                                                                    + $0.00
   may be increased up to the Penalty APR of 30.90%.

   MINIMUM PAYMENT WARNING: If you make only the minimum                                                     Interest Charged                                                                                                                + $0.00
   payment each period, you will pay more in interest and it will take you
                                                                                                            New       Balance                                                                                                           ::: $3,979.57
   longer to pay off your balance. For example:

     If you make no
     additional charges using
                                 J      You. will pay off
                                        tlie balance .shown
                                                                     And you will
                                                                     end up paying                          Credit Limit                                                                                                                 $5,000.00
     this card and each                 on this statement           .an estimated
     month you pay.;.                   in about. ..                 total of...                            Available Credit (as of Mar. 19, 2020)                                                                                       $1,020.43
                                                                                                            Cash Advance Credit Limit                                                                                                    $2,500.00
     Minimum Payment                    22 Years                     $9,774
                                                                                              I
                                        3 Years                      $5,215
                                                                                                            Available Credit for Cash Advances                                                                                           $1,020.43
     $145
    Estimated savings if balance is paid off in about 3 years: $4,559

   If you would like information about credit counseling services, call l-888-326-8055.
                                                                                                                  Rewards Balance as of
                                                                                                                           0311812020                .                  Track ,and. redeem your rewards with our
                                                                                                                                                                            mobile app or on www.capltalone.com
                                                                                                                   $1,053.18
                                                                                                                Previous Balance                                    Earned                                                Redeemed
                                                                                                                           $87.75                               $965.43                                                     $0.00

                                                                                 Account Notifications
        You are enrolled in AutoPay. You've selected to pay $2,500.00, which
        will be debited from your bank account on your Due Date. If your
        payment is less than the minimum amount due, make an additional
        payment to meet that amount. If your payment is more than your current
        balance, we will only debit the current balance.


Pay or manage your account on our mobile app or at www.capitalone.com.                                 Customer Service: 1-800-867-0904                                               See reverse for Important Information


                               Please send us this portion of your statement and only one check (or one money order) to
                               ensure your payment is processed promptly. Allow at least seven business days for delivery.                                                                                                                      400039

                                                                                                                                                                                         Pay your bill
                                                                                  Account Ending in 4040
                                                                                                                                                                                         on the go.
   Payment Due Date: Apr. 16, 2020                                                                                                                                                       Pay your bill securely and
                                                                                                                                                                                         review transactions with the
    New Balance                           Minimum Payment Due                             Amount Enclosed
                                                                                                                                                                                         Capital One" mobile app.
    $3,979.57                             $39.00                                          $ _ __

        SIMON BATASHVILI
        TOWER EQUITY LLC
        321 DALEHURST AVE                                                                                                   Capital One
        LOS ANGELES, CA 90024-2511                                                                                          p.o. Box 60599
                                                                                                                            City of Industry, CA 91716-0599
        1111111
                                                                                                                            ••11ll 1 l11l•lll1lll•l1•l•1l•11 111 l11 1ll 1 l1M1.1lll.l 1 l1 1 l1 1,l•,llH1


                                                                                     1 4154177495324040 19 3979574325760039007
                                                                                                                                                                                                                         APP00091
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                           Page 92 of 366 PageID
                                                                                                                                               001
                                                                                                                                                    5188
  l:im'L@nJ Avoid Paving Interest Charges? If you pay your New Balance In full by the                  How can I Close My Account? You can contact Customer Service anytime to request
   due date each month, we will not charge Interest on new lransacllons that post lo lhe               that we dose your account.
   purchase balance. If you have been paylng In full without Intorest Charges, but fail to pay          How do you Process Payments? When you make a payment, you authorize us to
   your next New Balance In full, we wlll charge Interest on the unpaid balance. Interest              lnillale an ACH or electronic payment that will be debited from your bank account or
   Charges on Cash Advances and Special Transfers start on tl1e transacUon dale.                       other related account. When you provide a check or check Information to make a
   Promotional offers may allow you lo pay less than the tolal New Balance and avoid paying            payment, you authorize us lo use Information from the check to make a one-time ACH or
   Interest on new transacllons that post to your purd1ase balance. See the front of your              other electronic transfer from your bank account. We may also process It as a check
   statement for addlUonal Information.                                                                transaction. Funds may be wilhdrawn from your bank account as soon as lhe same day
   How Is tho Interest Charge Determined? Interest Charges accrue from lhe dale of lhe                we process your payment.
   transaction, date the transaction Is processed or Iha first day of the Biiiing Cycle. Interest      HQw do you Apply My Payment? We generally apply payments up to your Minimum
   accrues dally on ovary unpaid amount un!U It Is paid In full. Interest accrued durtng a Billing     Payment first to the balance with the lowest APR Qncluding 0% APR), and then to
   Cycle posts to your account al the end of the Billing cycle and appears on your next                balances wlih higher APRs. We apply any part of yourpayment exceeding your Minimum
   statement. You may owe Interest Charges even If you pay the entire New Balance one                  Payment to lhe balance with the hlghesl APR, and then to balances with lower APRs. ·
   month, but did nol do so the prtor monlh. Once you start accruing Interest Charges, you            ID!!Iog Rights Summary (Does not Apply to Small Business Accounts)
   generally mus! pay your New Balance In full two consecutive Billing Cycles before Interest          What To Do If You Think You Find AMistake On Your Statement: If you think there
   Charges stop being posted to your Statement. Interest Charges are added to the                      Is an error on your slalemenl, write to us at:
   corresponding segment of your account.                                                              Capital Ono P.O. Box30285 Sall Lake City, UT 84130-0285.
   Do you SQSes~ a Minimum lntemst Charge? We may assess a minimum Interest                            In your letter, give us the followtng Information:
   Charge of $0.00 for each Billing Cycle If your acccunt Is subject to an Interest Charge.           • Account lnfonmaUon: Your name and account number.
  How do you Calculate the 1!1torest Charne? We use a method called Average Dally                     • Dollar amount: The dollar amount of the suspected error.
  Balance (lndudlng new transacllons}.                                                                • Description of Problem: If you lhlnk there Is an error on your bill, describe what you
   1. First, for each segment we take the beginning balance each day and add in new                     believe Is wrong and why you believe lt Is a mistake. You must contact us within BO
  transactions and the periodic Interest Charge on the previous day's balance. Then we                  days after the error appeared on your statement. You must notify us of any potential
  subtract any payments and credits for thal segment as of Uiat day. The result ls the daily            errors In writing. You may call us or notify us electronically, but If you do we are not
  balance for each segment. However, If your previous statement balance was zero or a                   required to Investigate any potential errors and you may have to pay the amount in
  credit amount, new transacilons which post to your purchase segment are not added to                 question. We will notify you In wriling wilhin 30 days of our receipt of your letter. While
  lhe dally balance.                                                                                   we Investigate whether or not there has been an error, the following are true:
  2. Next, for each segment, we add the dally balances together and divide 1he sum by the             • We cannot try to collect the amount In question, or report you as delinquent on Iha!
  number of days in the Billing Cycle. The result ls Ille Average Dally Balance for each               amount. The charge In question may remain on your statement, and we may continue lo
  segment.                                                                                             charge you Interest on that amount. But, If we determine that we made a mistake, you
  3. At the end of each Billing Cycle, we mul!lply your Average Dally Balance for each                 will not have to pay the amount In quesllon or any Interest or olher Fees related to that
  segment by !he daily periodic rate (APR divided by 365) for that segment, and then we                 amount.
  mu Illply the result by Iha number of days In the Billing Cycle. We add the Interest Charges        • While you do not have lo pay the amount In question un1il we send you a notice about
  for all segments together. The result Is your total Interest Charge for the Billing Cycle.            the outcome of our Investigation, you are responsible for Iha remainder of your balance.
  The Average Dally Balance Is referred to as the Balance Subject to Interest Rate in the             • We can apply any unpaid amount against your credit limit. Wllhln 90 days of our
  Interest Charge Calculation section of this Statement.                                               receipt of your letter, we will send you a wrllten notice explaining either that we
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slighlly                corrected the error (to appear on your next statement) or the reasons we believe the blll
  from the Interest Charge actually assessed.                                                          Is cortect.
  How can my Variable APR chango? Your APRs may Increase or decrease based on one                     Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied wtth
  of the following indices (reported In The Wall Street Journal ). The letter code below              the goods or servlces that you have purchased with your credit card, and you have !rled
  corresponds vAlh the letter next to your APRs In the Interest Charge CalculaUon section of          In good faith lo correct the problem with the merchant, you may have the right not to pay
     '5..slfilllment..,.__ _ _ _ _ _ _- ._______                             ~--:----i
                                                                                                      the remaining amount due on the purchase. To use !his righl, the following must be true:
   Code next to How do we calculate your                   Whan your APR(s) wlll change               1) You must have used your credif card for the purchase. Purchases made vAlh cash
                  s APR s ? Index +mar in                                                             advances from an ATM or wllh a check that accesses your credit card account do not
                             Prime Rate +margin            The first day of the Billing Cycles that   qualify; and
                           3 month LIBOR +margin           end In Jan., Ap1il, July, and Oct.         2) You must not yet have fully paid for the purchase.
                                                      The first day of each Biiiing Cycle.            If all of the criteria above are met and you are still dissatisfied with the purchase, contact
         D                                                                                            us In wrlHng at: Capital Ona, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
        F
                                                                                                      Investigate, the same rules apply to !he disputed amount as discussed above. After we
 How can I Avoid Mo bersh ees                a enewal Notice is prinled on this statement,
                                                                                                      finish our Investigation, we will tell you our decision. Al that point, If we think you owe an
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                      amount and you do not pay we may report you as delinquent.
 than 45 days after lhe last day in the Billing Cycle covered by this slatement to request
 thal we close your account. To avoid paylng a monthly membership Fee, close your                                                                                                            ETC-08
                                                                                                      © 2020 Capital One. Capital One Is a federally registered service mark               01/01/20
 account and we will stop assessing your monthly membership Fee.




                                                                                                      How do I Make Pavmenls? You may make your payment In several ways:
Changing Mailing Address?                                                                             1.   Online Banking by logging Into your account;
You can change your address by signing Into your account online or calling Customer
                                                                                                      2.   Capital One Mobile Banking app for approved electronic devices;
Service.
                                                                                                      3.   Ca)llng the telephone number listed on !he front of this statement and providing the
                                                                                                           required payment lnfonnatlon;
                                                                                                      4. Sending mall payments to the address on the front of this statement with the
         Pay online at www.capitalone.com/sparkbusiness                                                   payment coupon or your account information.

                                                                                                      When villl you Credit My Paymont?
        Pay using our mobile app                                                                      •   For mobile, onllne or over the phone, as of the business day we receive it, as long
                                                                                                          as II ls made by 8 p.m. ET.
                                                                                                          For mail, as of the business day we receive ii, as long as ii is received by 5 p.m.
                                                                                                          local time at our processing cenler. You .must send the bottom portlon of this
                                                                                                          statemenl and your check lo the payment address on the front of this statement.
                                                                                                          Please allow at least seven (7) business days for mall delivery. Mailed payments
                                                                                                          received by us at any other location or paymen1s In any other form may not be
                                                                                                          credited as of the day we receive them.




        Any written requests on this form will not be honored. To manage your account, please refer to your billing statement for customer service options.

                                                                                                                                                                      APP00092
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                   Page 93 of 366 PageID 5189
                                SP/,RK'                                                                                                              Page 2 of 4

Capit«;                w·       BUSINESS
                                                                                                    S1iark~   Visa Signature Business Account Ending in 4040
                                                                                                          Feb. 20, 2020 Mar. 19, 2020 I 29 days in Billing Cycle




                                                               to see detailed        Date     Description                                                Amount
                                                                                      Mor4     ANSWER FIRST                                             $506.14
SIMON BATASHVILI #4040: Payments, Credits and Adjustments                                      COMMUNICATI0813-8825307FL
Date          Description                                                    Amount   Mm 5     Upwork -2SSCJOJ.23sREF-OCA-                              $473.80
reb 20        CAPITAL ONE MOBILE PYMTAuthDate                             . $990.58   Mar 5    ANSWER FIRST                                             $118.00
              20-Feb                                                                           COMMUNICATI0813·8825307Fl
                         -~-------·-----   -   --       -
Feb 22        CAPITAL ONE MOBILE PYMTAuthDate                             . $835.91   Mar 5    ANSWER FIRST                                             $506.14
              22·Feb                                                                           COMMUNICATI0813-8825307FL
-~---------




Feb 24        CAPITAL ONE MOBILE PYMTAuthDate                              $990.58    Mar6     USPS.COM CLICl\NSHIPS00-344- 7/79DC                       $15.50
              24-Feb
                                                        --- --------·
                                                                                      Mar 9    Upwork -289793629Rcr-ocl\
                                       ~-

                                                                                                                                                         $77.25
                                                    "




Feb 26        CAPITAL ONE MOBILE PYMTAuthDate                           . $2,780.78   ~-~---~---~   --·
              26-Feb                                                                  Mar 9    Upwork       ·289~30275REF-.5JCA__ _                     $150.20
----------------------------------~-


Feb 28        CAPITAL ONE MOBILE PYMTAuthDate                             • $990.58   Mar 9    USPS.COfi1 CLICKNSlllP800-344·7779DC                      $31.20
              28·feb
··-·------·---·············· .                 ---------                              Mar 10   USPS.COM CUCKNSHIP800-344-7779DC                           $7.75
Mar 3         CAPITAL ONE MOBILE PYMTAuthDate                           • $4,223.12
              03-Mar                                                                  Mar 11   USPS.COM CLICKNSHIP800-344-7779DC                         $23.25
                               -------------·-·--·
Mar 6         CAPITAL ONE MOBIL[ PYMTAuthDate                           . $2.027.05   Mar 11   USPS.COl'/1 CLICKNSHIP800-344-7779DC                      $1040
                                                                                                                                     ·--------~
              06-Mar
                                                                                      Mar 11   USPS.COM CLICKNSHIP800·344-7779DC                          $7.75
Mar 12        CAPITAL ONE MOBILE PYMTAuthDate                           . $3,426.45
              12-Mar                                                                  Mar 11   USPS.COM CLICl\NSHIP800-344-7779DC                        $26.50

                                                                        • $4.325 76   Mar 13   STREAMLINE                                             $1,505.0D
Mar 15        CAPITAL ONE MOBILE PYMTAuthDate
                                                                                               BOOKl\EEPING510-5tl52161CA
              15-Mar
                                  ----------------------
                                                                                      Mar 13   LASTPASS.COM7037128315MA                               $1,296.00
                                                                                                                           ·····-·--···   ------------~-~---·


LUCAS ASHER ltBB 13: Credits                                                                   ANSWERCONNECT800-53 l-58280R
                                                                                      Mar 14                                                             $92.33
Date          Descrl11lion                                                  Amount    Mar 14   ANSWfRCONNECT800-531-58280R                               $7 l.65
Mar 1B        HOTELSCOM9200627504382HOIELS.CO                            . $138.94
                                                                                      Mar 14   ANSWERCONNECT800-53 l-58280R                             $338.54
              MWA
              ARRIVE: 03/18/20                                                        Mar 16   Upwork -291026274HEr                          OCA        $257.50

                                                                                                                                                         $77.25
SIMON BATASHVILI #4040: Transactions
                                                                                      Mar 16   AUlHOf!IZE.NET877-4473938CA                               $30.0D
Date          Descri11tion                                                  Amount    Mar 17   Upwork-29119732l~E~-'.l0CA_ ____ ~73.80
Feb 19        ANSWER FIRST                                                $107.00     Mar 17   PandaDoc415 8004537CA                                  $1,652.00
              COMMUNICATI0813·8825307FL
                                                                                      Mar 18   GOOGLE •svcsmetals.corng.co/HelpPay#CA                   $119.94
Feb 21        HOOPLA SOFTWARE INC888-748l 960CA                         $2,945.67                                                     --------~

 ------------------·--··--·-                                                          Mar 18   GOOGLE •svcsmetals.corng.co/HelpPayllCA                  $119.94
feb 23     POSTMATES 56F02                                                  $57.68
           Tl\STYHTTPSPOSTMATECA                                                      Mar 18   GOOGLE                                                    $20.28
                                                                                               'GSU ITE_chasomecc@googlc.comCA
Feb 25     DELAWARE CORP & TAX                                              $20.00       ---
           WEB302-739-30i'3DE                                                         Mar 18   Google LLC                                              $181.50
                                                                                               GSUITE_d1d>emc6G0·2530000CA
Feb 26        USPS.COM CLICl\NSHIP800-344·7779DC                           $62.40
---     -------···-----         ---   ~-------------                                  Mar 18   Google LLC                                                $20.28
Feb 26        ENVOY· WWW.ENVOY.COM415G366605CA                            $299.00              GSUITE_chaseme650-2530000CA

Feb 26 ENVOY - WWW.ENVOY.COM4156366605CA                                  $299.00     Mar 18   USPS.COM Cl.ICKNSHIP800-3111J-7779DC                      $10.40
----------·---·········                                                                                               ............   ------------
Marl   ANSWEH FIRST                                                        $34.95     Mar 18   USPS.COM CLICl\NSHIP800-344-7779DC                        $20.80
       COMMUNICATI08l3-8825307fl
                                                                                      Mar 18   USPS.COM CLICl<NSHIP800-344-7779DC                        $11.05
Mar 2      COAST 2 COAST                                                  $145.00
           ACCOUNTING3108048968CA




                                                                                                Transactions continue on the back of this page




                                                                                                                                            APP00093
           Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                       Page 94 of 366 PageID 5190
                                    SP;\RK'                                                 Spark® Visa Signature Business Account Ending in 4040
                                                                                                                                                             PagB :1 of 4

                                    BUSINESS
                                                                                               Feb. 20, 2020 - Mar. 19, 2020 I 29 days in Billing Cycle




 Data            Descri11tion                                       Amount    Date        Description                                                             Amount
 Mar 18          USPS.COM CLICl<NSlllP800-344-7779DC               $10.tlO    reb 29      TMOBILE POSTPAID WEB800-937·8997WA                                    $501.65
                                                                                                                                  -----
 Mar 18          ATLASSIANATLASSIAN B.V                            $15.00     Feb 29      Spotify USA877-7781151NY                                                 $9.99
                                               -------
 SIMON BATASHVILI #4040: Total                                  $12,570. 12   Mar 1       DOORDASH'BEVMO!STRIPE.COMCA                                           $266.IJO
                                                                                                                                      ----~--~-------




                                                                              Mar 1       SQ *VEHVE COFFEE IWASTERSWcst                                          $16.10
 LUCAS ASHER #8813: Transactions                                                          llollywooCA
 Purchase Spend Limit: $0.00 Cash Spend Limit: $0.00
                                                                              Mar l       GOOGLE*GSUITE TOWERTRAINTERNETCA                                       $43.75
 Dale            Description                                       Amount     ·----~------··----
                                                                                                                          --------··----·--
                                                                              Mar 1       WEHO Street MetersWEST HOLL YWOOCA                                       $3.00
 Feb 19          DOORDASH'CAFE                                     $25.48                                              ---·-----
                 LAURENTSTRIPE.COMCA                                          Mar 2 DOOR DASH' FAST - LIQUORSTRIPE.COMCA     $21.31
---------·----------                                                          ------·~mREFiiiiiii100
                                                                                                                         ---
Feb 19           AMERICAN AIH00121 l6626492FORT                   $594.39     Mar 2 Upwork ·288311821REF             OCA    $386.25
                 WORTHTX                                                                                                         ---
                 TK#:0012116626492                                            Mar 2       DOORDASH'MILO & OLIVESTRIPE.COMCA                                     $162.41
                                                                              ------~----~----------                                         ........... .

                  PSGR: BRIANNA SANDOVAL                                      Mar 2       SHOPIFY' 76297729HTIPSSHOPIFY.IL                                       $29.00
                 ORIG: DFW, DEST: LAX                                         ------·   -----------------
                   S/O: X CARRIER: AA SVC: 8                                  Mar 2       GOOGLE                                                                   $2.48
                                                                                          'GSU ITCkotelhocc@google.comCA
Feb 19           DELTA Alll                                       $402.40     -----------------·                                             ---
                 005242003008 ?DEL TA.COMCA                                   Mar 4       DNH*GODADDY.COM480-5058855AZ                                           $22.16
                 TK#:OOG2420030087                                                                                       --- --.   .......



                  PSGR: SANDOVAUBRIANN                                        Mar 5       Google LLC                                                            $206.89
                 ORIG: LAX, DEST: DFW                                                     GSUITE_towereq650·2530000CA
                   SIO: 0 CARRIER: DL SVC: I                                                                                ------.----·
                                                                              Mar 5       GOOGLE                                                                $206.89
Feb 20           OOORDASHSTR I PE.COMCA                            $83.17                 'GS UITE_towereqcc@google. corn CA
                                                                                                              ·------------       ------
Feb 20           DOOIWASWSKY GOURMET                               $24.87     Mar 5       GEICO 'AlJT0800·84 l-30000C                                           $764.27
                 TSTRIPE.COMCA
                                                                              Mar 5       DOORDASH'FRESH CORN                                                    $40.69
Feb 21           DOORDASH'CAFE 50SSTRIPE.COMCA                    $135.17                 GRSTR IPE.COMCA
                                                         ----
Feb 22           SHELL OIL           /809BEVEHLY                   $72.88     Mar 5       LA CITY PARl\ING METERLOS ANGELESCA                                      $0.25
                 HILLSCA
                                                                              Mar 6       Upwork -28893400HlEF                                                  $942.45
Feb 22           AEIWMEXI AEH~705HOUSTONTX                       $157.56                                           ====------_.... _
---   -------~~-~------------------- ---~-----------                          MarG  DOORDASH'I NDIAS GRILLSTRIPE .COM CA $30.25
Feb 24           MONDRIAN HOTELW HOLLYWOODCA                     $830.70      -------------"-·--·---·---
                 ARHIVE: 0212 lf20                                            Mar 7 DNWGODADDY.COM480-5058855AZ          $22. 16
                                                                               ---

Feb 25           DOORDASH'MILO & OLIVESTRIPE.COMCA               $114.01      Mar 8       DNH*GODADDY .COM480 5058855AZ                                          $22.16
                                                                              -M-ar-9--   u-~~;~rk -289Gi553'333:1IE6iRREEFFjiii~oc;A~--                         $77.25
Feb 25
......   __ ______________
             .
               DOORDASH"'THE     HENRYSTRIPE.COMCA
                           _______________
                            ._ ..          - - - - - - - · - - - - -$24.07
                                                                     ---
Feb 25           CENTURION LIFESTYLE LLWEST                      $901.35      Mar 9       DNH 'GO DADDY .COM480-5058855AZ                                          $9.99
                                                                              --··-     - - - - - - - - - - · - - - - - - - - - -.. - - - - ----
                 HOLLYWOOCA                                                   Mar 10      AMZN Mk%                                                               $22.98
                 RETURN: 02/25/20                                                         US*      Cl3Arnzn.com/billWA
                                                                                                                 ------·----~-----                               ---
Feb 27           DOORDASWLOCANDA                                   $52.56     Mar 10      AMZN Mktp                                                              $54.06
                 VENETSTRIPE.COMCA                                                        US'~D23Amzn.comlbil1WA

Feb 27           Amazon.com'-..JN3Amzn.comlbillWA                  $39.80     Mar 11      AMZN Mktp                                                              $60.10
                                                                  $39.48                  US·~ 1M3Amzn.corn/billWA
Feb 27           DOORDASH'FHESH CORN                                          ---------·-·---·----·~-------                     ···-·-----··---
                 GRSTRIPE.COMCA                                               Mar 11      AMZN Mktp                                       $146.72
Feb 27           LA CITY PARl\ING METERLOS ANGELESCA                $1.00                 US ~PT3Amzn.com/bi IIWA

                                                                  $52.62      Mar 12 AMZ.=t                                                                     $421.27
Feb 27           EXXONMOBIL .7546BEVEHLY
                 HILLSCA                                                       ___   u_S'~Q13Amzn.comlbil!WA_ _ _ _
                                           ·------------                      Mar 12      D J'WAU.-ST-JOURNAL800-568·7625MA                                      $19.49
Feb 28           CENTURION LIFESTYLE LLWEST                      $600.91                            --..   ----------·~-·--·"
                 HOLLYWOOCA                                                   Mar 12      DNH 'GODADDY.COM480·50G8855AZ                                          $95.88
                 RETUllN: 02128/20

Feb 28           DOORDASH'BllBllPSTRIPE.COMCA                     $22.59

Feb 29           WHARTON ONLINE215-898-4761JPA                   $995.00
                                                                                               Transactions continue on the next page




                                                                                                                                  APP00094
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                        Page 95 of 366 PageID 5191
                                            SP//RK"                                                                                                                   Page ti of ti
Capit~                         e'           BUSINESS
                                                                                                                        Sriark'" Visa Signature Business Account Ending in 4040
                                                                                                                           Feb. 20, 2020 - Mar. 19, 2020 I 29 days in Billing Cycle

        ""   "                      "'       ""'0                  ;;:   "'    ~        "           ~



- .: -<          +      •   ~ !'JJ:!!1if19JJegi~~SY:UJ:Jl',1L;~~ ~ -~:: ,_ "~ ~
 Data                Description                                                        Amount             Your A1111ual Percentage Rale (APR) is the minual interest rate on your account.
 Mar 12              DNH'GODADDY.COM                                                   $/9.31           Ty1Je of                Annual Percentage       Balance Subject      Interest Charge
                     EUIWPEGODADDY.COM                                                                  Balance                     Rate(APR)            to Interest Rate
                     69.99 EUR                                                                          -----
                     0.882486446 !'xclrnnge           r~ate                                             Purchuses                    18.49% 11                $0.00                   '£0.00
-------                            --     ----------------------              -------------
~ar-~3__Upwork_:~_9~~L!_02~!~~~-0C_A                                                  $15'1.50          Cash Advances
                                                                                                        ---·--·-
                                                                                                                                     24.49% p
                                                                                                                             ·---------
                                                                                                                                                              $0.00
                                                                                                                                                                    ~-~--·~----·-
                                                                                                                                                                                      $0.00

 Mar 13              DNWGODADDY.COM                                                    $37.17
                     EUROPEGODADDY .COM                                                                  P,L,D,F =Variable !late. See reverse of page 1 for details.
                     33.12EUR
                     0.891041162 Exchange flate
                                                                                                                                                                                     300086
Mar 17               DELTA AIR                                                        $266.80
                     0062423493522DELTA.COMCA                                                                                  Get the app designed to save time.
                     TK#:0062423493522                                                                                        Effortlessly manage your account on the go with
                      PSGR: PORTEfl/JOSHUA M                                                                                  the C<ipit<il One' mobile cipp
                     OHIG: DTW, DEST: BNA
                       S/O: 0 CARRIER: DL SVC: X
                     ORIG: BNA, DEST: onv
                       CARRIEH: DL SVC: X

Mar 17               DELTA AIR Seat FeesDELTA.COMCA                                    $49.98

Mar 18               STK'Shutlerstoch866-663395'1NY                                   $169.00
Mar 18           STK'Shutterstock866-6633954NY                                         $29.00

Mar 18           HOTELSCOM9200627504382110TEL S.CO                                    $273.19
                 MWA
                 ARRIVE: 03118/20

Mar 18           STl<"Shutlerstock866-663395'1NY                                       $29.00
Mar 18           DOORDASll                                                                  $9.99
                 OASHPASSWWW.DOORDASH.CA

Mar 18           AIRl3NB HMMTT9PCYPAIHBNB.COMCA                                       $271.41
                 ARRIVE: 03/18/20

LUCAS ASHER #8813: Total                                                            $11,148.62

Total Transactions for This Perioll                                                $23,718.74


                                                    Fees

Date             Description                                                           Amount

Total Fees for This Period                                                              $0.00


                                          Interest Charged

Interest Charge on Purchases                                                            $0.00

Interest Charge on Cash Advances                                                        $0.00

Interest Charge on Other Balances                                                       $0.00
                                                              --------~-··-~




Total Interest for This Period                                                         $0.00


                                         Totals Year-to-Date

Total Fees charged                                                                     $0.00
Total Interest charged                                                                 $0.00




                                                                                                                                                               APP00095
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 96 of 366 PageID 5192




                           ATTACHMENT R




                                                                   APP00096
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                      Page 97 of 366 PageID 5193




         PayPal
Global Investigations
Law Enforcement Officer:           Planer, Elizabeth
Law Enforcement Agency:           Alabama Securities Commission
Requested On:                     Tue, 24 Mar 2020 15:08
Evidence Gathered On:             Tue, 07 Apr 2020 16::30
Law Enforcement Reference: 819-0101
All times indicated in this document refer to time zone GMT




                               Limited - f:li_gl!__~
                                                       1701
                               Business.    Verlfied



                                     1.   ·!;mail. Addr.esses ".:   > ''   ''.   -:_   .




                                                                                                           APP00097
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                    Page 98 of 366 PageID 5194




Dane
10153-0023
Ra Lee, 26 Ormln ale Ct, Oakland, CA, US 94611
Zule1ka arvajal, 109 The'T3rove Drive , LOS ANGELES,
                                                                                                                  12/02119
CA, US 90036-0222
Kayla Hershberger, 5360 Ensign Rd, West Fannlngton:--· ~lft (HlcMei1l                                             12102119
OH, US 44491-8756
Aurora Morals, 767 Fifth Avenue , NEW YORK,            Glft(l-lldden)                                             11105/19
10153-0023
ucas asher, 0134 Angelo View Drive , Beverly                                Gift (Hidden)                         10122119
us 90210
Lucas A·-s-he-r-,!.-Q.-O-,-B-e-ve-r-ly-H-11-ls-,c=A~.~O~!f002·11.~,,..2,,..40r7-=.-it-G_tft~(l_·ll_dd_e_n)~---­   10110/19
Lucas Ashsr, 189 The Grove D1ive , LOS ANGELES, CA, Gift (Hidden)                                                 09/21/19
us 90036-6222
 ucas Asher,· 8383 Wllsh!re Blvd 700, Beverly Hills, CA,                    Gift (Hidden)                         02107/19
us 90211
Emile Haynie, 2536 Mou"iifBeacon Terrace , Los    Gin (Hlddon) 01129119
Angeles, CA, US 90068_ _~-~~--------•-·----·-----+-­
Chase Metals, 201 ocean ave #1204p, Santa Monica,
                                                               11/30118
CA, US 90402
0383 wllshire blvd suite 412 , bevo11y hllls, CA, US 90211                   hlrd Party Added (Hidden)            10127118
'--·----------------n--.--.-                                                ••-~---------~-




                                                                                                                                         APP00098
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                   Page 99 of 366 PageID 5195




Chase Metals, 13383 wllshlre blvd suite 412, beverly hills,
                                                                              10/27/18
CA, US 90211
metals .com, 8383 wilshlre blvd suite 700, beverly hills,
                                                              Gift (Hidden)   09/26/18
CA, US 90211
Lucas Asher, 8383 wilshire blvd suite 412, beverly hills,,    Glft(Hldden)    07/25/18
us 90211
Lucas Asher, 201 ocean ave #1204p, santa monlca, CA,          Gift (Hidden)   07/01/18
us 90402
Marla De Zamblasi, via del crlsto, 5, 36061 36061,            Gift (Hidden)   06/13/18
BASSANO DEL GRAPPA, VICENZA, IT 36061
LA, 83133 wllshire blvd suite 412, beverly hills, CA, US      Gift(Hldden)    06/11/18
90211
LUCAS ASHER, 201 OCEAN AVE UNIT 1204P, SANTA                  Gift (Hidden)   04/24/18
MONICA, CA, US 90402-1437
Lucas Asher, 8383 wilshlre blvd , beverly hills, CA, US       Gift (Hidden)   03/11/18
90211
Chase Metals, 321 Dalehurst Ave , Los Angeles, CA, US
                                                              Home Or Work    11/19/17
90024
Lucas Asher, 321 Dalehurst dr, los angeles , , US 90024 Gift (Hidden)         11/17/17
Chase Metals, 321 Dalehursts Ave , Los Angeles, CA,
                                                              Gift (Hidden)   11/17/17
US90024
metals .com, 8383 wilshlre blvd ste 412, beverly hills, CA,
                                                              Gift (Hidden)   10/30/17
us 90211
Lucas Asher, 8383 wilshire blvd, ste 412, beverly hills,      Gift (Hidden)   09/17/17
beverly hills, GB 90211
Lucas Asher, 201 ocean ave 1204p, santa monica, CA,           Gift (Hidden)   08/06/17
us 90402
Lucas Asher, 8383 wllshlre blvd ste 412, beverly hills, CA,
                                                              Gift (Hidden)   05/09/17
us 90211
CHASE METALS, 8383 wllshfre blvd , beverly hills, CA,         Gift (Hidden)   04/04/17
us 90211
CHASE METALS, 8383 wllshlre blvd ste 412, beverly             Gift (Hidden)   04/04/17
hills, CA, US 90211
Chase Metals, 11360 Waterford St, los angeles, CA, US
                                                              Home Or Work    02/27/17
90064




                                                                                                         APP00099
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 100 of 366 PageID 5196
                 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                   Page 101 of 366 PageID 5197




~h1'..M~~E:.~·-i.'.h>t: .r,:·~·. \:~~f.l.b~~. ,·;JJ.':'. '•' ~:·, 1·' l)_'.'\1-:t\?.~~:-~,- 'i.f.

 MASTER CARD CREDIT
    ~-----~-----~---~---~----
 This document is sent electronfcally and does not require any signature.




                                                                                                                    APP00101
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                  Page 102 of 366 PageID 5198




The Information In this document has been processed based on the request from the Law Enforcement Officer named
above.



This communication with Its contents may contain confidential and/or legally privileged Information. It is
solely for the use of the Intended reclplent(s). Unauthorized interception, review, use or disclosure Is
 rohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are
 ot the Intended recipient, please contact the sender and destroy all copies of the communication.




                                                                                                                     APP00102
                     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                          Page 103 of 366 PageID 5199




           Pa
Global Investigations
Law Enforcement Officer:
Law Enforcement Agency:
Requested On:                        Fri, 03 Apr 2020 17:35
Evidence Gathered On:                Fri, 03 Apr 2020 22:34
Law Enforcement reference:           S19-0101

Listing Parameters
ID                                   1369399018780145701
Listinq Start Date/Time              Sun, 01 Jan 2017 0:00
Listing End Date/Time                Tue, 24 Mar 2020 23:59

This document is sent electronically and does not require any signature.

The information in this document has been processed based on the request from the Law Enforcement Officer named

   CONFIDENTIALITY NOTICE:
  This communication with its contents may contain confidential and/or legally privileged information. It is solely
 for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is prohibited and
llmay violate applicable laws including the Electronic Communications Privacy Act. If you are not the intended
  recipient, please contact the sender and destroy all copies of the communication.




                                                                                                                             APP00103
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 104 of 366 PageID 5200




                            ATTACHMENTS




                                                                   APP00104
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                 Page 105 of 366 PageID 5201

                                    Legal Receipt for Shopper ID 31291669


  Shopper ID;                     31291669
  Receipt JD:                     1558561037
  Progid:                         GoDaddy
  SiteUrl:                       http://registrar.godaddy.com
  Date (Local AZ):                9/20/2019 2:53:11 PM
  Source Code:                   ???

  Shipping Information                                                          Billing Info1·mation
  Lucas Asher                                                                   Lucas Asher
  Prometheus.Laboratories Corp                                                  Prometheus Laboratories Corp
  8383 wilshire blvd                                                            8383 wilshire blvd
  beverly hills, CA 90211 US                                                    beverly hills, CA 90211 US
  Daytime Phone: +I.3108666213                                                  Daytime Phone: +1.3108666213
  asher@famelnb.com                                                             asher@famelab.com

                                    IP:                              98.153.204.146 ::https://pnyment.api.godad
                                                                     dy.com/pnyapi
                                    Transaction Occurred as: United States Dollar (USD)
                                    Payme11t J: $526.91
                                    Paid:                            paypal
                                    Processor:                       PayPal-GD
                                    Account:

  Our Charges will appear on their credit card statement in the name "GODADDY.COM"




             70371-1                             .COM Bulk Domain Name Renewal $71.96                $71.96    $0.72   $0.00   $72.68
                                                 (6-20) - 4 years (recurring)
                                                 Length: 4 Year(s)
                                                 Domain: towertrade.com
                                                 This is a service item.
  2          7001-1                              Private Registration Services            $9.99      $9.99     $0.00   $0.00   $39.81
                                                 Length: 1 Year(s)
                                                 Domain: towertrade.com
                                                 This is a service item.
  3          70371-1                             .COM Bulk Domain Name Renewal $71.96                $71.96    $0.72   $0.00   $72.68
                                                 (6-20) - 4 years (recurring)
                                                 Length: 4 Year(s)
                                                 Domain: unfits.com
                                                 This is a service item.
  - - - 17001-1                                  Private Registration Services -          $9.99      $9.99     $0.00   $0.00   $39.96
  4
                                                 Renewal
                                                 Length: 1 Year(s)
                                                 Domain: unfits.com
                                                 This is a service item.




CONFIDENTIAL
                                                                     GD 001671
                                                                                                                          APP00105
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                          Page 106 of 366 PageID 5202
                        Legal Receipt for Shopper ID 31291669



  ~&l~r~.t:
  5           70041-1               .COM Bulk Domain Name Renewal $35.98      $35.98   $0.36   $0.00
                                                                                                       ·~;~l~W~~
                                                                                                        $36.34
                                    (6-20)- 2 years (recurring)
                                    Length: 2 Year(s)
                                    Domain: ecoeons.com
                                    This is u service item.
  6           70371-1               .COM Bulk Domain Name Renewal $71.96      $71.96   $0.72   $0.00    $72.68
                                    (6-20)- 4 years (recurring)
                                    Length; 4 Year(s)
                                    Domain: paylessrent,com
                                    This is n service item.
  7           17001-1               Private Registration Services -   $9.99   $9.99    $0.00   $0.00    $39.96
                                    Renewal
                                    Length: I Year(s)
                                    Domain; paylessrent.com
                                    This is a service item.
  8           968-l                 .COM Bulk Domain Name Renewal $17.99      $17.99   $0.18   $0.00    $18,17
                                    (6-20) (recurring)
                                    Length: l Year(s)
                                    Domain: soldierchecks.com
                                    This is a service item.
  9           17001-1               Private Registration Services -   $9.99   $9.99    $0.00   $0.00    $9.99
                                    R1mewal
                                    Length: 1 Yenr(s)
                                    Domain: soldierchecks.com
                                    TI1is is a service item.
  10          70571-1              .ORG Bulk Domain Name Renewal $83.96       $83.96   $0.72   $0.00    $84.68
                                   (6-20) - 4 years (recurring)
                                   Length: 4 Year(s)
                                   Domain: soldierchecks.org
                                   This is a service item.
  11          17001-1              Private Registration Services -    $9.99   $9.99    $0.00   $0.00    $39.96
                                   Renewal
                                   Length: 1 Year(s)
                                   Domain: soldierchecks.org
                                   This is a service item.


                        ,r~~tr~t~~~~~l~~~~·1~~,;.,:.~
  $526.91               $0.00




CONFIDENTIAL
                                                        GD 001672
                                                                                                 APP00106
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 107 of 366 PageID 5203




                          EXHIBIT 2




                                                                   APP00107
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 108 of 366 PageID 5204




                           DECLARATION OF JENNIFER HACKER

          My name is Jennifer Hacker. I am over 18 years of age, have never been convicted of

  any crime involving moral turpitude and I am fully competent to make this Declaration.

          I. I am seeking payment from the Receiver of my unpaid wages that accrued prior to the

             receivership on September 22, 2020.

         2. Although I was employed by First American Estate & Trust and received my wages

             from that entity, I worked as the Marketing Director for Retirement Insider. My job

             was focused on developing a marketing strategy for their fintech software promotions

             for Retirement Insider. Portfolio Insider was also Retirement Insider. Retirement

             Insider existed in beta when I started, but we were in the process of rebranding to

             Portfolio Insider. The name Portfolio Insider sounded less restrictive for investors not

             actively planning for retirement.

         3. None of my work for either Portfolio Insider or Retirement Insider was related to sales

            of metals at all. The software reported on stocks and billionaire portfolio holdings and

            was a subscription service for stock research.

         4. I did not participate in the sale of any metals to a customer while employed to work for

            Retirement Insider/Portfolio Insider.

         I declare under penalty of perjury that the foregoing is true and correct and is within

my personal knowledge.

Dated:     August   Ef_, 2021




                                                 .~
                                                 ~
                                                      ~
                                                       .....
                                                      EXHIBIT


                                                                                             APP00108
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 109 of 366 PageID 5205




                          EXHIBIT 3




                                                                   APP00109
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 110 of 366 PageID 5206




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF
                                  TEXAS DALLAS DIVISION

                                                        §
  U.S. COMMODITY FUTURES TRADING                        §
  COMMISSION, et al.                                    §
                                                        §
                        Plaintiffs,                     §
                                                        §             CIVIL ACTION NO.
  v.                                                    §               3 :20-CV-2910-L
                                                        §
  TMTE, INC. a/k/a METALS.COM, CHASE                    §
  METALS, INC., CHASE METALS, LLC,                      §
  BARRICK CAPITAL, INC., LUCAS THOMAS                   §
  ERB a/Ida LUCAS ASHER a/k/a LUKE ASHER,               §
  and SIMON BATASHVILI,                                 §
                                                        §
                        Defendants,                     §
                                                        §
  TOWER EQUITY, LLC,                                    §
                                                        §
                        Relief Defendant.               §
                                                        §



                         DECLARATION OF JEREMIAH McWRIGHT

        My name is Jeremiah McWright. I am over 18 years of age, have never been convicted of

 any crime involving moral turpitude and I am fully competent to make this Declaration.

        1.     On or about March 3nt, I responded to an online advertisement from FinChat.com

               seeking persons to employ with Fintech sales experience. The recruiter was named

               Emma.

        2.     When I responded to the online advertisement, I discovered I was being interviewed

               for a position with Po1tfolio Insider that was operating out of the third floor of a

               building located at 8201 Beverly Blvd in Beverly Hills, California. I was

               interviewed by Lucas Asher, Simon Batashvili, and Carlos Cruz. They hired me.

 DECLARATION OF JEREMIAH McWRIGHT                                                            Page 1


                                                   .~
                                                   ~
                                                        ...,
                                                        ~
                                                            EXHIBIT

                                                                                           APP00110
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 111 of 366 PageID 5207




      3.   I worked at Portfolio Insider from March 5th, 2021, to March 23rd, 2021. My job

           at Portfolio Insider was to call persons and sell them the Portfolio Insider terminal. I

           was one of approximately 15 "openers". Ifl was able to get a customer interested in

           the product, then I transferred the call to the "closers", who would seek to close the

           sale. The "closers" were Simon Batashvili, Walter Vera, Deric Ned, and Kyle

           Senna, among others. In the office, the closers used superhero nicknames to refer to

           one another in company group chats via Telegram.

      4.   Simon Batashvili supervised my work. He provided me with scripts he told me he

           prepared that he wanted me to follow when I made cans to customers.

      5.   The Portfolio Insider product was usually being sold for $5,000, although

           sometimes in order to close a sale, the product would be sold for less money.

           Portfolio Insider paid a five percent commission to openers such as myself and a ten

           percent commission to closers. While I worked at Portfolio Insider, between

           approximately 10 and 15 sales of the Portfolio Insider product closed each day.

      6.   The Portfolio Insider product provided customers information regarding trades,

           holdings, portfolios, and other information for customers to use to invest in the

           purchase of securities, including mutual funds. While I worked at Portfolio Insider,

           the company was working on a platform for providing information for customers to

           use to track bitcoin and other cryptocurrency.

      7.   The hours Simon Batashvili and Lucas Asher required me to work at Portfolio

           Insider were between 7am and 7pm each weekday, and between 8 and 1 on

           Saturdays. While I worked at Portfolio Insider, Lucas Asher and Simon Batashvili

           were present in the office nearly the entire time I was in the office, and they were

 DECLARATION OF JEREMIAH McWRIGHT                                                            Page2




                                                                                           APP00111
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 112 of 366 PageID 5208




               operating the company. They got mad at me ifl showed up late for work.

          8.   When I confronted Lucas Asher and Simon Batashvili about my discovery on the

               internet that they were named as Defendants in a lawsuit brought by the U.S.

               Commodity Futures Trading Commission and numerous States, they got mad at me.

               My employment with Portfolio Insider ended thereafter.

          9.   I declare under penalty of perjury that the foregoing is true and correct and is within

               my personal knowledge.

 Dated:



                                             JEREMIAH Mc WRIGHT




 DECLARATION OF JEREMIAH McWRIGHT                                                               Page3



                                                                                              APP00112
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 113 of 366 PageID 5209




                          EXHIBIT 4




                                                                   APP00113
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 114 of 366 PageID 5210



                                                                                  Nasdaq
                                                                                  805 King Farm Blvd, Suite 100
                                                                                  Rockville, MD 20850 /USA

                                                                                  Nasdaq.com


                      DECLARATION OF CUSTODIAN OF RECORDS
                                  OF NASDAQ
                            PURSUANT TO 28 U.S.C. § 1746

 I, Alejandro Aguayo, hereby make the following Declaration based upon my personal
 knowledge:

    1. I am a Senior Surveillance Analyst at Nasdaq, and as such, my responsibilities include
       the retrieval ofNasdaq's corporate records for use in legal and regulatory proceedings. I
       have authority to certify such records.

    2. I am submitting this declaration for use in Commodity Futures Trading Commission et al
       v. TMTE Inc et al., No. 3 :20-cv-02910, in the United States District Couti for the
       Northern District of Texas and for other regulatory or enforcement purposes.

    3. Pursuant to an access grant with the U.S. Commodity Futures Trading Commission, the
       following records were voluntarily produced. They are:

           a.   Portfolio Insider- 00061 - Portfolio Insider- 00437
           b.   Portfolio Insider- 00438 - 000001 - Portfolio Insider- 00438 - 000945
           c.   Portfolio Insider- 00439- 000001 - Portfolio Insider- 00439- 002207
           d.   Portfolio Insider- 00440- 000001 - Portfolio Insider- 00440- 002647
           e.   Portfolio Insider- 00441 - 000001 - Portfolio Insider- 00441 - 159516
           f.   Portfolio Insider- 00442- 000001 - Portfolio Insider- 00442- 086273
           g.   Portfolio Insider_00443_000001 - Portfolio Insider_00443_001680
           h.   Portfolio Insider- 00444- 000001 - Portfolio Insider- 00444- 006084
           i.   Portfolio Insider- 00445 - 000001 - Portfolio Insider- 00445 - 003198
           j.   Portfolio Insider_00446_000001 - Portfolio Insider_00446_000121
           k.   Metals-Nasdaq-000000000 I - Metals-Nasdaq-0000000022

    4. The copies of the above listed documents that were produced between July 13, 2021, and
       August 28, 2021, constitute business records of Nasdaq that are made and kept in the
       regular course of the Nasdaq's business. I am familiar with these documents and the
       records procedures of Nasdaq. These documents were made and kept in accordance with
       Nasdaq's procedures for maintaining its records and were made by personnel of Nasdaq,
       with knowledge, at or near the time of the act, condition, or event to which they petiain
       and were kept in the course of regularly conducted business activities and were made by
       the regularly conducted activity as a regular practice.

    5. I have reviewed the attached records and they are true and accurate copies of the records
       made and maintained by Nasdaq and produced in response to the above-referenced access
       grant.
                                                            EXHIBIT
                                                      .~     / l
                                                      ~      ""(
                                                                                           APP00114
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 115 of 366 PageID 5211




      Executed on: September 14, 2021




                                        2


                                                                   APP00115
To:         Brandis DeSimone[Brandis.DeSimone@nasdaq.com]
From:        Case 3:20-cv-02910-L
            Konstantin                     Document 312 Filed
                        Yurchenko[konstantin@retirementinsider.com]   09/16/21   Page 116 of 366 PageID 5212
Sent:       Thur 10/1 /2020 2:36:04 PM (UTC-04:00)
Subject:    Re: FW: Index License - Retirement Insider

WARNING - External email; exercise caution.
Hi, Brandis, nice to hear from you! We are hoping to get about 10,000 users by then.
Regards,
Konstantin

On Tue, Sep 29, 2020 at 10:49 AM Brandis DeSimone <Brandis.DeSimone@nasdaq.com> wrote:


  Hi Konstantin,

  It's nice to be in touch and I'm looking forward to getting you set up here.

  In order to get you the order form, I just need a general estimate of the total number of subscribers for the browser
  based terminal you anticipate by this time next year.

  Thank you!

  Brandis




  Brandis Desimone

  Nasdaq

  Direct: 212.231.5478

  Mobile: 646.421.4846

  brandis.desimone@nasdag.com




 From: Andrew Carpenter <acarpenter@intrinio.com >
 Sent: Tuesday, September 29, 2020 12:56 PM
 To: Brandis DeSimone <Brandis.DeSimone@nasdag.com >; Megan Dias <mdias@intrinio.com>
 Cc: Angie Abernathy <angie.abernathy@guodd.com >; gary.grochmal@guodd.com ; Konstantin Yurchenko
 <konstantin@retirementinsider.com >
 Subject: Re: Index License - Retirement Insider




 WARNING - External email; exercise caution.I

 Thanks Brandis,




 This is the client, Portfolio Insider:



                                                                                                    APP00116
  https://portfolioinsider.com/
            Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 117 of 366 PageID 5213


  They are a startup building a browser-based terminal for the non-professional market.




  They want to put your index in a widget that would be visible to their paying customers when they are logged in which
  gives them very good control over who sees the data.




  lntrinio is going to connect them with QUODD who will deliver the data via API to Konstantin, CTO of Retirement
  Insider, so they can build it into their application.




  If you can send over the appropriate agreement and any questions you have for Konstantin I can facilitate getting it
  back to you.




  Keep your powder dry,




  Andrew Carpenter

  Chief Operating Officer

  INTRINIO

  www.intrinio.com



  600 First Avenue North, Suite 203   m: +1 (727) 331-3416

  Saint Petersburg, Florida 33701     e: acarpenter@intrinio.com




From: Brandis Desimone <Brandis.DeSimone@nasdaq .com >
Sent: Tuesday, September 29, 2020 9:07 AM
To: Megan Dias <mdias@intrinio.com >                                                               APP00117
Cc: Andrew Carpenter <acarpenter@intrinio.com >
             Case 3:20-cv-02910-L Document
Subject: RE: Index License - Retirement Insider
                                                       312 Filed 09/16/21          Page 118 of 366 PageID 5214



Thanks both!

Hi Andrew - this should be pretty quick to get set up. We just need to understand the use of the data etc so we can get
the prope r license in place.

Thank you!




Brandis DeSimone

Nasdaq

Direct: 212.231.5478

Mobile: 646.421.4846

brandis.desimone@nasdag.com




From: Megan Dias <mdias@intrinio.com>
Sent: Tuesday, September 29, 2020 11:05 AM
To: Brandis DeSimone <Brandis.DeSimone@nasdag.com >
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE : Index License - Retirement Insider




WARNING - External email; exercise caution.

Hey Brandis,

Pleasure toe-meet you, just taking the time to loop in Andrew Carpenter as he will be working on this and providing more info.

Thanks,

Megan




From: Brandis DeSimone <Brandis.DeSimone@nasdag .com >
Sent: Tuesday, September 29, 2020 10:50 AM
To: Megan Dias <mdias@intrinio.com >
Subject: RE: Index License - Retirement Insider




Hi Megan,

My name is Brandis and I represent Nasdaq's data business.

Do you mind looping in the client from Retirement Insider so we can get them set up?
                                                                                                           APP00118
Thanks!
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 119 of 366 PageID 5215


Brandis DeSimone

Nasdaq

Direct: 212.231.5478

Mobile: 646.421.4846

brandis.desimone@nasdag .com




From: Megan Dias <mdias@intrinio.com >
Sent: 25 September 2020 18:36
To: Nasdaq Global Information Services - Sales <DataSales@nasdag .com >
Cc: Andrew Carpenter <acarpenter@intrinio.com>; Lucas Asher <asher@towertrade.com>; Konstantin Yurchenko
<konstantin@retirementinsider.com >; Steele Barcomb <sbarcomb@intrinio.com >; Gary Grochmal <gary.grochmal@guodd.com >
Subject: Index License - Retirement Insider




WARNING - External email; exercise caution.

Hi there,

I'm reaching out on behalf of Retirement Insider LLC. My client is looking to obtain a display license for the Nasdaq Indexes that you
provide.

The delivery will be through QUODD Financial Services.

Can you let us know the next best steps to get the process started and how much this will be?

Thank you,



                            Megan Dias                     •!:i   md ias@intrinio.com


                           Sen ior Sales Wizard                   www.intrinio.com


                           Sales I lntrinio                       600 1st Ave . N. #203 , St. Petersburg , FL, 33701




     J><l   INT~INIO




  Create Your Own Free Signature                                                                     Chat with me
                                                                                                                       APP00119
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 120 of 366 PageID 5216



 *******************************************
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended
recipient and may constitute non-public information. Personal data in this email is governed by our Privacy Policy at
https://www.nasdag.com/privacy-statement unless explicitly excluded from it; please see the section in the policy entitled
"Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy terms govern emailed personal
data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-mail is strictly
prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and promptly delete this message and its
attachments from your computer system. We do not waive any work product or other applicable legal privilege(s) by the transmission
of this message.
*******************************************

 *******************************************
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy terms
govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in
reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and
promptly delete this message and its attachments from your computer system. We do not waive any work product or other
applicable legal privilege(s) by the transmission of this message.
*******************************************
*******************************************
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy terms
govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in
reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and
promptly delete this message and its attachments from your computer system. We do not waive any work product or other
applicable legal privilege(s) by the transmission of this message.
*******************************************



Regards,
Konstantin




                                                                                                              APP00120
To:         Konstantin Yurchenko[konstantin@retirementinsider.com]
from:        CaseDeSimone[Brandis.
            Brandis  3:20-cv-02910-L       Document 312 Filed
                                       DeSimone@nasdaq.com]          09/16/21      Page 121 of 366 PageID 5217
Sent:       Thur 10/1/2020 5:10:03 PM (UTC-04:00)
Subject:    Re: Index License - Retirement Insider

Sure no problem. I'll call him tomorrow!

Best,
Brandis DeSimone
0: 212-231 -5478
M: 646-421-4846
Brandis.DeSimone@nasdaq.com


        On Oct I, 2020, at 4:38 PM, Konstantin Yurchenko <konstantin@retirementinsider.com> wrote:


        WARNING - External email; exercise caution.,
        Andrew, should be able to line it up with someone in our firm? I do not have authority to sign financial
        contracts on the firm's behalf. ·

        On Thu, Oct 1, 2020 at I :36 PM Brandis DeSimone <Brandis.DeSimone@nasdag .com> wrote:

           Hi Konstantin-
           We would need your firm to sign the paperwork. Who would that be since Andrew is from Intrinio?
           Thanks!

           Best,
           Brandis DeSimone
           0 : 212-231-5478
           M: 646-421-4846
           Brandis.DeSimone@nasdaq.com


                On Oct 1, 2020, at 4:28 PM, Konstantin Yurchenko <konstantin@retirementinsider.com>
                wrote:


                WARNING - External email; exercise caution.
                I don't handle billing. Can you sort it out with Andrew, please?

                On Thu, Oct 1, 2020 at 11 :59 AM Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
                wrote:


                 Hi Konstantin,

                 Thanks so much. We have a few forms we need to you to fill out and then can give
                 lntrinio/Quodd permission to "turn on" the data for you.

                 The cost for up to 9,999 subscribers is $8500. Once we get to 10k, it jumps to $12500. I think
                 it's safe for us to just charge $8500 and we can revisit in 2021 at this time if the usage has
                 surpassed. I don't feel fair charging you the higher amount. Do you agree?_

                 Please let me know and I can send you all the forms. I'm sure you'll be doing a ramp up as
                 well through Q4 and I'm happy to grant access to the data for a "free" development period
                 for a month or two, as well, until it goes intro production.                        APP00121
  Thanks,
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 122 of 366 PageID 5218
   Brandis




   Brandis DeSimone

   Nasdaq

   Direct: 212.231.5478

   Mobile: 646.421.4846

   brandis.desimone@ nasdag .com




  From: Konstantin Yurchenko <konstantin@retirementinsider.com >
  Sent: Thursday, October 1, 2020 2:36 PM
  To: Brandis DeSimone <Brandis.DeSimone@nasdag.com>
  Subject: Re: FW: Index License - Retirement Insider




  WARNING - External email; exercise caution.

  Hi, Brandis, nice to hear from you! We are hoping to get about 10,000 users by then .

  Regards,

  Konstantin



  On Tue, Sep 29, 2020 at 10:49 AM Brandis DeSimone <Brandis.DeSimone@nasdag.com>
  wrote:

   Hi Konstantin,

   It's nice to be in touch and I'm looking forward to getting you set up here.

   In order to get you the order form, I just need a general estimate of the total number of
   subscribers for the browser based terminal you anticipate by this time next year.

   Thank you!

   Brandis




   Brandis Desimone

   Nasdaq
                                                                                          APP00122
   Direct : 212.231.5478
Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 123 of 366 PageID 5219
   Mobile: 646.421.4846

   bra ndis.des im one@na sdaq.com




   From: Andrew Carpenter <acarpenter@intrinio.com >
   Sent: Tuesday, September 29, 2020 12:56 PM
   To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>; Megan Dias <mdias@intrinio.com>
   Cc: Angie Abernathy <angie.abernathy@quodd.com >; gary.grochmal@quodd .com; Konstantin
   Yurchenko <konstantin@retirementinsider.com >
   Subject: Re: Index License - Retirement Insider




   WARNING - External email; exercise caution.

   Thanks Brandis,




   This is the client, Portfolio Insider:




   https://portfolioinsider.com/



   They are a startup building a browser-based terminal for the non-professional market.




   They want to put your index in a widget that would be visible to their paying customers
   when they are logged in which gives them very good control over who sees the data.




   lntrinio is going to connect them with QUODD who will deliver the data via API to Konstantin,
   CTO of Retirement Insider, so they can build it into their application.




   If you can send over the appropriate agreement and any questions you have for Konstantin I
   can facilitate getting it back to you.




   Keep yo ur powder dry,




                                                                                     APP00123
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 124 of 366 PageID 5220


                 Andrew Carpenter
                 Chief Operating Officer

                 JNTRJNJO

                 wwvv.intrinio.com



                 600 First Avenue Nort h, Suite 203    m: + 1( 727)33 1-34 16

                 Sai nt Petersburg, Flo rid a 33 701   e: acarpenter@ intrinio.com




From: Brandis Desimone <Brandis.DeSimone@nasdag.com>
Sent: Tuesday, September 29, 2020 9:07 AM
To: Megan Dias <mdias@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Index License - Retirement Insider




Thanks both!

Hi Andrew- this should be pretty quick to get set up. We just need to understand the use of the data etc so we can get
the proper license in place.

Thank you!



Brandis Desimone

Nasdaq

Direct: 212.231.5478

Mobile: 646.421.4846

brandis.desimone@nasdag.com




From: Megan Dias <mdias@intrinio.com>
Sent: Tuesday, September 29, 2020 11:05 AM
To: Brandis DeSimone <Brandis.DeSimone@nasdag .com >
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Index License - Retirement Insider
                                                                                                     APP00124
               Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 125 of 366 PageID 5221
WARNING - External email; exercise caution.

Hey Brandis,

Pleasure toe-meet you, just taking the time to loop in Andrew Carpenter as he will be working on this and providing more info.

Thanks,

Megan




From: Brandis DeSimone <Brandis.DeSimone@nasdag .com >
Sent: Tuesday, September 29, 2020 10:50 AM
To: Megan Dias <mdias@intrinio.com>
Subject: RE: Index License - Retirement Insider




Hi Megan,

My name is Brandis and I represent Nasdaq's data business.

Do you mind looping in the client from Retirement Insider so we can get them set up?

Thanks!



Brandis DeSimone

Nasdaq

Direct: 212.231.5478

Mobile: 646.421.4846

brand is.desimone@nasdag .com




From: Megan Dias <mdias@intrinio.com>
Sent: 25 September 2020 18:36
To: Nasdaq Global Information Services - Sales <DataSales@nasdag.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>; Lucas Asher <asher@towertrade.com >; Konstantin Yurchenko
<konstantin@retirementinsider.com >; Steele Barcomb <sbarcomb@intrinio.com>; Gary Grochmal <garv.grochmal@guodd.com >
Subject: Index License - Retirement Insider




WARNING - External email; exercise caution.

Hi there,

I'm reaching out on behalf of Retirement Insider LLC. My client is looking to obtain a display license for the Nasdaq Indexes that you
                                                                                                              APP00125
provide.
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                         Page 126 of 366 PageID 5222
The delivery will be through QUODD Financial Services.

Can you let us know the next best steps to get the process started and how much this will be?

Thank you,

                                                                         <image002.png> mdias@intrinio.com

                                            Megan Dias
                  <imageOO l .jpg>                                       <image003 .png>www.intrinio.com
                                            Senior Sales
                                            Wizard

                                            Sales / lntrinio             <image004.png>600 1st Ave. N. #203, St.
                                                                                       Petersbu rg, FL, 33701




                  <image005 .png>                                                     <image006.png> <image007.png>




                  Create Your Own Free Signature                                                                 Chat with me




*******************************************
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are forthe exclusive and confidential use of the intended
recipient and may constitute non-public information. Personal data in this email is governed by our Privacy Policy at
https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in the policy entitled
"Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy terms govern emailed personal
data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-mail is strictly
prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and promptly delete this message and its
attachments from your computer system. We do not waive any work product or other applicable legal privilege(s) by the transmission
of this message.
*******************************************

*******************************************
CONFIDENTIALITY AND PRJV ACY NOTICE: This e-mail and any attacl}ments are for the exclusive and confidential
use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy terms
govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in
reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and
promptly delete this message and its attachments from your computer system. We do not waive any work product or other
applicable legal privilege(s) by the transmission of this message.
*******************************************
                                                                                                               APP00126
*******************************************
         Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 127 of 366 PageID 5223
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
Privacy Policy at https ://www.nasdag.com/privacy-statement unless explicitly excluded from it; please see the section in
the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy terms
govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any action in
reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and
promptly delete this message and its attachments from your computer system. We do not waive any work product or other
applicable legal privilege(s) by the transmission of this message.
*******************************************




                Regards,

               Konstantin



                  *******************************************
               CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the
               exclusive and confidential use of the intended recipient and may constitute non-public
               information. Personal data in this email is governed by our Privacy Policy at
               https://www.nasdag.com/privacy-statement unless explicitly excluded from it; please see the
               section in the policy entitled "Situations Where This Privacy Policy Does Not Apply" for
               circumstances where different privacy terms govern emailed personal data. If you received
               this e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-
               mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
               e-mail and promptly delete this message and its attachments from your computer system. We
               do not waive any work product or other applicable legal privilege(s) by the transmission of this
               message.
               *******************************************



              Regards,
              Konstantin


        *******************************************
        CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and
        confidential use of the intended recipient and may constitute non-public information. Personal data in this
        email is governed by our Privacy Policy at https://www.nasdag.com/privacy-statement unless explicitly
        excluded from it; please see the section in the policy entitled "Situations Where This Privacy Policy Does
        Not Apply" for circumstances where different privacy terms govern emailed personal data. If you received
        this e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-mail is strictly
        prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and promptly delete
        this message and its attachments from your computer system. We do not waive any work product or other
        applicable legal privilege(s) by the transmission of this message.
        *******************************************



       Regards,                                                                                          APP00127
Konstantin
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 128 of 366 PageID 5224




                                                                      APP00128
           Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                       Page 129 of 366 PageID 5225
                                                                                                                                                           Order ID:                1190

                                   Nasdaq                                                                                          Order Form


        Effective Date                                             10/19/20                                  Account No:

        Client/Distributor Name:                                                                             Dist ID:
                                                             Portfolio Insider
                                                                                  Client/Distributor
                                                  9465 Wilshire Boulevard         Contact:                              Lucas Asher
        Client/Distributor Service 1 - - - - - - - - - - - - - - - - - - - - - r - - - - - - - - - 1 - - - - - - - - - - - - - - - - - - - - - ' " 1
        Address:                       Beverly Hills                     CA       Phone:                               866-980-2909

                                               90212                                USA                      Email:                               corporate@portfolioinslder.com

                                                                                                             Technical Contact:
                                                                                                                                                       Konstantin Yurchenko
        Billing Address                                                                                      Technical Contact
                                                                                                             Phone:                                        310-985-1035
                                                                                                             Technical Contact
                                                                                                             Email:                               konstantln@portfoiloinsider.com
                                                                                                                 Details (Level of Service, Dissemination Frequency,
             Product Family                 Product Type                       Product Tier                                                                                         Price
                                                                                                                                Connection Type, etc.)
                                     Global Index Data Service -      Distributor Fee - Tier 2 < 10,000
         Market Global Indexes                                                                                                         delayed                                  $2,500
                                              External                          Subscribers

                                                                   NFN Real-time distribution for Internal
                                     Nasdaq Fund Network Data
            NFN Data Service             Service - External
                                                                   and External Dlsplay use only Tier 4 up                                                                      $6,500
                                                                                 to 10000




       Provider/Additional
       Information                 QUODD
                                                                                                                                                     Cancel Notification
                                                                     Initial
       Trial Period                     0       Days                                  12 Months                 Renewal Term          12 Months       Prior to Renewal         90 Days
                                                                     Term
                                                                                                                                                             Date



                                   Notwithstanding any other provision of the GDA or CDA (as applicable}, Distributor shall have the right to terminate the Agreement at any
                                   point during the Trial Period upon advance written notice. In the event Distributor does not terminate during the Trial Period, this Nasdaq
                                   Order and all related terms shall continue through the Initial Term. Thereafter, the Order shall autorenew for the Renewal Term unless either
                                   Party provides written notice In accordance with the above. During the Initial Term or any Renewal Term, Distributor shall not have the right
                                   to terminate the Quote or GDA or CDA (as applicable) pursuant to Section 3.2 of the Summary to the GDA/CDA.
            Nasdaq Global
         Data(GDA} /Nasdaq         Notwithstanding Sections 5 and 22 of the GDA or CDA Terms and Conditions, Nasdaq shall not have the right to update the Prices during the
       Canada Data Agreement       Initial Term. The Price(s} detailed herein exclude Filed Exchange Fees which may apply to one or more of the Products and which shall remain
       (CDA} Additional Terms      subject to price updates In accordance with Sections 5 and 22 of the GDA or CDA Terms and Conditions. Flied Exchange Fees are outlined
             & Conditions          here: http://www.nasdaqtrader.com.

                                   All fees are in USD unless otherwise explicitly stated.

                                   Nasdaq Is a distributor of the Nasdaq Stock Exchange data and has executed a Global Data Agreement and Is subject to the same fees and
                                   conditions as any other data Distributor. See the Nasdaq rule book for further guidance.




                                                                                                                                                                APP00129
Portfolio Insider_00438 _000920_native
 To:       Case
           Brandis3:20-cv-02910-L     Document 312 Filed 09/16/21
                   DeSimone[Brandis.DeSimone@nasdaq.com]                       Page 130 of 366 PageID 5226
 ~c:      Flavia Russo[frusso@intrinio.com]; Yates Sayers[ysayers@intrinio.com]; Connor McGrath[connor.mcgrath@quodd.com];
 Gary Grochmal[gary.grochmal@quodd.com]
 From:    Andrew Carpenter[acarpenter@intrinio.com]
 Sent:    Thur 10/22/2020 3:20:51 PM (UTC-04:00)
 Subject: Re: Nasdaq

 WARNING - External email; exercise caution.
 Connor,

I just got the confirmation from Lucas, CEO at Portfolio Insider, they want to start integrating the MFQS and GIDs, 15-min
delay, immediately.

Can you get them access today and tomorrow so that their dev team can begin work Monday?

My team and I will coordinate with Brandis on the paper work.



Keepyourpowderd~,




 Andrew Carpenter
 Chief Operating Officer
 INTRINIO
 www.intrinio.com

 600 First Avenue Norih, Suite 203   rn: +·1 (727) 331-3416
 Saint Petersburg, Florida 33701     e: acarpenter@intrinio.com




From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, October 22, 2020 10:33 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>; Connor McGrath <connor.mcgrath@quodd.com>;
Gary Grochmal <gary.grochmal@quodd.com>
Subject: RE: Nasdaq

Okay cool -UTP falls under a different arm of Nasdaq (technically it's a government entity). I can get you to the right
folks if you need any help.
Let me know once you/the client is set with our paperwork and we'll get this wrapped up.
Thanks again!

Brandis Desimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Andrew Carpenter <acarpenter@intrinio.com>
Sent: Thursday, October 22, 2020 12:25 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>; Connor McGrath <connor.mcgrath@quodd.com>;
Gary Grochmal <gary.grochmal@quodd.com>                                                              APP00130

 Portfoliolnsider_00439_000015_native
           Case 3:20-cv-02910-L Document 312 Filed 09/16/21
 Subject: Re: Nasdaq
                                                                              Page 131 of 366 PageID 5227

 W AnNING - Exfornal email; exercise caution.
 No worries Brandis,

 They need the UTP as part of the consolidated tape, which they want because it would include large block trades across
 exchanges. I will get that paperwork in this week.

 Stay tuned ...

 l\eep your powder dry,




 Andrew Carpenter
Chief Operating Officer
INTRINIO
www.intrinio.com

600 First Avenue Notih, Suite 203   m: +1 (727) 331-3416
Saint Petersburg, Florida 33701     e: acarpenter@intrinio.com




From: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, October 22, 2020 10:10 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>; Connor McGrath <connor.mcgrath@quodd.com>;
Gary Grochmal <gary.grochmal@quodd.coni>
Subject: RE: Nasdaq

As soon as we get the paperwork back, we can approve within 24 hours and QUODD can turn the data on. Not a
problem. Again, I am required to say that it's for development only.
Do they need to use delayed UTP and could they use Nasdaq Basic instead (delayed) (this is a data feed of all US listed
equities and ETFs but in one stream versus SIP (CTAA, UTP, CTAB}}. If they went with Basic instead for equity pricing, I
could do the same - turn it on immediately. For Basic there is only a $150/mo admin fee from Nasdaq since it's delayed.

Brandis Desimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Andrew Carpenter <acarpenter@intrinio.com>
Sent: Thursday, October 22, 2020 12:05 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>; Connor McGrath <connor.mcgrath@quodd.com>;
Gary Grochmal <gary.grochmal@quodd.com>
Subject: Re: Nasdaq

WARNING - External email; exercise caution.
Brandis,

                                                                                                  APP00131
 Portfoliolnsider_00439_000016_native
           Case
  I copied the   3:20-cv-02910-L
               QUO DD team so they canDocument
                                        see that we 312
                                                     are okFiled  09/16/21
                                                            to deliver         Page
                                                                       the mutual fund132
                                                                                       NAVsofand
                                                                                              366GIDSPageID   5228
                                                                                                      so long as Portfolio
 ·Insider commits to buying them. That integration grace period through December so we can navigate the exchange
  agreements is a HUGE help.

  In addition to those datasets, we are in the process of helping them submit their paperwork for NASDAQ1s UTP with a 15-
  min delay. Do you have the authority to let us give them access to that on an internal basis while that paperwork is in
  progress?

  Keep your powder dry,




  Andrew Carpenter
 Cl1ief Operating Officer
 INTRINIO
 www.intrinio.com

 600 First Avenue No1ih, Suite 203    m: +1 (727) 331-3416
 Saint Petersburg, Florida 33701      e: acamenter@intrinio.com




 From: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
 Sent: Thursday, October 22, 2020 8:55 AM
 To: Andrew Carpenter <acarpenter@intrinio.com>
 Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>
 Subject: RE: Nasdaq


 I'm completely comfortable allowing QUODD to have access to the data for Portfolio Insider immediately and not billing
 until December. That gives you ~45 days to essentially have the data for free. This is under the mutual understanding
 that if the data does get used in production (client facing) before December you'd let me know, because then it's fee-
 liable.

 Brandis Desimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com


 From: Andrew Carpenter <acarpenter@intrinio.com>
 Sent: Thursday, October 22, 2020 10:31 AM
 To: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
 Cc: Flavia Russo <frusso@intrinio.com>; Yates Sayers <ysayers@intrinio.com>
 Subject: Re: Nasdaq


 WARNING - External email; exercise caution.
Thanks Brandis,

I am waiting to hear back from them on when they want this integrated- l 1m going to be out next week so l 1ve copied
some of my team. I believe we are going to want to get the paperwork for the mutual funds and indices in place by next
week.

I will know more later today.
                                                                                                   APP00132
Portfoliolnsider_00439_000017 _native
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                         Page 133 of 366 PageID 5229
. Keep your powder dry,




 Andrew Carpenter
 Chief Operating Officer
 INTRINIO
 www.intrinio.com

 600 First Avenue North, Suite 203    m: +1 (727) 331-3416
 Saint Petersburg, Florida 33701      e: acarpenter@intrinio.com




From: Brandis Desimone <Brandis.DeSimone@nasdag.com>
Sent: Thursday, October 22, 2020 6:19 AM
To: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Nasdaq

Hi Andrew,
I'm going to be out of office tomorrow. Is there anything else you need from me today before Monday?
Thanks,
Brandis



Brandis Desimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdag.com


From: Brandis Desimone
Sent: Monday, October 19, 2020 3:41 PM
To: 'Andrew Carpenter' <acarpenter@intrinio.com>
Subject: Nasdaq

Hi Andrew:
Here are the docs we need filled out for Portfolio Insider.
    1) We require all new data firms to sign our Global Data Agreement. This cannot be edited (the form itself is filed with the
        SEC). It can be signed directly via the link and just needs to be sent back to me.
    2) Data Feed Request (DFR) which is available here. This is essentially an on line food menu of products, which does not
        require signature and is done entirely online.
        For the DFR, here are a few tips to help:
        •    Check "new Nasdaq customer"
       •     Distributor Name/Firm Name is: Portfolio Insider
       •     Under "Billing Information" -your US Account# - leave blank
       •     Under "Data Feed Information":
                         • The Data Provider is: QUO DD
                         • Leave "Account Number or Datafeed Location with Datafeed Provider" blank unless you happen to know
                             their account# with QUO DD
                         • Associated System Name: this is whatever they call the system that will be taking in the data (the
                             application name)
                         • Start date: Date you fill out the DFR
                                                                                                        APP00133
  Portfoliolnsider_00439 _000018_native
            Case 3:20-cv-02910-L
                      • Usage: ExternalDocument 312 Filed 09/16/21                   Page 134 of 366 PageID 5230
                          • Timing: Real Time
                          • Source: production
                          • Additional Email Addresses: anyone at your firm or at Quodd or Portfolio Insider that should be on our
                               approval email
                          • In comments please write: Working with Brandis Desimone. GIDS delayed; NFN Real Time
                          • Skip over Connectivity
                          • At Products: Please follow the check boxes:
                                   1) US products ->Global Index Data->Global Index Data Service->GIDS Global Index Data Service
                                     2.0
                                  2) US products ->Nasdaq Fund Network->NFN/Fata Service->NFN-Data Service
      3) Order Form - attached. I can docusign for you as well if that is easier.

  Best,
  Brandis

  Brandis Desimone
  Nasdaq
  Direct: 212.231.5478
  Mobile: 646.421.4846
  brand is.desimone@nasdaq.com

  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
 use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
 Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
 the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy
 terms govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
 action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
 e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
 product or other applicable legal privilege(s) by the transmission of this message.
 *******************************************
  *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
 use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
 Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
 the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy
 terms govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
 action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
 e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
 product or other applicable legal privilege(s) by the transmission of this message.
 *******************************************
 *******************************************
 CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
 use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
 Privacy Policy at https://www.nasdaq.com/privacy-statement unless explicitly excluded from it; please see the section in
 the policy entitled "Situations Where This Privacy Policy Does Not Apply" for circumstances where different privacy
 terms govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
 action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
 e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
 product or other applicable legal privilege(s) by the transmission of this message.
 *******************************************
  *******************************************
CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and confidential
use of the intended recipient and may constitute non-public information. Personal data in this email is governed by our
Privacy Policy at https://vvww.nasclaq.com/privacy-staternent unless explicitly excluded from it; please see the section in
                                                                                                     APP00134
  Portfoliolnsider_00439_000019_native
the p'oiicyCase
           entitled3:20-cv-02910-L
                    "Situations Where This Document     312 Does
                                               Privacy Policy FiledNot
                                                                    09/16/21
                                                                       Apply" forPage     135 of 366
                                                                                   circumstances   where PageID     5231
                                                                                                          different privacy
~errns govern emailed personal data. If you received this e-mail in error, disclosing, copying, distributing or taking any
action in reliance of this e-mail is strictly prohibited and may be unlawful. Instead, please notify us immediately by return
e-mail and promptly delete this message and its attachments from your computer system. We do not waive any work
product or other applicable legal privilege(s) by the transmission of this message.
*******************************************




                                                                                                      APP00135
Portfoliolnsider_00439_000020_native
  To:      Case     3:20-cv-02910-L Document 312 Filed 09/16/21 Page 136 of 366 PageID 5232
            Oliver Albers[Oliver.Albers@nasdaq.eom]
  Qc:       ee@portfolioinsider.eom[ee@portfolioinsider.eom]; kd@portfolioinsider.eom[kd@portfolioinsider.eom]; Jeff
  Kimsey[Jeff.Kimsey@nasdaq.eom]; William Dague[bill.dague@nasdaq.eom); Brandis DeSimone[Brandis.DeSimone@nasdaq.eom];
  Brandon Tepper[Brandon.Tepper@nasdaq.com]
  Bee:      brakem@nasdaq.mail.onmierosoft.eom[brakem@nasdaq.mail.onmierosoft.eom)
  From:     Corporate Headquarters[corporate@portfolioinsider.eom]
  Sent:     Thur 5/6/2021 3:13:01 PM (UTC-04:00)
  Subject: Re: Thank You

 W AH.NING - External email; exercise caution.
 Oliver, Bill, Jeff, & Brandon,
 We appreciate you generously taking time to speak with clients and discover common ground.

 Om recent call demonstrates why Nasdaq is leading the data revolution.

  - I wrote Brandis today about setting up a call to purchase all the data on the demo.

  - We are nearly finished coding our core infrastructure on top of the Nasdaq data, from there, (in about a month) we would
 love to explore potential innovations to expand the TAM.

 There's a multi billion dollar financial data opportunity in building solutions for the underservecl segments of the market.

 These include all the retail investors who can't afford factset refinitive etc, also, the 26,000+ RIA's, and the insane amount of
 oncoming demand for on-chain analytics.

All of these underserved investment communities would buy Nasdaq data if it was intelligently packaged ( in a metered
architecture) similar to A WS or Snowflake etc ...

On our side, we are adding to our team some of the top engineering minds from Google, Verizon and Facebook to our ranks,
we think a fresh perspective could be an added benefit to your objectives.

When the time is right, let's explore ways to expand the partnership.

Asher
txt 310-569-1882

Portfolio Insider
Corporate@Portfoliolnsider.eom


(866) 980-2909
support@portfol ioins icier. com
All investment strategies and investments involve risk of loss. Porlji1/io Insider is no/ a licensed securities deafer, broker, US investmen/ adviser, or i11ves/111e111 bank. Information contained
within this email should not be construed as legal, accounting, tax or investment advice. Any reference lo an investment's past or potential performance is not, and should not be
construed as, a recommendation or as a guarantee of any specific outcome or profit.

  CONFIDENTIAL COMMUN/CATION This e-mail and any fifes transmitted with it are confidential and are intended solely for the use of the individual or entity to whom it is

  addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error

 and that any use, dissemination, forwarding, printing, or copying of this e-mail and any fife attachments is strictly prohibited. ff yoll have received this e-mail in error, please

 immediately notify us by reply e-mail to the sender. Yoll must destroy the original transmission and its contents. Yoll will be reimb!lrsed for reasonable costs inwrred in notifying

 !IS. Information contained within this e-mail sho!ild not be construed     as legal, accounting, tax or investment advice.




    Portfoliolnsider_00444_004847 _native                                                                                                                       APP00136
        Case5, 3:20-cv-02910-L
On Wed, May                        Document
               2021 at 5:08 PM Oliver          312 Filed 09/16/21 Page
                                      Albers <Oliver.Albers@nasclaq.com> wrote:137 of 366 PageID 5233


  Asher, Carlos, and Kyle,



  Thank you for spending time with us yesterday and for sharing more about Portfolio Insider. I hope we can keep the
  partnership conversation open and that we can continue to find ways to work together in a more synergistic way. Our
  goals are aligned - like you, we also want data to be accessible, affordable and easily digestible.



  We owe you a few follow-ups and will be in touch shortly. Again - congrats on all your success and please reach out to
  me directly if there is anything l can do for you.



 All the Best,



 Oliver




 Oliver Albers

 Global Head of Data
 Investment Intelligence




              Nasdaq
 Desk          + I 30 I 978 530 I
 i\lohile      + I 703 86'1 5278
 !Cm :1 i I    al bcrsorii!nasdag. com



                              ®
l'C\\'l'itetomo1TO\l'.CO!ll




                                                                                                  APP00137
Portfoliolnsider_00444_004848_native
To:        Case   3:20-cv-02910-L Document 312 Filed 09/16/21
           Yates Sayers[ysayers@intrinio.com]                                    Page 138 of 366 PageID 5234
Cc:        Andrew Carpenter[acarpenter@intrinio.com]
From:      Brandis DeSimone[Brandis.DeSimone@nasdaq.com]
Sent:      Tue 12/15/2020 9:00:04 AM (UTC-05:00)
Subject:   RE: Dark Pool Data From Tape?

 Perfect - please let me know if you have any other questions.
 Are they doing okay now with the dark pool stuff? Did Quodd get the fix in yesterday?

 Brandis Desimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 14, 2020 7:35 PM
To: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?


WARNING - External email; exercise caution.
Thanks Brandis! Incredibly helpful.

I've recommended they use the exact questions on page two of that document you sent over. Looks pretty simple to report every
month. I'll help make sure they're on that going forward.

Thanks again I


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com

600 First Avenue North, Suite 203     rn: +1 (727) 475-1295
Saint Petersburg, Florida 33701       e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 14, 2020 4:56 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

l<I< - a few things.
      1) We are okay with the use case that you provided below. Please remind Lucas that he is responsible for making
          sure that he reports all clients with real time.
      2) All we need to know from you/Portfolio Insider is the TOTAL# of users for the real time. It's Portfolio Insider's
          responsibility to determine who is a pro and who is a non-pro - that's on them. They could use something like
          page 2 here to build out their click-through when a new user signs up.
      3) At the end of every month, we are going to ask Portfolio Insider to report usage. We need the total number of
          pros, and total number of non-pros in that given month. If a user logs in one time on Jan 5th and sees real time,
          and never logs in again, they still count for January and need to be reported.
             a. lntrinio/Portfolio Insider will report usage via an on line web portal called NORA. It's not set up yet
                  because you haven't been using real time for a full month, but it will look like the snap shot below. The
                 client sample below only has professional users. However, Portfolio Insider will hav.A~'fiB6lf.Jdnd

   Portfolio Insider_00439 _001344_native
                          Case nonpros,
                               3:20-cv-02910-L
                                        so there will Document
                                                      be six reports312   Filed 09/16/21
                                                                     for Portfolio Insider:                                                                                                             Page 139 of 366 PageID 5235
                                                        i. Pro:
                                                              1. Nasdaq Basic for NYSE (Tape A) Professional Subscriber Fee - cost is $6.50
                                                              2. Nasdaq Basic Professional Subscriber Fee - cost is $13
                                                              3. Nasdaq Basic for NYSE MKT Professional subscriber Fee - cost is $6.50
                                                              **all three reports should always have the same number, as the feed is stitched together**
                                                              An example would be if they had 20 professionals, they would report 20 for each above and
                                                              therefore would be charged $26*20
                                                       ii. Non - Pro:
                                                              1. Nasdaq Basic for NYSE {Tape A) Non-Professional Subscriber Fee -cost is .25
                                                              2. Nasdaq Basic Non Professional Subscriber Fee - cost is .50
                                                              3. Nasdaq Basic for NYSE Ml<T Non Professional subscriber Fee cost is .25
                                                              **all three reports should always have the same number, as the feed is stitched together**
                                                              An example would be if they had 500 non -professionals, they would report 500 for each
                                                       above and therefore would be charged $1.00*500


  At~~·cdl1-'"tH1
  ilq~·t!tJ'...1\                                ,,.
                                                  l'<V~n:;,•,




     ,_:,>!J;,tt   ,\IJ   • f.1; }"•!·   :.J
    ICJ0%39/.I llopurt 1111,,,                                                                                                                                                                                                                    tilde 11111
  ·-;;,N,.t hilt flf-'1lt                                                                                                                                                            tit....,..,... ffj'~i.·to"'-- 1fc-clll,.,..OMC----,(ifnti"U o~ (nd   om--
         1;,H10 ton.: r~., 1(1H 1fut ,'.;F\t.'Hi«.u: r .t.H•t:N ht• r1u~n UIH ':" H•'J( •t1r~1i1v1o'(U•)"'l/IG•~tcn:~ tH                                                             11:·;}'/\ ;1l
                                                                                                                                                                                             1                    fN.'1·)1.          Jn.1r:~U:·     I
  --~ -            ,..,r-o•HA..Vlltt                 ~!~~;:.             tj~~                                C;)fl1.;T,fflh                        I   l~t'ltl~ilt        $Uti.>1           l~~I~
         - - - - - --· -~
         tv\''""'l(t ~·~:)                                                                                                           -·····-.ill__!!!.!_!5!t_
                                                                                                                                     _____ _                         ;..,.,,),,..,


         llhP'"t..r,1     :;;~                                                                                                                                       't~.'r,f1




                                                    RtJH,ltt4              New
                                                    CJUL!'.Ll(           (iUtf-ti1/



        ------·----·----<---··---------__! - - - - ·---1----1
                                                                                                                                               )                     t;.;.-;,N


 [---1~~(]-'~~ fl'."-l1~H.                     U1;l (1:1;..1   Vlff.'.'tn:rJ.'~~t1·1t-e-1   ((1,   r11c1J:C11o:::f.;.t   IO~·l IJ~,T 1tu:<t~'~Hfo;n,:.-,,1 ~-ltH1>:<tf-tr :It:~'!>!Hi~                 -~i'i.':0!_ _ 1~·-'':•l;';<               r==--==
               f\<Mft~                              '};,!~;;:            ~':,;Jr                             C~mm«rtt                                  c~~::;;1 t        $\Jl\'t           l>f~tlJ



                                                                                                                                                                     .:r.~•;Nd


           -----~----~--~-----------L------~-~---~                                                                                             '



This is a lot - I know. But we do not require their information - just the total number.
I'll let you digest and let me know what you think.

Thanks,
Brandis



Brandis DeSimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 14, 2020 4:39 PM
To: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?
                                                                                                                                                                                                                                                          APP00139
         Portfoliolnsider_00439 _001345_native
 WARNING  Case   3:20-cv-02910-L
             - External email; exercise Document
                                        caution.         312 Filed 09/16/21           Page 140 of 366 PageID 5236
 Hi Brandis,

 I have not. If you don't mind sending a screens hot or demo account I can just play around with that would be terrific.

 Thank you I


 Yates Sayers
 Vice President, Sales
 lntrinio

 intrinio.com

 600 First Avenue North, Suite 203      m: +1 (727) 475-1295
 Saint Petersburg, Florida 33701        e: ysayers@intrinio.com



From: Brandis Desimone <Brandis.DeSimone@nasdag.com>
Sent: Monday, December 14, 2020 4:33 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?


 Hi Yates,
Have you see a NORA screen yet? If not I can send.
Let me know.
Thanks,
Brandis



Brandis Desimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdag.com


From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 14, 2020 4:10 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdag.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?


WARNING - External email; exercise caution.
Thanks Brandis!

If you can let me know too on any specific info they need to report on for each individual user (email, location, name, etc.) I will
coordinate with them. They apparently have 500 users ready to upgrade to real-time, so I want to make sure I have them classify
each correctly, and collect all necessary information for each for reporting purposes.

Thanks again,


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com
                                                                                                             APP00140
 Portfoliolnsider_00439_001346_native
  600 First Case
            Avenue 3:20-cv-02910-L
                    North, Suite 203 m:Document       312 Filed
                                         +1 (727) 475-1295             09/16/21       Page 141 of 366 PageID 5237
. Saint Petersburg, Florida 33701    e: ysayers@intrinio.com



 From: Brandis Desimone <Brandis.DeSimone@nasdag.com>
 Sent: Monday, December 14, 2020 3:36 PM
 To: Yates Sayers <ysayers@intrinio.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>
 Subject: RE: Dark Pool Data From Tape?

 Hey Yates,
 Sorry for the delay- been a surprisingly busy day here.
 99% sure this is okay but let me run it by someone to check .. back to you shortly.
 Thanks!

 Brandis Desimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdag.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Sunday, December 13, 2020 1:50 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdag.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External emaili exercise caution.
Hi Brandis,

No need to get back on this today.

Following up on my last email and have another quick question for you.

It sounds like Portfolio Insider would like to take in and store your real-time Nasdaq Basic feed in their own database, and delay it
by 15 minutes on their end. New users would default to see the 15-minute delayed prices, and would have to upgrade their
account to view the true real-time data.

They are currently licensed for "external redistribution". If they are storing the real-time pricing data in their own database and
manipulating it to create their own 15-minute delayed stream, are there any additional fees associated with doing that? Wasn't
sure if the internal redistribution fee and/or the derived data fee might apply here.

Thanks forthe help,


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com

600 First Avenue North, Suite 203      m: +1 (727) 475-1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com



From: Yates Sayers
Sent: Thursday, December 10, 2020 1:45 PM
To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>                                                               APP00141

  Portfoliolnsider_00439_001347 _native
          Case
 Subject: RE: Dark3:20-cv-02910-L
                   Pool Data From Tape? Document                 312 Filed 09/16/21               Page 142 of 366 PageID 5238

 Wow I'm so sorry to hear. Praying for Michael and his family. Goes without saying we'll put that on the backburner.

 Thanks for the quick reply on the DFR. I spoke with Lucas, and it sounds like he has 500 customers ready to begin consuming the
 real-time data. I want to make sure we nail the user classification and reporting for you. So:

           1. From your previous email: "We have many examples of language for user click-throughs they could offer their
           users at inWal sign-up with language (f they need help. Therefore the user clicks through some questions and is
                                                                               11
           qualified based on the questions and what they disclose. Can you please send over one of those examples you
                                                                                    •


           referenced? He is also accessing S&P and Dow Jones indices from the CME. They require the below language/criteria to
           classify each user. Would using the exact language below work for you as well? Would be great to line these up/knock them
           out In a single sign up flow if possible:



  14. 1 Retail Subscriber Fees app(y 01J(y w/Jere a Subscriber meets tile fo/!ow1i1g criteria:
 (a) 1s a11 i!Jdividual, 1Ja!uralperso1J;
 (b) IS 170/ a member, 01·/Jo!der o/'/essee ofatJY type ofmembers/Jip ofa1Jy exc/Ja17ge,·
 (c) is !JOI reg!S/ered or qual!!ied as a protessio1Ja/ trader or i!Jves/me1J/ adviser wit/J a1Jy stock, commodities 01·
 futures exc/1a1Jge or co11/rac/ market, or wil/J a1Jy !i1Ja11cia/ regu/a/o;y au//Jorily; a1Jd
 (d) IS !Joi acli!Jg 017 be/Jailofa11 i!Jslilu/io11 //Jal e1Jgages ilJ brokerage, ba!7kil7g, i!Jves/me1J/, or !i1Ja1Jcial
 aclivilies.
 (e) Use ofl!Jformalio!7 by Subscribe;· mus/:
            1) be sole(y hr !/Je Retail Subscn'be!' s perso17a/ orpr/vale use,·
           2) be l!inited lo n1a1Jag1ag Ille Re/ail Subscn'be!' s OWIJ assets; a1Jd
           3) !Joi be used1a con1Jecl!'o1J wil/1 l/Je ma1Jagemen/ ofatJY assets ofa1Jy l/J1rdparty ilJ a1Jy capacity.

14.2 Retail Subscn'ber will! Tradi!Jg Fees app(y w/1ere ilJ addil!'o!J lo //Je above, Ille Re/all Su/Jscr;'ber !1as a17
active brokerage//rad!ag accou!J/ will! Ille Licensee hr Ille Service ilJ w/Jic/J //1e /!Jhrmalio!J 1s d!sp!ayed.

14. .J Lice11see mus/ report Devices I/Jal qual!(y fo1'Relail Subscr1'ber will! Trad!ag Fees o!J a11 aggregated Iola/
Device per monl/J basis. No Subscr1'ber level reporl!ag is required.

14.4 Licensee warra1J/s //1a/ I/Jose Subscn'bers reported lo S&P OJI as Re/ail Subscribers meet Ille co1Jd!'/io1Js of
secliOIJ 14. 1 of!/J!S Sc/Jedu/e a1Jd Subsc11'bers reported

       2. When they report their users on a monthly basis, is there any specific info/items you need for each user? Like name,
       email, phone number, address, etc.? Want to make sure they begin capturing any and all user level data you require early on.



Thanks again,


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com

600 First Avenue North, Suite 203           m: +1 (727) 475-1295
Saint Petersburg, Florida 33701             e: ysayers@intrinio.com



From: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Sent: Thursday, December 10, 2020 1:28 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Thanks perfect. I also owe you a response to the deeper partnership email - which I really appreciate, by the way. The
short answer is yes we definitely want to do something. The longer answer is, Michael Markes is having a bit of a family
emergency. Between us, his wife is in the hospital after a relatively serious car accident and he's oi{ljij>6i(iq~w. He
 Portfolio Insider_00439 _ 001348_native
  can't seeCase   3:20-cv-02910-L
            her because of Covid, whichDocument   312
                                       only makes it     Filed
                                                     harder.     09/16/21
                                                             I just           Page
                                                                    want to make sure143 of 366
                                                                                      we don't     PageID
                                                                                               leave him out,5239
                                                                                                              in lieu of
  what's all going on.

 Thanks again!!

 Brandis Desimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com

 From: Yates Sayers <ysayers@intrinio.com>
 Sent: Thursday, December 10, 2020 1:24 PM
 To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>
 Subject: RE: Dark Pool Data From Tape?

 WARNING - External email; exercise caution.
 Hi Brandis,

 Thanks for these detailed notes. That was incredibly easy.

 I just submitted the DFR on Pl's behalf. Let me know if I missed anything/need to redo anything.

Thanks again,


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com

600 First Avenue North, Suite 203      m: +1 (727) 475-'1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com



From: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 7, 2020 1:51 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Here is help with the DFR. Takes us about 24 hours to process and then we will send an approval email to everyone that you
include in #4h below.
It's best to open a new window and keep my notes open as well while filling out the form.

Please click here: http://www.nasdaqtrader.com/Trader.aspx?id=DataFeedAppReqForm

Tips for filling out the DFR:

    1)     Click the circle for "existing Nasdaq Customer"
    2)     Distributor name/firm name is: Portfolio Insider
    3)     Under: Billing Information" - Leave all this blank-we haven't billed them yet so they don't have a# yet
    4)     Under: data Feed Information:
               a. Provider is: Quodd
               b. Service Start Data: today
               c. Account Number or Datafeed Location with Datafeed Provider: this is their account# with ~j!ff)lc)~~3you know
   Portfoliolnsider_00439_001349_native
           Caseit,3:20-cv-02910-L
                   otherwise leave blank)Document 312 Filed 09/16/21                  Page 144 of 366 PageID 5240
               d.    Associate System Name: Portfolio Insider
               e.    Office ID: leave blank
               f.   Datafeed Timing: real time
               g.   Datafeed Source Type: Production
               h.   Additional Email Addresses: everyone at Portfolio lnsider/Quodd/lntrinio that needs to be on the approval. Last
                    time you had: ysayersr(O,intrinio.com; acarpenter@V,intrinio.com; frusso({l),intrinio.com;
                    corporate@portfolioinsider.com; gary.grochmal@quodd.com; connor.mcgrath@quodd.com
               i.Comments: Already taking Nasdaq Basic with NLS Plus delayed - please move to real time. Brandis DeSimone is
                  our contact.
     5)   Connectivity Options: leave all blank
     6}   Products: click as below:
              a. US products ->US Equities-> Nasdaq Equities ->Nasdaq Basic ->Nasdaq Basic with NLS Plus

 That should do itl Please let me know once submitted.

Thanks,
Brandis



Brandis Desimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 7, 2020 12:44 PM
To: Brandis Desimone <Brandis.DeSimone@nasdag.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Just to confirm, the ad min fees would be a total of $300/month for accessing both the delayed NB and real-time NB? Or, would
both be in play, making it $450/month in admin fees?

Roger on the NORA requirements. That's perfect. If you don't mind sending     over instructions for the DFR I can get started on that.

Thanks again,


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com

600 First Avenue North, Suite 203       m: +1 (727) 475-1295
Saint Petersburg, Florida 33701         e: ysayers@intrinio.com



From: Brandis DeSimone <Brandis.DeSimone@nasdag.com>
Sent: Monday, December 7, 2020 12:26 PM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

The admin fees would change to $300. Basic is comprised of three exchanges: Nasdaq, BX, PSX. To ex1;1lain more clearly
                                                                                                              APP00144
Portfoliolnsider_00439 _001350_native
 -for the Case
          admin 3:20-cv-02910-L       Document
                fees: It's $50 per exchange        312 (so
                                            for delayed  Filed
                                                           $50 x09/16/21
                                                                 3), $100 perPage 145for
                                                                             exchange ofreal
                                                                                         366time
                                                                                               PageID
                                                                                                 (so $1005241
                                                                                                          x 3)

 As for NORA reporting for Pro/Non-Pro: we leave it up to Pl to do due diligence on their end and, if audited, to present
 how they classified their users as a pro or non-pro. We have many examples of language for user click-throughs they
 could offer their users at initial sign-up with language if they need help. Therefore the user clicks through some
 questions and is qualified based on the questions and what they disclose.



 Brandis DeSimone
 Nasdaq
 Direct: 212.231.5478
 Mobile: 646.421.4846
 brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Monday, December 7, 2020 12:06 PM
To: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

WARNING - External email; exercise caution.
Hi Brandis,

Thanks for the detailed reply! Incredibly helpful.

Would that $2,000/month for the real-time NB remove the $150/month admin fee they are currently paying for delayed NB? Or
would they need to continue paying that separate fee for the delayed data as well? They'll want to continue utilizing both.

For the NORA, they'll need to report whether an individual is a professional or non-pro. Does that mean that each of their end
users viewing the real-time data will need to complete a specific Nasdaq form to classify/record them? Or do you leave it up to Pl
to do due diligence on their end and, if audited, to present how they classified their users as a pro or non-pro? Just want to make
sure these guys are doing it by the books.

Thanks again!


Yates Sayers
Vice President, Sales
lntrinio

intrinio.com

600 First Avenue North, Suite 203      m: +1 (727) 475-1295
Saint Petersburg, Florida 33701        e: ysayers@intrinio.com


From: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Sent: Monday, December 7, 2020 9:26 AM
To: Yates Sayers <ysayers@intrinio.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: RE: Dark Pool Data From Tape?

Hi there, morning guys.


    1) Identifying Dark Pool trades: The links that Lucas sent led me to two separate sites that displayed options data,
       but he's asking about "off exchange equity trading- aka: dark pools". I'm going to ignore the links, but if he
       wants the options datad, we have it in a product called Smart Options, so let me know.
                                                                                                            APP00145
 Portfoliolnsider_00439_001351_native
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 146 of 366 PageID 5242
          Assuming he wants to read the tape to find out the location of the trade (on exchange or dark pool) then yes, he
          can get this on Nasdaq Basic- it's quite simple. Right now he is approved for the delayed feed via Quodd. When
          his engineers are reading the feed, the Exchange Code is D, and there is a Sub Market Center ID to attribute the
          trade report back to TRF Nasdaq or TRF Chicago. Anything with a subcode for "TRF Nasdaq" or "TRF Chicago"
          means that the trade did NOT happen on an exchange and happened in the dark. Happy to talk to his team if
          they need help. As a rule of thumb, about 30-40% of a corporate listing's trading occurs off-exchange (aka dark
          pool).

     2) Adding Nasdaq Basic in Real Time: This is a common request and something that Lucas and I spoke about. Right
        now, Portfolio Insider is approved for delayed Basic. This means instead of seeing the feed from 930AM-4PM,
        they see the feed with a 15 min lag. They only pay admin fees for this, and they do not need to report users.

          To add Nasdaq Basic real time:
                 1) We will need Portfolio Insider to resubmit a DFR asking to now have this in real time. This is very easy
                 and I can walk you through how to do this on their behalf over email. It should take you 3 minutes.
                 2) Pricing. Nasdaq Basic (the proper name for it is 'Nasdaq Basic with NLS Plus') has a fee of $2k/mo for
                 external distribution. This is regulated (non-negotiable) and posted here. Portfolio Insider will need to
                 make sure they can control these users, meaning they must be able to control access (user name and
                 password, I assume), and also count them on a monthly basis. We will set up Portfolio Insider with access
                 to a system called NORA where each month, they must report back to us the total# of real time users for
                 that month. Professionals are $26/mo, and non-professionals are $1. Please note that if a user gets the
                 data 1 time or 500 times a month, they are still liable to pay the monthly fee.
                 3) Please note that Basic would replace the idea of using SIP (CTA and UTP) data for your real time users.
                The cost to use SIP would be ~$9k/mo and 3x the cost of the per user fee.

I think that covers it - I'm around all day/week so let me know what else you need.

Thanks!




Brandis Desimone
Nasdaq
Direct: 212.231.5478
Mobile: 646.421.4846
brandis.desimone@nasdaq.com

From: Yates Sayers <ysayers@intrinio.com>
Sent: Sunday, December 6, 2020 1:29 PM
To: Brandis Desimone <Brandis.DeSimone@nasdaq.com>
Cc: Andrew Carpenter <acarpenter@intrinio.com>
Subject: FW: Dark Pool Data From Tape?

WARNING~       External email; exercise caution.
Hi Brandis,

Hope you're having a nice weekend!

Do you mind helping me with responses to Lucas' two questions below?

For 1, I'm planning on asking QUODD as well, but figured I'd check with you to see if you have any recommendations. Any
advice/insight would be much appreciated.

                                                                                                        APP00146
  Portfoliolnsider_00439 _001352_native
             Case
  For 2, I think this 3:20-cv-02910-L          Document
                      is pretty straight forward. They'd pay 312   Filed flat
                                                             an additional 09/16/21       Pageaccess
                                                                              fee for real-time 147 (while
                                                                                                     of 366maintaining
                                                                                                              PageIDtheir
                                                                                                                       5243
                                                                                                                          separate
. delayed access) and each individual viewing your real-time data would need to be recorded, classified, and reported to you
  appropriately.

 If you can send over the additional fees, information, and paperwork that Lucas ( ... we) need to sign for this I can get it rolling.

 Thanks again for all the help,


 Yates Sayers
 Vice President, Sales
 lntrinio

 intrinio.com

 600 First Avenue North, Suite 203       m: +1 (727) 475-1295
 Saint Petersburg, Florida 33701         e: ysayers@intrinio.com



 From: Corporate Headquarters <corporate@portfolioinsider.com>
 Sent: Saturday, December 5, 2020 6:02 PM
 To: Yates Sayers <ysayers@intrinio.com>
 Cc: Andrew Carpenter <acarpenter@intrinio.com>; Marketing Department <cc@portfolioinsider.com>; Kyle Portfolio Insider
 <kd@portfolioinsider.com>; Konstantin Yurchenko <konstantin@portfolioinsider.com>
 Subject: Dark Pool Data From Tape?



Yates and Andrew,

I think we are going to launch our new service on Monday with the new UI and data.

I have two outstanding issues that are critical to us adding scale to our long term relationship.

1. Andrew did a lot of research for me on ATS "Dark Pool" data. That led us to our current NASDAQ relationship. I need a summary
of how our developers can read the tape and build an alga for showing ATS/dark pool data.

E.G.
https://www.cheddarflow.com/

https://flowalgo.com/



2. Assuming I want to "turn on" real time NASDAQ data with QUODD for a limited amount of users. What is that process like? I
want to start with the smallest amount of users contractually possible so we can start a sandbox to develop our front end.

Thanks,




Asher, Ext 777




Po
(866) 980-2909
support@portfolioinsider.com

   Portfoliolnsider_00439_001353 native                                                                          APP00147
               Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                            Page 148 of 366 PageID 5244
  All investment strategies and investments involve risk of loss. Portfolio Insider Is not o licensed securities deafer, broker, US Investment adviser, or Investment bank. Information contained
  within this email should no/ be cons/rued as legal, accounting, lax or investment advice. Any reference lo an investment's pas/ or potential performance is no/, and should no/ be
· construed as, a recommendation or as a guarantee of any specific outcome or profit.

 CONFIDENTIAL COMMUN/CATION This e-mail and any files transmitted with it are confidential and are intended solely for the use
 of the individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-
 mail to the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding,
printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please
 immediately notify us by reply e-mail to the sender. You must destroy the original transmission and its contents. You will be
reimbursed for reasonable costs incurred in notifying us. Information contained within this e-mail should not be construed as legal,
accounting, tax or investment advice.




 Portfoliolnsider_00439 _001354_native                                                                                                                      APP00148
 To:      Case
          Brandis 3:20-cv-02910-L        Document 312 Filed 09/16/21 Page 149 of 366 PageID
                   DeSimone[Brandis.DeSimone@nasdaq.com]                                                                                                                         5245
 Cc:      Tony Portfolio lnsider[tony@portfolioinsider.com]; Kyle Portfolio lnsider[kd@portfolioinsider.com]; Marketing
 Department[cc@portfolioinsider.com]
 Bee:     brakem@nasdaq.mail.onmicrosoft.com[brakem@nasdaq.mail.onmicrosoft.com]
 From:    Corporate Headquarters[corporate@portfolioinsider.com]
 Sent:    Mon 1/25/2021 1:35:15 PM (UTC-05:00)
 Subject: Brandis: Nasdaq invoice and John

 WARNING - External email; exercise caution.
 Hi Brandis,
 Confirming our accounting dept put NASDAQ on auto pay and got the invoice taken care of.

 Secondly, We are very close to launching our ATS "Dark Pool" application and Tony has not been able to ask John a final
 remaining question.

Can you please patch Tony and John together today? It's super important, Thank you!




Asher, Ext 777

Portfolio Insfrler
Corporate@Portfoliolnsider.com

Po
(866) 980-2909
sum1ort@portfo/ioinsider. com

All investment strategies and investments involve risk of loss. Portfolio Insider is not a licensed securities dealer, broker, US i11vest111e111 advise1; or investment hank. Information contained
within this email should not be construed as legal, accounting, tax or investment advice. Any reference to an investment's past or potential performance is not, and should not be
construed as, a recommendation or as a guarantee of any specific outcome or profit.

 CONFIDENTIAL COMMUN/CATION This e-mail and any fifes transmitted with ii are confidential and are intended solely for the Lise of the individllaf or entity to whom it is

 addressed. If yoLI are not the intended recipient or the person responsible for delivering the e-mail lo the intended recipient, be advised that yoLI have received this e-mail in error

 and Iha/ any use, dissemination, forwarding, printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received 111/s e-mail in error, please

 immediately notify us by reply e-mail lo the sender. YoLI mL1s/ destroy the original transmission and its contents. You will be reimbL1rsed for reasonable costs incurred in notifying

 us. Information contained within this e-mail shoL1/d not be construed as legal, accounting, tax or investment advice.




    Portfolio Insider_00440_ 000156 _native
                                                                                                                                                               APP00149
To:         Case    3:20-cv-02910-L Document 312 Filed 09/16/21
            Emilija Kulesa[Emilija.Kulesa@nasdaq.com]                           Page 150 of 366 PageID 5246
From:       Corporate Headquarters[corporate@portfolioinsider.com]
Sent:       Tue 1/26/2021 10:26:31 AM (UTC-05:00)
Subject:    Re: TALENT WRITERS, LLC/ Request for remittance information

WARNING - External email; exercise caution.
Yes, "Portfolio Insider"


*Sent from cell*

Asher
Corporate@Portfolioinsider.com

"An investment bank in your pocket!"

The information contained in this e-mail is confidential, may be privileged and is intended solely/or the use of the intended
recipient. lf the reader of this message is not an intended recipient, then you are hereby notified that any review, use,
dissemination, forwarding or copying of this message is sMctly proh;bited. Please noti.h and delete the original message
and all attachments from your system.


        On Jan 26, 2021, at 4:34 AM, Emilija Kulda <Emilija.Kulesa@nasdag.com> wrote:



        Good morning,

        Hope this email finds you well.

        On 01/25/2021, we received a payment from TALENT WRITERS, LLC. No related remittance advice was provided,
        though we suspect It may be related to account 100567317 Portfolio Insider.

        Kindly confirm if this is the case. Thank you!

        Best Regards,

        Emilija l<ule5a
        Accounts Receivable Student-Worker

        <imageOO 1.png>



        Email     Emiliia.Kulesa@nasdaq.com
        Address   Konstitucijos pr. 29, Vilnius


        <image002.png><image003.png><image004.png><image005.png><image006.png>



        rewritetomorrow .com




         *******************************************
        CONFIDENTIALITY AND PRIVACY NOTICE: This e-mail and any attachments are for the exclusive and
        confidential use of the intended recipient and may constitute non-public information. Personal data in this
                                           - ··      ·  '://www.nasdaq.com/privacy-statement unle~Pff4>oi11SO
 Portfoliolnsider_00440_000246_native
         Case 3:20-cv-02910-L
      excluded  from it; please see theDocument
                                         section in the312
                                                        policyFiled  09/16/21
                                                               entitled "SituationsPage
                                                                                    Where151
                                                                                           ThisofPrivacy
                                                                                                  366 PageID
                                                                                                         Policy Does5247
      Not Apply" for circumstances where different privacy terms govern emailed personal data. If you received
      this e-mail in error, disclosing, copying, distributing or taking any action in reliance of this e-mail is strictly
      prohibited and may be unlawful. Instead, please notify us immediately by return e-mail and promptly delete
      this message and its attachments from your computer system. We do not waive any work product or other
      applicable legal privilege(s) by the transmission of this message.
      *******************************************




Portfoliolnsider_00440_000247 _native
                                                                                                      APP00151
To: ,     Case
           Brandis3:20-cv-02910-L       Document 312 Filed 09/16/21 Page 152 of 366 PageID 5248
                   DeSimone[Brandis.DeSimone@nasdaq.com]
Cc:       Tony Portfolio lnsider[tony@portfolioinsider.com]; Marketing Department[cc@portfolioinsider.com]; Kyle Portfolio
lnsider[kd@portfolioinsider.com] ·
Bee:      brakem@nasdaq.mail.onmicrosoft.com[brakem@nasdaq.mail.onmicrosoft.com]
From:     Corporate Headquarters[corporate@portfolioinsider.com]
Sent:     Mon 1/25/2021 5:43:45 PM (UTC-05:00)
Subject: Re: NASDAQ > QUODD

WARNING - External email; exercise caution.
Please send a trial agreement.
We are customers of OPRA, please feel free to engage with them if you have further questions. The relationship is about I
week old.
Thanks!

On Mon, Jan 25, 2021 at 2:38 PM Brandis DeSimone <Brandis.DeSimone@nasdaq.com> wrote:


  Hi guys-

 Sure - let's have you guys try it first, no need to have you pay for something unless we are absolutely sure it works
 better for you.

 I need to send you over a trial agreement- I can do this later tonight. Does someone on your sided have your OPRA
 approval on hand and can forward me the email? Not critical (we can ask OPRA) but would be quicker.

 Thanks!



 Brandis Desimone

 Nasdaq

 Direct: 212.231.5478

 Mobile: 646.421.4846

 brandis.desimone@nasdaq.com




 From: Corporate Headquarters <corporate@portfolioinsider.com>
 Sent: Monday, January 25, 20215:16 PM
 To: Brandis DeSimone <Brandis.DeSimone@nasdaq.com>
 Cc: Tony Portfolio Insider <tony@portfolioinsider.com>; Marketing Department <cc@portfolioinsider.com>; Kyle Portfolio Insider
 <kd@portfolioinsider.com>
 Subject: NASDAQ> QUO DD




 WARNING - External email; exercise caution.


Hi Brandis,




After working with the QUODD options data tape (and in discussions with John,) we have determi6R'I01l>1152
  Portfoliolnsider_00440_000191_native
         Case 3:20-cv-02910-L
  time granularity offered by QUODD Document         312 toFiled
                                       isn't exact enough        09/16/21
                                                            accurately        Page
                                                                       determine    153
                                                                                 smart   of 366
                                                                                       money     PageID
                                                                                             movements    5249
                                                                                                       such as Sweeps
  and Block trades even with the inclusion of the Exchange Sequence number.



  We would be open to exploring the NASDAQ alternative solution ...




  We are hoping the NASDAQ tape will be a better solution if your time granularity goes much finer unto the
  nanosecond.



 Of particular interest is also the flags you offer to identify sweeps immediately (doesn't cover every sweep case).




 It's our understanding that you had mentioned our lead dev Tony (on CC) would be able to test your options tape
 program first before purchasing the contract?




 Please let us lmow, we hope to be great long term customers of yours.




Asher, Ext 777



Portfolio Insider

Corpora te(fll,Portfo Iiol ns ider.com


Po                   lio Insider
(866) 980-2909

s upport@port(olio ins hfer. com



All investment strategies and investments involve risl< of loss. Portfolio Insider is 1w1 a licensed sec11ri1ie.1· dealer, broker, US i111'e.1·111ie111 cuMser, or i11vest111e111 bank. Information
contained within this email should not be construed as legal, accounting, tax or investment advice. Any reference to an investment's past or potential performance is not, and
should not be construed as, a recommendation or as a guarantee of any specific outcome or profit.


CONFIDENTIAL COMMUN/CAT/ON This e-mail and any files transmitted with it are confidential and are intended solef.y for the use
Por tfo I.10 Ins1'd er_00440_000192_nat1ve
                                        .                                                                                                                        APP00153
           Case 3:20-cv-02910-L Document 312 Filed 09/16/21                               Page 154 of 366 PageID 5250
   of the individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-
   mail to the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding,
  printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please
  immediately notify us by reply e-mail to the sender. You must destroy the original transmission and its contents. You will be
  reimbursed for reasonable costs incurred in notifying us. Information contained within this e-mail should not be construed as legal,
  accounting, tax or investment advice.




Portfoliolnsider_00440_000193_native                                                                              APP00154
 To:      Case   3:20-cv-02910-L Document 312 Filed 09/16/21 Page 155 of 366 PageID
          corporate@portfolioinsider.com[corporate@portfolioinsider.com]                                                   5251
 Oc:      Brandis DeSimone[Brandis.DeSimone@nasdaq.com]; Diop Wallace[Diop.Wallace@nasdaq.com]; Jessica
 Savage[Jessica.Savage@nasdaq.com]
 From:    Jenna Spille[Jenna.Spille@nasdaq.com]
 Sent:    Tue 1/26/2021 6:27:38 PM (UTC-05:00)
 Subject: Welcome to Nasdaq Cloud Data Services




 Lucas Asher,

 Welcome to the Nasdaq Cloud environment!

 Below, please find your log-in credentials for Nasdaq Cloud Data Services (NCDS), as well as helpful documents to get you
 started.
 As a reminder, through NCDS, you are currently entitled for access to Nasdaq Smart Options NBBO & Trades.
 Let's keep the conversation going - we're here to help throughout the onboarding process! If you need any assistance,
 please email us at CloudDataService@nasdaq.com and include your Nasdaq point of contact.

 Here is your login information:
       • Client ID= portfolioinsider-corporate
      • Client Secret= d34d2d5e-c56f-4bfe-8c5d-18e615998a74
      • Token Endpoint= https:/jclouddataservice.auth.nasdag.com/auth/realms/pro-realm/protocol/openid-
      connect/token
      • Bootstrap Servers= clouddataservice.broker.bootstrap.nasdaq.com:9094



 Onboarding Links:
 SDI<: https:/!J?,ithub.com/Nasdag/CloudDataService
 Data Spec: http :/jnasdagtrader .corn/content/techn ica lsu pport/specifications/dataprod ucts/NCDSSrna rtOptions. pdf
 FAQ: http://nasdagtrader.com/Content/Tech n ica ISupport/FAQs/NCDS. pdf

 "'We recommend bookmarking the FAQ as we update It frequently with the feedback we receive from our growing NCDS communitv.



 Featured Benefits




Portfoliolnsider_00440_000366_native
                                                                                                               APP00155
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 156 of 366 PageID 5252




                    MODERN PEllVERY                   FLEXmu:




 All the best,

 Jenna Spille
 Market Data Services Analyst



          Nasdaq
 Mobile     + 1 301 273 5128
 Email      Jenna.spille@nasdag.com




Portfoliolnsider_00440_000367 _native
                                                                              APP00156
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 157 of 366 PageID 5253




                          EXHIBIT 5




                                                                   APP00157
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 158 of 366 PageID 5254



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                       §
  U.S. COMMODITY FUTURES TRADING                       §
  COMMISSION, et al.                                   §
                                                       §
                       Plaintiffs,                     §
                                                       §            CIVIL ACTION NO.
    v.                                                 §              3 :20-CV-2910-L
                                                       §
  TMTE, INC. a/Ida METALS.COM, CHASE                   §
  METALS, INC., CHASE METALS, LLC,                     §
  BARRICK CAPITAL, INC., LUCAS THOMAS                  §
  ERB a/Ida LUCAS ASHER a/Ida LUKE ASHER,              §
  and SIMON BATASHVILI,                                §
                                                       §
                       Defendants,                     §
                                                       §
  TOWER EQUITY, LLC,                                   §
                                                       §
                       Relief Defendant.               §
                                                       §

                   DECLARATION OF RECEIVER KELLY M. CRAWFORD

         My name is Kelly M. Crawford, I am over 18 years of age, have never been convicted

  of any crime involving moral turpitude and I am fully competent to make this Declaration.

         1.     I am the Receiver appointed by the Court pursuant to an Order Granting Plaintiffs'

 Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of Receiver, and

 Other Equitable Relief (the "SRO") entered on September 22, 2020 in the case styled above

 and I have personal knowledge of each of the facts stated below.

         2.    Pursuant to the SRO and other Orders entered by the Court, I am authorized to take

 possession of ce1tain documents and records regarding the Defendants, Relief Defendants, and the

 entities they own or control. Each of the documents and records attached to my declaration were


DECLARATION OF RECEIVER KELLY M. CRAWFORD                        EXHIBIT                   Page 1

                                                                 5                     APP00158
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                             Page 159 of 366 PageID 5255



      obtained by me pursuant to my duties as Receiver under the SRO and I am the custodian of such

      documents. 1 The documents and records were maintained in the regular course of business and it

      was the regular practice for these records and documents to be made. The content of the documents

      was recorded at or near the event described therein and was made by a person with knowledge of

     the information contained in the records.

               3.      When I took possession and control of the primary office of the Defendants and

     Relief Defendant at 8383 Wilshire Blvd, Beverly Hills, California, I found and took possession of

     the corporate book for Retirement Insider, LLC. Attached hereto as Exhibit A is a true and correct

     copy of the Certificate ofOrganization for Retirement Insider, LLC, taken from the corporate book

     for Retirement Insider, LLC, which shows that it was formed on October 10, 2018. I also found

     within the corporate book for Retirement Insider, LLC, the Consent to Action Without a Meeting

     ofthe Members ofRetirement Insider, LLC in which Defendant Lucas Asher is appointed Manager

     of Retirement Insider, LLC.          A true and correct copy of the Consent to Action Without a Meeting

     of the Members of Retirement Insider, LLC is attached hereto as Exhibit B.

              4.       On November 5, 2020, I took the deposition of Defendant Lucas Asher. Attached

     hereto as Exhibit C are true and correct excerpts from the transcript of such deposition.

              5.       As part of my duties as Receiver, I obtained the bank records of the Defendants,

     Relief Defendant, and the other entities in receivership. I retained an accounting firm Brandlin &

     Associates in Los Angles, California to perform a forensic accounting of the bank records to

     determine the monies received and the distribution of the monies received. According to the

     forensic accounting, monies received by the Defendants from the sale of metals to investors was




1   Wmjield v. Byron, 436 F.3d 551, 559 (5 1" Cir. 2006)("the Receiver qualified as RDI's record custodian").

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                                         Page2


                                                                                                                APP00159
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 160 of 366 PageID 5256



  used, in part, to finance Relief Defendant Tower Equity, LLC ("Tower"). Tower also issued a

  private placement memorandum and solicited funds from investors in exchange for collateralized

  notes. Tower used the monies from metal sales and from investors, in pmi, to invest in real estate,

  equities, and fund the start-up of Retirement Insider. The monies from the sales of metals were

  commingled with Tower and with Retirement Insider. Defendant Asher, from time to time, held

  himself out to third pmiies as the Chief Executive Officer of "Tower Trade".

         6.     According to my research of the records of the entities in receivership, I determined

 the following persons were employed by Retirement Insider to develop a financial information

 product to be sold to investors who invested in publicly traded securities:

                 Konstantin Yurchenko, employed as Chief Technology Officer

                Gwen Thomas, as Marketing Officer

                Anthony Peterson

 I believe other persons were also employed to work on Retirement Insider. Jennifer Hacker was

 given the title of Marketing Director for Retirement Insider and worked on the Retirement

 Insider products, but was technically employed by First American Estate & Trust. Attached

 hereto as Exhibit D are true and correct copies of the documents I recovered that form the basis

 for my determination of the foregoing.

         7.     As part of my investigation of the records of the entities in receivership I

 discovered that Chris Daigle, a consultant with Foxwood Family, LLC, was retained by the

 entities in receivership to provide assistance with metals.com and advice regarding Retirement

 Insider. Mr. Daigle was given the title "Vice President of Business Development for Retirement

 Insider". A true and correct copy of the documents of which I am custodian that form the basis

 for my findings are attached hereto as Exhibit E . Through the forensic accounting I had

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                      Page 3


                                                                                           APP00160
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 161 of 366 PageID 5257



  conducted of the bank records of the entities in receivership, I traced more than $133,000 of

  commingled investor funds that were paid to Foxwood Family, LLC for Chris Daigle's

  consulting services.

          8.      Based upon my investigation, Mr. Daigle assisted Defendants Asher and Simon

  retain Intrinio, a third party, to provide the data feed of securities sales to Retirement Insider to

  include in the financial services product to be sold. On August 3, 2021, I sent a letter to Intrinio

  attaching a copy of the relevant orders and Intrinio invoices for approximately $140,000, and

  requested Intrinio to identify the goods and services provided in exchange for any monies

  received from the Defendants or Relief Defendant. Intrinio provided documents in response and

  indicated that they received payments of $28,923 from the receivership entities prior to the

  receivership. A true and correct copy of my letter to Intrinio (except for the relevant Orders that

  were attached to the letter) and the documents I received from Intrinio in response to my letter,

 of which I am custodian, and that form the basis for my findings, are attached hereto as Exhibit

 .E_As shown on the schedule produced by Intrinio and attached as Exhibit F, the contract between

 Retirement Insider and Intrinio entered into in July, 2020, was assigned a contract number by

 Intrinio (contract number 7857) and that contract number remained the same after the

 receivership (including through August 22, 2021 ), as invoices were sent by Intrinio to Retirement

 Insider and then Portfolio Insider.

         9.      According to my communications with Jennifer Hacker, the Marketing Director

 for Retirement Insider, the financial services product developed by Retirement Insider was called

 "Portfolio Insider" and Retirement Insider became Po1ifolio Insider because the name was less

 restrictive since the product could be used by investors who were not retired. As shown in the

 true and correct copy of the Linked In profile of Jennifer Hacker printed from the internet on

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                         Page 4


                                                                                              APP00161
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 162 of 366 PageID 5258



  August 31, 2021, attached hereto as Exhibit G , she worked full time for P01ifolio Insider

  beginning in July, 2020.

          I 0.   According to my investigation and review of documents in my possession as

  custodian, on July 13, 2020, Tower entered into a consulting agreement with Peter Coyne, doing

  business as Complete Control, LLC, and agreed to pay $10,000 per month for such consulting

  services. Mr. Coyne was specifically retained to provide his expe1iise regarding the development

  and marketing of Portfolio Insider. He reviewed voiceover transcripts for the Portfolio Insider

  product and provided his comments. Such marketing materials included the phrases "what if

  there was a company dedicated to democratizing access to the world's most valuable financial

  information?", "[w]e want to put the tools of an entire investment bank in your pocket"; and

  "get a look inside a Titan's portfolio". On August 21, 2020, Mr. Coyne provided his feedback

 regarding the P01ifolio Insider product and asked about testing results, stating "The numbers are

 great that you've shared so far, but they 're on such a small sample size that they 're probably not

 real. " Upset by this comment, Defendant Asher told Mr. Coyne "We have $2, 160, 000 in

 annual revenue generated in the last 60 days. Granted, that is not a billion dollars yet. But I

 think multiple 7 figures wouldn't necessarily qualifj; for a "small sample size. " A true and

 correct copy of the consulting agreement with Complete Control, LLC, the August 21, 2020

 email exchange between Mr. Coyne and Defendant Asher, and the other documents supporting

 my findings regarding Mr. Coyne and the marketing of Portfolio Insider are attached hereto as

 Exhibit H.

         11.     Defendant Asher's vision for the Portfolio Insider product was to compete with

 the Bloomberg Terminal in providing financial information to investors to assist them in

 investing in securities or commodities. In the months prior to the receivership, Defendant Asher

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                      Page 5

                                                                                          APP00162
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 163 of 366 PageID 5259



  continually promoted Po1ifolio Insider as a competitor to the Bloomberg terminal. Attached

  hereto as Exhibit I is a true and correct excerpt from a transcript of Lucas Asher's video

  interview on a social media show entitled "Innovators with Jane King" broadcast in May, 2020.

  Attached hereto as Exhibit J is a true and correct excerpt from a transcript of Lucas Asher

  speaking at a Harvard in Tech Webinar hosted by Kyrsia Lenzo on July 22, 2020.

          12.    In my duties as Receiver I discovered that Defendants Asher and Simon

  misappropriated receivership assets in violation of the SRO and the Consent Order. Specifically,

  despite the SRO and the Consent Order placing assets in receivership Defendants Asher and

  Simon continued the business of Retirement Insider that had become Portfolio Insider prior to

  the receivership. They continued to use Intrinio they had contracted with prior to the

  receivership to provide data feed regarding securities transactions; they continued to use the

  domain name "Portfolio Insider"; and they continued to use the intellectual property, goodwill,

  marketing plan, and business concept funded by investor monies and begun prior to the

 receivership. In addition, they brazenly continued to use the same employees working for

 Retirement Insider and Pmifolio Insider prior to the receivership. As an example, Jennifer

 Hacker shows on her resume that she worked full time for Portfolio Insider from July, 2020

 through January, 2021. See Exhibit G. I understand from Jeremiah Mc Wright, who worked at

 Portfolio Insider in March, 2021, that Walter Vera, Deric Ned, Kyle Sanna, and Dan Halimi

 worked at Portfolio Insider as closers of the sale of the Pmifolio Insider product to customers.

 Each of these "closers" also worked as closers in the sale of precious metals to investors by the

 Defendants, and, as Receiver, on September 13, 2021 I filed a lawsuit against each of them, and

 other brokers, to recover the commissions they received from the sale of metals. That lawsuit,

 Civil Action No. 3 :2 l-cv-02181-S is pending in the United States District Court for the Nmihern

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                       Page6


                                                                                           APP00163
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 164 of 366 PageID 5260



  District of Texas, Dallas Division. In the lawsuit I am seeking the recovery of commissions from

  Walter Vera and his entities of $4,533,519; Deric Ned and his entities of$2,975,316; Kyle Sanna

  and his entities of $$1,274,143; and Dan Halimi and his entity of $271,773.

          13.    On September 29 2020, just days after the receivership orders were entered,

  Defendant Asher, in direct violation of the SRO, transferred $300,000 to an account in the name

  of Talent Writers, Inc. that was used to pay expenses of P01ifolio Insider, including paying for

  employees of P01ifolio Insider Konstantin Yurchenko, Jennifer Hacker, and Anthony Peterson.

  Each of these worked for P01ifolio Insider prior to the receivership. In addition, the account was

  used to pay Kyle Dushman, who worked for the Defendants prior to the receivership. The

  account was also used to pay credit card expenses of Defendant Asher. A true and correct copy

  of the bank records of Talent Writers, Inc. that form the basis for my findings are attached hereto

  as Exhibit K . The handwritten notations on the bank records are mine, and the account

 numbers have been redacted.

          14.    Prior to the receivership, as Defendants created the Po1ifolio Insider product, they

  came up with tag lines for the marketing of P01ifolio Insider that include: it is an "investment

  bank in your pocket"; it "democratizes access to the world's most valuable financial data"; and

  it allows investors to model their own investing on the "portfolios of titans". After the

  receivership, the Defendants did not skip a beat in their operation of Portfolio Insider and

  continued to use the same tag lines developed prior to the receivership. A true and correct copy

  of the documents of which I am custodian that form the basis for my findings are attached hereto

  as Exhibit L, and include true and correct copies of the Portfolio Insider website as it appeared

  on the internet on September 1, 2021.    As shown on the Portfolio Insider website on September

  1, 2021, the privacy statement was last updated February 4, 2020 - more than 7 months prior to

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                        Page 7


                                                                                              APP00164
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                      Page 165 of 366 PageID 5261



  the receivership; and the terms of use and conditions of sale were last updated March 12, 2020 -

  more than 6 months prior to the receivership.

            15.   On or about October 27, 2020, the entity "Portfolio Insider" was formed as a Delaware

  limited liability company with Carlos Cruz as the manager. A true and correct copy of the Certificate of

  Formation from the Delaware Secretary of State is attached hereto as Exhibit M. Mr. Cruz is the owner

  of MagicStar Arrow, which received more than $20 million from the Defendants prior to the receivership.

  I provided the SRO to Mr. Cruz and requested that he provide me with documentation of the goods or

  services, if any, provided by MagicStar in exchange for the $20 million plus received from the

  Defendants, and he refused, claiming he is not subject to the terms of the SRO. In addition, Mr. Cruz was

  the owner of the Talent Writers, Inc. account at Bank of America that received the $300,000 in

  receivership assets transferred by Defendant Asher in contempt of this Comt's orders. Mr. Cruz is also

  the owner of the entity that funded the retainers paid to new counsel for Defendants Asher and Simon

  who attempted to make a limited appearance on behalf of the Defendants in this case.

      16.         At the show cause hearing for Defendant Asher, Defendant Asher testified in open comt

 that since entry of the SRO he has not owned nor controlled any businesses and did not ask anyone to

 open a business for his benefit. A true and correct except from the transcript of the hearing on December

 4, 2020 before the Court in which Defendant Asher provided such testimony is attached hereto as Exhibit

 N.

      17.         On January 29, 2021, Defendant Asher appeared for a second deposition as ordered by

 the Court. True and correct excerpts from the transcript of the deposition of Defendant Asher taken on

 January 29, 2021 are attached hereto as Exhibit 0.

      18.         On November 4, 2021, Defendant Batashvili appeared for his deposition. True and

 correct excerpts from the transcript of the deposition of Defendant Batashvili taken on November 4, 2021

 are attached hereto as Exhibit P.

      19.         As a result of the Defendants' actions, including Defendants Asher and Batashvili lying

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                           Page 8


                                                                                                APP00165
   Case 3:20-cv-02910-L Document 312 Filed 09/16/21                      Page 166 of 366 PageID 5262



  in their sworn deposition testimony, it took me months of investigation before I was able to obtain the

  evidence in suppo1t of the Receiver's Emergency Motion for "Show Cause" Hearing to Hold Defendants

  Lucas Asher and Simon Batashvili in Civil Contempt, and Brief in Support.

              I declare under penalty of pe1jury that the foregoing is true and correct and is within

  my personal knowledge.


 Dated:      September 15, 2021




DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                             Page 9


                                                                                                 APP00166
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 167 of 366 PageID 5263




                          EXHIBIT A




                                                                   APP00167
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21              Page 168 of 366 PageID 5264
                                      STATE OF WYOMING
                                 Office of the Secretary of State




      I, EDWARD A. BUCHANAN, SECRETARY OF STATE of the STATE OF WYOMING , do
hereby certify that the filing requirements for the issuance of this certificate have been fulfilled .


                                 CERTIFICATE OF ORGANIZATION

                                     Retirement Insider, LLC



       Accordingly, the undersigned, by virtue of the authority vested in me by law, hereby issues
this Certificate.

        I have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 10th day of October, 2018.




                                                     £,w-=L.          )I.     ~~
                                                               Secretary of   tate
                                               By:             Anneleisa Renner

        Filed Date: 10/10/2018




                                                     EXHIBIT

                                              I A
                                                                                         APP00168
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 169 of 366 PageID 5265




                          EXHIBIT B




                                                                   APP00169
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 170 of 366 PageID 5266



            CONSENT TO ACTION WITHOUT A MEETING OF THE MEMBERS
                                                  OF
                                  RETIREMENT INSIDER, LLC


              In accordance with the Provisions of the Wyoming Limited Liability Company
      Act, Graham H. Norris, Jr., the Manager of RETIREMENT INSIDER, LLC (the
      "Company"), hereby consents to the following action:
              RESOLVED, that LUCAS ASHER is hereby appointed as the Manager of the
      Company, to serve until successors are duly elected and qualified.
              RESOLVED, that Graham H. Norris, Jr. hereby resigns as Manager of the
      Company, effective as of the date of this action.
              RESOLVED, that Graham H. Norris, Jr. shall hereby be re-appointed as a special
      Manager of the Company, every 59 calendar days for the next twelve (12) months, such
      appointment to last for no longer than 48 hours, with no authority or responsibilities as
      Manager except to serve as Manager for the purpose of acting as the contact person and
      Manager of record to the Company's registered agent in Wyoming, pursuant to the
'
,
      requirements of the Wyoming Registered Agent Act.
             IN WITNESS WHEREOF, the undersigned has executed this Written Consent as
      of the date hereof.
      DATED this Monday, October 15, 2018.




                                                                     Graham H. Norris, Jr.
                                                                           Manager




                                                   EXHIBIT


                                              ' (b                                        APP00170
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 171 of 366 PageID 5267




                          EXHIBIT C




                                                                   APP00171
Lucas Asher Vol. I                                                                     11/5/2020
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                        Page 1
                                                                Page 172 of 366 PageID 5268

          1                       IN THE UNITED STATES DISTRICT COURT

          2                           NORTHERN DISTRICT OF TEXAS

          3

          4                                                 )
                COMMODITY FUTURES TRADING                   )
          5     COMMISSION et al,                           )
                                                            )
          6                     Plaintiffs,                 ) Case No.:
                                                            ) 3:20-CV- 2910 - L
          7           vs.                                   )
                                                            )
          8     TMTE, INC. A/k/a METALS . COM,              )
                CHASE METALS, INC., CHASE                   )
          9     METALS, LLC, BARRICK                        )
                CAPITAL, INC., LUCAS THOMAS                 )
        10      ERB a/k/a LUCAS ASHER a/k/a                 )
                LUKE ASHER, and SIMON                       )
        11      BATASHVILI                                  )
                                                            )
        12                      Defendants.                 )
                                                            )
        13            and                                   )
                                                            )
        14      TOWER EQUITY, LLC,                          )
                                                            )
        15      Relief Defendant                            )
                                                            )
        16

        17            REMOTE VIDEO - RECORDED DEPOSITION OF LUCAS ASHER

        18                            Thursday, November 5, 2020

        19                                       VOLUME I

        20

        21     Stenographically Reported by:
               Mechelle S. Gonzalez
        22     CSR No. 13250
               Job No. 96642
        23

        24

        25     PAGES 1 - 291
                                              EXHIBIT

'W Trustpoint.One ; Alderson.          I ------             om
                                                                                   800.FOR.DEPO
                                                                                  APP00172
                                                                                    (800 .367.3376)
Lucas Asher Vol. I                                                                       11/5/2020
  Case  3:20-cv-02910-L Document 312 Filed 09/16/21               Page 173 of 366 PageID 5269
                                                                                          Page 34


  1

  2

  3

  4         G

  5

  6         c

  7         G

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22                 Q.     What is your current source of income?

 23                 A.        I don't have a current source of income as

 24         I am standing before you today.
                          I




 25                 Q.    Have you made any purchases other than for

                                        www.trustpoint.one                         800.FOR.DEPO
~ff°Trustpoint.One ; Alderson,                                                    APP00172A
                                                                                    (800.367.3376)
                                      www.aldersonreporting.com
 Lucas Asher Vol. I                                                                      11/5/2020
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                         Page 46
                                                                  Page 174 of 366 PageID 5270

    1        mail or other deliveries, inventory, checks, notes,

    2        accounts (including, but not limited to bank

    3        accounts and accounts or other financial

   4         institutions, credits, receivables, lines of credit,

   5         contracts (including spot, futures, options, or

   6         swaps contracts), insurance policies, and all funds,

   7        wherever located, whether in the United States or

   8        outside the United States.          11




   9                       Do you see that definition?

  10                  A.   I see the definition.

  11                  Q.   And have you reviewed this order from the

 12         court to make sure that you are complying with the

 13         order of the court?

 14                   A.   I've reviewed the order of the court.

 15                   Q.   And using the term "assets" as defined in

 16         this order that is before you, have you turned over

 17         to me, as we sit here, all of your assets?

 18                 A.     To the best of my understanding, yes, I

 19         have.

 20                 Q.     Let's go down to paragraph -- or page 17.

 21                        Under paragraph 32, Mr. Asher, this is a

 22         provisional order that requires each defendant, and

 23         relief defendant, within five business days

 24         following the service of this order: To transfer to

 25         the territory of the United States and deliver to


'1 Trustpoint.One ' Alderson,         www. trustpoint. one                          800.FOR.DEPO
                                   www. aldersonreporting. corn                    APP00173
                                                                                     (800.367.3376)
Lucas Asher Vol. I                                                                     1115/2020
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 175 of 366 PageID 5271
                                                                                        Page 112


  1

  2

  3                  Q.   Are you aware of an entity called

  4        Retirement Insider?

  5                  A.   I am.

  6                  Q.   What is Retirement Insider?

  7                  A.   It was a failed attempt to start a

  8        newsletter.

  9                  Q.   Was that a software product development?

 10                  A.   I don't believe so.              I think the -- the

 11        intention was to start a newsletter that sent people

 12        news topics.           I guess there could have been a

 13        component of software to that, but I would refer to

 14        it as more of a publisher.

 15

 16

 17
                                                   I   ~




 18                                                i




 19

 20

 21

 22

 23

 24

 25


                                       www. trustpoint. one                        800.FOR.DEPO
YTrustpoint.One; Alderson.                                                        APP00174
                                                                                    (800.367.3376)
                                     www.aldersonreporting.com
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page
                                                                     Page176 of 52
                                                                          22 of 366 PagelD
                                                                                     PageID3212
                                                                                            5272
Case 3:20-cv-02910-L Document 226-1 Filed 02/25/21


    Lucas Asher Vol. I                                                                  11/5/2020
                                                                                         Page 159
     PN7

      1                  Q.   Were you ever an owner of Retirement

      2        Insider LLC?

      3                  A.   I believe I may have been a beneficial

      4        owner of half of it.

      5                  Q.   What did Retirement Insider LLC do?

      6                  A.   It was a -- it was a startup that never got

      7        off the ground, and the intention was for it to be a

      8        news and media company.

      9                  Q.   Did it ever have any employees?

     10                  A.   I believe it did.

     11                  Q.   How many employees?

    12                   A.   I don't recall.
    13                   Q.   Did it office out of the seventh floor of

    14         8383 Wilshire Boulevard?

    15                   A.   It could have been in a different suite on

    16         the seventh floor, yes.

    17                   Q.   Okay.   What assets did Retirement Group LLC

    18        have on the day prior to receivership?

    19                A.      I'm not aware of assets.          It was a startup,

    20        so to the best of my knowledge, I'm not aware of

    21        assets it owns.
    22                Q.      And how was the startup funded?           How was

    23        Retirement Insider LLC funded?
    24                A.      To my knowledge, it was funded by the sale
    25        partially of a newsletter, and then potentially

   '1'Trustpolht.On~ IAlderson.            www.trustpoint.one                     800.FOR.DEPO
                                       www .aldersonreporting.com                  (800.367.3376)

                                                                                      APP022
                                                                                      APP00175
Lucas Asher Vol. I                                                                   11/5/2020
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                  Page 160
                                                             Page 177 of 366 PageID 5273


  1        there was some seed capital put in there as well

  2        from T0wer Equity.

  3

  4


  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                   www. trustpoint. one                        800.FOR.DEPO
YTrustpoint.One:     Alderson,
                                 www.aldersonreporting.com                    APP00176
                                                                                (800.367.3376)
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 178 of 366 PageID 5274




                          EXHIBIT D




                                                                   APP00177
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 179 of 366 PageID 5275




    Dear Mr. Yurchenko,

    Listed below are the details of your employment offer, as well as the compensation structure for your
    role here at Retirement Insider. Your position with Retirement Insider will be "at will" and this offer is
    subject to your satisfactory passage of Retirement Insider additional requirements, which may include
    the completion of a job application, provision of identity-confirming documentation of work status,
    background checks, and/ or reference checks.



    Compensation:       $130,000 Annually, with eligibility for performance review after 90 days

    Benefits:          You will be eligible for health benefits after 30 days of employment
                       You will be allowed 10 days of paid time off per calendar year




    Please let us know if you have any questions!



   Sincerely,

   The Retirement Insider T earn



   With the signature below, I accept the material terms and conditions above.




                                                                     3/4/2020

   Konstantin Yurchenko                                           Date




   8383 WILSHIR E BLVD. SU ITE 700 BEVERLY HILLS                  EXHIBIT           424.532.4.l 70

                                                                ~\)                        APP00178
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                                          Page 180 of 366 PageID 5276




 From:                                                            Samara Mills
Sent:                                                             Wednesday, September 2, 2020 2:58 PM CDT
To:                                                               Dennis Belichenko
Subject:                                                          Fwd: New Online Print Order Notification - 226980


On Simon's card, printed copies of 401k info.

---------- Forwarded message ---------
From: Gwen Thomas <gwen.thomas@retirementinsider.com>
Date: Wed, Sep 2, 2020 at 12: 17 PM
Subject: Fwd: New Online Print Order Notification - 226980
To: Samara Mills <smills@towerequity.com>



  The UPS Store ~

  V-j,>'{l



  Orde1 Confmnation


 Thank you for your order!




                                                                                                                      Pm ducts
    226980                   !lJ.ffA!!P-LQYCJi
                                                                                                                      [l!H!OSIJf<)C(lmb1nr<l
                             1,, 0 r '</7/:i•l~\11<' 11 ~J l'L' ru1


   (N;i•nT                                                                          ThrUf'SS\oll' ltl437
   (}lll'lllt1011U!>:'UH'\1Jt'!llt'l•!il1!oid<!ICOl!l
   Tli1!\Jf>3$torc:1431                                                             SJ91 Bl\IEHLY OLVD
   1119 S Stwrho1Jrn1• fll                                                          1n:>Am.nrs
   AptJ                                                                             CA·C,,ld011v;>
   Lo; Ani:idi::.                                                                   900<\I;! 2(.iJJ
   CA·C;i'1fomi,1                                                                   lirn1NJSt.1Trs
                                                                                    (JTl)tt:i&-99AO                   lll'm N.111v' f)\J c.k C<JP<t'\ ;ind Pr•n11 ·II 5~11
   Ur11tcdSt,;tt\.
                                                                                    Houis Of Op1m1tl.qn




                                                                                                                      Credi! Ca1d


                                                                                                                      AMCX
   OELlVtRY METHOD 1

                                                                                                                      $184.93
   ADDRESS

                                                                                 t.1onrn 1:130At.16JOPM
   Apt1                                                                          Sat 900/\t.1600 rM
                                                                                                                      Ot~-OJ11   ap;:.1 t-d   f~.,   Prlr.00     $72 38
   L·)~•\n\;t>lh
                                                                                                                                                                   5000
   Uf\<1·!d S\~le;
   CA CallMr'l •)MJS                                                                                                                                              $160S
   Tt,/'lJP'>!;.1N"'llU.H
   \j'lf•\ thoin~:;·Jrd·t~mtr.\11,~.J~r    com
                                                                                                                      Total                                    $184.93




If this receipt is not adequate I will ask for a physical copy with pick-up!


----------Forwarded message ---------
From: The UPS Store <DO NOT REPL Y@upsstore.com>
Date: Wed, Sep 2, 2020 at 12:16 PM


                                                                                                                                                                             APP00179
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 181 of 366 PageID 5277
· (,-   ·,, gwen.thomas




           gwen.tho·mas
           RI QA Concerns - Google Docs



           07 /21 /20 10:2Li AM




           Xerox® WorkCentre® 5955
                                                                           APP00180
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 182 of 366 PageID 5278




                                              Retirement Insider Copy and QA Revisions
                                                                    "
         "         1. "Best" and "worst" buttons don't sort on Titans page.
                  2. Every page should have a short intro under the header (can even just be buttons or
                     search tool) that helps outline what's on the page and why it's important.
                  3. Copy issue: decide on name for Titans. It is confusing we call them billionaires and then
                     titans, etc. Then when we decide, Change to "Titan" instead of "TITAN NAME" which is
                     clunky for no reason.
                  4. Copy issue 2: go through and make sure "Retirement Insider" has replaced "Terminal" in
                     all copy on the site and related materials.
                  5. Insider activity page: the column titles need help.
                          a. I strongly think we should include the name of the company, not just the ticker
                              abbrev, but whatever makes most sense to people who usually read this
                              information is fine if the status quo is sans company name.

                                                        nsac ion... u aga1
                            ~RARSiALB?1e    def%iHs!B uae1   1
                            c.?Cost $" is bad. It should say "Cost" and then the numbers should have a dollar
                                 sign in front of them down the column. Or, we can have the header read Cost ($).
                                 But Cost $ looks sloppy.
                           d. Same with "Num Shares". It should say "Shares". Or, "Number of Shares".
                           e. Same with Value. Should say "Value ($)" or just "Value" and the numbers have
                                 dollar signs in front of them.
                                    i.   Why do we not have a "Total Shares Remaining" Column?
                  6. Insider Activity page: Revise copy under title to be a lot clearer. Insider Activity is where
                       you'll find records of what, why, who are the insiders, why is this important.
                 @insider Activity page (and maybe entire site): consider a font revision. The Os are bigger
                      and sometimes when you sort by value it appears certain numbers are smaller because
                  1.  the font is weird. Might not be worth fixing if it's too ridiculous or happens with other
                      fonts, but definitely makes it look more aesthetically pleasing.
                  8. There should be a "Lookup by Ticker" tab where you can search through companies by
                   • ticker. It is a great feature to be able to click on a company's abbreviation and see their
             0        stats and we have no way of telling people they can do that right now. I know there's a
        ~             search bar at the top but that's not a clear layout of the feature which is otherwise really
        q:,           understated in my opinion.
                  9. Mutual funds tab: Why does the mutual funds tab not have a search function?
                  10. ALL Tabs should include information about how quickly it is updated (daily, monthly, etc.)
                      unless it's not updated very often and we don't want to draw attention. But for most of
                      the tabs, we should highlight how accurate and real-time they are.
                  11. Top Picks Page: Where is the recommended stock buys information coming from and
                      why are we not highlighting that source
                 12. Top Picks Page: Why is dividends thrown on the bottom? It should direct people to the
                      list of high dividend picks from the top of the Top Picks Page




                                                                                                      APP00181
'------------------~-------------
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                Page 183 of 366 PageID 5279




          13. "1111e I UOVGI bl M IMvesil llGI it Ddilk 111 9oa: 15oelwtn al:ec:lel Isa el :a11§e8 to !Ill 11eeo td!)line
               :w:css !I 16 e:opy di I li I@ @I itll G Sile~
          1'lsl a'dolilist: ::ea~ to em;elal11 eel 1at"7i\6Wi Is af\d Is peHormMM ti 1811 pe1 ss1G1il Gussets m hath
              a 'ii'
                  a. Can we make this easier to compare people and more visually appealing?
          15. Futures Tab: graphic should be on the top. And commodities shouldn't just be thrown on
              there with no organization. More visual appeal. Can people compare commodities?
          16. Futures tab: What do the numbers mean? Should they have dollar signs?
          17. Futures Tab: Can we please group the futures by commodity vs nation vs security etc?
              Right now it's like a big jumbled mess and i don't know much about futures but it doesn't
              look easy to compare or get comparative insight as is
          18. Mutual Funds Page: fix header "Market Price $" is not as clean as "Market Price ($)"
          19. Same with Management Fee. Because percents and decimals are so confusing, I
              strongly think the numbers should have the % after the actual number in the columns,
  ,             same with yield. But i know from a dev perspective that might mess.lilt the script tool. At
      "         least we should give a reference to what yield is referrin~tfo-· is.this daily yield?
          20.   Portfolios Page: Why do we not have t~e actual amount under manag;Fent next to the
                fund size?
          21.   Portfolios Page: Can we put "about" by the institution?
          22.   Portfolios Page: what is the difference between clear search and clear sort and how can
                we make that simpler for customers to understand (get rid of one?)
          23.   Portfolios Page: You should be able to sort by fund size even if it's just by "small" and not
                the actual amount.
          24.   Portfolios Page: We must change the name to "Private Funds" and then label them as
                "Private Funds" or if Institution is the best name we can go with that but it's very
              confusing to name it portfolios after we've just advertised billionaire portfolios and those
              aren't the ones under the portfolios tab ...
          25. Portfolios Page: Why does fund size not have a box around it? If we don't want it to have
              a box, why is it awkwardly floating by the pie chart                                 '·
          26. Portfolios Page: "Portfolio %" is confusing. Why doesn't it just say "concentration
              percent" like on the other side? Can we come up with one clean term to put both places?
              "% of Portfolio" ? Why can't we just put the percentages on the column?              ...,
          27. Each page needs to have a description so you understand WHEN it was last upd~d
              and WHAT it is. For example is this portfolio page just public or also private or both'!}
                Same issue with futures.                                                     ... r   ~··
                                                                                                              <.. d
                                                                                                                      il"'·
          28.   Screener: the description should be in present tense and more clear
          29.   Screener: Why is the header not capitalized
          30.   Screener: Why is the percentage showing in front of the number in the filter
          31.   The ent!r   age needs some kind of better organization. Maybe the menu bar at the top
                  n ave sub or drop down menus? For example, the savings account page doesn't
                seem as important and isn't really updated. And, it takes up a prominent space on the
                header.




                                                                                                           APP00182
            Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 184 of 366 PageID 5280
            .


                                                                1
                   32. SAVINGS ACCOUNT: Where did the se accounts come from? It looks like they're directly
                       from nerd wallet ..... someone should check to make sure they update and reflect current
                       rates and also that it is a comprehensive list
                   33. SAVINGS ACCOUNTS: the tool at the top really just looks like it's an advertisement for
                       goldman sachs. Can we design a more interesting data display?
                           a. 1r·1s NOT CORRECT: It says Goldman's ·APY is 1. 7% when below it says it's
                                1.05%
                   34. CUSTOM REPORTS: Needs better directions. It is not clear you have to type in the
                       company symbol to add and the tool is confusing.
                           a. It needs to be broken down by actual steps. One, add companies. Two, add
                                metrics. Three, hit generate & compare.
                   35. SAVINGS ACCOUNTS: capitalization in the tool is not correct.
                   36. Someone should QA capitalization across the whole site.
                   37. The. Companies Profiles are so cool especially with news and dividends- people just
                       don't see them. This should be featured wayyy more than savings accounts. Replace
                       that.with savings accounts tab and make savings accounts a drop down in another
                       category
                   38. Company Profiles: Why is the tabs on the top also stocked up in the bottom. When I click
                       on Apple's profile, why is it a million pages long when i could just click "news" and view it
                       more cleanly like that?
                   39. COMPANY PROFILES & whole site. Why are not all negative percentage changes in
                       red? (and growth in green).
                   40. QQ:Q';';'ifl I co I llOIAI 23. Pl§Gal IM~811@6 vtlGllQ @V@i§VVll~lb. 614621I1§6[11 l'Ui•  I   -



                      eii r al Hn it
                   41. GROWTH ESTIMATES: Bar has similar issues to other column headers on the siteJ
                                                                                                            Ji "    !
                   42. Dividends calculator: change description to be clean and not sound like a kid wrote it:".,./;
                   43. Everything in the whole site should be revised for CONTEXT of the information. "Percen''t~' 'r;
                       yield" should say SINCE WHEN. Numbers shouldn't just float around in columns. What
                       is the metric? The tools where this is correctly done are really impressive and the others
                       look confusing.
                   44. It could be really cool if you could download the custom report.
                   45. MARKETS: should say "daily" or have some visual representation or the NASDAQ/S&P
                       etc
                   46. MARKETS: What does "people are talking about" mean. What people ...
                   47. Markets: Capitalization is off on this page too
                   48. MARKETS: some people's relationship says "see remarks". Is there a way to link the
                       SEC filing like some other financial sites have done?
                            a. it just says "value" ... again WHAT does that MEAN. In dollars? In shares?
                   49. MARKETS: Why does it not say "Breaking News" or "Top Stories" at the top
                   50. TOP PICK~ RMiH!1a~ei11t*tl1cI1igl1 di!l'ieler<1il !iJli~ is jl!!let w~re~~iq!!1 elil~~ be a dtQO....

                   51. Company profiles: metrics has no? metric? the numbers need to tell you in what unit
                       they are in




                                                                                                             APP00183
L - - - - - - - - - - - - · - - - - - - -..- - -..
      Case 3:20-cv-02910-L Document
                                - - -312
                                      - - -Filed
                                           - - -09/16/21
                                                 -""                    Page 185 of 366 PageID 5281




              f i i1u1u ; I f'        I & &iG tll@§@§lfal9Sfs?
              53. Custom reports tab doesn't belong on the header for the company summary profiles.
                  Use that space for a different header, like Growth estimates ...
              54. Search Bar at the Top: can you not search the entire site ...
              55. WATCHLIST: should be on the header




          ~58.  In general less vertical data in endless streams
            59. The Insider activity logo and intro should be on all pages
            60. COMPANY PAGE: Instead of" stom Report" it should say "Compare" and then
                prompt: Select stocks t ompare You can also create any custom report on the custom
                reports tab.
            61. Add to watchlist instead of "following"
           ~ Markets should have "people are talking about" and "today's movers" on the top with
                News on the other side
            63. I think the homepage should be a dashboard with all your "watch listers" including titans,
                institutions and stocks/companies/mutual funds                   /             ,,
    ti   ~64. Someone needs to go through and establish a rule for every tool: What place digits are
       I~       being used and to what place? Why does "Concentration %" on the heading bar on
   ~'i          Buffet's profile say "1.73%" and also "10.20%". Inconsistent.
(I          65. On mutual funds page: NAV should be in all caps in header bar. "Name" should say
                "company".




                                                                                              APP00184
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 186 of 366 PageID 5282




                                        ~~~
                                      \)JO.:X~.AA..U s+..
  Retirement Insider Organization:         _s70-'Q~~ -ro
   tr=watchlist/ Dashbaar.d]                            ~~
                a. Home Page with basic about info:
                b. should have MY WATCHLIST dashboard
    ------1..-....l/..l/Jc:U.1.J.lJJ.Li:l.L!h~as titans, institutions, stocks and mutual funds I'm watching
      2. Portfolios ~ Pv-o ~\'\4.. S

                     i.   Has intro
                    ii.   Search bar
                   iii.   browse/sort/lookup
                   iv.    Add to watchlist instead of "following"
              b. Institutions
                     i.   Has intro
                     ii.   Search bar                                           ·..., tv\.u.~
                                                                                      Fu,l\d S
                    iii.   browse/sort/lookup                                    _., '"'~\d..v'"
                                                                                       .:f7I M..our~S
                    iv.    Add to watchlist inste~d of "following"                 ~ ~ ~,.,~~-t1f. $)
      3. Stocks -317 ~~ ~                          v~ ~                                                       Y"'1S'2-IL~
            a. Lookup by Ticker
                  i. Add to watchlist button
                 ii. Tools on each profile:
                         1. Dividend Calculator
                         2. Growth Estimates & rates (should have own tab, or called
                             "metrics", etc)
                         3. Latest Headlines
                               4.
     4. {Invest}
            a. Mutual Funds Daily Pricing
            b. Screener
     5. {Strategy}
            a. Futures
            b. Insider Activity
            c. Markets
            d. Create Custom Report
                                                                      ~ ~s;i.r                     ciTeo IS'
     6. {More}
                                                                 '-t.~            ~u;tr;%t
            a. High-Yield Savings Accounts                               ·~ QJV\'~<i..> ~.
            b. Dividends Calculator
     7. Markets                                                          b, SurQQA\.QA...J
            a. News & Noteworthy                                        ~~~s
            b. Our Top Picks
                                                                         G., S'<Wl~S ~.

                                                                 S.~                          ~
                                                                                              APP00185
                                                                       ~~
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 187 of 366 PageID 5283




      8. Knowledge Center
            a. Short encyclopedia like basic investing information like definitions and how to
               use. Most of the custom how to use should already be on the pages themselves
               creating an intuitive set of tools. This should be instead where customers go who
               are totally new to investing and are actually looking for education about investing,
               rather than education about how to work Retirement Insider.
      9. My Account (above)
            a. Settings = billing portal
            b. My watchlist that takes you back to the homepage




   Great tools
   Not great design layout, organization, or copy
   These factors affect perceived brand value, user experience, customer education, and more.
   Some ideas are macro, others are tiny and in between. I evaluated to the highest standards i
   could think of so i could present all my opinions but obviously someone has to make the
   judgement call about what to implement and at what level. (Cost-benefit analysis).




                                                                                       APP00186
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 188 of 366 PageID 5284


Kelly Crawford

From:                             Anthony Peterson <anthony@petersonrace.com>
Sent:                             Monday, October 19, 2020 1:30 PM
To:                               Kelly Crawford
Cc:                               Mark Simon
Subject:                          Retirement Insider unpaid work



Hello Kelly,

I am reaching out to you in regards to the work I have completed at Retirement Insider and haven't been paid for. From
the dates 9/18 to 10/2 I was working and have not received any money as of today. I was told to contact you to assist
me in this matter.

Any assistance would be greatly appreciated. Please let me know if you require anything further or have any questions.

Thank you for your time,
Anthony




                                                          1                                       APP00187
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                            Page 189 of 366 PageID 5285




From:                          DoNotReply@email.trinet.com
Sent:                          Monday, July 6, 2020 3:42 PM CDT
To:                            smills@towerequity.com
Subject:                       New Hire Confirmation for Jennifer Hacker




                   •
                   I
 Information was successfully entered for the following First American Estate & Trust new hire.

          Employee Name: Jennifer Hacker

          Employee ID: 00010008497

          Hire Date: 06-JUL-2020

          Company: First American Estate & Trust


          The new employee's information will be available online on the employee's hire date. If you'd like to review the information
          that was entered for this employee, log in to TriNet. From the Admin view, go to Employees> Manage Employees. Find
          and select the employee, then click on the following tabs to see related information.




      • Work-Lists job-related information, such as title, compensation, service date, location, department, and
        manager/supervisor's name.
      •   Profile-Displays the employee's personal information, such as address and personal contact information, SSN, Alternate
          ID, marital status, and citizenship.



          TriNet will send Jennifer Hacker an email with information about getting started with TriNet.

          If you have any questions or need assistance, contact your Client Services Associate.

          Sincerely,

          TriNet

          Company: First American Estate & Trust (132R)




          Log in to TriNet to see additional information . Thank you.



  © 2020 TriNet. All rights reserved. All trademarks, trade names, service marks and logos referenced herein belong to their respective
                                                               companies.




                                                                                                                          APP00188
                                            Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 190 of 366 PageID 5286
Your Invoice Is                 NET PAY               .HOURS                    GROSS PAY           DEDUCTIONS              TAXES                         CONTRIBUTIONS
$10,995.59                    ! $5,921.43             240.00                                        $682.08                 $2,557.35                     . $1,584. 73 .
                                                                                $9,160.86

Names                         ; Net Pay               j Hours            Rate   I Gross Pay         Deductions              , Taxes                       I ~-~~~i~~tions
Asher, Lucas                              $1,527.85             80.00                 $2,884.62                   $509.28                      $847.49                             $291.50
Employee Id:                                           F/S
                    Location: Reva, LLC-HQ
                  Department: Executive                                                                                                               $41.83    FICA-M               $41.83
                                                                                                    A-Garn           $509.28 Fed MED/EE
                   Job Code: 1.1 Exec/Sr. Lvl Offcls & Mgrs                                                                                                                         $178.84
                                                                                                                             Fed OASDl/EE            $178.84    FICA-0
                              Regular                           80.00                   $2,884.62                            Fed Withholdng          $440.54    FUTA                  $0.00
                                                                                                                             CA Withholdng           $157.44    LIFE                  $0.53
                                                                                                                             CAOASDl/EE               $28.84    Return Deduction      $0.00
                                                                                                                                                                Service Fee          $64.62
                                                                                                                                                                State                 $0.00
                                                                                                                                                                Unemployment
                                                                                                                                                                Worker Comp           $5.68

i Dushman, Kyle S                         $2,674.67              80.00                 $3,846.15                   $21.70                     $1,149.78                            $558.80     !

Employee Id:                                           F/S
                    Location: Reva, LL(.;-N<.l
                  Department: Engineer                                                                                                                $55.46    BS0001              $193.50
                                                                                                    B-Delta Op        $18.39 Fed MED/EE
                   Job Code: 2.0 Professionals                                                                                                       $237.11    FICA-M               $55.46
                                                                                                    B-VSPVis Op        $3.31 Fed OASDl/EE
                              Regular                           80.00                   $3,846.15                            Fed Withholdng          $575.70    FICA-0              $237.11
                                                                                                                             CA Withholdng           $243.26    FUTA                  $0.00
                                                                                                                             CAOASDl/EE               $38.25    LIFE                  $0.53
                                                                                                                                                                Return Deduction      $0.00
                                                                                                                                                                Service Fee          $64.62
                                                                                                                                                                State                 $0.00
                                                                                                                                                                Unemployment
                                                                                                                                                                Worker Comp            $7.58




                                                                                                                                                                            APP00189
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 191 of 366 PageID 5287




                          EXHIBIT E




                                                                   APP00190
 5/15/2021   Case 3:20-cv-02910-L Document 312 FAMILY
                                       FOXWOOD   FiledLLC09/16/21
                                                          :: 'lirginia (US)Page   192 of 366 PageID 5288
                                                                           :: OpenCorporates


   [Webinar] Fighting Financial Crime: The White Box Company Data Revolution - listen to the
   recording. Listen now




   0 encor orates
   The Open Database Of The Corporate World
                                                                                         ••
    Company name or number            [ Search   I
    @ Companies 0 Officers

       • Log in/Sign UR


   FOXWOOD FAMILY LLC
   Company Number

  Status
        Inactive
  Incorporation Date
        29 June 2017 (almost 4 years ago)
  Dissolution Date
        23 January 2020
  Company Type
        Limited Liability Company
  Jurisdiction
        Virginia (US).
  Registered Address

               •   344 MAPLE AVE SE, 326
               •   VIENNA
               •   22180-0000
               •   Virginia
               •   United States

  Business Classification Text
        GENERAL
  Agent Name
        ANNA ROSE DAIGLE
  Agent Address
        344 MAPLE AVE SE, 326 , 326, VIENNA, Virginia, 22180-0000
  Inactive Directors I Officers

              • ANNA ROSE DAIGLE, agent

  Source Commonwealth of Virginia State Corporation Commission, httRs:l/cis.scc.virginia.gov/, 9 May
  2021
  Add data (website, address, etc).
                                                          EXHIBIT
  ExP-lore comP-any network

https://opencorporates.com/companies/us_ va/86902433
                                                            e.                             APP00191
                                                                                                           1/3
 5/15/2021   Case 3:20-cv-02910-L Document 312 FAMILY
                                       FOXWOOD   FiledLLC
                                                        09/16/21         Page
                                                          :: Virginia (US)::     193 of 366 PageID 5289
                                                                             OpenCorporates

                  0 ~

                          '4   0
                   0 ..

   Company network

   Not yet available for this company. Click to find out more

   Latest Events

   2017-06-29 - 2019-11-12
        Addition of officer ANNA ROSE DAIGLE,_ggent
   2019-12-03 - 2020-12-05
        Change of status from 'Active' to 'Inactive'
   2020-01-23
        Became inactive

   See all events

   Corporate Grouping User Contributed

  None known. Add one now?
  See all comorate grouP-ingQ.

  Similarly named comP-anies

       •         Foxwood Family LLC (New Mexico (US), 2 Jan 2020-)
       •     ~   FOXWOOD ADULT FAMILY HOME LLC (Washington (US), 13 Aug 2011-)
       •     ~   FOXWOOD TIC Z FAMILY LLC (California (US), 24 Jul 2019-)

  * While we strive to keep this information correct and up-to-date, it is not the primary source, and the
  company registry (see source, above) should always be referred to for definitive information
  Data on this page last changed May 10 2021

  Problem/question about this data? Click here

  Et1JOpen Data

  Get this info as json, xml, rdf


  About us
      •    About
      •    Blog
      •    Team
      •    Governance
      •    Jobs
                                                                                          APP00192
https://opencorporates.com/companies/us_ va/86902433                                                         2/3
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                         Page 194 of 366 PageID 5290




From:                            Chris Daigle
Sent:                            Thursday, January 9, 2020 6:45 PM CST
To:                              Dennis Belichenko
CC:                              Lucas Asher
Subject:                         Re: Invoice 1072 status



Mailing a check?

What address are you mailing it to?



Your Biggest Fan,
Doctor Daigle




********************************************
Q: Why is this email five sentences or less?
A: http://five.sentenc.es



On Thu, Jan 9, 2020 at 4:20 PM Dennis Belichenko <dennis.belichenko@metals.com> wrote:
 Hi Chris,

 The check will be in the mail tomorrow.

 Kindly,
 Dennis.

 On Thu, Jan 9, 2020 at 12:35 PM Chris Daigle <doctordaigle@gmail.com> wrote:
  hi dennis

   i submitted an invoice for services from Foxwood Family LLC on 12/30 ... can you please
   update me on the status of payment?

   Lucas had mentioned that he had approved it with you but it has not been received yet

   Thanks!

   Your Biggest Fan,
   Doctor Daigle




   Q: Why is this email five sentences or less?
   A: http://five.sentenc.es



                                                                                         APP00193
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                  Page 195 of 366 PageID 5291




 Dennis Belichenko
Accounting
     TRUSTPILOT



m                                        e-mail and any files transmitted with it are confidential and are intended solely for
the use of the individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible
for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any
use, dissemination, forwarding, printing, or copying of this e-mail and any file attachments is strictly prohibited. If you
have received this e-mail in error, please immediately notify us by reply e-mail to the sender. You must destroy the
original transmission and its contents. You will be reimbursed for reasonable costs incurred in notifying us. Not a FINRA
broker, Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




                                                                                                              APP00194
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 196 of 366 PageID 5292




From:                   Chris Daigle
Sent:                   Thursday, January 30, 2020 12:41 PM CST
To:                     Marketing RI
CC:                     Simon Batashvili
Subject:                Re: New billing procedure


how does 1Oam work?



On Thu, Jan 30, 2020 at 9:50 AM Marketing RI <marketing@retirementinsider.com> wrote:
 Sounds great, Let's hop on a call Friday morning? What time works for you?

 On Wed, Jan 29, 2020 at 6:30 PM Chris Daigle <chris@retirementinsider.com> wrote:
  Hey man, we can keep the expense thing easy ... If it's not 100% related to you guys, I won't
  introduce it for reimbursement.

  The only thing we would need to talk about on the other things is if you were not in agreement
  with the numbers I suggested. If that's the case, we can do this over email. .. I know you're
  busy with the launch

  Sent from my iPhone, so please forgive typos and brevity


        On Jan 29, 2020, at 17:26, Marketing RI <marketing@retirementinsider.com> wrote:



        Any business conducted on behalf of tower should be defined and reimbursed.

        Additionally, as you have many clients, it would also be nice to know (in full
        transparency,) if the trip was not completely for us, and, if multiple pitches were made for
        other initiatives you are contracting with.

        I am slammed with our Feb 3 Terminal launch development. Could carve out some time on
        Friday morning.


        On Wed, Jan 29, 2020 at 1:22 PM Chris Daigle <chris@retirementinsider.com> wrote:
         sounds good - ideally we can talk before next invoice period for feb. how about this
         afternoon or tomorrow afternoon?

           and fair enough on the expenses ... i was "eating" them because i hadn't discussed with
           you guys prior the idea of picking up expenses related to conducting business on behalf of
           tower. apologies if that came across the wrong way as it certainly wasn;t meant to be a
           slight against either of you



                                                                                         APP00195
Case 3:20-cv-02910-L Document 312 Filed 09/16/21              Page 197 of 366 PageID 5293




     i will compile the expenses and submit them for reimbursement along with supporting
     receipts

     On Wed, Jan 29, 2020 at 1:40 PM Marketing RI <marketing@retirementinsider.com>
     wrote:
      Hi Chris,

      Thanks for sending this over.

      Let's set up a call to discuss our thoughts now that we have a clear outline of your goals.

      Also, RE: your statement "I will no longer be eating expenses."

      1. We never asked you to eat any corporate expenses?
      2. We certainly don't want any expenses used as leverage.

      Please invoice us immediately and itemize back expenses so we can reimburse those.

      Thank you,

      Lucas

      On Wed, Jan 29, 2020 at 8:29 AM Chris Daigle <chris@retirementinsider.com> wrote:
       Hey Guys

      I wanted to get some approval on a few things related to my services to Tower, USA
      Mint, and Retirement Insider

      1. RETAINER - I'd like discuss increasing my monthly retainer from $12k/month to
      $15k/month, starting on the next invoice for februaiy

      2. LEAD DEALS - As the lead deals are starting to prove to be a lucrative contribution,
      I'd like to add a broker's premium of 10% on the lead deals that have been brought to
      the organization since Q4 2019. For reference, 10% is on the low side of the industry
      standard of brokered lead deals I've done over the years

      3. EXPENSES - Ifl incur expenses during the course of business development duties
      for the organization, I will no longer be eating those and will be billing them back to the
      company. I will not abuse this and will keep any travel, event, or relationship building
      expenses in line with industry standards.

      If you have any objections or questions, please let me know as soon as possible

      Thanks!




                                                                                     APP00196
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                Page 198 of 366 PageID 5294




               Chris Daigle
               VP of Business Development
               Retirementlnsider.com




 Marketing Support Staff
0: (877) 960-0615
 A: 8383 Wilshire Blvd #700

    Beverly Hills, CA 90211

W: retirementinsider.com

E: marketinq@retirementinsider.com

Personal Telegram: https://t.me/iameons

CONFIDENTIAL COMMUNICATION This e-mail and any files transmitted with it are confidential and are intended solely for the use of the
individual or entity to whom it Is addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the
intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of
this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please immediately notify us by reply e-mail
to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs incurred in notifying
us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




          Chris Daigle
          VP of Business Development
          Retirementlnsider.com




Marketing Support Staff
0: (877) 960-0615
A: 8383 Wilshire Blvd #700

    Beverly Hills, CA 90211
W: retirementinsider.com
E: marketing@retirementinsider.com

Personal Telegram: https://t.me/iameons

CONFIDENTIAL COMMUNICATION This e-mail and any files transmitted with it are confidential and are intended solely for the use of the
individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the
intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of
this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please immediately notify us by reply e-mail
lo the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs incurred in notifying
us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




                                                                                                                                  APP00197
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                Page 199 of 366 PageID 5295




Marketing Support Staff
0: (877) 960-0615
A: 8383 Wilshire Blvd #700

    Beverly Hills, CA 90211

W: retirementinsider.com

E: marketing@retirementinsider.com

Personal Telegram: https://t.me/iameons

CONFIDENTIAL COMMUN/CATION This e-mail and any fifes transmitted with it are confidential and are intended solely for the use of the
individual or entity to whom it is addressed. ff you are not the intended recipient or the person responsible for delivering the e-mail to the
intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of
this e-mail and any file attachments is strictly prohibited. /fyou have received this e-mail in error, please immediately notify us by reply e-mail
to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs incurred in notifying
us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




Chris Daigle
VP of Business Development
Retirementlnsider.com




                                                                                                                                 APP00198
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 200 of 366 PageID 5296




From:                Marketing RI
Sent:                Tuesday, May 5, 2020 7:03 PM CDT
To:                  Joe Schriefer
CC:                  Chris Daigle
BCC:                 simon@towerequity.com
Subject:             Re: Demo of "Terminal"



Hey Joe,

Here's the front end of the marketing funnel
https ://offers. retirementinsider. com/ti tans-retirement-insider-terminal-free-trial



On Sun, May 3, 2020 at 5:01 PM Joe Schriefer <jschriefer@gmail.com> wrote:
 Hey guys,

 Logged in and looked around.

 Looks solid. I like the Titans portal.

 Do you have any marketing material I promotional material? If so can you send?

 Joe

 On Fri, May 1, 2020 at 6:42 PM Marketing RI <marketing@retirementinsider.com> wrote:
  Joe,

  Huge news,

  We can now officially announce, we have mare active billionaires than any platform or site on
  the internet.

  Our engineering team is pushing a new feature next week that shows billionaires making
  trades (See screenshot)

  Our A/B data is showing this will be a revolutionary tool. Average user spends over 45min on
  the site.

  Going to the mass market next week!

  Have a nice weekend,




                                                                                         APP00199
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                                                                           Page 201 of 366 PageID 5297




        Retirement Insider


         Microsoft Corporation (MSFT)


         $174.63 -2.59%                                                           \U111111u1y




                                                                                                   MS~   I is up '   '.>lflCO Dec   n   :.IOl!J                 High: lfH.l.IO   Low.13~42




       Metrics
       Ma1W.01Cop                                                                 To1g<11Prk:o

       l!J.t(lf,fl                   .:1171tl                                                                                                 -1'3{1[>\


       ,,,           (PS(ttm)                                                         ,,,                            Ocbt/rq                      P•.;:vCto~o



                     "'                         1.1011


       Owners

                                                         (~")
                                &~
                                 <':."
                                \;
                                     '~- .~

                                       '!'''''
                                                         \.,\. t,.,
                                                                 "-,._"./
                                                                                    ..·. 7:_i1,)
                                                                                   (cl-
                                                                                            ii'/




              ~~ (~) ~ (.)                               !•''''               '     ,1,,




              • tl • •                                   :
                                                             1
                                                                 ,,<l'·>'jl




                                        (~_)                         ()
       Analyst Ratings                                                                                                                              Avemge Rating

                                                                                                    96% Buy
                                                                                                     4%Hold
                                                                                                         0%Soll




 On Sun, Apr 26, 2020 at 7:37 PM Chris Daigle <doctordaigle@gmail.com> wrote:
  hey guys

  this is too good to not stay on top of on

  joe, what lucas and their team is sexy, works, and has a great hook

  they've already got a few thousand subs for the platform and it's ready for a bigger audience

  can you spare a few min to jump on a zoom with lucas to see their software and make a
  determination if it's a fit for agora land?

  Your Biggest Fan,
  Doctor Daigle




                                                                                                                                                                                             APP00200
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                Page 202 of 366 PageID 5298




      ********************************************
      Q: Why is this email five sentences or less?
      A: http://five.sentenc.es




Marketing Support Staff

0: (877) 960-0615
A: 8383 Wilshire Blvd #700

    Beverly Hills, CA 90211

W: retirementinsider.com
E: marketing@retirementinsider.com

Personal Telegram: https://t.me/iameons

CONFIDENTIAL COMMUN/CATION This e-mail and any files transmitted with it are confidential and are intended solely for the use of the
individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the
intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of
this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please immediately notify us by reply e-mail
to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs incurred in notifying
us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




Marketing Support Staff

O: (877) 960-0615

A: 8383 Wilshire Blvd #700
    Beverly Hills, CA 90211

W: retirementinsider.com
E: marketing@retirementinsider.com

Personal Telegram: https://t.me/iameons

CONFIDENTIAL COMMUN/CATION This e-mail and any files transmitted with it are confidential and are intended solely for the use of the
individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the
intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of
this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please immediately notify us by reply e-mail
to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs incurred in notifying
us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




                                                                                                                                  APP00201
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 203 of 366 PageID 5299




From:                Dennis Belichenko
Sent:                Frid ay, June 26, 2020 3:37 PM CDT
To:                 Strea mlin e Bookkee ping
CC:                 Simon Batashvili
Subject:            Re: Cha se M etals Books 2019 & 2020 v .1.0



Good Afternoon Jeff,
Thank you for finding time to go over modifications in regards to PayPal 2019 Journal Entry
yesterday afternoon . Per your request, below is how it needs to be revised :
12/31 /19 (all affecting PayPal account in QB). As I understand Revenue is a Credit, all others
are Debits to PayPal Account in QB.
PayPal Revenue $2, 136,735.06
Customer Refunds -$55,610.81 (Offset to Revenue)
Owner's Draw - Tower Holdings: -$550,804:08
COGS -$2, 113.50
Adversiting: -$4,800
Merchant Fees -$61 ,530.57
Charitable Contributions: -$500
Dues and Subscriptions: -$147
Foxwood Fam ily LLC: -$123,000
Web Services: -$2615.09
Let me know once this has been completed.
Thank you very much,
Have a great weekend,
Dennis Belichenko



From: Dennis Belichenko <dennis.belichenko@metals.com>
Sent: Wednesday, June 10, 2020 10:32 AM
To: Streamline Bookkeeping <support@slbookkeeping.com>
Cc: Simon Batashvili <simon@towerequity.com>
Subject: Re: Chase Metals Books 2019 & 2020 v.1.0

Good morning Jeff,
I examined journal entry and believe that there are some changes that need to be done. I did go
thru all PayPal deposits/ withdrawals to/ from BofA Ckg * 4024. They already included into the
numbers in the journal entry. PayPal withdrew money from BofA Ckg * 4024 as a backup when
it had insufficient balance to finance spending. Many of them had incorrect assignment in BofA
register. These expenses were fully reconciled in my PayPal work, and the draws from BofA do
not signify full expenses, only partial payment, when Paypal requested them. Deposits from
PayPal are just transfers of cash from PayPal to BofA Ckg * 4024. In order to avoid double
counting, I assigned proper classification to those lines by associating them with Paypal.




                                                                                   APP00202
Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 204 of 366 PageID 5300




In "Chase+Metals_General+Ledger 2019 vl.O" file attached, I filtered on the JE and added some
notes with questions. I will assign subsequent versions to this file as we continue
cleaning/adding more info to Chase Metals books for 2019/2020.
Therefore, lines 14423 and 26626 are redundant. All PayPal expenses are categorized in lines
above completely. Also look at line 17976 - Merchant fees. The number should be $61,530.57
instead of $62,170.57 since it's a reversal of fee+ fee {different signs).
In regards to the line 21995 Foxwood, I have not seen it in the report below, for some reason it
does not show under Expenses tab Vendors report in QB. Is it assigned to with Payee "Anna
Rose Daigle {Foxwood Family LLC}" and "Outside Services:Foxwood" Category?
Also, Web Services {Software Subscriptions) $2615.09 were not addressed in the JE.
2020 Paypal JE was not created yet, as I understand, let's figure out this one first.
Let me know if you have any questions or would like to speak on the phone.
Kindly,
Dennis.




                                                                                    APP00203
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 205 of 366 PageID 5301




From:                           Chris Daigle
Sent:                           Wednesday, April 1, 2020 1:47 PM CDT
To:                             Lucas Asher
Subject:                        Re: Invoice 1086 from Foxwood Family LLC



thanks bud - i love working with you and it means a lot to know i'm appreciated         •I   i


Your Biggest Fan,
Doctor Daigle




********************************************
Q: Why is this email five sentences or less?
A: http://five.sentenc.es



On Wed, Apr 1, 2020 at 12:09 PM Lucas Asher <asher@towerequity.com> wrote:
 Hey man, we appreciate you. Please send the invoice with Dennis and me and Simon and CC.
 Super simple, thanks!


 *Sent from cell*

 Lucas Asher


 The information contained in this e-mail is confidential, may be privileged and is intended
 solely for the use of the intended recipient. If the reader of this message is not an intended
 recipient, then you are hereby notified that any review, use, dissemination, forwarding or
 copying of this message is strictly prohibited. Please notifj; and delete the original message and
 all attachments ji'om your system.


        On Apr 1, 2020, at 10:41 AM, Chris Daigle <doctordaigle@gmail.com> wrote:



        I can start doing that

        Do i need to get this to Dennis now?

        On Wed, Apr 1, 2020 at 11 :30 AM Lucas Asher <asher@towerequity.com> wrote:
         Why not Cc us all?


         *Sent from cell*


                                                                                                 APP00204
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 206 of 366 PageID 5302




      Lucas Asher


     The information contained in this e-mail is COl?fidential, may be privileged and is intended
     solely for the use of the intended recipient. If the reader o,f this message is not an intended
     recipient, then you are hereby notified that any review, use, dissemination, forwarding or
     copying of this message is strictly prohibited. Please not(fy and delete the original message
     and all attachments from your system.


         On Apr 1, 2020, at 9:15 AM, Chris Daigle <doctordaigle@gmail.com> wrote:




         no ... last time I sent it to dennis, it took almost 3 weeks to get paid and he really didn't
         have any clue who I was

         Simon asked me to start sending them to him for payment

         But what is the easiest, most direct way to get the invoices into your system for
         payment?

         Your Biggest Fan,
         Doctor Daigle




         Q: Why is this email five sentences or less?
         A: http://five.sentenc.es



         On Wed, Apr 1, 2020 at 10: 13 AM Lucas Asher <asher@towerequity.com> wrote:
          Thanks, are you sending these to Dennis?

          On Sun, Mar 29, 2020 at 8:56 PM Foxwood Family LLC
                                              wrote:

                                            Foxwood Fc1111ily LLC




  Dear Tower Equity,




                                                                                           APP00205
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                         Page 207 of 366 PageID 5303




    Here's your invoice! We appreciate your prompt payment.




    Thanks for your business!

    Foxwood Family LLC


                                                             INVOICE 1086




                                                            DUE 03/29/2020

                                                                  $15,000.00




                                                        Powered by QuickBooks




                                                          Foxwood Family LLC

                                  8100 Wyoming Blvd NE, Ste M4-850 Albuquerque, NM 87113 US
                                                    doctordaigle@gmail.com



If you receive an email that seems fraudulent, please check with the business owner before paying.




                                                           mtu1t kb
                                                           qu1c     oo ks.

                                ©Intuit, Inc. All rights rese1ved.Privacy I Security I Terms of Service




      Lucas Asher
      FOUNDER
      p:  877-505-7366
      f:  888-546-7568
          Fax: 747.204.5931
      a:  8383 Wilshire Blvd, Beverly Hills, CA 90211
      w: :1:Q.w£3r~t1Jily._Qoni e: Asher@l:~w<~lfCJlJLt\~cCQ[ll




                                                                                                          APP00206
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                             Page 208 of 366 PageID 5304




            CONFIDENTIAL COMMUN/CAT/ON This e-mail and any files transmitted with it are confidential and are intended solely for

            the use of the individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for

            delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use,

            dissemination, forwarding, printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received

            this e-mail in error, please immediately notify us by reply e-mail to the sender. You must destroy the original transmission and

            its contents. You will be reimbursed for reasonable costs incurred in notifying us. Information contained within this e-mail

            should not be construed as legal, accounting, tax or investment advice.




   Your Biggest Fan,
   Doctor Daigle




   ********************************************
   Q: Why is this email five sentences or less?
   A: http://five.sentenc.es




                                                                                                                              APP00207
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 209 of 366 PageID 5305




                          EXHIBIT F




                                                                   APP00208
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 210 of 366 PageID 5306




From:               Megan Dias
Sent:               Thursday, March 12, 2020 4:47 PM CDT
To:                 Chris Daigle
CC:                 Simon Batashvili
Subject:            Re : lntrinio - Zacks Follow Up



Chris,
No worries! Thank you, we'll have that out in the morning.
Best,
Megan
Get Outlook for iOS
From: Chris Daigle <chris@retirementinsider.com>
Sent: Thursday, March 12, 2020 5:19:17 PM
To: Megan Dias <mdias@intrinio.com>
Cc: Simon Batashvili <simon@towerequity.com>
Subject: Re: lntrinio - Zacks Follow Up

Hi Megan
Apologies I couldn't join on the call
Here's the info you need for the invoice:
Billing Contact Name: Simon Batashvili (CC'd)
Billing Contact Email: simon@towerequity.com
Official Company Name: Retirementlnsider.com
Official Company Address: 300 New Jersey Avenue NW, Suite 900, Washington,
DC 20001

On Thu, Mar 12, 2020 at 3 :02 PM Megan Dias <mdias@intrinio.com> wrote:

 Hi Chris,



 We had a great talk with your tech team today. We're getting ready to start adding some
 production feeds to your account and will be sending out the invoice for your first year
 tomorrow to get that rolling.

 Could you please confinn the below details:

Billing Contact Name:
Billing Contact Email:
Official Company Name:
Official Company Address:

Thanks,


                                                           EXHIBIT

                                                      ~~     F                       APP00209
Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 211 of 366 PageID 5307




Megan



From: Konstantin Yurchenko <konstantin@retirementinsider.com>
Sent: Thursday, March 12, 2020 11 :46 AM
To: Megan Dias <mdias@intrinio.com>
Cc: Chris Daigle <chris@retirementinsider.com>; t m <tmunyon@towertrade.com>; Andrew
Carpenter <acarpenter@intrinio.com>; Lucas Asher <Asher@towertrade.com>; Alex Solo
<asolo@intrinio.com>; Yates Sayers <ysayers@intrinio.com>
Subject: Re: Intrinio - Zacks Follow Up



Yep, got it, thanks!



On Thu, Mar 12, 2020 at 8:41 AM Megan Dias <mdias@intrinio.com> wrote:

 Hey Konstantin,

 I sent an invite with the relevant dial-in details for today at 4pm EST, let me know if you need
 me to send it over again!

 Looking forward to speaking with you.

 Best,


 Megan



 From: Konstantin Yurchenko <konstantin@retirementinsider.com>
 Sent: Thursday, March 12, 2020 11:41 AM
 To: Megan Dias <mdias@intrinio.com>
 Cc: Chris Daigle <chris@retirementinsider.com>; t m <tmunyon@towertrade.com>; Andrew
 Carpenter <acarpenter@intrinio.com>; Lucas Asher <Asher@towertrade.com>; Alex Solo
 <asolo@intrinio.com>; Yates Sayers <ysayers@intrinio.com>
 Subject: Re: Intrinio - Zacks Follow Up



 Hey, Megan, nice to meet you. I was out yesterday but today (March 12) or tomorrow should
 work at the proposed time. Regards, Konstantin




                                                                                     APP00210
Case 3:20-cv-02910-L Document 312 Filed 09/16/21            Page 212 of 366 PageID 5308




 On Wed, Mar 11, 2020 at 11:20 AM Megan Dias <mdias@intrinio.com> wrote:

  Hey Chris,



  I understand. Yes 4pm EST tomorrow works. I'll send out an invite shortly.

  Best,

  Megan



  From: Chris Daigle <chris@retirementinsider.com>
  Sent: Wednesday, March 11, 2020 2:15 PM
  To: Megan Dias <mdias@intrinio.com>
  Cc: Konstantin Yurchenko <konstantin@retirementinsider.com>; t m
  <tmunyon@towertrade.com>; Andrew Carpenter <acarpenter@intrinio.com>; Lucas Asher
  <Asher@towertrade.com>; Alex Solo <asolo@intrinio.com>; Yates Sayers
  <ysayers@intrinio.com>
  Subject: Re: Intrinio - Zacks Follow Up



  Hey Megan - team is neck deep on a project deadline that wraps today



  Same time tomorrow or Friday work for you guys?



  On Wed, Mar 11, 2020 at 8:02 AM Megan Dias <mdias@intrinio.com> wrote:

   Konstantin,

   Pleasure toe-meet you. Would you be available today at 4pm EST? If not, what times work
   best for you? Let me know and I can send an invite with the dial-in details.

   Thanks for the intro, Chris.

   Best,

   Megan




                                                                               APP00211
Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 213 of 366 PageID 5309




   From: Chris Daigle <chris@retirementinsider.com>
   Sent: Tuesday, March 10, 2020 8:29 PM
   To: Megan Dias <mdias@intrinio.com>; Konstantin Yurchenko
   <konstantin@retirementinsider.com>
   Cc: t m <tmunyon@towertrade.com>; Andrew Carpenter <acarpenter@intrinio.com>;
   Lucas Asher <Asher@towertrade.com>; Alex Solo <asolo@intrinio.com>; Yates Sayers
   <ysayers@intrinio.com>
   Subject: Re: Intrinio - Zacks Follow Up



   Hi Megan



   I've CC'd Konstantin, our CTO



   He can work with you to get the call set up with Alex to finalize the deal!

   Sent from my iPhone, so please forgive typos and brevity



      On Mar 10, 2020, at 13:57, Megan Dias <mdias@intrinio.com> wrote:



      Hi all,



     Hope eve1yone is doing well. I wanted to follow up on this to see if you got my previous
     messages.



     Now that we have all the files that we need from Zacks, it will be a quicker process on
     our end, just waiting to schedule a call with your team to discuss the delivery with our
     CTO, Alex Solo. What time tomorrow works best for you?



     Let me know! Looking forward to getting a meeting on the books.



     Best,


                                                                                    APP00212
 Case 3:20-cv-02910-L Document 312 Filed 09/16/21                          Page 214 of 366 PageID 5310




<Staff_Photo_2019 _5.jpg>                        D www.intrinio.com
                                                 0(\()01;1




<horzontal_black.png>
                                                                                     D                         D


          Thursday, March 5, 2020 at 2:03:45 PM EST, Megan Dias <mdias@intrinio.com>:

            Hey Tyler,



            Could we please set up a meeting with you or someone else from your technical team
            and Alex to discuss this so we can get it moving?



            Let me know at your earliest convenience.



            Thank you,


<ae8187ce-cbdc-425c-a85d-
                                                                                  www.intrinio.com
198c545de683.jpg>                   '/VL1;ml
                                                                                  1)1)() hi         l\i.
                                                                                  F'i+:r.';flutq, i-i.




<499939ee-3b 71-4 734-bb 7e-                   !<aata9183'::'s'fC3:4e62!944a3          !<f444511)f.:i:)g96-423f-'8ce2i
086dcc 123b1 b.png>                                     3as4&:~ta941tond~                     8bea361 f398c.png>i




                                                                                                           APP00213
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                    Page 215 of 366 PageID 5311




            Wednesday, March 4, 2020 at 3:29:32 PM EST, Megan Dias <mdias@intrinio.com>:

             Apologies for the barrage of emails hitting your inbox but you can book a time here.




<aeB 187ce-cbdc-425c-a85d-
198c545de683Jpg>                     \f\!i/:·ird
                                                                                           (;()() \c;I
                                               I l11lri1110                                I        ;IJ11111. 11, '.'.\(()I




<499939ee-3b71-4 734-bb 7e-                               ~aata91aa:a1cs'.:40s2;944a~            ~f44401tif-b9e0-423f-8ce2-'
086dcc123b1 b.png>                                                asa4Bc1 tse4s'12nf1>!                     8bea361 f398c.png::i




             Wednesday, March 4, 2020 at 3: 11: 10 PM EST, Megan Dias <mdias@intrinio.com>:

              Hey Tyler,



              Roping in Alex, our CTO who you chatted with previously. We're thinking it would
              be best to set up a call to further discuss this. What times tomorrow or Friday would
              work for you? Let me know and I'll get it on the books.



              Best,


<aeB 187ce-cbdc-425c-a85d-
198c545de683.jpg>




<499939ee-3b71-4 734-bb 7e-




                                                                                                                 APP00214
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 216 of 366 PageID 5312



086dcc123b1b.png>                                                                        8bea361f398c.png>"




               Wednesday, March 4, 2020 at 2:27:01 PM EST, Megan Dias <mdias@intrinio.com>:

                Hey Tyler,



                Hope you've been well! I deeply appreciate your patience in the matter as we've
                been working diligently to get the FTP files from Zacks to develop those endpoints
                for your team to start working with. I wanted to update you as soon as we heard
                back from them, and to give you an idea we expect to have those endpoints ready
                for you by March 17th since we just received them.



                We will send an invoice early next week, we typically bill annually, would that
                work for you? We could also do quarterly in this instance.



                Let me know if it's fine to send it to the account we currently have on file under
                asher@towertrade.com.



                Looking forward to hearing from you and getting this moving.



                Best,


<ae8187ce-cbdc-425c-a85d-
198c545de683.jpg>




<499939ee-3b 71-4734-bb 7e-                                                      !<f444616f~69eo-423f-8ce2.,
086dcc123b1 b.png>




                                                                                            APP00215
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 217 of 366 PageID 5313



                                                                 8hea361t39Bc.png>




   Chris Daigle

   VP of Business Development

   Retirementlnsider.com



Chris Daigle
VP of Business Development
Retirementlnsider.com




                                                                    APP00216
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 218 of 366 PageID 5314




From:                  Simon Batashvili
Sent:                  Wednesday, April 8, 2020 6:22 PM CDT
To:                    asher@kotelholdings.com
Subject:               Fwd: New invoice from lntrinio #74042357-0001




Begin forwarded message:


      From: Chris Daigle <chris@retirementinsider.com>
      Date: April 8, 2020 at 4:07:55 PM PDT
      To: Simon Batashvili <simon@towerequity.com>
      Subject: Fwd: FW: New invoice from Intrinio #74D42357-0001




      hey man, the folks from intrinio (the company providing the data feed for retirement insider+
      te1minal) asked me to fwd this to you

      the annual invoice for the feed (see attached)

      i'm sure they'd be flexible with terms

      let me know if i need to take any fu1iher action • IJ

      ---------- F01warded message ---------
      From: Megan Dias <mdias@intrinio.com>
      Date: Wed, Apr 8, 2020 at 3 :46 PM
      Subject: FW: New invoice from Intrinio #74D42357-0001
      To: Chris Daigle <chris@retirementinsider.com>




      From: Intrinio <invoice+statements+LaoRlmN7 AaCQ5TlJ71 Ga@stripe.com>
      Sent: Friday, March 13, 2020 12:34 PM
      To: simon@towerequity.com
      Cc: Intrinio AP <ap@intrinio.com>; Bill Schwalbe <Bschwalbe@intrinio.com>; Megan Dias
      <mdias@intrinio.com>
      Subject: New invoice from Intrinio #74D42357-0001



                                                                                       APP00217
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                Page 219 of 366 PageID 5315




                                                     Invoice from lntrinio




                                                  l1woice 11/1)[)1\?l'i/·OOOI




AMOUNT        D!ITE DUE BILLED TO
DUE
              Apr 27,   Simon Batashvili
$123,600.00
              2020      300 New Jersey Avenue NW

                        Suite 900

                        Washington, District of Columbia 20001

                        United States




                                                                                                APP00218
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 220 of 366 PageID 5316




  SUMMARY




IVIAR 13, 2020 - MAR ·13, 2021


ZACKS_BUNDLES_ENTERPRISE_YEAR_ 123600 x                                                  $123,600.00




Amount due                                                                               $123,600.00




PAY $123,600.00 WITH t\CH OR WIRE TRANSf.ER




Bank name                                     WELLS FARGO BANK, N.A.


Routing number                                121000248


Account number


SWIFT code                                    WFBIUS6S




                                                                                       APP00219
                     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 221 of 366 PageID 5317



From:                           Chris Daigle
Sent:                           Saturday, April 25, 2020 3:57 PM CDT
To:                             Lucas Asher; Simon Batashvili
Subject:                         Fwd: FW: New invoice from lntrinio #74D42357-0001




hey guys

looks like zacks is going to pull the data feed for terminal unless we get on track with payments

they're willing to break the annual fee into monthly payments (around $10k/month) if we put a card on file with them
---------- Forwarded message ---------
From: Megan Dias <mdias@intrinio.com>
Date: Thu, Apr 23, 2020 at 9:15 AM
Subject: RE: FW: New invoice from Intrinio #74D42357-0001
To: Chris Daigle <chris@retirementinsider.com>



Morning!



If you would like to add a card on file that's definitely easier on our end, but our billing processor platform, Stripe, charges a 2.9% transaction fee v
we'd have to add to the total fee, so we obviously understand why you would prefer the ACH/wire payment.

It hasn't been paid yet, no, but they have till Saturday.

Let me know what's best.

M




 From: Chris Daigle <chris@retirementinsider.com>
 Sent: Wednesday, April 22, 2020 6:07 PM
 To: Megan Dias <mdias@intrinio.com>
                                                                                                                                APP00220
 Subject: Re: FW: New invoice from Intrinio #74D42357-0001
                     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 222 of 366 PageID 5318




if not, would it be easier to get a card on file with you guys for the monthly recurring charge?




On Wed, Apr 22, 2020 at 7:56 AM Megan Dias <mdias@intrinio.com> wrote:

 Heye,

 Hope you're having a good week so far! Just wanted to check in to see if your team had any questions or if everything looks good for payment by
 25th.

 Best,


 M



 From: Chris Daigle <chris@retirementinsider.com>
 Sent: Wednesday, April 15, 2020 4:54 PM
 To: Megan Dias <mdias@intrinio.com>
 Subject: Re: FW: New invoice from Intrinio #74D42357-0001



 yes! thanks for looking into that



  i'm sending this over to them to set up payment now



  On Wed, Apr 15, 2020 at 10:47 AM Megan Dias <mdias@intrinio.com> wrote:
                                                                                                                          APP00221
   1-::r0" I '
                           Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                             Page 223 of 366 PageID 5319



From: Chris Daigle <chris@retirementinsider.com>
Sent: Wednesday, April 15, 2020 12:27 PM
To: Megan Dias <mdias@intrinio.com>
Subject: Re: FW: New invoice from Intrinio #74D42357-0001



heym



yeah, the bosses are looking for a different payment plan ... see the email i got from them below:

       Kotel Holdings <a:stierr:;;::kotelha:d1ngs.co'"'1>                                                                                                                 7ue. Ap~ 1.!.. ~117 l:.M (23 hours ago)     T):
       tc Kotel.   m1) •


       Hi Chris.


       Can you send me a.oy a.greemen: where I agreed to    a. $123,600 lump sum up fron!   pa;·men! for Zacks? t definite!;· 1.'.'auld ha·~e never daoe that. I will pay monthly a< l will no1 use their secvice. Thanks.


       On 'Ned. Al)" 8. 2020 a.t 4:22 PM Simon 631:.ishvili <sirnoo@~·;!!_iy~> wro~e:




On Tue, Apr 14, 2020 at 2:12 PM Megan Dias <mdias@intrinio.com> wrote:

 HeyC,

 Hanging in there, how about yourself?

 In terms of the invoice, we typically bill our clients on an annual basis, is there a way for your team to facilitate that? If not, let me know and I'l
 with my team and see what we can do.

 Stay snazzy,

 Megan

                                                                                                                                                                                        APP00222
                 Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 224 of 366 PageID 5320




hope you're hanging in there :)



the guys are asking if there's a monthly payment option rather than an annual



can you send payment instructions for us to set up monthly auto pay?



On Wed, Apr 8, 2020 at 3:46 PM Megan Dias <mdias@intrinio.com> wrote:




 From: Intrinio <invoice+statements+LaoRhnN7 AaCQ5TlJ71 Ga@stripe.com>
 Sent: Friday, March 13, 2020 12:34 PM
 To: simon@towerequity.com
 Cc: Intrinio AP <ap@intrinio.com>; Bill Schwalbe <Bschwalbe@intrinio.com>; Megan Dias <mdias@intrinio.com>
 Subject: New invoice from Intrinio #74D42357-0001




                                                                                                              APP00223
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                            Page 225 of 366 PageID 5321




                                                       !nvoice   ;;7L~D42357-00Q1




       AfV10UNT   DATE DUE   Sil~ED   TO
       DUE
                  Apr 27,    Simon Batashvili
       $123,600.00 2020
                             300 New Jersey Avenue NW

                             Suite 900

                             Washington, District of Columbia 20001

                             United States




                                                                                                          APP00224
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                        Page 226 of 366 PageID 5322




            S123,60G.OQ          .ACH OR 'v\flRE TRANSFER




       Bank name                                                    WELLS FARGO BANK, N.A.


       Routing number                                               121000248


       Account number


       SWIFT code                                                   WFBIUS6S




       if you have any questions, contact lntnnio at :Jii::   ~c:G 1 :-'7:r'.:~:::...:::;:"'-   er c2ll at-:< 7.?7-31C:·-J609.


                                                                                                                                      APP00225
Case 3:20-cv-02910-L Document 312 Filed 09/16/21     Page 227 of 366 PageID 5323




                                       ~~
                                      ()

                                      ,_,
                                       ()




                                      ,Qj
                                       c
                                      ·5
                                      c




                              ~t
                               ~      en
               u.
               0               Cll
                               c
                                      ·S
               (L                     <'._))
                               0
               V\

                "'
                               ..     c
                                      -~~
                                      'Qi
               "O              ~-)             rn
                                      u

               c"'
                0                     GJ       .~
                              -.,L;             •n
                                                en
               3:              QJ     ~        QJ
               0               E      ~::1
                                               u
                                               0                                             15
               0               0
                                      :'2 ,,                                                  Q)
                              ln
                                                                                              s0..
                                                                                              0
                                                                                             Q)
                                                                                              >
                                                                                              Q)
                                                                                             Q
                                                                                              r/J
                                                                                              r/J


                                                                                   -
                                                                                              Q)
                                                                                    Q)        p
                                                                                     bl)
                                                                                   .......   ·;;;
                                                                                     ~        ;::l
                                                                                   Q         p'.:)
                                                                                    r/J      <+-<
                                                                                              0
                                                                                   ]         p..,
                                                                                   u         >


                                                                     APP00226
                  Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 228 of 366 PageID 5324


 Chris Daigle

 VP of Business Development

  Retirementlnsider.com




Chris Daigle

VP of Business Development

 Retirementlnsider.com




Chris Daigle

VP of Business Development

Retirementlnsider.com




Chris Daigle
VP of Business Development
Retirementinsider.com

                                                                                                   APP00227
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 229 of 366 PageID 5325




                                       l(elly Crawford
                                           Receiver
                                      500 N. Akard, Suite 2700
                                        Dallas, Texas 75201
                                          (214) 706-4213
                                 kelly.crawford@solidcounsel.com


                                          August 3, 2021
 Via Overnight Mail

 Rachel Carpenter
 Intrinio
 600 l51 Avenue N., Suite 203
 St. Petersburg, Florida 33701

       RE:     Commodity Futures Trading Commission, et al v. TMTE, Inc. a/kla Metals.com,
               Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb
               a/le/a Lucas Asher a/kla Luke Asher, Simon Batashvili, Defendants and Tower
               Equity, LLC, Relief Defendant.,' Cause No. 3:20-CV-2910-L; pending in the
               United States District Court for the Northern District of Texas, Dallas Division

Dear Ms. Carpenter:

        I am the Co mt appointed Receiver in the case referenced above. Copies of (1) the Order
Granting Plaintiffs' Emergency Ex Parte Motion for Statutory Restraining Order,
Appointment of Receiver, and Otlter Equitable Relief (the "SRO"); (2) the Consent On/er of
Preliminmy Injunction as to Lucas Tltomas Erb a/kla/Lucas Asher a/kla Luke Aslter and
Simon Batasltvili (the "Individuals Consent Order"); and (3) the Consent Order of Preliminary
Injunction as to Defendant TMTE, Inc. dlb/a Metals.com, Chase Metals, LLC, Metals, Inc.,
Barrick Capital, Inc., and Relief Defendant Tower Equity, LLC (the "Entities Consent Order")
are enclosed for your review. Also enclosed is Order Granting Receiver's Motion to ltlentijy
Certain Entities in Receivership (the "Additional Entities Order"). The SRO, Individuals
Consent Order, Entities Consent Order, and Additional Entities Order are collectively referred to
herein as the "Receivership Orders."

        The Receivership Orders direct and authorize me to take custody, control, and possession
of all assets of the Defendants and Relief Defendant and of all records of the Defendants and
Relief Defendants. (see SRO, ~30). The Receivership Orders extend to each of the following
Defendants and Relief Defendants as well as any affiliates or subsidiaries owned or controlled by
the following Defendants and Relief Defendant (collectively, the "Receivership Defendants"):

       TMTE, Inc., also known as Metals.com

       Chase Metals, Inc.


                                                                                        APP00228
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 230 of 366 PageID 5326

 August 3, 2021
 Pa e 2

        Chase Metals, LLC

        Barrick Capital, Inc.

        Luca Thomas Erb, also known as Lucas Asher, also known as Luke Asher

        Simon Batashvili

        Tower Equity, LLC

 The Receivership Orders also extend to and include Retirement Insider, LLC, and the definition
 of Receivership Defendants includes Retirement Insider, LLC.

       Based upon my investigation and the enclosed documents it appears that Intrinio received
in excess of $140,000 from the entities in receivership. Pursuant to the terms of the Receivership
Orders, please provide me, within 10 days after your receipt of this letter, copies of all
documents that reflect, refer to, or evidence:

       1. Any contracts between Intrinio and any of the receivership entities or Defendants
          Lucas Asher or Simon Batashvili from January 1, 2020 to the present;
       2. Any communications between Intrinio and any of the receivership entities,
          Defendants Lucas Asher, or Simon Batashvili from January 1, 2020 to the present;
       3. Any payments received from any of the receivership entities or Defendants Lucas
          Asher or Simon Batashvili or entities they own or control, from January 1, 2020 to
          the present; and
       4. Any services provided by Intrinio in exchange for the monies it received from the
          receivership entities and/or Defendants Lucas Asher or Simon Batashvili from
          January 1, 2020 through the present.

The foregoing requests are specifically made pursuant to paragraphs 29, 31, and 34 of the SRO.

       Should you have any questions, please do not hesitate to call. Thank you.




Enclosures




                                                                                        APP00229
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                          Page 231 of 366 PageID 5327




                                                                 Invoice #74D42357-0001




               AMOUNT         DATE DUE BILLED TO
               DUE
                              Apr27,   Simon Batashvili
               $123,600.00 2020
                                       300 New Jersey Avenue NW

                                       Suite 900

                                       Washington, District of Columbia 20001

                                       United States




                 5UMfvi,'5.R':'




                                                                                                          APP00230
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                     Page 232 of 366 PageID 5328




               PAY S123,600.00 WITH ACHOR WIRE TRANSFER




               Bank name                                               WELLS FARGO BANK, N.A.


               Routing number                                          121000248


               Account number


               SWIFT code                                              WFBIUS6S




               If you have any questions, contact lntrinio at bil!ina'.fl'iintrinio.rom or call at -1 727-310-0609.




                                                                                                                      APP00231
            Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 233 of 366 PageID 5329
 rntrtn·fot Inc.
 600 1st Ave N. Suite 203
 St Petersburg, FL 33701
414-333-4858
                                                                         r>;.. ft!'<.   I tH E u I(; r N (   r'   I)   '·I I: I ' :
billing@! ntrin lo.com
v.n.vw. intrinio.com


 INVOICE
 Bill TO                                                                         INVOICE # 1361
 L~cas   Asher                                                                               DATE        08/22/20~

 Retirementln sider .com                                                        DUE DATE                 09/01/20~

 300 New Jersey Avenue NW 1                                                              TERMS Net 10
 Suite 900
Washington! DC 20001 USA



CONTACT
Lucas Asher



.ACTIVITY
 Zacks Custom Bundle
 Custom Bundle of 12 Zacks data feeds access through the lntrinro APL A~so includes a
 separate news service delivered directly from Zacks
 lntrlnlo Custom Bundle
 Custom Bundle of US Core and US Analytics lntrinio data feeds accessed through the lntrinio
 API
 Mutual Fund Feed
 Ctosed End Fund Data - Display
 CFRA. ETF Data
 Custom Bundle of CFRA ETF data feeds



We accept the following payment options:               BALANCE DUE
ACH. Credit Card & Wire
                                                                                           APP00232
Make all checks payable to: lntrinio 1 Inc,
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                      Page 234 of 366 PageID 5330




From:                            lntrlnio, Inc.
Sent:                           Tuesday, May 5, 2020 2:33 PM CDT
To:                             slmon@towerequlty.com
CC:                             ysayers@lntrlnlo.com
Subject:                        Invoice 1331 from lntrlnlo, Inc.
Attachments:                    lnvolce_1331_from_lntrlnlo_lnc.pdf




                                                                     M
                                                    INTRINIO
                                                       DATA INTELLIGENCE, ON DEMAND


                                                                     lntrinio, Inc.




      To: Tower Trade




      Here's your Invoice! We appreciate your prompt payment.




      Thanks for your business!

      lntrlnlo, Inc.


                                                             INVOICE 1331 DETAILS




                                                                   DUE 04/29/2020

                                                                     $10,300.00


                                                                                                             -
                                                                    Pay invoice                                   > ,:


                                                                                                     ,,          - ·'

                                                            Powered by QulckBooks




           Biii to     300 New Jersey Avenue NW
                       Suite 900
                       Washington, District of Columbia 20001
                       United States




                                                                                                          APP00233
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                   Page 235 of 366 PageID 5331




         Terms                                                            Net 14




        Contact                                          Simon Batashvlll




Other lntrlnlo Data Feeds                                                           $10,300.00

ZACl<~_BUNDLES_ENTERPRISE...,~ONTH,,., 10300
Balance due                                                                                        . $10:300.00




       We accept the following payment options:

       ACH, Credit Card & Wire




       Make all checks payable to: lntrinio, Inc.




       If wiring please follow the Instructions below:

      BENEFICIARY: lntrinio, Inc.




      ROUTING #: 122238200

      ACCOUNT#:




      BANK NAME: PacWest Bank

      BANK ADDRESS:

      5900 LA PLACE COURT SUITE 200

      CARLSBAD, CA




      Thank you for using lntrlnlol




                                                              lntrlnio, Inc.




                                                                                                   APP00234
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                           Page 236 of 366 PageID 5332




 From:                    Lucas Asher
 Sent:                   Tuesday, May 5, 2020 11:16 AM CDT
 To:                      lntrlnlo
 CC:                      chrls@retlrementlnslder.com; slmon@towerequlty.com; Konstantin Yurchenko; ap@lntrlnlo.com;
                          Bschwalbe@lntrinlo.com; Megan Dias
 Subject:                Re: Reminder: Your Invoice from lntrlnlo 1174042357-0002 Is 8 days past due


Team,

Your address is not on your invoice?

'Banks require an address for us to send this inbound wire. Please provide ASAP so we can
fulfill the request.

Thank you,

Lucas




                                                       Invoice from lntrinio

                                                    Invoice lt711D42357-0002



AMOUNT       DATE DUE   BILLED TO
DUE
             Apr 25,    Simon Batashvill
$10,300.00
             2020       300 New Jersey Avenue NW

                        Suite 900

                        Washington, District of Columbia 20001

                        United States




                                                                                                                       APP00235
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                            Page 237 of 366 PageID 5333




    SUMMARY



  APR 15, 2020 - MAY 15, 2020


  ZACKS_BUNDLES_ENTERPRISE_MONTH_ 10300 x 1                                                                                 $10,300.00




 Amount due                                                                                                               $10,300.00




 PAY $10,300.00 WITH ACHOR WmE TRANSFER




 Bank name                                            WELLS FARGO BANK, N.A.


 Routing number                                       121000248


 Account number


 SWIFT code                                           WFBIUS6S




If you have any questions, contact lntrinio at billing@intrinio.com or call at +1 727-310-0609.




 Download as PDF


Something wrong with the email?   View it in your browser.
You're receiving this email bemuse you made a purchase at lntrinio, which p<Htners with Stripe to µrovirle invoicinq and payn1c11l
proces~in9.




                                                                                                                          APP00236
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                    Page 238 of 366 PageID 5334




Lucas Asher

CEO

M: 310-866-6213
A: 8383 Wilshire Blvd #700
    Beverly Hills, CA 90211
W: TowerTrade.com
E: Asher@TowerTracle.com


Telegram: https://t.me/lameons

CONFIDENT/AL COMMUN/CATION This e-mail and any fifes transmi/led with It are confidential and are Intended solely for the use of the
Individual or entity to whom I/ ls addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the
Intended recipient, be advised that you have received this e-mail In error and that any use, dissemination, forwarding, printing, or copying of
this e-mail and any fife attachments Is strictly prohibited. If you have received this e-mail in error, please immediately notify us by reply e-mail
to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs Incurred In notifying
us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




                                                                                                                                      APP00237
                                                Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                              Page 239 of 366 PageID 5335
Number      Invoice Type   Entity Name                Contract Number    Date       Due Date     Invoice Status             Past Due (Days)       Amount     Applied Amount   Balance     last Emailed   Last Opened    Last Clicked   Stripe ID   Queued
INV-13895   Invoice        Portfolio Insider                      7857    8/22/2021   9/1/2021 Future (Not Sent)                           0        30,483                       30,483                                                            TRUE
INV-13556   Invoice        Portfolio Insider                      7857    7/22/2021   8/1/2021 Paid                                        0        30,483           30,483                   8/4/2021       8/9/2021      8/9/2021                FALSE
INV-13208   Invoice        Portfolio Insider                      7857    6/22/2021   7 /2/2021 Past Due (Payment Failed)                 48        29,733                       29,733      8/11/2021      8/11/2021      8/9/2021                FALSE
INV-13149   Invoice        Portfolio Insider                      7857    5/22/2021   6/1/2021 Paid                                        0        29,733           29,733                   7/8/2021       7/8/2021      7/8/2021                FALSE
INV-12500   Invoice        Portfolio Insider                      7857    4/22/2021   5/2/2021 Paid                                        0        32,233           32,233                  4/22/2021      5/23/2021      5/6/2021                FALSE
INV-12499   Invoice        Portfolio Insider                      7857    3/22/2021   4/1/2021 Paid                                        0        32,233           32,233                  3/22/2021       5/6/2021      4/1/2021                FALSE
INV-12162   Invoice        Portfolio Insider                      7857    2/22/2021   3/4/2021 Paid                                        0        29,733           29,733                  2/22/2021      7/12/2021     7/12/2021                FALSE
INV-11376   Invoice        Portfolio Insider                      7857    1/22/2021   2/1/2021 Paid                                        0        25,633           25,633                  1/22/2021                                             FALSE
INV-10886   Invoice        Portfolio Insider                      7857   12/22/2020   1/1/2021 Paid                                        0        21,233           21,233                 12/22/2020                                             FALSE
INV-10885   Invoice        Portfolio Insider                      7857   11/22/2020 12/2/2020 Pa id                                        0        17,233           17,233                 12/10/2020       5/6/2021       5/6/2021               FALSE
INV-10884   Invoice        Retirement Insider                     7857   10/22/2020 11/1/2020 Paid                                            o     15,433           15,433                                                                        FALSE
    26406 Invoice          Retirement Insider                     7857    9/22/2020 10/2/2020 Paid                                            o     15,433           15,433                                                                        FALSE
    25931 Invoice          Retirement Insider                     7857    8/22/2020   9/1/2020 Paid                                           0     15,433           15,433                                                                        FALSE
INV-11321 Invoice          Retirement Insider                     7857    7/22/2020   8/1/2020 Paid                                           o     10,850           10,850                                                                        FALSE
     2950 Invoice          Tower Trade -Subsidiary                7954     5/1/2020   5/1/2020 Paid                                           0        550              550                                                                        FALSE
     3030 Invoice          Tower Trade -Subsidiary                7954    4/29/2020 4/29/2020 Paid                                            0         19               19                                                                        FALSE
     4072 Invoice          Tower Trade -Subsidiary                7954    3/31/2020 3/31/2020 Paid                                            0        550              550                                                                        FALSE
     4107 Invoice          Tower Trade - Subsidiary               7954    3/29/2020 3/29/2020 Paid                                            o         19               19                                                                        FALSE
     4741 Invoice          TowerTrade-Subsidiary                  7954     3/1/2020   3/1/2020 Paid                                           0        550              550                                                                        FALSE
     4796 Invoice          Tower Trade - Subsidiary               7954    2/29/2020 2/29/2020 Paid                                            0         19               19                                                                        FALSE
      5480 Invoice         Tower Trade -Subsidiary                7954    1/31/2020 1/31/2020 Paid                                            o        546              546                                                                        FALSE
      3851 Invoice         Tower Trade -Subsidiary                7954      1/8/2020  1/8/2020 Paid                                           o         19               19                                                                        FALSE
      3852 Invoice         Tower Trade -Subsidiary                7954      1/8/2020  1/8/2020 Paid                                           0         19               19                                                                        FALSE
      5748 Invoice         Tower Trade -Subsidiary                7954   12/31/2019 12/31/2019 Paid                                           o        349              349                                                                        FALSE




                                                                                                                                                                                                                                          APP00238
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 240 of 366 PageID 5336

       lntr1n10

      S RVICES AGREEM NT

      Introduction
     This contract agreement (the "Agreement"), is made on Sep 02, 2020 (the "Effective Date") by and
      between lntrinio, Inc., a Delaware corporation operating under the name lntrinio and whose place of
      business is 600 1st Ave N, St Petersburg, FL 33701 ("lntrinio", "we", "our" or "us") and Retirement
      Insider     LLCwhose         place   of   business   is    300     New      Jersey     Avenue       NW,     Suite
      900, Washington, DC 20001 ("Entity", "you", "your" or "Licensee") (each a "Party" and collectively the
     "Parties"). You or your Entity refers to you both individually and the Entity on behalf of which you are
     entering into this Agreement.


     The Parties agree to the following terms and conditions by which lntrinio will make available to you
     certain products and services on its website, intrinio.com (the "Site"), including any content or
     information provided as part of or through the Site or such related products, services or websites
     (collectively with the Site, the "Services"), which are owned or operated by lntrinio.


     Overview of Services
     lntrinio provides a financial data marketplace, together with related services and content. The
     Services may include access to various financial data feeds, as well as related applications. Each data
     feed has its own specific restrictions and limitations (e.g. redistribution restrictions and API usage
     limitations) during the ordering process, and such terms are hereby incorporated into this Agreement
     by reference to the extent you select or otherwise access or use the corresponding data feed or
     application.


     License
     lntrinio will make available as part of the Services certain data feeds or applications as specified on
     the ordering document found above. Each data feed and application may have its own specific terms
     applicable to such data feed or application ("Product Terms"), which are set forth above.


     The data feeds and applications may include data made available by lntrinio or third-party publishers
     distributing data through lntrinio and the lntrinio Data Applications available on the Site (collectively,
     "lntrinio Data"). "lntrinio Data Applications" means the lntrinio API, lntrinio Excel Add-In, and lntrinio
     Screener for Excel, and other web or software services or applications developed by lntrinio and made




                                                                                                        APP00239
                                                                lntrinio I Services Agreement for Retirement Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                             Page 8of15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 241 of 366 PageID 5337

       lntr1n10

      available to you that utilize or interact with the lntrinio Data, as well as any related documentation,
      source code, applications and other materials related thereto.


      Restrictions
      Licensee shall not repackage or resell the lntrinio Data or lntrinio Data Applications, such as the
      lntrinio API unless otherwise specified in the Product Terms. Licensee shall not disassemble, reverse
     engineer or otherwise decompile the lntrinio Data or lntrinio Data Applications. Using the Site does
      not give you ownership or license of any intellectual property rights in the Site or in any content,
     information or data accessed on or through the Site, including content, information and data obtained
     from a third-party website.


     Fees; Payment Terms
     If you purchase any Services that we offer for a fee ("Paid Services"), you agree to pay the applicable
     fees for the Paid Services when due plus all related taxes. All applicable taxes are calculated based on
     the billing information you provide us at the time of purchase. Unless otherwise denoted, all fees are
     assessed in U.S. dollars. You also agree that lntrinio and its third-party service providers providing
     payment processing services may store your payment information. We may charge your payment
     information for subsequent charges you authorize, such as account upgrades or other special charges
     authorized by you. If the payment method you use with us reaches its expiration date and you do not
     edit the applicable information or cancel such Paid Service, you authorize us to continue billing that
     payment method and you remain responsible for any uncollected amounts. If you purchase a
     subscription to a Paid Service, you will be billed for your first period immediately upon purchasing or
     upgrading to a subscription account. Unless otherwise set forth on an applicable ordering document
     incorporating this Agreement, the Services are billed in advance and are non-refundable. Your
     subscription account shall automatically renew during the Contract Agreement Period, provided that
     you may cancel the subscription any time before the end of the Contract Agreement Period and the
     cancellation will take effect on the next billing period. You shall retain access to such Paid Services
     from the time you cancel until the start of the next billing period, but you will not receive a refund or
     credit for any days remaining in your current billing period. You agree to reimburse us for all collection
     costs and interest for any overdue amounts.


     Failure to pay may result in the termination of your subscription. You may cancel or suspend your Paid
     Services by contacting lntrinio at support@intrinio.com. Unless expressly stated to the contrary, we do
     not guarantee refunds for lack of usage, dissatisfaction or any other reason.



                                                                                                    APP00240
                                                            lntrinio I Services Agreement for Retirement Insider Ll.C

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                          Page 9 of 15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 242 of 366 PageID 5338

       lntr1n10

      Paid Services may be subject to additional terms, in addition to this Agreement, related to the
      provision of the Paid Service, including billing information and specified Product Terms found above
      in the associated ordering document.


      This Agreement shall commence on the Effective Date and shall remain in effect through the end of
      the term as specified in the Product Terms.


      Acceptable Use Policy
      You agree to comply with all applicable laws and regulations in connection with your use of the
      Services. You may not use our Services to post or transmit any illegal material, including without
      limitation any transmissions that would constitute a criminal offense, give rise to civil liability, or
      otherwise violate any local, state, national or international law or regulation. In particular, the
      following is a representative, non-exhaustive list of acts that are prohibited:


        • Acts that may materially and adversely affect the quality of other users' experience;
        • Actual or attempted unauthorized use or sabotage of any computers, machines or networks;
        • Introducing malicious programs into lntrinio's Services, network or servers (e.g. viruses, worms,
           Trojan horses, etc.);
        • Engaging in any monitoring or interception of data not intended for you without authorization;
        • Attempting to circumvent authentication or security of any host, network, or account without
           authorization;
        • Reverse engineer, decompile, disassemble, decipher or otherwise attempt to derive the source
           code for any underlying intellectual property used to provide the Services, or any part thereof;
        • Adapt, modify or create derivative works based on the Services, technology underlying the
           Services, or other users' content, in whole or part;
        • Duplicate, license, sublicense, publish, broadcast, transmit, distribute, perform, display, sell,
           rebrand, or otherwise transfer information found on the Services (excluding content posted by
           you) except as permitted in these Terms, or as expressly authorized by lntrinio in writing;
        • Using any method, software or program designed to collect identity information, authentication
           credentials, or other information;
        • Transmitting or receiving, uploading, using or reusing material that is abusive, indecent,
           defamatory, harassing, obscene or menacing, or a breach of confidence, privacy or similar third
           party rights;
        • Transmitting or receiving, uploading, using or reusing material that violates any intellectual
           property rights of a third party, including, without limitation, patents, trademarks, trade secrets


                                                                                                     APP00241
                                                             lntrinio I Services Agreement for Retirement Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                          Page 10 of 15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 243 of 366 PageID 5339

       lntr1n10                                                                     ((Ji   ii (,iii




            or copyrights;
        • Transmitting, receiving, uploading, using or reusing material that you do not have a right to
            transmit under any law or under contractual or fiduciary relationships (such as inside
            information, proprietary and confidential information learned or disclosed as part of
            employment relationships or under nondisclosure agreements);
        • Falsifying user identification information;
        • Using the Services for anything other than lawful purposes including, but not limited to,
            intentionally or unintentionally violating any applicable local, state, national or international law;
           or
        • Impersonating any person or entity, including, but not limited to, an lntrinio representative, or
           falsely stating or otherwise misrepresenting your affiliation with a person or entity.


     Right to Restrict or Terminate Access
     lntrinio may deny or restrict your access to all or part of the Services without notice in its reasonable
     discretion if it deems that you have engaged in any conduct or activities that lntrinio in its reasonable
     discretion believes violates the letter or spirit of any of this Agreement. If lntrinio denies or restricts
     your access to the Services because of such a violation, you shall have no right to obtain any refund or
     credit for the subscriptions fees you have paid.


     You may terminate this Agreement by terminating your use of the Services and any related account.
     lntrinio may terminate this Agreement for any reason or no reason at any time. In the event that this
     Agreement or the Services are terminated, you acknowledge and agree that you will continue to be
     bound by this Agreement. Following termination, you shall immediately cease use of the Services and
     any license granted to you under any agreement related to your use of the Services shall immediately
     terminate. lntrinio will not be liable to you or any third party as a result of the termination of this
     Agreement or the Services or for any actions taken by lntrinio pursuant to this Agreement as a result of
     such termination. Without limiting the generality of the foregoing, lntrinio will not be liable to you or
     any third party for damages, compensation, or reimbursement relating to your use of the Services, or
     the termination thereof.


     Any sections or terms which by their nature should survive or are otherwise necessary to enforce the
     purpose of this Agreement, will survive the termination of this Agreement and termination of the
     Services. Termination of this Agreement or the Services does not relieve you from your obligation to
     pay lntrinio any amounts owed to lntrinio.



                                                                                                      APP00242
                                                              lntrinio I Services Agreement for Retirement Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-NBKPC                                                                           Page 11of15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 244 of 366 PageID 5340

       lntr1n10                                                                                            {)/     /(J )




     Account
      The account you create on the Site and any related profile is owned by us. With regard to your account,
      you agree to: (i) keep your password secure and confidential; (ii) not permit others to use your
      account; (iii) not use the accounts of others; (iv) not transfer your account to another party; and (v)
      notify us of any actual or suspected unauthorized use of your account. You are responsible for any
      activity occurring under your account. You shall not: (i) select a username already used by another
      person; (ii) use a username in which another person has rights without such person's authorization; or
     (iii) use a username or password that lntrinio, in its sole discretion, deems offensive or inappropriate.
     lntrinio reserves the right to deny creation of your account based on lntrinio's inability to verify the
     authenticity of your registration information.


     You assume all responsibility for your use of, and access to, the Services through your account.
     Accounts are for a single user, company or other legal entity, as applicable. Any multiple-party use,
     other than individual use on behalf of a company or other legal entity, is prohibited. For example,
     sharing a login between non-entity individual users is prohibited.


     Disclaimers
     Actual service coverage, speeds, locations and quality may vary. lntrinio will attempt to provide the
     Services at all times, except for limited periods for maintenance and repair. However, the Services may
     be subject to unavailability for a variety of factors beyond our control including emergencies, third-
     party service failures, transmission, equipment or network problems or limitations, interference,
     signal strength, and may be interrupted, limited or curtailed. Delays or omissions may occur. We are
     not responsible for data, messages or pages lost, not delivered, delayed or misdirected because of
     interruptions or performance issues with the Services or communications services or networks. We
     may impose usage or Services limits, suspend the Services, or block certain kinds of usage in our sole
     discretion to protect users or the Services. The accuracy and timeliness of data received is not
     guaranteed.


     lntrinio is not a registered investment advisor or broker/dealer. You are advised that the material
     contained herein should be used solely for informational purposes. You should always conduct your
     own research and due diligence and obtain professional advice before making any investment
     decision. Neither lntrinio nor its other users will be liable for any loss or damage caused by a reliance
     on information obtained in the Services.




                                                                                                   APP00243
                                                           lntrinio I Services Agreement for Retirement Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                            Page 12 of 15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 245 of 366 PageID 5341

       lntr1n10

      YOUR USE OF THE SERVICES IS AT YOUR SOLE RISK. ALL SITE CONTENT AND THE SERVICES ARE
      PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, WITHOUT WARRANTIES OF ANY KIND, EXPRESS,
      STATUTORY OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
      MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, CUSTOM, TRADE, QUIET
      ENJOYMENT, NONINFRINGEMENT, AVAILABILITY OR ACCURACY OF INFORMATION. INTRINIO DOES NOT
     WARRANT THAT THE SERVICES WILL BE AVAILABLE, WILL MEET YOUR REQUIREMENTS OR WILL
      OPERATE IN AN UNINTERRUPTED, ERROR-FREE OR COMPLETELY SECURE MANNER OR THAT ERRORS
     OR DEFECTS WILL BE CORRECTED. INTRINIO DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES,
     OR CONDITIONS REGARDING THE USE OR THE RESULTS OF THE USE OF THE SERVICES, IN TERMS OF
     THEIR ACCURACY, RELIABILITY, TIMELINESS, COMPLETENESS, OR OTHERWISE.


     SOME JURISDICTIONS MAY NOT ALLOW THE EXCLUSION OR LIMITATION OF IMPLIED WARRANTIES OR
     CONDITIONS, OR ALLOW LIMITATIONS ON HOW LONG AN IMPLIED WARRANTY LASTS, SO THE ABOVE
     LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO YOU. IN SUCH EVENT, INTRINIO'S WARRANTIES AND
     CONDITIONS WITH RESPECT TO THE SERVICES WILL BE LIMITED TO THE GREATEST EXTENT
     PERMITTED BY APPLICABLE LAW IN SUCH JURISDICTION.


     Limitation of Liability
     UNDER NO CIRCUMSTANCES WILL INTRINIO, ITS AFFILIATES, EMPLOYEES, AGENTS, REPRESENTATIVES,
     LICENSORS OR OTHER THIRD PARTY PARTNERS ("INTRINIO PARTIES") BE LIABLE TO YOU OR ANY
     OTHER       PERSON        FOR      ANY   INDIRECT,   INCIDENTAL,   PUNITIVE,      SPECIAL,     EXEMPLARY        OR
     CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE, INABILITY TO USE, OR THE RESULTS OF USE OF
     OUR SERVICES, WHETHER BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE), OR ANY
     OTHER LEGAL THEORY; INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOST PROFITS,
     LOST DATA, LOSS OF BUSINESS OR BUSINESS INTERRUPTION, WHETHER DIRECT OR INDIRECT,
     ARISING OUT OF THE USE, INABILITY TO USE, OR THE RESULTS OF USE OF OUR SERVICES, WHETHER
     BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE), OR ANY OTHER LEGAL THEORY.
     YOUR SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT SHALL BE FOR YOU TO DISCONTINUE
     YOUR USE OF THE SERVICES.


     AN INTRINIO PARTY'S TOTAL CUMULATIVE LIABILITY SHALL IN NO EVENT EXCEED THE GREATER OF: (A)
     THE AMOUNT YOU PAID INTRINIO FOR YOUR USE OF THE SERVICES IN THE PRIOR THREE (3) MONTHS;
     AND (B) THE SUM OF ONE HUNDRED (100) US DOLLARS.




                                                                                                        APP00244
                                                                lntrinio I Services Agreement for Retirement Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                             Page 13 of 15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 246 of 366 PageID 5342

       lntr1n10

      IN NO EVENT SHALL INTRINIO BE LIABLE FOR ANY INVESTMENT GAIN/LOSS YOU INCUR DURING YOUR
      INVESTMENT IN THE STOCK MARKET. INVESTING IN STOCKS IS RISKY. THE PAST PERFORMANCES OF
      ANY PERSON(S) DO NOT GUARANTEE THEIR FUTURE PERFORMANCES.


      SOME STATES OR JURISDICTIONS MAY NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY.
      IN SUCH STATES OR JURISDICTIONS, THE INTRINIO PARTIES' LIABILITY TO YOU SHALL BE LIMITED TO
     THE FULL EXTENT PERMITTED BY LAW.


      EACH PROVISION OF THIS AGREEMENT THAT PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER
     OF WARRANTIES, OR EXCLUSION OF DAMAGES IS TO ALLOCATE THE RISKS OF THIS AGREEMENT
      BETWEEN THE PARTIES. THIS ALLOCATION IS REFLECTED IN THE PRICING OFFERED BY INTRINIO TO
     YOU AND IS AN ESSENTIAL ELEMENT OF THE BASIS OF THE BARGAIN BETWEEN THE PARTIES. EACH OF
     THESE PROVISIONS IS SEVERABLE AND INDEPENDENT OF ALL OTHER PROVISIONS OF THIS
     AGREEMENT. THE LIMITATIONS IN OTHER SECTIONS WILL APPLY NOTWITHSTANDING THE FAILURE OF
     ESSENTIAL PURPOSE OF ANY LIMITED REMEDY IN THIS AGREEMENT.


     Indemnity
     You agree to defend, indemnify and hold the lntrinio Parties harmless from any claim or demand,
     including reasonable attorneys' fees, made by any third party arising out of or relating to (i) any
     violation of this Agreement by you; (ii) your content or any other content or material you submit or
     otherwise transmit through our Services; (iii) your violation of any rights of another; or (iv) your use of
     the Services. lntrinio reserves the right, at its own expense, to assume the exclusive defense and
     control of any matter otherwise subject to defense by you.


     Ownership
     lntrinio respects the intellectual property rights of others and expects that you do the same. It is our
     policy to terminate, in appropriate circumstances, the accounts of subscribers who infringe the
     copyrights of others. You may not upload, download, post, publish, transmit, reproduce, or distribute
     in any way, files, material, information, software or other material obtained through the Services that
     is protected by copyright or other proprietary right or derivative works with respect thereto, without
     obtaining permission of the copyright owner or other right holder. lntrinio has the right, but not the
     obligation, to remove from the Services any files, material, information, software or other material
     lntrinio believes is or may be, in its sole discretion, infringing or otherwise in violation of the rights of
     others.



                                                             lntrinio I Services Agreement for Retirement
                                                                                                     APP00245
                                                                                                          Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                          Page 14of15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 247 of 366 PageID 5343

       lntr1n10

      Dispute Resolution
      Excluding claims for injunctive or other equitable relief, for any claim where the total amount of the
      award sought is less than $10,000, the party requesting relief may elect to resolve the dispute through
      binding non-appearance-based arbitration. In the event a party elects arbitration, they shall initiate
     such arbitration through an established alternative dispute resolution provider mutually agreed upon
      by the parties. The arbitration shall be conducted by telephone, online or be solely based on written
     submissions; the specific manner shall be chosen by the party initiating the arbitration. The
     arbitration shall not require any personal appearance by the parties or witnesses unless otherwise
     mutually agreed by the parties. Any judgment on the award rendered by the arbitrator shall be final
     and may be entered in any court of competent jurisdiction. You agree that any dispute resolution
     proceedings will be conducted only on an individual basis and not in a class, consolidated or
     representative action. If for any reason a claim proceeds in court rather than in arbitration each party
     waives any right to a jury trial.


     Privacy
     To use our Services, you must register with us and submit certain personally identifiable information.
     You expressly agree that we may collect, disclose, store and otherwise use your information in
     accordance with the terms of the lntrinio Privacy Policy, available at ht!JJ$_:JLintiJolo.c:gmLpJj_v_ci,r~y.


     Governing Law
     This Agreement shall be governed, construed, and enforced in accordance with the laws of the State of
     Florida, without regard to its conflict of laws rules.




                                                                lntrinio I Services Agreement for Retirement
                                                                                                        APP00246
                                                                                                             Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                               Page 15 of 15
Case 3:20-cv-02910-L Document 312 Filed 09/16/21            Page 248 of 366 PageID 5344




                      Signature Certificate
                  Document Ref.: WVTE5-NGVPB-CPJZB-N8KPC

    Document signed by:
                                                               I                                  i
                     Lucas Asher                               II                                 I
                                                                                                  I
                     Verified E-mail:
                     asher@towertrade.com                      j/~2(1

                                                               11111111111111111 L/1111111111
                                                               1
                     Rachel Carpenter                          I
                     Verified E-·mail:
                     rcarpenter@intrinio.com
                                                               I! ~ucwipCiUek          I
                                                                                                  1


                                                                                                  I.
                                                               I                                  1

                                                               ill IllllllT 11111111   I11111111111
                          Document completed by all parties on:
                              03 Sep 2020 02:38:50 UTC
                                        Page ·1 of ·1




                                                                                       ~~~
               Signed with PandaDoc.com
               PandaDoc is the document platform that boosts your
               company's revenue by accelerating the way it transacts.                 a
                                                                                             APP00247
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 249 of 366 PageID 5345

       lntr1n10                                                                  ( rn111   1   c c•11wn1
                                                                                               1           I      l ,,)     )(_ -




      PRICING OVERVIEW



       CFRA ETF Bundle                                                                                         $28,000.00
       - Holdings
        Stats
       -- Classifications
       - Historical Data Included




     Pricing - User Base Exceeds 100,000



       CFRA ETF Bundle                                                                                         $36,000.00
       - Holdings
       - Stats
       - Classifications
       - Historical Data lncluclecl




     PRODUCT TERMS

     Redistribution Use
     You are permitted to receive, process, and display the lntrinio Data in your own application to
     individual end users of your application, provided you or your End Users use the data in such a
     way as to not resell or otherwise commercially exploit the lntrinio Data (provided that you may
     commercialize your application so long as such commercialization and the demand for such
     application is not directly or primarily tied to the lntrinio Data itself and material, substantial
     functionality and/or analysis is provided in connection with such lntrinio Data).


     You can disclose in your application, website or software (on any page where lntrinio Data is
     used) either the lntrinio logo or reference that the data is from lntrinio with a dofollow backlink
     to the lntrinio website.




                                                                   I                              APP00248
                                                            lntrinio Services Agreement for Retirement Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                                     Page 3 of 15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 250 of 366 PageID 5346

       lntr1n10                                                                                   1
                                                                                                      111   11   I ;t !I://


     As a customer of lntrinio, you agree to the fair use of your company name or your likeness for
     promotional purposes in marketing materials unless otherwise agreed upon.


      In the event these Product Terms include additional or conflicting terms with respect to the
     redistribution use parameters in the Services Agreement, these Product Terms shall apply and
     supersede the redistribution use parameters in the Services Agreement.


     API Usage Limits
      600 API Calls Min


     The price listed in this contract agreement shall continue for a period of 1 years (the "Contract
     Agreement Period"), and invoicing shall be on an monthly basis for services rendered in the following
     year.


     lntrinio reserves the right to increase the annual price in this contract agreement by a max five percent
     (5%) year over year during the Contract Agreement Period. At the end of the Contract Agreement
     Period, an account review will be conducted with your team to draft a new contract agreement at that
     time.


     If your subscription includes historical data, history will be restricted to one (1) year of data until
     payment for the first year has been received. Once payment has been received, full access to your
     subscription will be granted.


     If payment for any billing period has not been received after sixty (60) days of invoicing, subscription
     access will be immediately terminated.




                                                              lntrinio I Services Agreement for Retirement
                                                                                                      APP00249
                                                                                                           Insider LLC

Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                                         Page 4 of 15
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 251 of 366 PageID 5347



      CONTACT INFORMATION

      Per our services agreement, the following firm contacts will be kept on file for marketing and technical
      related questions.


       Marketing and PR Contact:

        Gwen Thompson                                      gwen@portfolioinsider.com

        D   Same as contract acceptance signee




       Technical Data Delivery Contact:

        Konstantine                                        konstantin@retirementinsider.com

       D    Same as contract acceptance signee




       Billing Information:

        Dennis belichenko                                  accounting@kotelholdings.com

        Retirement Insider, LLC                            (877) 960-0615




                                                            lntrinio I Services Agreement for Retirement Insider LLC
Document Ref: WVTE5-NGVPB-CPJZB-N8KPC                                                                         Page 5 of 15




                                                                                                   APP00250
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 252 of 366 PageID 5348


       lntr1n10                                                                        ()ii\ I' ii I     1H'111   I i,lov   i ! ;: 1/1 !




      SIGN EE ACCEPTANCE

      This Master Services Agreement ("Agreement"), is made effective on November 5, 2020 (the "Effective
      Date") by and between lntrinio, Inc., a Delaware corporation operating under the name lntrinio and
      whose place of business is 600 1st Ave N, St Petersburg, FL 33701 ("lntrinio", "we", "our" or "us") and
      Portfolio Insider whose place of business is 9465 Wilshire Boulevard, Beverly Hills, CA 90212 ("Entity",
      "you", "your" or "Licensee") (each a "Party" and collectively the "Parties"). You or your Entity refers to
     you both individually and the Entity on behalf of which you are entering into this Agreement. The
      Parties acknowledge and agree that they have read and understand this Agreement and, upon
      execution, are legally bound by it. This Agreement consists of this "Signee Acceptance", the attached
     Terms of Service, all pricing schedules, product terms, vendor terms of service (each, a "Vendor Terms
     of Service") entered into in connection with this Agreement, and any schedules, exhibits, or other
     attachments incorporated herein (each, an "Addendum").




     Payment is due net 10 days from invoice date. Invoices will be sent the 22nd of every month. Your next
     invoice will be sent on November 22nd, 2020.


       lntrinio, Inc.                                          Portfolio Insider
       600 First Avenue North, Suite 203                       9465 Wilshire Boulevard
       Saint Petersburg, Florida 33701                         Beverly Hills, CA 90212




       Signature                                               Signature

        Yates Sayers                    11/14/2020             LUCAS ASHER                             11/14/2020

       Name                                Date                Name                                      Date




                                                                      lntrinio I Services Agreement for APP00251
                                                                                                        Portfolio Insider
                                                          'I
                                                          d
Document Ref; G7G8P-DS3WR-HTH5D-VCM8D                                                                                         Page 3 of 44
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 253 of 366 PageID 5349

       lntr1n10                                                                   ( Olit l<li i   ) ('('11 li'I   I



      TERMS OF SERVICE

      Introduction
     The Parties agree to the following terms of service ("Terms of Service") by which lntrinio will make
     available to you certain products and services on its website, intrinio.com (the "Site"), including any
     content or information provided as part of or through the Site or such related products, services or
     websites (collectively with the Site, the "Services"), which are owned or operated by lntrinio, and all
     Addendum. In the event of a conflict between these Terms of Service and any Addedum, these Terms
     of Service will control, unless expressly stated to the contrary in the Addendum.


     Overview of Services
     lntrinio provides a financial data marketplace, together with related services and content. The
     Services may include access to various financial data feeds, as well as related applications. Each data
     feed has its own specific restrictions and limitations (e.g. redistribution restrictions and API usage
     limitations) during the ordering process, and such terms are hereby incorporated into this Agreement
     by reference to the extent you select or otherwise access or use the corresponding data feed or
     application.


     License
     lntrinio will make available as part of the Services certain data feeds or applications as specified on
     the ordering document found above. Each data feed and application may have its own specific terms
     applicable to such data feed or application ("Product Terms"), which are set forth in the applicable
     Addendum.


     The data feeds and applications may include data made available by lntrinio or third-party publishers
     distributing data through lntrinio and the lntrinio Data Applications available on the Site (collectively,
     "lntrinio Data"). "lntrinio Data Applications" means the lntrinio API, lntrinio Excel Add-In, and lntrinio
     Screener for Excel, and other web or software services or applications developed by lntrinio and made
     available to you that utilize or interact with the lntrinio Data, as well as any related documentation,
     source code, applications and other materials related thereto.


     Restrictions
     Licensee shall not repackage or resell the lntrinio Data or lntrinio Data Applications, such as the
     lntrinio API unless otherwise specified in the applicable Addendum. Licensee shall not disassemble,
     reverse engineer or otherwise decompile the lntrinio Data or lntrinio Data Applications. Using the Site


                                                                   lntrinio I Services Agreement for APP00252
                                                                                                     Portfolio lnsidc~r

Document Ref: G7G8P-DS3WR-HTH5D-VCM8D                                                                                 Page 4 of 44
          Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 254 of 366 PageID 5350

       lntr1n10

      does not give you ownership or license of any intellectual property rights in the Site or in any content,
      information or data accessed on or through the Site, including content, information and data obtained
      from a third-party website.


      Fees; Payment Terms
      If you purchase any Services that we offer for a fee ("Paid Services"), you agree to pay the applicable
     fees for the Paid Services when due plus all related taxes. All applicable taxes are calculated based on
     the billing information you provide us at the time of purchase. Unless otherwise denoted, all fees are
     assessed in U.S. dollars. You also agree that lntrinio and its third-party service providers providing
     payment processing services may store your payment information. We may charge your payment
     information for subsequent charges you authorize, such as account upgrades or other special charges
     authorized by you. If the payment method you use with us reaches its expiration date and you do not
     edit the applicable information or cancel such Paid Service, you authorize us to continue billing that
     payment method and you remain responsible for any uncollected amounts. If you purchase a
     subscription to a Paid Service, you will be billed for your first period immediately upon purchasing or
     upgrading to a subscription account. Unless otherwise set forth on an applicable ordering document
     incorporating this Agreement, the Services are billed in advance and are non-refundable. Your
     subscription account shall automatically renew during the Contract Agreement Period, provided that
     you may cancel the subscription any time before the end of the Contract Agreement Period and the
     cancellation will take effect on the next billing period. You shall retain access to such Paid Services
     from the time you cancel until the start of the next billing period, but you will not receive a refund or
     credit for any days remaining in your current billing period. You agree to reimburse us for all collection
     costs and interest for any overdue amounts.


     Failure to pay may result in the termination of your subscription. You may cancel or suspend your Paid
     Services by contacting lntrinio at support@intrinio.com. Unless expressly stated to the contrary, we do
     not guarantee refunds for lack of usage, dissatisfaction or any other reason.


     Paid Services may be subject to additional terms, in addition to this Agreement, related to the
     provision of the Paid Service, including billing information and specified in the applicable Addendum.


     This Agreement shall commence on the Effective Date and shall remain in effect through the end of
     the term as specified in the applicable Addendum.


     Acceptable Use Policy

                                                                   lntrinio I Services Agreement for Portfolio Insider
                                                                                                     APP00253
Document Ref: G7G8P-DS3WR-HTH5D-VCM8D                                                                           Page 5 of 44
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 255 of 366 PageID 5351




                          EXHIBIT G




                                                                   APP00254
 8/31/2021                                                     (99+) Jennifer Hacker I Linked In
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                             Page 256 of 366 PageID 5352
                                                                                                             o , ·12
                                                                                                             II•
                                                                                                   Home   My Network   Job s

         Jn.. Jennifer Hacker
         1                                                                                         ~ ( 18        Messag e)
         , t>I' Performance Marketing, Google Ads at adQuadrant




                        Jennifer Hacker· 3rd                                &1       adQuadrant
                        Performance Marketing, Google Ads
                        at adQuadrant
                        Burbank, California, United States ·
                        Contact info

                        500+ connections

                        ( 18 Message) ~



                                                                                                                 x
                        Get the Linkedln app and see more profiles like
                        Jennifer's anytime, anywhere
                        [ ,kelly.crawford@solidcounsel.com                       ~~I. Jennifer Hacker
                                                                                 ~ ~I Performance Marke ...

                          Or send me an SMS instead




                        About
                        I'm a recent transplant to the Los Angeles area, and I would love to connect with
                        marketers in the area! I am proficient in many facets of digital marketing including:
                                                                                                     ... see more
                                                                     EXHIBIT

                                                                       G                                      APP00255
https://www.linkedin .com/in/jenniferlhacker/                                                                                  1/7
 8/31/2021    Case 3:20-cv-02910-L Document 312 (99+)
                                                 Filed   09/16/21
                                                      Jennifer             Page
                                                               Hacker I Linked In 257 of 366 PageID 5353


                                                                                                 Home        My Network

                  Jennifer Hacker
                  Performance Marketing, Google Ads at adQuadrant
                                                                                                 ~( 6               Message)
                                      Je111111e1 cu111111e11Leu



                                      HIRING - My team is looking for a Head of Creative! We would
                                      prefer direct response marketing experience. This is one of th ...
                                      Jennifer shared this
                                      5 Reactions



                                                                  See all activity



                        Experience

                                         Performance Marketing, Google Ads
                                         adQuadrant · Full-time
                                         Jan 2021 - Present · 8 mos



                                         Freelance
                                         Various Companies · Full-time
                                         Sep 2019 - Present · 2 yrs
                                         Los Angeles, California, United States

                                         - Managed budgets in excess of $400k per month
                                         - Worked with small and large ad accounts including CPG,
                                         Entertainment, and e-commerce national clients
                                         - Performed SEO research and audits                      ... see more



                                         Director of Marketing
                                         Portfolio Insider· Full-time
                                         Jul 2020 - Jan 202·1 · 7 mos



                                         Paid Search Manager
                             n
                        FULLOEAKER       Full Beaker, Inc. · Full-time
                                         Feb 2019 - Mar 2020 · 1 yr 2 mos
                                         Bellevue, WA, United States

                                         Owned all Paid Search accounts in mortgage, travel nursing and
                                         nurse education verticals. I made an immediate impact on the
                                         company's bottom line by doing what I do best, identifying the
                                         biggest opportunities for KPI success. Within the first ... see more

                                                                                                                 APP00256
                           .diri
httos://www.linkedin.com/in/ienniferlhacker/                                                                                   217
8/31/2021                                                         (99+) Jennifer Hacker I Linkedln
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                               Page 258 of 366 PageID 5354

                                                                                                     Home   My Network   Jobs

         11{!;.\
         1
         •~1'
                   Jennifer Hacker
                   Performance Marketing, Google Ads at adQuadrant
                                                                                                     ~( 6          Message)

                                         our production team, including implementing Basecamp,
                                         improved communications, and set standards
                                         • In first three months of active promotion with the cc ... see more


                          Show 5 more experiences v




                        Education

                          ~·             Western Governors University
                                         Marketing/Marketing Management, General
                         WGU
                                         2011 - 2015



                                         Hofstra University
                                         music
                                         1996 - 2001




                        Licenses & certifications

                                         Google Ads Display
                                         Google
                                         Issued Aug 2020 · Expired Aug 2021
                                         Credential ID 56558537
                                         See credential



                                         Google Ads Search
                                         Google
                                         Issued Aug 2020 · Expired Aug 2021
                                         Credential ID 56560516
                                         See credential



                                         Google Analytics




                         Show more v
                                                                                                                APP00257
https://www.linkedin.com/in/jenniferlhacker/                                                                                    3/7
 8/31/2021    Case 3:20-cv-02910-L Document 312 (99+)
                                                  Filed  09/16/21
                                                      Jennifer             Page 259 of 366 PageID 5355
                                                               Hacker I Linkedln




                                                                                               Home      My Network   Jobs

                  Jennifer Hacker
                  Performance Marketing, Google Ads at adQuadrant
                                                                                               ~           (ii Message)
                                          uva1u IVICllllJCI


                                          NAMI
                                          Human Rights

                                          Assisted with Family 2 Family Course. Volunteered at various
                                          functions.



                                          Organizer
                                         Beagle Freedom Project
                                         Animal Welfare

                                         Organizing outreach events to create awareness of cause.




                                                                                                            APP00258

https://www.linkedin.com/in/jenniferlhacker/                                                                                 417
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 260 of 366 PageID 5356




                          EXHIBIT H




                                                                   APP00259
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 261 of 366 PageID 5357




                              CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the "Agreement") dated July 13, 2020



BETWEEN:

Complete Control, LLC
23 Faraday Drive
Lutherville-Timonium, MD 21093
(the "Consultant")

-AND-

Tower Equity, LLC
8383 Wilshire Blvd
Floor 7
Beverly Hills, California 90211
(the "Client")

A. The Client is of the opinion that the Consultant has the necessary qualifications, experience
and abilities to provide consulting services to the Client.

B. The Consultant is agreeable to providing such consulting services to the Client on the terms
and conditions set out in this Agreement.

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which consideration is
hereby acknowledged, the Client and the Consultant (individually, the "Party" and collectively
the "Parties" to this Agreement) agree as follows:

Services Provided:

1. The Client hereby agrees to engage the Consultant, through its unique agent, Peter Coyne,
to provide the Client with the followi         services (the "Services"):
                                          EXHIBIT

                                    I )d-                                             APP00260
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                Page 262 of 366 PageID 5358




• Creation of multichannel customer acquisition strategy which shall:

a. Refine the strategy to grow the Client's overall customer acquisition and monetization.

b. Strategies will be approved by and key performance indicators will be determined by the
Client.

c. Services provided by the Consultant to create strategy are limited to a bi-weekly strategy call
lasting no longer than 1.5 hours, at least one business introduction per month, and from time to
time review of marketing materials and strategy to be scheduled ahead of time as mutually
agreed upon.

d. All materials produced in whatever form, created, authorized and/or originated by Consultant,
including, without limitation, all documents, papers, reports, and graphics, produced by
Consultant in the course of providing the Services shall be referred to collectively herein as the
"Work";

Compensation

2. The Consultant will charge the Client a flat fee of $10,000 per month for the Services (the
"Compensation") payable as follows:.
a. Except as otherwise provided in this Agreement, all monetary amounts referred to in this
Agreement are in USO (US Dollars).
b. Invoices submitted by the Consultant to the Client are due upon receipt.
c. The Consultant will not be reimbursed for any expenses incurred in connection with providing
the Services of this Agreement.

Term

3. The term of this Agreement (the "Term") will begin on July 1st, 2020 and continue in full force
and effect for 12 months.

The parties may terminate this Agreement upon written notice. Upon termination, Consultant's
entitlement to any compensation shall cease.

Confidentiality

4. Confidential information (the "Confidential Information") refers to any data or information
relating to the business of the Client which would reasonably be considered to be proprietary to
the Client including, but not limited to, accounting records, business processes, and client
records and that is not generally known in the industry of the Client and where the release of
that Confidential Information could reasonably be expected to cause harm to the Client.


                                                                                      APP00261
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                   Page 263 of 366 PageID 5359




5. The Consultant agrees that they will not disclose, divulge, reveal, report or use, for any
purpose, any Confidential Information which the Consultant has obtained, except as authorized
by the Client or as required by law. The obligations of confidentiality will apply during the term of
this Agreement and will survive indefinitely upon termination of this Agreement.

6. All written and oral information and material disclosed or provided by the Client to the
Consultant under this Agreement is Confidential Information regardless of whether it was
provided before or after the date of this Agreement or how it was provided to the Consultant.

Ownership of Intellectual Property

7. All intellectual property and related material, including any trade secrets, moral rights,
goodwill, relevant registrations or applications for registration, and rights in any patent,
copyright, trademark, trade dress, industrial design and trade name (the "Intellectual Property")
that is developed or produced under this Agreement, is a "work made for hire" and will be the
sole property of the Client. The use of the Intellectual Property by the Client will not be restricted
in any manner. In the event that for any reason the Work is not considered "work for hire,"
Consultant hereby irrevocably assigns to Client all right, title and interest in and to the Work,
including, without limitation, all applicable intellectual property rights such as copyrights.

8. The Consultant may not use the Intellectual Property or Work for any purpose other than that
contracted for in this Agreement except with the written consent of the Client. The Consultant
will be responsible for any and all damages resulting from the unauthorized use of the
Intellectual Property.

Return of Property

9. Upon the expiry or termination of this Agreement, the Consultant will return to the Client any
property, documentation, records, or Confidential Information which is the property of the Client.

Capacity/Independent Contractor

(a)Client and Consultant jointly and severally agree that the relationship of Consultant to Client
is that of an independent contractor, and that in no event shall this Agreement be deemed to
have created a partnership, joint venture or employee-employer relationship. Client shall have
no control of the details of where, how and when Consultant performs his Services and
functions under this Agreement. Client shall not represent that Consultant an officer,
representative or employee of Client. Consultant shall have no authority whatsoever to bind
Client to any contract or other obligation or to engage in any conduct which imposes or may
impose on Client any legal or other obligation of any kind. Consultant shall not represent to any
third party that Consultant is an officer or employee of Client. No change in Consultant's duties




                                                                                         APP00262
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 264 of 366 PageID 5360



shall result in, or be deemed to be, a modification of the terms of this Agreement. Consultant
shall not be under the supervision or control of any representative of Client.

(b) Consultant will be solely responsible for acquiring its own tools, equipment and other
resources to perform the Work. Consultant will not be reimbursed for such expenses.

(c) Consultant shall not be treated as an employee for U.S. Federal, state or local tax purposes.
Consultant hereby represents and warrants to Client that Consultant is an independent
contractor for Federal, state and local tax purposes. Client does not intend to withhold any
Federal, state or local taxes from Consultant's compensation; and Consultant shall be
responsible for and pay any and all Federal, State and local taxes required by law to be an
independent contractor.

(d) As an independent contractor, Consultant shall not be entitled to any fringe benefits.

Notice

11. All notices, requests, demands or other communications required or permitted by the terms
of this Agreement will be given in writing and delivered to the Parties at the following addresses:

Tower Equity, LLC
8383 Wilshire Blvd
Floor 7
Beverly Hills, California 90211

-and-

Complete Control, LLC
23 Faraday Drive
Lutherville-Timonium, Maryland 21093

or to such other address as either Party may from time to time notify the other, and will be
deemed to be properly delivered (a) immediately upon being served personally, (b) two days
after being deposited with the postal service if served by registered mail, or (c) the following day
after being deposited with an overnight courier.

Indemnification

12. Except to the extent paid in settlement from any applicable insurance policies, and to the
extent permitted by applicable law, each Party agrees to indemnify and hold harmless the other
Party, and its respective directors, shareholders, affiliates, officers, agents, employees, and
permitted successors and assigns against any and all claims, losses, damages, liabilities,
penalties, punitive damages, expenses, reasonable legal fees and costs of any kind or amount



                                                                                        APP00263
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 265 of 366 PageID 5361



whatsoever, which result from or arise out of any act or omission of the indemnifying party, its
respective directors, shareholders, affiliates, officers, agents, employees, and permitted
successors and assigns that occurs in connection with this Agreement. This indemnification will
survive the termination of this Agreement.

Modification of Agreement

13. Any amendment or modification of this Agreement or additional obligation assumed by
either Party in connection with this Agreement will only be binding if evidenced in writing signed
by each Party or an authorized representative of each Party.

Time of the Essence

14. Time is of the essence in this Agreement. No extension or variation of this Agreement will
operate as a waiver of this provision.

Assignment

15. The Consultant will not voluntarily, or by operation of law, assign or otherwise transfer its
obligations under this Agreement without the prior written consent of the Client. Likewise, Client
will not voluntarily, or by operation of law, assign or otherwise transfer its obligations under this
Agreement without the prior written consent of the Consultant.

Entire Agreement

16. It is agreed that there is no representation, warranty, collateral agreement or condition
affecting this Agreement except as expressly provided in this Agreement.

lnurement

17. This Agreement will inure to the benefit of and be binding on the Parties and their respective
heirs, executors, administrators and permitted successors and assigns.

Titles/Headings

18. Headings are inserted for the convenience of the Parties only and are not to be considered
when interpreting this Agreement.

Gender

19. Words in the singular mean and include the plural and vice versa. Words in the masculine
mean and include the feminine and vice versa.




                                                                                         APP00264
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 266 of 366 PageID 5362




Governing Law

20. This Agreement will be governed by and construed in accordance with the laws of the State
of Maryland.

Severability

21. In the event that any of the provisions of this Agreement are held to be invalid or
unenforceable in whole or in part, all other provisions will nevertheless continue to be valid and
enforceable with the invalid or unenforceable parts severed from the remainder of this
Agreement.

Waiver

22. The waiver by either Party of a breach, default, delay or omission of any of the provisions of
this Agreement by the other Party will not be construed as a waiver of any subsequent breach of
the same or other provisions.



Complete Control, LLC                           Tower Equity, LLC
Name: Peter Coyne                               Name: Simon Batashvili
Title: Founder                                  Title: Managing Member
Date: 6/7/2020                                  Date: 6/7/2020



Siiis                                           Signature




                                                                                       APP00265
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                    Page 267 of 366 PageID 5363




 From:              Corporate Headquarters
Sent:               Friday, August 21, 2020 3:04 PM CDT
To:                 Peter Coyne
CC:                 doctordaigle@gmail.com; simon@towerequity.com
Subject:            Re: YT ad set #1


Hi Peter,

Apologies if I wasn't clear on a few of the topics you have brought up here.

In the interest of us all getting on the same page, please allow me to add some clarity:


1. We are not looking for affiliates at this juncture. (I am not sure who told you that actually.)
What we are looking for is "JV deals."
More specifically, we would pay cash up front for CPA to mitigate any risk, include favorable
CPM or list rentals that we pay for.

2. I am not sure what you mean by: "The numbers are great that you've shared so far, but they're
on such a small sample size that they're probably not real."

We have $2, 160,000 in annual revenue generated in the last 60 days. Granted, that is not a billion
dollars yet, But I think multiple 7 figures wouldn't necessarily qualify for "small sample size ... "


3. Robert Phillips does work for us but is probably waiting to be formally introduced as to not
blur any professional lines.


4. I am happy to start offering a $325 CPA with a cap of $1,000,000 since we are still dialing it
m.


5. I would love to have a weekly call. Can we please establish a fixed day and time that works on
all our calendars?


Positive Development: I just spoke with one of the chief editors from CNBC yesterday. They
intend to include us on their annual list of "Most Disruptive Companies In America." Having
CNBC placing a strong endorsement as us being a leader in Fintech could be very helpful.

p.s. Here's my cell 310-866-6213



Best,



                                                                                        APP00266
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                       Page 268 of 366 PageID 5364




    Lucas Asher
    CTO I Economist
    p: (877) 960-0615

         Fax: 747.204.5931
    a:   300 New Jersey Avenue NW, Suite 900, Washington, DC 20001
    w:   coroorate@portfolioinsider.com



   CONFIDENTIAL COMMUN/CA TJON This e-mail and any files transmitted with it are confidential and are intended solely for the

   use of the individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for

   delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use,

   dissemination, forwarding, printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received

   this e-mail in error, please immediately notify us by reply e-mail to the sender. You must destroy the original transmission and

   its contents. You will be reimbursed for reasonable costs incurred in notifying us. Information contained within this e-mail

   should not be construed as legal, accounting, tax or investment advice.




On Thu, Aug 20, 2020 at 7:03 AM Peter Coyne <pmcoyne@me.com> wrote:
 Hey Jennifer,

I can bring Portfolio Insider to some affiliates right now, but 100% positive I'll get a "no" as
is right now and I won't get a second audience after that.

The top things to have a shot with affiliates are:

    -- Solid conversion numbers to cold traffic. Can you give me an update of any new
    testing outside of the 50 beta-testers? Was anything done based on these comments
    from 7-30-20? Lucas referenced 12 different video assets you guys were going to test.
    How are those going? The numbers are great that you've shared so far, but they're on
    such a small sample size that they're probably not real.

   -- Need to get a copy dialed in so it converts well. Click here for my comments on the
   £Q.l2Y.,_


   -- Need an attractive CPA offer & swipes to pitch to affiliates that they find attractive to
   run.




                                                                                                                      APP00267
Case 3:20-cv-02910-L Document 312 Filed 09/16/21               Page 269 of 366 PageID 5365




I tried emailing Robert Phillips after talking with Daigle to see if he's working for/with you
guys. He never answered me. Can you confirm if he's on the payroll or not? I say, if you're
paying him to write, crack the whip and ask for some of what I outlined in my video above.

When the copy is dialed in, we need to set a CPA and it needs to be competitive. Typical
CPAs in Agora range from $100-$250. Some outliers are $300+. Those offers do not have
a lead capture squeeze before the offer. They're always straight to the core promotion.

In my opinion, no one in Agora land that I know will ever accept a CPL or a CPM deal.

So, what CPA can we set?

There are a couple ways you can reach that CPA ...

   -- You can make an arbitrary number up, but I don't recommend that cause you're
   likely going to lose money.

   -- You can base it off of the lifetime value of a portfolio insider customer.

   -- Even with a solid CPA, you're going to need a good conversion rate. Otherwise, they
   might bite because of an attractive CPA offering ... but then when the conversions are
   super low, they won't earn anything and won't want to reload.

We should also do a weekly call like we discussed originally. The way Lucas, Simon and I
discussed it was that the calls would be a normal internal call that I'd be invited to. I'd like
that to be M.O. instead of me having to push for it because I don't know the internal team
and I'm not calling plays on your businesses action items -- I'm just giving feedback and
direction based on what you guys are planning.

I can be helpful to you on them!

Let me know when we can do our first one?

Best,
Pete

On July 30, 2020 at 6:05 PM, Corporate Headquarters <corporate@portfolioinsider.com>
wrote:


  This is the landing page after the software demo page



                                                                                     APP00268
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 270 of 366 PageID 5366



   https://portfolioinsider.com/trial-3



   On Thu, Jul 30, 2020 at 2: 13 PM Corporate Headquarters
   <corporate@portfolioinsider.com> wrote:
    Hi Peter,

    I agree with all your points in the YT ad memo you sent.

    Jennifer Hacker wants about 12 different video assets for the first big push.

    So, this is 1 out of 12 and they will keep getting better.


    We are intentionally keeping the videos with a warm/amateur/"every day man" feel.

   The major coming hook for the next ads revolves around the following topic:

   The Government is essentially planning on making the first change to institutional investor
   reporting since 1978. It's the biggest blow to transparency by the Government in over 40
   years. The "13F" filings we rely on to bring transparency to secretive billionaires is about
   to be banned in part.

   Source:
   https://investmentu.com/proposed-13 f-rule-will-hurt-investors/

   Essentially the threshold for reporting is going from lOOmm to 3.5 billion. This will
   eliminate transparency for at least 2 trillion dollars and over 80% of billionaire holdings.

   The hook for the next set of ads will revolve around the theme that the "powers that be" are
   removing you from access to transparency, and, in effect, building a new wall around the
   wealthy elite to keep you from the tools they have.



   RE: Your questions:

   1. Our first spokesman is an accomplished actor from Texas. (However, he loves the
   product and is a user also)

   2. The ad will go to a software demo (evergreen) webinar that Chris Daigle is helping
   organize with our internal marketing rep named Gwen.

   After, the webinar, the funnel will go to a 99 cent trial page here:
   https://terminal.portfolioinsider.com/trial-3



                                                                                      APP00269
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                     Page 271 of 366 PageID 5367




From:                Corporate Headquarters
Sent:                Thursday, July 30, 2020 5:05 PM CDT
To:                  pmcoyne@me.com
CC:                  doctordaigle@gmail.com; simon@towerequity.com
Subject:             Re: YT ad set #1


This is the landing page after the software demo page

https://portfolioinsider.com/trial-3



On Thu, Jul 30, 2020 at 2: 13 PM Corporate Headquarters <corporate@portfolioinsider.com>
wrote:
 Hi Peter,

 I agree with all your points in the YT ad memo you sent.

 Jennifer Hacker wants about 12 different video assets for the first big push.

 So, this is 1 out of 12 and they will keep getting better.


 We are intentionally keeping the videos with a wann/amateur/"every day man" feel.

 The major coming hook for the next ads revolves around the following topic:

The Government is essentially planning on making the first change to institutional investor
reporting since 1978. It's the biggest blow to transparency by the Government in over 40 years.
The "13F" filings we rely on to bring transparency to secretive billionaires is about to be
banned in part.

Source:
https ://investmentu.com/proposed-13 f-rule-will-hurt-investors/

Essentially the threshold for reporting is going from 1OOmm to 3.5 billion. This will eliminate
transparency for at least 2 trillion dollars and over 80% of billionaire holdings.

The hook for the next set of ads will revolve around the theme that the "powers that be" are
removing you from access to transparency, and, in effect, building a new wall around the
wealthy elite to keep you from the tools they have.



RE: Your questions:




                                                                                     APP00270
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                Page 272 of 366 PageID 5368




 1. Our first spokesman is an accomplished actor from Texas. (However, he loves the product
 and is a user also)

2. The ad will go to a software demo (evergreen) webinar that Chris Daigle is helping organize
with our internal marketing rep named Gwen.

After, the webinar, the funnel will go to a 99 cent trial page here:
https://terminal.portfo lioinsider.com/trial-3



Our next shoot date is Wed & we are currently in creative about the next "hook" and copy.

best,




     Lucas Asher
     CTO I Economist
     p: (877) 960-0615

          Fax: 747.204.5931
     a:   300 New Jersey Avenue NW, Suite 900, Washington, DC 20001
     w:   comorate@portfolioinsider.com



CONFIDENTIAL COMMUN/CATION This e-mail and any files transmitted with it are confidential and are intended solely for the use of the

individual or entity to whom it is addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the

intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of

this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error, please immediately notify us by reply e-

mail to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs incurred in

notifying us. Information contained within this e-mal1 should not be construed as legal, accounting, tax or investment advice.




                                                                                                                                 APP00271
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                           Page 273 of 366 PageID 5369




  From:                      Corporate Headquarters
 Sent:                       Wednesday, August 26, 2020 11:22 AM CDT
  To:                        Peter Coyne
 CC:                         Chris Daigle; simon@towerequity.com; jennifer.hacker@retirementinsider.com
 Subject:                    Re: Recap of Ideas on Yesterday's Calls



 In red.


    I'll hit up AF with the deal you proposed. $100k upfront guarantee. $330 CPA above that $100k. Needs to be a buyer list
 between 8k and 15k.

 Thanks! If they don't go for it, I would appreciate feedback on what type of CPA deal they would consider
 with a fintech software company like ours? We believe we can deliver tremendous value to the audience and
 are open to bundling with a new JR book.

    I would include a one-click lifetime upsell right behind the initial cart. I would peg the upfront price as a ~80% discount off of
 the full annual price ($995). This gets them access to po1ifolio insider for life - for as long as the product is available - without
 paying another fee. This will up your average cart. Get you more revenue than you would from a typical stick rate at scale. Then,
 you have that person as a customer for life and can establish helpful upsells that add even more value to the p01tfolio insider tool.
 When you guys have that, I can comment on it.

 This is a great idea. Will add into a funnel.

    I'd slap a video on that portfolio insider page that goes into a lot more detail about the benefits of the service. I don't think that
 page alone will convert to Agora people well. They've been desensitized with aggressive long-form copy. They won't have
 awareness of the product you're offering or why they need it. Copy will need to do that heavy lifting. Quickest way to get that
 done is by slapping a video on that page. I'm available to review that and comment. I don't think it's enough to have any video
 on the page. And I can help you guys get that dialed in.

 We've been working with Chris Daigle on an explainer video for the past couple of weeks.

    I'd love to work with you guys on an upsell product. I have a lot of ideas there that are going to boost your avg cart &
 acquisition from cold traffic massively.

 https://openai.com/

 We are working on an artificial intelligence based personal finance product with Elon Musk's technology that
 could be a great upsell.

     One hook for a brand new portfolio insider page could revolve around the proposed SEC rule change for 13 F reporting to
 $3.5 billion-$4billion. This is going to give insiders wayyyyyy more opacity to trade without anyone knowing what they're
 trading. I have so many ideas for you guys on this front.

 Thanks, we are working on that hook, are there any other "big ideas" other than that?




 On Wed, Aug 26, 2020 at 8:28 AM Peter Coyne <pmcoyne@me.com> wrote:
  Lucas,

  Just wanna recap what we discussed yesterday ...

     I'll hit up AF with the deal you proposed. $100k upfront guarantee. $330 CPA above that $100k. Needs to be a buyer list
  between 8k and 15k.

      I would inelude a one-elick lifetime upsell right behind the initial cart. I would peg the upfront price as a ~80% diseount off
  of the full annual price ($995). This gets them aeeess to portfolio insider for life    for as long as the product is available -




                                                                                                                           APP00272
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                        Page 274 of 366 PageID 5370



  without paying another fee. This will up your average eart. Get you more revenue than you would from a typical stiek rate at
  scale. Then, you have that person as a customer for life and can establish helpful upsells that add even more value to the
  po1tfolio insider tool. When you guys have that, I can comment on it.

  - I'd slap a video on that portfolio insider page that goes into a lot more detail about the benefits of the service. I don't think
  that page alone will convert to Agora people well. They've been desensitized with aggressive long-form copy. They won't have
  awareness of the product you're offering or why they need it. Copy will need to do that heavy lifting. Quickest way to get that
  done is by slapping a video on that page. I'm available to review that and comment. I don't think it's enough to have any video
  on the page. And I can help you guys get that dialed in.

  - I'd love to work with you guys on an upsell product. I have a lot of ideas there that are going to boost your avg cart &
  acquisition from cold traffic massively.

      One hook for a brand new portfolio insider page could revolve around the proposed SEC rule change for 13 F reporting to
  $3.5 billion-$4billion. This is going to give insiders wayyyyyy more opacity to trade without anyone knowing what they're
  trading. I have so many ideas for you guys on this front.

  Pete




                                                                                                                       APP00273
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                         Page 275 of 366 PageID 5371




  From:                       Gwen Thomas
  Sent:                       Saturday, August 29, 2020 5:42 PM CDT
 To:                          Peter Coyne
 CC:                          Corporate Headquarters; Chris Daigle; simon@towerequity.com; Gwen Thomas
 Subject:                     Re: Portfolio Insider Audio for Video Demo
 Attachments:                 Aug 27 RI Demo Voiceover Transcript Final Draft.docx


 Here is the final draft of the transcript we had recorded so you can take a look!

 Gwen


 On Sat, Aug 29, 2020 at 8:04 AM Peter Coyne <pmcoyne@me.com> wrote:
  I just listened to this. It's good. Are you envisioning it being a video? Were you reading a
  script? If so, can you send it so I can propose a few edits?

   Sent from my iPhone


          On Aug 28, 2020, at 7:56 PM, Peter Coyne <pmcoyne@me.com> wrote:


          I'll have thoughts back by tomorrow!

          Sent from my iPhone


               On Aug 28, 2020, at 1: 11 PM, Corporate Headquarters
               <corporate@portfolioinsider.com> wrote:




               Attached,




          Lucas Asher
          CTO I Economist
          p: (877) 960-0615

               Fax: 747.204.5931
          a:   300 New Jersey Avenue NW, Suite 900, Washington, DC 20001
          w:   corporate@portfolioinsider.com




                                                                                                         APP00274
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                              Page 276 of 366 PageID 5372




       CONFIDENTIAL COMMUN/CATION This e-mail and any files transmitted with it are confidential and are intended solely for the

       use of the individual or entity to whom ii is addressed. If you are not the intended recipient or the person responsible for delivering

       the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination,

       forwarding, printing, or copying of this e-mail and any file attachments is strictly prohibited. If you have received this e-mail in error,

       please immediately notify us by reply e-mail to the sender. You must destroy the original transmission and its contents. You will be

       reimbursed for reasonable costs incurred in notifying us. Information contained within this e-mail should not be construed as legal,

       accounting, tax or investment advice.




       <Portfolio Insider Demo recording Aug 27th .m4a>




                                                                                                                                 APP00275
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                    Page 277 of 366 PageID 5373




 From:                           Peter Coyne
 Sent:                           Friday, August 28, 2020 6:57 PM CDT
 To:                             Corporate Headquarters
 CC:                             Chris Daigle; simon@towerequity.com
 Subject:                        Re: Portfolio Insider Demo Transcript Aug 27th



 Got it! I'll have comments back tomorrow latest

 Sent from my iPhone


        On Aug 27, 2020, at 5:15 PM, Corporate Headquarters <corporate@portfolioinsider.com>
        wrote:




       Hi Peter,

       I wrote this transcript for our video tutorial.

       Essentially a great way to position the product and answer the question "why do I need this?"

       Please feel free to add any redlines before we send to production for the video asset.

       Thanks!




         Lucas Asher
         CTO I Economist
         p:   (877) 960-0615

              Fax: 747.204.5931
         a:   300 New Jersey Avenue NW, Suite 900, Washington, DC 20001
         w:   corporate@portfolioinsider.com



       CONFIDENTIAL COMMUN/CATION This e-mail and any files transmitted with ii are confidential and are intended solely for the use of

       the individual or entity to whom ii is addressed. ff you are not the intended recipient or the person responsible for delivering the e-mail to

       the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or

       copying of this e-mail and any file attachments is strictly prohibited. ff you have received this e-mail in error, please immediately notify us

       by reply e-mail to the sender. You must destroy the original transmission and its contents. You will be reimbursed for reasonable costs

       incurred in notifying us. Information contained within this e-mail should not be construed as legal, accounting, tax or investment advice.




                                                                                                                                       APP00276
Case 3:20-cv-02910-L Document 312 Filed 09/16/21              Page 278 of 366 PageID 5374




   <Aug 27 RI Demo Voiceover Transcript (Draft 3) (2).docx>




                                                                              APP00277
~I   Case 3:20-cv-02910-L Document 312 Filed 09/16/21              Page 279 of 366 PageID 5375




                                          Transcript Draft

        Introduction:                     ·1       L   ,nh / _f°'(( or 5m1'Jf-H\\")~
                    banks,~unds,
                            ·          IA)/ f'()CJ0- 1 Ot
        Investment                          and billionaire family offices charge illions
        of dollars in fees for their data and services. They hire large staffs of
        analysts and programmers, all claiming they have the "best information" to
        help you make insightful decisions when investing.

        The truth is, these big businesses have only made investing more complex
        and expensive for the average person.

        Just listen to bestselling financial journalist Michael Lewis explain how Wall
        Street's rigged the game against us:

        YouTube (https://youtu.be/IOYx7RnHAcw?t=758) (12:38-end)

        But what if there was a company dedicated to democratizing access to the
        world's most valuable financial information?

        What if a company took the tools the billionaires and investment banks              r
        have, and made them available to the averag/Sb~~~               yo(A Jo prJiJrro OJ
        What if Wall Street became fair?                     <fii Jtf1'1U1h5j ~f,
        Introducing Portfolio Insider. We want to put the tools of an entire
        investment bank in your pocket. Together, we'll tear down the walls that
        create an unfair playing field for the average investor.
        -~                                     .

        Titans Page:     It,\Jo v\I 11. ~ 1 \ )\Of)Cl~rt'
        Get a look inside· a Titan's portfolio, and view a breakdown of their holdings
        by company and sector. Explore and discover new Titans to watch, and
        keep an eye on your favorites by adding them to your Watchlist.


                                                               (fJuf(j/  &~fls
        PortfoliosPage:            ll  t\OMDfiJ/' ,
                                         iov1 IOYJ0-.1f( ')-
                                \, ll tCf!'J                               1
                                                                  5[l ~ ~ r(lj ro:r) 4,
                                                                      17
                          )_ , f r111r1e ~ Do£-~If! 1.1fltal ht~l Jr,dj//dqrrr)rfJ f, _
                                ~\ £fr5U;) \of 1                       ~nr61Jc JaR               .
                                 ~( /Y)Gl~ ~rt()
                                                                                 APP00278
                                                                     18009-TRANSCRIPT DRAFT-000001
Case 3:20-cv-02910-L Document 312 Filed 09/16/21       Page 280 of 366 PageID 5376




   On the Portfolios page, see inside the portfolios of major financial
   institutions like Berkshire Hathaway. See growth rates and compositions of
   some of Wall Street's biggest funds.


   Watchlist Page:

   Your watchlist is a streamlined dashboard ·of Titans and stocks you're
   currently following, so you can track billionaire strategy and stock prices       (
   from one convenient page.                        ~IA} d0t.)     -Jh t) 0J..fleJitf!Vli;
                                                                                         J
   Company Profiles Page:

         Summary:

        Click on a company's ticker symbol to visit its profile. Here, you'll find
        a variety of metrics helpful for evaluating the company's stock. Adjust
        the time period on the graph to see how a stock has fared over time,
        and scroll down the page to see credible analyst ratings, as well as
        Titan shareholders.

        Growth estimates:

        Under growth estimates, you'll be able to see past growth metrics, as
        well as future estimates, calculated by ~s' trusted analysts.

        Growth rates and EPS:

        Here, you can see the company's growth rates on a more granular
        level, with useful comparison benchmarks. Along with the expected
        and actual EPS, use these ~etriqs t9 feel confipent a~fl~ziTg stock
        picks.   f()vf~  rn{Jo rfttnrrJ--   o 0-rC riot
                                       Cl,I T           et VO\.f  M/(_\.
        Latest headlines:

        See the latest headlines about the company.




                                                                      APP00279
                                                          18009-TRANSCRIPT DRAFT-000002
Case 3:20-cv-02910-L Document 312 Filed 09/16/21        Page 281 of 366 PageID 5377




         Dividends calculator:

         Quickly and easily calculate dividend returns on a security with the
         dividends calculator. Input a prospective amount to invest and watch
         it auto-calculate your potential dividends over different periods of
         time.



   Knowledge Center:

   If at any time you need help, head over to our Knowledge Center. Find
   resources and tips for getting started with Portfolio Insider, best practices,
   financial basics, and step-by-step directions. The Knowledge Center is
   always just a click away if you need it.



   Mutual Funds Daily Pricing:


   Our mutual funds daily pricing feed makes it easy to discover, compare,
   and monitor fund prices. Explore mutual funds by composition
   (commodities, equities, fixed income, or hybrid funds), or click on a fund's
   abbreviation to see more detailed performance metrics.



   Insider Activity:


   The Insider Activity page gives you all the details of the latest insider
   transactions. Build your analysis of a company with insight into executives'
   big moves, only moments after they take place.


   Futures Page:




                                                                       APP00280
                                                           18009-TRANSCRIPT DRAFT-000003
Case 3:20-cv-02910-L Document 312 Filed 09/16/21        Page 282 of 366 PageID 5378




   On our Futures page, you can seamlessly track security prices for futures
   contracts. Utilize the daily relative performance chart to easily compare and
   analyze.



   Screener Page:

   With the Screener, you can search and select stocks that match custom
   specifications in seconds. Use up to fourteen different filters, fine-tune your
   criteria, and hit "generate" to compare results side-by-side.



   Market Research Page:


   The market research page provides a wealth of insight to any investor,
   offering in-depth analysis from the professional and respected analysts at
   Zacks investment group. Explore research by category, or browse the
   latest editorials.


   Custom Reports:

   Like the Screener, you can use the Custom Reports tool to compare stocks
   in seconds. Simply search and add stocks to the report, and then select the
   metrics you'd like to include. Click "generate", and in the blink of an eye
   your report populates clean, custom, side-by-side comparisons for the
   stocks of your choosing.



   Savings Accounts:


   Head to the savings account page to quickly and easily check current
   interest rates for high-yield savings accounts. You can even use the
   interactive APY calculator to predict the compound interest you could earn
   with a high yield account.




                                                                       APP00281
                                                           18009-TRANSCRIPT DRAFT-000004
I)   Case 3:20-cv-02910-L Document 312 Filed 09/16/21       Page 283 of 366 PageID 5379




        Markets:


        Here, you'll find all the daily buzz on the stock market. Check out the stocks
        getting people talking, read selected news from your favorite finance sites,
        and note the, latest Insider Activity.



        Outro/Conclusion:




                                                                          APP00282
                                                              18009-TRANSCRIPT DRAFT-000005
Case 3:20-cv-02910-L Document 312 Filed 09/16/21            Page 284 of 366 PageID 5380



               Portfolio Insider Demo Voiceover Transcript (Final Draft)
 (intro)


 Perhaps the greatest misconception ever held by the average investor is that you
 need to be intelligent to be successful in the markets.


 Billionaire Warren Buffett is widely accepted to be one of the greatest investors of
 all time, according to CNBC. Yet even he stresses how little intelligence plays a
 role when it comes to success in investing. He says:


 "Success in investing doesn't correlate with IQ ... What you need is the
 temperament to control the urges that get other people into trouble in
 investing."

 Portfolio Insider was built on the simple premise of revealing the investment
 holdings of billionaires and elite institutions, to the best of our ability- and
 ushering in a new wave of financial transparency for the ordinary investor.

 With our simple portfolio tool, we aim to democratize access to the enormous
 market success that thousands of billionaires and financial institutions capitalize on
 every single day.

 You don't need to be intelligent, according to Warren Buffet.

 You don't need to start out with a lot of capital.

 You don't need to invest countless hours of your time to be successful.




                                                                                    APP00283
Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 285 of 366 PageID 5381



 With only a few minutes a day, we give you the insider advantage of modeling for
 yourself some of the most attractive portfolios of the wealthiest people in America.

 But before we continue with this very brief demo of perhaps one of the world's
 greatest and most simple investing tools ever created, it's important you
 understand the hidden obstacles currently stacked against the average investor.


 To explain the forces that oppose you to this day, I'll let best-selling author
 Michael Lewis explain what may be keeping you back from your goals and the
 success you rightfully deserve:


 *Insert clip 12:38- end*
 https ://youtu. be/IOYx7RnHAcw?t=7 58


 At Portfolio Insider, we've worked for years to solve a problem perhaps you didn't
 even realize fully existed. You see, the game of investing has been rigged, and we
 want to even the playing field and add much needed transparency that's necessary
 for the average investor to succeed now.


 Did you know that billionaires and big investment institutions get ahead, not
 necessarily by being smarter than you, but by spending hundreds of millions of
 dollars a year for exclusive data, simple software, and "insider" tools when
 investing?


 No wonder ordinary investors are always playing catch-up! The average person
 simply can't compete with the skyscrapers full of investment bankers and




                                                                               APP00284
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 286 of 366 PageID 5382



 billionaires that have the tools to get ahead. The reality is that these resources
 aren't even available, much less affordable, for someone like you to access.


 That is, until now.


 In this brief demo of our simple software, Portfolio Insider, we'll demonstrate for
 the first time in history how to leverage many of the tools billionaires and
 professional investment banks use from the comfort of your own bedroom.


 We are on a mission to disrupt the unfair playing field of Wall Street and empower
 you- the average investor- with access to the very same tools many of the most
 successful investors in the world use.


 You wouldn't get on an airplane- to use an analogy- if was outdated with broken or
 faulty parts. So why do you continue to depend on old financial tools that are no
 longer reliable to get you to your destination? You could be using the same tools
 right now as billionaires and investment banks instead.


 In this demo of Pmifolio Insider, we will show you how our quantitative research
 partners offer proprietary data including stock rankings (with strong buy indicators
 & analyst predictions), timely market commentary, Bull Stock of the Day
 recommendations, and other fresh ideas for where to look and what to buy.


 This is a general gateway to profiting from the system that from 1988 through
 July 6, 2020, has more than doubled the S&P 500, with an average gain of
 +24.3°/o per year.




                                                                                APP00285
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 287 of 366 PageID 5383



 Take a look inside and see why Portfolio Insider is challenging those in power by
 democratizing access for the average investor.


 (Titans page)


 First up you're going to see what we refer to as our Titans page. When you first
 log-in, you'll see approximately two-thousand of Portfolio Insider's billionaire
 profiles. I'm sure you wouldn't be surprised to hear the rich keep getting richer,
 even during market downturns and pandemics ...


 Let me ask you a question.


 What would it be worth to you if the greatest investor of all time allowed you to sit
 virtually in his office, and model your investments based on his thinking, timing,
 and abilities?


 Wouldn't it be worth a fortune to essentially model the abilities of the greatest
 investor of all time?


 Imagine being able to acquire a general sense of what securities a billionaire likes,
 see their favorite sectors, and check out what stocks they've bought ...


 After all. .. These people are the most successful investors in the world, so why not
 start modeling success today?


 By the way- The government regulatory agency, the SEC, hasn't exactly made this
 information on the investing elite easy to find, either. Let's start off with the way




                                                                               APP00286
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 288 of 366 PageID 5384



 the data is stored. It's so archaic, it's often inaccurate and delayed. The volume is
 so great it would reach to the moon and back. And to top it all off, the SEC is
 currently considering eliminating the majority of the data ... keeping it forever out
 of your reach and observation.


 In other words, less transparency equals less success.


 It's almost like they don't want people to have transparency ... especially
 considering the SEC has suggested they're considering eliminating the filing
 requirements, effectively preventing investors like you from accessing the
 information on nearly $2.3 trillion worth of assets managed by about 4,500
 investment managers!


 Portfolio Insider is the David against Goliath. And we recognize transparency
 itself might be the greatest asset you could ever hold.


 (mutual funds)


 Next up, let's look at our mutual fund data. Portfolio Insider gives you proprietary
 access to valuable insights in the mutual fund space.


 We also provide insightful mutual fund data complete with proprietary rankings,
 daily pricing updates, and an easy way to search and compare funds side-by-side.
 Did you know there are over 118,000 open-ended funds and 528 approximate
 close-ended funds?




                                                                               APP00287
Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 289 of 366 PageID 5385



 We make it easy and simple to navigate the enormity of this data with the stated
 purpose of helping you make better fund decisions.


 Our subscribers have told us our mutual funds data is comparable to Morningstar,
 and that it also saves them countless hours of research and due diligence.


 And again, this data is what institutions have generally paid hundreds of millions
 of dollars for access to. It's not like you can get proprietary mutual fund data on
 Google. This is the same type of data that investment banks pay fortunes for, and
 we've put those investment banks in your pocket with Portfolio Insider. Next up
 let's look at the ETF index data by sector.


 (ETF index data by sector)


 According to research firms like ETFGI, there are over 5,000 ETFs. ETF stands for
 exchange traded fund, and it's one of the most popular investments in the entire
 stock market.


 Did you know- according to CNBC- passive ETF investing controls nearly HALF
 of the entire United States stock market!


 Even more shockingly ... that's up from 25% a decade ago! The world is changing,
 fast.


 Check out this really streamlined and easy way to find and compare all kinds of
 ETFs: by sector, volume, performance, and nearly any other criteria you could
 possibly want.




                                                                              APP00288
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 290 of 366 PageID 5386




 And it literally couldn't be easier. .. even with very limited time and skill, you can
 make sense of the funds based on the billionaires and institutions that hold them.


 For example, let's look at multi-billionaire Ray Dalio:


 *SCREEN GRAB RAY DALIO TITANS PROFILE HERE*


 Ray Dalio is worth a mere $18.6 billion, according to Forbes. And he has a
 significant amount of his portfolio currently in the SPDR S&P 500 ETF. Portfolio
 Insider is showing he's done quite well in the last three months, with that specific
 ETF up 25.6% since April 2l8t, 2020.


 Underneath you can see other billionaires and investing legends who have also put
 their hard-earned capital right alongside his in this popular ETF product.


 (analysts rankings)


 At Portfolio Insider, we also offer some of the leading analysts' rankings. The
 analysts' rankings we offer is one of our favorite parts of Portfolio Insider. We
 leverage stock rankings from over 600+ professional analysts, and let me tell you,
 they're brilliant- many hold Ph.Ds. from world-renown universities like MIT.
 They're also completely independent in their analysis ... they don't sell any stocks
 whatsoever and have no agenda to push, so they actually tell you their unbiased
 opinions, which of course, are incredibly valuable. Think about it, normally you'd
 go to a stockbroker or financial advisor in the old era for opinions like these, and
 they of course have financial commission earning incentives for selling various




                                                                               APP00289
Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 291 of 366 PageID 5387



 products and services ... and perhaps could be motivated to make recommendations
 to enhance their sales commission rather than being truly independent. But here,
 you can see many analysts' opinions and ratings and decide for yourself. There's
 no fees, no sales pitches, no upselling. Just the facts and cold hard data that doesn't
 lie.


 Our analysts' EPS ratings are also world leading and best in class.


 EP S stands for "Earnings Per Share" and it is one of the most important measures
 when it comes to stocks.


 "Earnings per share" shows how profitable a company is, and that's what it's all
 about, right? Our analysts provide EPS estimates and growth rates, so you can spot
 trends and project earnings quickly and easily.


 In fact, EPS estimates can add such clarity that you don't even need a genius IQ or
 to be savvy with investing at all to make a decision.


 But, don't take my word for it.


 Listen to Multi-billionaire Carl Icahn. Carl Icahn said in the Wall Street Journal his
 $2 Billion-dollar Apple stake was a quote-on-quote "No Brainer" after looking at
 the earnings per share estimates.


 (more tools of an investment bank)




                                                                              APP00290
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 292 of 366 PageID 5388



 There are significantly even more tools investment banks have that we offer at no
 additional cost with Portfolio Insider. For example, you can do things like monitor
 insider activity, market trends, and futures ... create repotis on stocks, use Phd
 analysts to filter and recommend securities, and more.


 Let me ask you a simple question:


 Who would understand a company's product, management, and future prospects
 better than its own leaders and insiders?


 The legendary Fidelity Investments manager Peter Lynch once said,


 "Insiders might sell their shares for any number of reasons, but they buy them for
 only one reason: they think the price will rise."


 And Peter Lynch is, without a doubt a guy, who knows what he's talking about.


 His track record speaks for itself: Peter Lynch casually grew the Fidelity Magellan
 Fund from $20 million to $14 billion in 13 years. Not bad, right?


 He was a believer in legally watching insider trades and understanding a
 company's product and practices well before investing in it by tracking insiders.


 Investors can capitalize on insider knowledge legally by following proprietary
 tools invented by Potifolio Insider.




                                                                               APP00291
Case 3:20-cv-02910-L Document 312 Filed 09/16/21             Page 293 of 366 PageID 5389



 As a subscriber, you'll also get our daily insider brief, saving you countless hours.
 It's full of unique ideas with stock tips and trends, written by leading professional
 analysts.


 Personally, I love the daily value brief because it takes just a quick minute a day-
 literally less time than it takes to drink your morning cup of coffee- to stay on top
 of the markets or spot a new investment opportunity.


 There's one more thing we want to show you ...


 Though Portfolio Insider has professional tools, we made it for investors of all
 walks of life. In order to really guide you if you need it, we built out a companion
 "Knowledge Center". Here, in the Knowledge Center you can explore best
 practices, step-by-step instructions, and some general financial basics that can help
 you get on the fast track.


 Realistically, we believe the advantage of having an investment bank in your
 pocket is worth more money than subscribers could ever pay us.


 But, we want to put these tools into your hands because we know how valuable
 they are, and we 're tired of letting Wall Street rig the game against investors like
 you and me.


 What we don't know, unfortunately, is how long we'll be able to share all of
 Portfolio Insider's unique tools for success with you ...




                                                                               APP00292
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 294 of 366 PageID 5390




 We've already been pressured to take down some of our transparent data on the
 worlds leading billionaires and investment institutions. We assume this is because
 some very rich and powerful people would rather keep these advantages for
 themselves .... (sarcastic) how shocking, right?


 But instead, we're making it available for 99 cents for the first 30 days. That's
 right- get an entire month of access to all our tools and feeds for less than a dollar!


 And after that, it's simple and straightforward. No tricks and no gimmicks. Only
 $99 per month, and if you don't find a way to make more than $99 following the
 greatest investors on Emih, do us a favor, let us know, and we will make it free for
 life for you.


 Don't wait- this trial is only available for a limited time.


 There's no contract and no hidden fees.


 We know it's audacious to say so, but we are completely confident Pmifolio
 Insider is going to change the way you invest, and potentially even change your
 entire life.


 That's why we offer anytime cancelations and no commitments, forever. It's also
 why we offer this crazy guarantee: Again, if you prove after a year that Pmifolio
 Insider's advantages didn't help you make more profits than your subscription
 costs, we'll give you a lifetime subscription completely fi"ee.




                                                                               APP00293
Case 3:20-cv-02910-L Document 312 Filed 09/16/21         Page 295 of 366 PageID 5391




 It's time we put a flag in the ground and join us in make investing fair and
 transparent for all.


 Here's to your success. I'll see you on the "inside".




                                                                                APP00294
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 296 of 366 PageID 5392




                          EXHIBIT I




                                                                   APP00295
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 297 of 366 PageID 5393



YouTube         May 26, 2020

Lucas Asher, Founder of Tower Equity   I 'Innovators with Jane King'


I'm actually even incubating in my own venture capital firm a competitor to the Bloomberg terminal this
is something we haven't really discussed publicly in the news yet but towards the end of the year we will
have a cloud-based terminal that would compete on a consumer sector with the Bloomberg terminal so
I'm extremely excited about Fin Tech there's an API revolution happening




                                                   EXHIBIT

                                            I      :l:
                                                                                           APP00296
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 298 of 366 PageID 5394




                          EXHIBIT J




                                                                   APP00297
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                       Page 299 of 366 PageID 5395



YouTube - Harvard in Tech Webinar Krysia Lenzo: VC Lucas Asher             July 22, 2020



"One of our big projects we are working on right now is we're seeking to disrupt the Bloomberg terminal
so if any of you guys listening out there are in Fintech um you're well aware that Bloomberg terminal has
a duopoly with Thomson Reuters on financial data and my main thesis about protocols and APl's being
revolutionary and disrupting duopolies and monopolies I think is going to apply to Fintech as well so we're
internally here at my private equity firm we're incubating a Bloomberg competitor um it's going to be in
the cloud, it's not going to have a physical terminal um and it'll be an open protocol as opposed to a closed
application"




                                                           EXHIBIT

                                                    I       tl
                                                                                               APP00298
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 300 of 366 PageID 5396




                          EXHIBIT K




                                                                   APP00299
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                            Page 301 of 366 PageID 5397




BANK OF              AMERICA~~                                                               Business Advantage
 P.O. BoK15284
 Wilmington, DE 19850                                                                               Customer service information


                                                                                              !J    1.888.BUSiNESS (1 .888.287.4637)

                                                                                              ~     bankofamerlca.com
   TALENT WRITERS, LLC
   948 LAKE ST APT B
                                                                                             s      Bank of America, NA
                                                                                                    P.O. Box 25118
   VENICE, CA 90291-6554
                                                                                                    Tampa, FL 33622-5118




 0      Please see the Important Messages - Please Read section of your statement for Important details that could Impact you.




Your Business Fundamentals Checking
for September 1, 2020 to September 30, 2020                                                 Account number: .
TALENT WRITERS, LLC

Account summary
Beginning balance on September 1, 2020                                        $53.29    II of deposits/credits: 8
~~~~~~~~~~~~~~~~~~~~~~ -                                                        - -~




Deposits and other credits                                                300,581 .91   II of withdrawals/debits: 14
Withdrawals and other debits                                                 -315.77    II of Items-previous cycle 1: 0
Checks                                                                          -0.00   II of days In cycle: 30
Service fees                                                                 -187.00    Average ledger balance: $20,026.46

Ending balance on September 30, 2020                                    $300, 132.43    'Includes checks paid.deposited ltems&other debits




                                                                  BUSINESS ADVANTAGE


                                          When you're looking forward,
                                    you've got Bank of America by your side.
                        In October, National Women's Small Business Month recogni zes the contributions of more than
                         12 million women entrepreneurs. To read articles by experts and learn about our commitment
                                      to women business owners. visit bankofamerlca.com/SBwomen.
                                                                                                                           5SM·04·20-0JB4.B I 30574 69

                                                                          EXHIBIT
PULL: E CYCLE: 60 SPEC: E DELIVERY: E TYPE:   IMAG E: I BC: JAX    ~D
                                                                    B      \4'                                                     Page 1of8
                                                                                                                                   APP00300
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                      Page 302 of 366 PageID 5398



                                                                                                                   Your checking account
BAN I< OF AM                   ERICA~~
TALENT WRITERS, LLC           I   Account 11                             September 1, 2020 to September 30, 2020




Deposits and other credits
Date             Description                                                                                                                                  Amount

09/23/20         WIRE TYPE:WIRE IN DATE: 200923 TIME:l428 ET TRN:2020092300559671                                                                             400.00
                 SEQ:3272810267ES/009650 ORIG:MAGICSTAR ARROW ENTERTAIN !0:449094791 SND
                 BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/09/23
09/28/20         WIRE TYPE:WIRE IN DATE: 200928 TIME:l 551 ET TRN:2020092800722853                                                                            100.00
                 SEQ:3438940272ES/014053 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
                 BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/09/28
09/28/20         Fee Refund                                                                                                                                        35.00

09/28/20         MONTHLY SERVICE CHARGE REFUND                                                                                                                     17.00

09/28/20         WIRE TRANSFER FEE REFUND                                                                                                                          lS.00

09/28/20         Agent Assisted transfer from CHK 9911 Confirmation# 7332558200                                                                                    13.85

09/28/20         Agent Assisted transfer from SAV 3477 Confirmation!/ 5332572171                                                                                    l.Q6

09/29/20         CA TLR transfer                                                                                                                        300,000.00

Total deposits and other credits                                                                                                                     $300,581.91



Withdrawals and other debits
Date             Description                                                                                                                                 Amount
09/11 /20        Online Banking transfer to CHK 9911 Confirmation# 1486669797                                                                                 -19.01
09/11/20         PAYPAL       DES:INST XFER ID:NETFLIX.COM INDN:TALENT WRITERS LLC                                 CO                                             -17.28
                 ID:PAYPALSl77 WEB
09/18/20         PAYPAL       DES:INST XFER ID:MICROSOFT MICRO INDN:TALENT WRITERS LLC                                  CO                                         -9.99
                 ID:PAYPALSl77 WEB
09/21/20         PAYPAL              DES:INST XFER ID:ADOBE INC INDN:TALENT WRITERS LLC                       CO ID:PAYPALSl77                                    -29.99

09/21/20         PAYPAL              DES:INST XFER ID:DROPBOX INDN:TALENT WRITERS LLC                        CO ID:PAYPALSl77                                     -11.99
                 WEB
09/22/20         PAYPAL              DES:INST XFER ID:LYFT INDN:TALENT WRITERS LLC                      CO ID:PAYPALSl77 WEB                                      -98.57
Card account II XXXX XXXX XXXX 3479
09/29/20    CHECKCARD 0928 PET PARTNERS INC 8667741113 NC 55546500273207143403405 CKCD                                                                       -128.94
            6300 XXXXXXXXXXXX3479 XXXX XXXX XXXX 3479
Subtotal for card account# XXXX XXXX XXXX 3479                                                                                                           -$128.9.4
Total withdrawals and other debits                                                                                                                       -$315.77



       BANK OF AMERICA BUSINESS ADVANTAGE



            What's on your mind?
            Business owners like you can join the Bank of America• Advisory Panel to help us understand what you like and don't like.
            Enter code SBDD at bankofarnerlca.com/AdvlsoryPanel to learn more and join.



            Inclusion on the Advisory Panel subject to qualifications,                                                           SSM-09·19-0761.01   I ARG5T4RM



                                                                                                                                            Page 3 of 8
                                                                                                                                           APP00301
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                        Page 303 of 366 PageID 5399




BANI< OF               AMERICA~~                                                                                         Business Advantage
  P.O. Box 15284
  Wilmington, DE 19850                                                                                                          Customer service Information


                                                                                                                          [!    1.888.BUSINESS (1.888.287.4637)

                                                                                                                          12! bankofamerlca.com
   TALENT WRITERS, LLC
   750 N CRESCENT HEIGHTS BLVD
                                                                                                                          s     Bank of America, N.A.
                                                                                                                                P.O. Box 25118
   LOS ANGELES, CA 90046-7002
                                                                                                                                Tampa, FL 33622-5118




  0     Please see the Important Messages • Please Read section of your statement for Important details that could Impact you.



Your Business Fundamentals Checking
for November l, 2020 to November 30, 2020                                                                               Account number:
TALENT WRITERS, LLC

Account summary
Beginning balance on November 1, 2020                                                       $62,897.56            # of deposits/credits: 46
Deposits and other credits                                                                  320,079.85            # of withdrawals/debits: 290
Withdrawals and other debits                                                               -382,629.41            #of Items-previous cycle 1 : 0
Checks                                                                                              -0.00         # of days In cycle: 30
Service fees                                                                                     -348.00          Average ledger balance: $80,766.85
Ending balance on November 30, 2020                                                               $0.00           'Includes checks paid.deposited ltems&other debits




                                                                       Q Your Digital Tip
                                                                     BANK OF AMERICA BUSINESS ADVANTAGE


                                                       Stay on top of your accounts
                   Start receiving onllne alerts1 today to know when transactions have posted and when payments are due.
                     Sign In or enroll at bankofamerlca.com/SmallBuslness and click on Alerts In the Activity Center.
      1You  may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's message and data rates may apply, Delivery of
       alerts may be affected or delayed by your mobile carrier's coverage. You must be enrolled In Online Banking.                                        SSM·Ol·2D-2763.B I 2924790



PULL: E CYCLE: 60 SPEC: E DELIVERY: E TYPE:       IMAGE: I BC: JAX                                                                                                  Page 1of22
                                                                                                                                                                    APP00302
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                           Page 304 of 366 PageID 5400



                                                                                                     Your checking account
BANK OF           AMERICA~~
TALENT WRITERS, LLC     I   Account i.                 .1   November 1, 2020 to November 30, 2020




Deposits and other credits
Date          Description                                                                                                                                 Amount

11/02/20      BANKCARD 1250 DES:MTOT DEP ID:534701780303004 INDN:PORTFOLIO INSIDER                               CO                               23,675.31
              ID:l 0631250SD CCD

11/02/20      WIRE TYPE:WIRE IN DATE: 201102 TIME:1358 ET TRN:2020110200693808                                                                    10,665.52
              SEQ:3514020307ES/015687 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
              BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/11/02
11 /02/20     CHECKCARO 1031 PORTINSIDERPRIME PORTF 4075737202 CA 7449215030663786629                                                                     299.00
11/02/20      CHECKCARD 1031 PORTINSIDERPRIME PORTF 4075737202 CA 7449215030663786630                                                                 299.00
11/02/20      STRIPE       OES:TRANSFER ID:ST-S8A6K5Tl T2A8 INON:TALENT WRITERS LLC                         CO                                              1.31
              ID:l 800948598 CCO

11/03/20     WIRE TYPE:WIRE IN DATE: 201103 TIME:1230 ET TRN:2020110300572963                                                                     24,249.20
             SEQ:3263300308ES/006843 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
             BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/11/03
11/04/20     WIRE TYPE:WIRE IN DATE: 201104 TIME:l 451 ET TRN:2020110400557741                                                                    26;685.65
             SEQ:3301710309ES/007650 ORIG:MAGICSTAR ARROW ENTERTAIN 10:449094791 SND
             BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/11/04
11/04/20     STRIPE      DES:TRANSFER ID:ST-l9K6DOK1 HlV6 INON:TALENT WRITERS LLC                          CO                                              0.66
             10:1800948598 CCD

11 /06/20    WIRE TYPE:WIRE IN DATE: 201106 TIME:0519 ET TRN:2020110600218596                                                                     19,399.96
             SEQ:305687031 l ES/000575 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
             BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/11/06
11 /06/20    Mentom Payments DES:Mentom Pay ID:ST-OOX8W5IOP350 INDN:TALENT WRITERS LLC                            CO                                       0.95
             ID:1800948598 CCD
11 /09/20    WIRE TYPE:WIRE IN DATE: 201109TIME:l152 ET TRN:20201l0900541154                                                                      19,399.96
             SEQ:3273840314ES/006643 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
             BK:JPMDRGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/11/09
11/09/20     Mentom Payments DES:Mentom Pay IO:ST-F4T1Al F8P5A2 INON:TALENT WRITERS LLC                           CO                             18,040.50
             10:1800948598 CCD

11/09/20     STRIPE      DES:TRANSFER IO:ST-N9Z9VOD3K209 INDN:TALENT WRITERS LLC                            CO                                            95.33
             10:1800948598 CCD

11/10/20     Mentom Payments DES:Mentom Pay ID:ST-X2P4S8C2T9B4 INDN:TALENT WRITERS LLC                            CO                               4,750.57
             ID:l 800948598 CCD
                                                                                                                                   continued on the next page




        BANK OF AMERICA BUSINESS ADVANTAGE



        Thanks. Your business means a lot to us.
        When you're running a small business, a little personal attention can make a big difference. Our small business specialists will work
        with you to help strengthen your business and plan for the future.
        Visit bankofamerlca.com/SmallBuslness to learn more.


                                                                                                                            ~M-Ol-20-2l49ll   I 2875315


                                                                                                                                  Page 3 of 22
                                                                                                                                  APP00303
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                              Page 305 of 366 PageID 5401

 TALENT WRITERS, LLC   I    Account 11         I   November 1, 2020 to November 30, 2020




 Deposits and other credits - continued
 Date         Description                                                                                                          Amount

 11 /12/20   WIRE TYPE:WIRE IN DATE: 201112 TIME:0608 ET TRN:2020111200505499                                                 16,974.29
             SEQ:3049210317ES/001998 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
             BK:JPMORGAN CHASE BANK, NA 10:021000021 PMT DET:BMG OF 20/1111.2
 11 /12/20   MER CH BANKCARD DES:NET SETLMT ID:520004156997 Cib.lDN:PORTFOLIO INSIDER                  rn                       4,995.00
             ID:l 470770502 CCD PMT INFO: MERCH BANKCARD NET SETL1VlT 52000415 6997
             PORTFOLIO INSIDER     BC
11 /12/20    MERCH BANKCARD DES:NET SETLMT ID:520004 l 569!}YfNDN:PORTFOLIO INSIDER                    JW                       4,995.00
             ID:l 470770502 CCD PMT INFO: MERCH BANKCARD Nft-sHB\il:f--52000415 6997
             PORTFOLIO INSIDER     BC
11 /12/20    STRIPE      DES:TRANSFER ID:ST-Y5ASF3G3X4Nl INDN:TALENT WRITERS LLC                  CO                              191.33
             ID:1800948598 CCD
11/12/20     Mentom Payments DES:Mentom Pay ID:ST-B9C1 Q8J6D1V2 INDN:TALENT WRITERS LLC                 CO                            0.89
             ID:l 800948598 CCD

11/13/20     WIRE TYPE:WIRE IN DATE: 201113 TIME:1024 ET TRN:2020111300465326                                                 14,549.52
             SEQ:3210770318ES/006157 ORIG:MAGICSTAR ARROW ENTERTAIN 10:449094791 SND
             BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT D_~T:BMGJlE 70'11/l~
11/13/20     Cllq LLC   DES:Dally Dep 10:97010000496!{ l1~uN:PORTFOLIO INSIDER             ''.O 10:1264235966                  9,990.00
             CCD PMT INFO:Xxxxxxxxx•970100004965
11/13/20     Mentom Payments DES:Mentom Pay ID:ST-AOG304U5X9D6 INDN:TALENT WRITERS LLC                      CO                       4.15
             ID:1800948598 CCD

11/13/20     STRIPE       DES:TRANSFER ID:ST-0205Z1 D2M9C8 INDN:TALENT WRITERS LLC                CO                                 1.32
             ID: 1800948598 CCD
11/13/20     Cllq LLC   DES:Dally Dep ID:970100004965<,_INDN:PORTFOLIO INSIDER         ..e:o ID:l 264235966                          1.23
             CCD PMT INFO:xxxxxxxxx•970100004965
11/16/20     Mentom Payments DES:Mentom Pay ID:ST-DSH8Y5G2XOE7 INDN:TALENTWRITERS LLC                   CO                   26,586.46
             ID:l800948598 CCD

11 /16/20    Cllq LLC   DES:Dally Dep ID:970100004965MDN:PORTFOLIO INSIDER             , CO ID:l 264235966                     4,995.00
             CCD PMT INFO:XXXXXXXXX*970100004965

11/16/20     STRIPE      DES:TRANSFER ID:ST-X3ESG4U9A3B3 INDN:TALENT WRITERS LLC                 CO                                95.32
             ID:1800948598 CCD

11 /17 /20   WIRE TYPE:WIRE IN DATE: 201117 TIME:l 322 ET TRN:2020l l 1700506035                                             13,578.52
             SEQ:3250050322ES/006653 ORIG:MAGICSTAR ARROW ENTERTAIN ID:449094791 SND
             BK:JPMORGAN CHASE BANK, NA ID:021000021 PMT DET:BMG OF 20/11/17
11/17/20     Mentom Payments DES:Mentom Pay ID:ST·Y9U3R1 K4K6Q8 INDN:TALENT WRITERS LLC                 CO                     7,123.50
             ID: 1800948598 CCD

11/17/20     STRIPE      DES:TRANSFER ID:ST-BON2MOV3R3X2 INDN:TALENT WRITERS LLC                 CO                              286.01
             ID:1800948598 CCD
11 /18/20    Mentom Payments DES:Mentom Pay ID:ST-Y2Y7V1X2E8Z4 INDN:TALENT WRITERS LLC                 CO                     4,747.50
             ID:1800948598 CCD
11/18/20     STRIPE      DES:TRANSFER ID:ST-SSSl BOF9FOS4 INDN:TALENT WRITERS LLC               CO                             1,052.65
             10:1800948598 CCD
11/18/20     Cllq LLC   DES:Dally Dep ID:970100004965 1J4i)N:PORTFOLIO INSIDER         CO ID:l 264235966                             1.22
             CCD PMT INFO:Xxxxxxxxx•970100004965
11/19/20     Mentom Payments DES:Mentom Pay ID:ST-E4M7NOP9U7 A9 INON: TALENT WRITERS LLC                CO                    4,747.50
             ID:1800948598 CCD
                                                                                                                 continued on the next page




                                                                                                                 Page 4 of 22
                                                                                                                 APP00304
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                   Page 306 of 366 PageID 5402



                                                                                               Your checking account
BANK OF AMERICA                   q~
TALENT WRITERS, LLC I Account #                        November 1, 2020 to November 30, 2020




Deposits and other credits - continued
Date        Description                                                                                                              Amount

11/19/20    STRIPE       DES:TRANSFER ID:ST-XSXOA4Q809Z2 INDN:TALENT WRITERS LLC                      CO                               94.84
            ID: 1800948598 CCD
11/20/20    Cllq LLC        DES:Dally Dep ID:970100004~85" INDN:PORTFOLIO INSIDER              CO JD: 1264235966                     500.00
            CCD PMT       INFO:XXXXXXXXX*97010000496~

11/20/20    STRIPE      DES:TRANSFER ID:ST-WOY3T6D7Z4W9 INDN:TALENT WRITERS LLC                         CO                           188.69
            ID:l800948598 CCD

11 /23/20   Mentom Payments DES:Mentom Pay ID:ST-Y5S5A7C2N6T4 INDN:TALENT WRITERS LLC                         CO                 25,633.50
            ID:l800948598 CCD

11/23/20    Cllq LLC   DES:Dally Dep ID:970100pd965 INDN:PORTFOLIO INSIDER                     c~ ID:l 264235966                  5,495.00
            CCD PMT INFO:XXXXXXXXX*970100004%;..                           .
11/23/20    PAYPAL       DES:TRANSFER ID:lOll 189173726 INDN:TALENT WRITERS LLC                    CO                              l,545.00
            ID:PAYPALSDl 1 PPD

11/24/20    Mentom Payments DES:Mentom Pay ID:ST-J4F7T412G5U7 INDN:TALENT WRITERS LLC                        CO                   4,747.50
            ID:1800948598 CCD
11/24/20    STRIPE      DES:TRANSFER ID:ST-N6N8L4X9YOW4 INDN:TALENT WRITERS LLC                         CO                           191.33
            ID:1800948598 CCD
11 /25/20   BELIEVE MEDIA      DES:ACH     ID: INDN:TALENT WRITERS             CO ID:l814448122 CCD                             12,000.00
11 /25/20   Mentom Payments DES:Mentom Pay ID:ST-EOX4G6U4B8W9 INDN:TALENT WRITERS LLC                         CO                  4,742.50
            10:1800948598 CCD

11/25/20    STRIPE      DES:TRANSFER ID:ST-GlJ6X7C4W8Jl INDN:TALENT WRITERS LLC                     CO                               566.16
            10:1800948598 CCD

11/27/20    Mentom Payments DES:Mentom Pay ID:ST-V4R414D6G4JO INDN:TALENT WRITERS LLC                        CO                   1,896.00
            ID:l 800948598 CCD

Total deposits and other credits                                                                                         $320,079.85



Withdrawals and other debits
Date        Description                         ,.                                                                                AmoullL
11/02/20    WIRE TYPE:WIR GtJIDJ'.rrmffi·~     E:0531 ET TRN:2020103000885578 SERVICE                                          -11,238.75
            REF:004451 B :POOR TRAP INC. ID:lO 00302835804 BNF BK:FIRST ENTERTAINMENT CRE
            10:322274158 PMT T:UYWRGJWSK 0 ther INVOICE: 002
11/02/20    WIRE TYPE:WJRE OUT DATE:20l 102 TIME:0532 ET TRN:2020103000886084 SERVICE                                          -31,218.75
            REF:004555 BNF:LTK MARKETING LLC ID:7163930428 BNF BK:WELLS FARGO BANK, N.A.
            ID:l21000248 PMT DET:KH3SUY43U 0th er INVOICE: 001
11/02/20    WIRE TYPE:WIR~O:+~2 TIME:l 352 ET TRN:20201l0200690517 SERVICE                  -4,166.50
            REF:459965 BN : YLE DUSHMAN~D:35787?982 BNF BK:JPMORGAN CHAS E BANK, N. ID:0002
            PMTDET:3165      44                                         -----~-~~------
11 /02/20   Onllne Bankln Transfer Confn 5431643a ; HALIM! GROUP INC.·,                     -7,492.50
11/02/20    BANKCARD 1250 DES:MTOT DISC ID:53                      004-!NrlN:PORTF.OLIO INSIDER              CO                 -1,463.96
            ID:l0631250SM CCD
11 /02/20   APPLE CARD GSBANK DES:PAYMENT            ID:l 91 O~ INDN:Lucas Asher          co JD:9999999999                         -499.00
            WEB
11/02/20    APPLECARD GSBANK DES:PAYMENT             ID:l 91008S INDN:Lucas Asher         co 10:9999999999                         -356.00
            WEB
                                                                                                                   continued on the next pnge



                                                                                                                   Page 5 of 22
                                                                                                                   APP00305
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                          Page 307 of 366 PageID 5403

TALENT WRITERS, LLC     I   Account II                   November l, 2020 to November 30, 2020




Withdrawals and other debits - continued
Date         Descrl t                                                                                                                               ount
11 /02/20    APPLECARO GSBANK DES:PAYMENT               ID:l 91088.5...-rf()DN:Lucas Ash~        co !0:9999999999                               -250.00
             WEB
11/02/20     BANKCARD 1250 DES:MTOT DEP ID:534701780303004~6N:PORTFOLIO INSIDER                                 CO                                -65.62
             ID:10631250SD CCD
11/02/20     CAN STOCK PHOTO DES:IAT PAYPAL ID:1010944011256 INDN:TALENT WRITERS LLC                            CO                                -50.00
             ID:XXXXXXXXXC IAT PMT INFO: WEB 000000000000005000
11/02/20     CAN STOCK PHOTO DES:IAT PAYPAL ID:1010944070535 INDN:TALENT WRITERS LLC                            CO                                -50.00
             IO:XXXXXXXXXC IAT PMT INFO: WEB 000000000000005000
11/02/20     CAN STOCK PHOTO DES:IAT PAYPAL 10:1010944137560 INDN:TALENT WRITERS LLC                            CO                                -50.00
             IO:XXXXXXXXXC IAT PMT INFO: WEB 000000000000005000
11/02/20     CAN STOCK PHOTO DES:IAT PAYPAL 10:1010943761512 INDN:TAIENT WRITERS LLC                            CO                                -50.00
             IO:XXXXXXXXXC IAT PMT INFO: WEB 000000000000005000
11 /03/20    BANKCARD 1250 DES:MTOT DEP 10:53470178030300{ INDN:PORTFOLIO INSIDER                               CO                              -199.75
             IO:l0631250SO CCD
11/03/20     PAYPAL       OES:INST XFER ID:STUDIOMIKEF INDN:TALENT WRITERS LLC                       CO                                         -100.00
             ID:PAYPALSl77 WEB
11/03/20     AUTHNET GATEWAY DES:BILLING             ID:XXXXXXXXX INDN:TALENT WRITERS LLC                 CO                                     -29,81
             ID:l 870568569 CCD
11/04/20     JONATHAN KELLEY DES:IAT PAYPAL ID:l010965915213 INDN:TALENT WRITERS LLC                            CO                           -1,350.80
             ID:XXXXXXXXXC IAT PMT INFO: WEB 000000000000µ.seee·
11 /04/20    APPLECARD GSBANK DES:PAYMENT              ID:l 91088s(INDN:Lucas Asher              CO 10:9999999999                               -750.00
             WEB
11/04/20     PAYPAL       OES:INST XFER ID:GETTYIMAGES INDN:TALENT WRITERS LLC                       CO                                         -115.00
             ID:PAYPALSl77 WEB
11 /04/20    BANKCARD 1250 DES:MTOT DEP 10:534701780303004 JNDN:PORTFOLIO INSIDER                               CO                               -62.44
             ID:l0631250SO CCD
11/04/20     GATEWAY SERVICES DES:WEBPAYMENT \(1· INt'lN:PORTFOLIO INSIDER                    , CO 10:3383693141                                 -39.75
             WEB
11/04/20     CAN STOCK PHOTO DES:IAT PAYPAL 10:1010970974705 INDN:TALENT WRITERS LLC                            CO                                 -7.00
             IO:XXXXXXXXXC IAT PMT INFO: WEB 000000000000000700
11 /04/20    CAN STOCK PHOTO DES:IAT PAYPAL ID:l01097096l883 INDN:TALENT WRITERS LLC                            CO                                 -7.00
             IO:XXXXXXXXXC IAT PMT INFO: WEB 000000000000000700
11/05/20      PAYPAL       DES:INST XFER IO:GODAOOY.COM INDN:TALENT WRITERS LLC                       CO                                   -20,028.16
            . IO:PAYPALSl77 WEB
11/05/20     PAYPAL       OES:INST XFER ID:GETTYIMAGES INON:TALENT WRITERS LLC                       CO                                        -170.00
             IO:PAYPALSl77 WEB
11/09/20     PAYPAL       DES:INST XFER ID:CHRISTIANGHOGAN INDN:TALENT WRITERS LLC                         CO                                -3,075.26
             IO:PAYPALSl77 WEB
11/09/20     PAYPAL            DES:INST XFER ID:ZAPIER INC INDN:TALENT WRITERS LLC                CO ID:PAYPALSl77                               -24.99
             WEB                                                                    ~-      ------
11/10/20     TSYS/TRANSFIRST DES:DISCOUNT 10:543684555929914 NDN:PORTFOLIO INSIDER                      CO                              -3,104.74
             IO:WFBTRANSFl CCD PMT INF0:543684555929914 PORT LIO 1rqs1DER            D ISCOUITT
11/12/20     PAYPAL       OES:INST XFER ID:GETTYIMAGES INON:TALENl V\.~I r~E::;;:R~S=L=Lc:::::::c.,;;c--:-o:-__-'-'-'------~---_3:::::3:-:::5~.o:-::o
             IO:PAYPALSl77 WEB
11112/20     PAYPAL       DES:INST XFER ID:FACEBOOKTEC OCU INDN:TALENT WRITERS LLC                 CO                                       -29.99
             ID:PAYPALSl77 WEB
11/12/20     PAYPAL       DES:INST XFER ID:FACEBOOKTEC OCU INDN:TALENT WRITERS LLC                 CO                                       -29.99
             IO:PAYPALSl77 WEB
11 /12/20    PAYPAL       DES:INST XFER ID:FACEBOOKTEC OCU INDN:TALENT WRITERS LLC                 CO                                       -24.99
             IO:PAYPALSl77 WEB
                                                                                                                               conllnued on the next poge




                                                                                                                                Page 6 of 22
                                                                                                                                APP00306
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                              Page 308 of 366 PageID 5404



                                                                                         Your checking account
BANK OF         AMERICA~~
 TALENT WRITERS, LLC    Account II                  November 1 2020 to November   2020




Withdrawals and other debits - continued
l.lfil!L-~~J.L!:.:i!JJP!U.Q.ll~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~__l'illlllllllL

11/12/20     PAYPAL       DES:INST XFER ID:FACEBOOKTEC OCU INDN:TALENT WRITERS LLC                  CO                          -19.99
             IO:PAYPALSl77 WEB
11/12/20     PAYPAL       DES:INST XFER ID:FACEBOOKTEC OCU INDN:TALENT WRITERS LLC                 CO                           -19.99
             ID:PAYPALS177 WEB
11/12/20     PAYPAL       DES:INST XFER ID:NETFLIX.COM INON:TALENT WRITERS LLC            CO                                    -17.28
             IO:PAYPALSl77 WEB
11/13/20                                                                                                                    -5,625.00


11/13/20     WIRE TYPE:WIR~l:l-rDAI E:20 I I 13 1lrvtC:lGQ9 ET TRN:20201ll300455384 SERVICE                                -5,417.00
             REF:378666 Bt(E;i<Q.NSTANTIN Y!J.RCHENKD..Jb:677152519 BNF BK:JPMOR GAN CHASE BANK, N.
             10:0002 PMT DET:317766414
11/13/20     WIRE TYPE:WIRl;J).IJ-T-ElA"TE:Ztlt-1-1 ME:l 010 ET TRN:20201l1300455869 SERVICE                               -4,166.50
             REF:379066 ~NF:KYLE OUSHMAN ID: 7872982 BNF BK:JPMORGAN CHAS E BANK, N. 10:0002
             PMT DET:31 i'/06
11/13/20     WIRE TYPE:WIRE))l:fr-rJA I E:2011134"-tMf::l 011 ET TRN:20201ll300456676 SERVICE                              -5,542.00
             REF:007199 BNQANTHONY PETERSOt::!)b:Ol 50055072 BNF BK:U SA A FEDERAL SAVINGS
             10:314074269 PMT DET:3 l 7766822
11/13/20     Online Bankln Transfer Confll d63   (,(e"3~sam~ra   -.
                                                                  ~~~~~~~~~~~~~~~~~~~~~
                                                                                                                           -5,625.00
11/13/20     MARY BRAUN      DES:IAT PAYPAL ·      6278328 INDN:Tlll FNT WRITERS LLC               CO                      -2,297.35
             ID:XXXXXXXXXC IAT PMT INFO: WEB 000000000000229
11/13/20     Cllq LLC    DES:Resrv Adj ID:97010000496 INDN:PORTFOLIO INSIDER             CO                                   -999.00
             ID:126423S966 CCO                       '
11/13/20     GATEWAY SERVICES DES:WEBPAYMENT ID:        l~:PORTFOLIQINSIDEB_       CO ID:3383693141                          -145.22

11/13/20     Cllq LLC    DES:Resrv Adj 10:970100004965.ANDN:PORTFOLIO INSIDE&            CO                                      -0.12
             ID:1264235966 CCD
11 /16/20    Online Bankln Transfer Conf// 404ae5   O; HALIMI GROUP INC.                                                   -7,117.50
11 /16/20   WIRE TYPE:WIRE OUT DATE:201l16 TIME:l 225       :2020111600582462 SERVICE                                    -20,000.00
            REF:449468 BNF:SERVICE BENEFITS LLC ID:662709523 BNF BK:IPMOR GAN CHASE BANK, N.
            ID:0002 PMT DET:31 7968492
11/16/20    Cllq LLC    DES:Resrv Ad) ID:970100004965 INOtiflORTFOllO INSIDER        lO                                      -499.50
            10:1264235966 CCD
11/18/20    WIRE TYPE:WIRE OUT OATE:201118 TIME:0508 ET TRN:2020111800144065 SERVICE                                     -20,000.00
            REF:197445 BNF:SERVICE BENEFITS LLC 10:662709523 BNF BK:JPMOR GAN CHASE BANK. N.
            10:0002 PMT DET:318171576
11 /18/20   BANKCARD 1250 DES:MTOT DEP ID:53470l 780303004            l~RTFOLIO INSIDER            -- . CO                 -4,995.00
            ID: 10631250SD CCD
11/18/20    PAYPAL       DES:INST XFER ID:UPWRKESCROW INDN:TALENT WRITERS LLC                 CO                           -1,545.00
            ID:PAYPALSl77 WEB
11 /18/20   PAYPAL       DES:INST XFER ID:MICROSOFT MICRO INDN:TALENT WRITERS LLC                  CO                            -9.99
            ID:PAYPALSl77 WEB
11 /18/20   Cllq LLC    DES:Resrv Adj 10:970100004965 INDNPORTFOLIO INSIDER          CO                                          -0.12
            ID:1264235966 CCD
11/20/20    Cllq LLC    DES:Resrv Adj ID:970l00004965 INcfN:PORTFOLl-0 INSIDER       CO                                        -50.00
            10:1264235966 CCD
                                                                                                             continued on the next page




                                                                                                              Page 7 of 22
                                                                                                             APP00307
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                             Page 309 of 366 PageID 5405

 TALENT WRITERS, LLC   I   Account 11         I   November 1, 2020 to November 30, 2020




 Withdrawals and other debits - continued
 Date        Description                                                                                               Amount
 11/20/20    TSYS/TRANSFIRST DES:CHARGEBACK ID:543684555929914(1fIDN:PORTFOLIO 1i§l[JR           CO                      -10.00
             ID:WFBTRANSF1 CCD PMT INFO:CASE: 2020321015305 Ml~'55592991 43
             PORTFOLIO INSIDER, AMT: $10.00
 11/24/20    Legal Order, LTS P092420000049                                                                      -149,728.14
 11/27/20    Legal Order, LTS P092420000049                                                                        -15,888.86
 11 /30/20   Legal Order, LTS P092420000049                                                                          -1,896.00
Card account II XXXX XXXX XXXX 4843

11 /02/20    CHECKCARD 1031 GOOGLE •ADS6388946025 cc@google.comCA 24692160305100160865064                              -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/02/20     CHECKCARD 1031 ACTIVECAMPAIGN, INC. 7733602270 IL 24492150305715813843540 CKCD                          -2, 118.58
             5045 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/02/20     CHECKCARD 1101 GOOGLE 'ADS6388946025 cc@google.comCA 24692160306100900445903                              -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/02/20     CHECKCARD 1101 TABOO LA.COM LTD HTTPSWWW.TABODE 24492150307637979456925                                     -37.29
             RECURRING CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /03/20    CHECKCARD 1102 AMAZON.COM*280AF2PRO AM AMZN.COM/BILLWA                                                        -3.62
             24431060307083330278317 CKCD 5942 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /03/20    CHECKCARD 1102 GOOGLE* ADS6388946025 INTERNET          CA 24013080308040022971453                         -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /03/20    CHECKCARD 1102 GOOGLE*ADS6388946025 INTERNET           CA 24013080308040029133214                         -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /04/20    CHECKCARD 1103 Amazon web services aws,amazon.coWA 24692160308100390943936 CKCD                           -350.50
             7399 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /04/20    CHECKCARD 1103 GOOGLE *ADS6388946025 cc@google.comCA 24692160308100644343990                              -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /04/20    CHECKCARD 1103 SHOPIFY* 92628722 HTTPSSHOPIFY.IL 24492150308637124853850                                  -180.00
             RECURRING CKCD 5734 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
l l /05/20   CHECKCARD 1104 AMZN MKTP US*286AZ7162 AMZN.COM/BILLWA                                                     -213.63
             24431060309083723940505 CKCD 5942 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/05/20     CHECKCARD 1105 Google LLC* ADS63889460 650-2530000 CA 24204290310004623034038                             -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/06/20     CHECKCARD 1105 ACTIVECAMPAIGN, INC. 7733602270 IL 24492150310743151068531 CKCD                           -580.27
             5045 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /06/20    CHECKCARD 1105 GOOGLE *ADS6388946025 cc@google.comCA 24692160310100113792285                             -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /09/20    CHECKCARD 1106 AMZN MKTP US*283N60XJ2 AMZN.COM/BILLWA                                                    -122.52
             24431060311083335189406 CKCD 5942 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /09/20    CHECKCARD 1106 AMZN MKTP US*280NA9Xl 2 AMZN.COM/BILLWA                                                     -32.81
             24431060311083737022866 CKCD 5942 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/09/20     CHECKCARD 1106 GOOGLE •ADS6388946025 cc@google.comCA 24692160311100760311800                             -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /09/20    CHECKCARD 1107 GOOGLE *ADS6388946025 cc@google.com CA 24692160312100062209479                            -500.00
             CKCD 5817 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/09/20     CHECKCARD 1107 GOOGLE*ADS6388946025 INTERNET           CA 24013080313080102820249                        -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /09/20    CHECKCARD 1108 GOOGLE *ADS6388946025 cc@google.comCA 24692160313100211843177                             -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/09/20     CHECKCARD 1109 GOOGLE *ADS6388946025 cc@google.comCA 24692160314100376776328                             -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
                                                                                                      continued an th• next page




                                                                                                      Page 8 of 22
                                                                                                       APP00308
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 310 of 366 PageID 5406



                                                                                      Your checking account
BANK OF         AMERICA~~
 TALENT WRITERS, LLC   I   Account II         November 1, 2020 to November 30, 2020




Withdrawals and other debits - continued
 Date        Description                                                                                            Amount_
 1l /09/20   CHECKCARD 1109 GOOGLE •ADS6388946025 cc@google.comCA 24692160314100409401357                           -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/10/20     CHECKCARD 1109 PAYPAL •rlPEDRIVE 402-935-7733 NY 24492150314852470419352                                 -38.40
             RECURRING CKCD 5734 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11110/20     CHECKCARD 1109 GOOGLE •ADS6388946025 cc@google,comCA 24692160314100673731307                           -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /12/20    CHECKCARD 1109 PORTFOLIO INSIDER 866-9802909 CA 24984580315012646997995 CKCD                               -1.23
             7399 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11112/20     CHECKCARD 1110 GOOGLE•ADS6388946025 INTERNET        CA 24013080316010018372891                         -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/12/20     CHECKCARD 1110 GOOGLE •oomalns g.co/helppay/ICA 24692160315100128843128 CKCD                             -12.00
             7399 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/12/20     CHECKCARD 1110 GOOGLE *ADS6388946025 cc@google.comCA 24692160315100290698854                           -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11112/20     CHECKCARD 1112 AMAZON,COM*280X807Y2 AM AMZN.COM/BILLWA                                                 -266.24
             24431060317083714332597 CKCD 5942 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/12/20     CHECKCARD 1110 GOOGLE *ADS6388946025 cc@google.comCA 24692160316100610347702                           -500.00
             CKCD 5817 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/12/20     CHECKCARD 1111 GOOGLE*ADS6388946025 INTERNET       CA 24013080317020018950447                          -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
l l /12/20   CHECKCARD 1111 PORTINSIDERPRIME 140-75737202 CA 24011340316000004878191 CKCD                           -200.00
             5399 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
1l /12/20    CHECKCARD 1111 GOOGLE *ADS6388946025 cc@google.comCA 24692160316100109674137                           -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/13/20     CHECKCARD 1112 GOOGLE*ADS6388946025 INTERNET       CA 24013080318030023844039                          -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /13/20    CHECKCARD 1112 GOOGLE*AD56388946025 INTERNET       CA 24013080318030023894208                          -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
1l /13/20    CHECKCARD 1112 GOOGLE*ADS6388946025 INTERNET       CA 24013080318030027824573                         -500,00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/13/20     CHECKCARD 1112 SEAMLESS.Al SEAMLESS.Al OH 24011340317000005285411 RECURRING                           -150.00
             CKCD 5734 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /13/20    CHECKCARD 1112 GOOGLE •ADS6388946025 cc@google.comCA 24692160317100877905829                          -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/13/20     CHECKCARD 1113 GOOGLE •ADS6388946025 cc@google.comCA 24692160318100133624320                          -500.00
             CKCD 5817 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /16/20    CHECKCARD 1112 PORTFOLIO INSIDER 866-9802909 CA 24984580319012670309659 CKCD                              -1.22
             7399 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /16/20    CHECKCARD 1113 GOOGLE *ADS6388946025 cc@google.com CA 24692160318100306005711                         -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /16/20    CHECKCARD 1113 GOOGLE*AD56388946025 INTERNET       CA 24013080319040026928357                         -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /16/20    CHECKCARD 1114 GOOGLE'ADS6388946025 INTERNET       CA 24013080320040104461500                         -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /16/20    CHECKCARD 1114 GOOGLE*ADS6388946025 INTERNET       CA 24013080320040104562687                         -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
                                                                                                   continued on the next page




                                                                                                   Page 9 of 22
                                                                                                   APP00309
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 311 of 366 PageID 5407

 TALENT WRITERS, LLC I Account II             I November 1, 2020 to November 30, 2020


 Withdrawals and other debits - continued
 Pate         Description                                                                                            Amount
 11/16/20     CHECKCARD 1114 GOOGLE *ADS6388946025 cc@google.comCA 24692160319100230705799                           -500.00
              CKCD 731 l XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
 11/16/20    CHECKCARD 1114 GOOGLE *ADS6388946025 cc@google.comCA 24692160319100414904101                            -500.00
             CKCD 5817 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
 11 /16/20   CHECKCARD 1115 GOOGLE* ADS6388946025 INTERNET         CA 24013080321040187233361                       -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/16/20     CHECKCARD 1115 GOOGLE*ADS6388946025 INTERNET          CA 24013080321040229058230                       -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /16/20    CHECKCARD 1116 GOOGLE *ADS6388946025 cc@google.comCA 24692160321100160808585                           -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11117 /20    CHECKCARD 111 6 GOOGLE*ADS6388946025 INTERNET         CA 24013080322050012928951                       -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
1l/17/20     CHECKCARD 1116 GOOGLE*ADS6388946025 INTERNET         CA 24013080322050055633955                        -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/17 /20    CHECKCARD 1116 TYPEFORM S.L BARCELONA      74609050322000000627212 RECURRING                           -100.00
             CKCD 5192 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11117/20     CHECKCARD 1117 BlllMatrlx SanFranclsco CA CKCD 6321 XXXXXXXXXXXX4843 XXXX XXXX XXXX                 -2,569.54
             4843
11 /18/20    CHECKCARD 111 7 GOOGLE* ADS6388946025 INTERNET       CA 24013080323060019338756                        -500.00
             CKCD 581 8 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/18/20     CHECKCARD 1117 SHOPIFY* 93711108 HTTPSSHOPIFY.IL 24492150322637350965941                                 -79.00
             RECURRING CKCD 5734 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11118/20     CHECKCARD 1117 GOOGLE*ADS6388946025 INTERNET         CA 24013080323060019332205                        -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/18/20     CHECKCARD 1117 GOOGLE*ADS6388946025 INTERNET         CA 24013080323060023168942                        -500.00
             CKCD 7372 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/19/20     CHECKCARD 1118 GOOGLE*ADS6388946025 INTERNET         CA 24013080324070018067529                        -500.00
             CKCD 7372 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/19/20     CHECKCARD 1118 GOOGLE* ADS6388946025 INTERNET        CA 24013080324070022059322                        -500.00
             CKCD 7311 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
1l /19/20    CHECKCARD 1118 SP• CUBIT DEMOGRAPHIC HTTPSCUBITDATTX 24492150323637489884137                           -249.00
             CKCD 7372 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/20/20     CHECKCARD 1119 GOOGLE*ADS6388946025 INTERNET         CA 24013080325080019553418                        -500.00
             CKCD 7372 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /20/20    CHECKCARD 1119 GOOGLE* ADS6388946025 INTERNET        CA 24013080325080019593075                        -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /20/20    CHECKCARD 1119 GOOGLE* ADS6388946025 INTERNET        CA 24013080325080023179275                        -500.00
             CKCD 5817 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
l l /20/20   CHECKCARD 1119 GOOGLE* ADS6388946025 INTERNET        CA 24013080325080057057132                       -500.00
             CKCD 7372 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/24/20     CHECKCARD 1120 GOOGLE*ADS6388946025                                                                   -500.00
11/24/20     CHECKCARD 1120 GOOGLE *ADS6388946025                                                                  -500.00
11/24/20     CHECKCARD 1120 KIXIE.COM                                                                              -500.00
11/24/20     CHECKCARD 1121 GOOGLE*ADS6388946025                                                                   -500,00
11/24/20     CHECKCARD 1122 GOOGLE' ADS6388946025                                                                  -500.00
11/24/20     CHECKCARD 1122 GOOGLE* ADS6388946025                                                                  -500.00
11/24/20     CHECKCARD 1120 RMG*REGUS                                                                              -211 .00
11/24/20     CHECKCARD 1122 RMG*REGUS                                                                              -162.00
11/24/20     CHECKCARD 1121 CRAIGSLIST.ORG                                                                           -45.00
11/24/20     CHECKCARD 1120 KIXIE.COM                                                                                -15.00
                                                                                                   continued on the next page



                                                                                                    Page 10 of 22
                                                                                                    APP00310
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 312 of 366 PageID 5408



                                                                                      Your checking account
BANK OF AM                ERICA~~
TALENT WRITERS, LLC   I   Account 11          November 1, 2020 to November 30, 2020




Withdrawals and other debits - continued
~Da~te'--~~D~e~sc~rl11J.LV.u__~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-'1LL"'-"IlL
 11 /24/20   CHECKCARD 1123 GOOGLE* ADS6388946025 INTERNET       CA 24013080329000019823732                         -500.00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11 /24/20    CHECKCARD 1123 PIVOTAL TRACKER HTTPSWWW.PIVOCA 24011340328000006387536                                   -10.00
             RECURRING CKCD 5734 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
11/24/20     CHECKCARD 1123 GOOGLE*ADS6388946025 INTERNET        CA 2401308032900002350023S                         -500,00
             CKCD 5818 XXXXXXXXXXXX4843 XXXX XXXX XXXX 4843
Subtotal for card account # XXXX XXXX XXXX 4843                                                            -$33,748.85
Card account II XXXX XXXX XXXX 4850
11/02/20     CHECKCARD 1030 TST* TATSU RAMEN - MELR 323-747-1388 CA 24137460304100234440694                           -18.06
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1030 WINCHELL S 11 9356 LOS ANGELES CA 24137460304200179765541 CKCD                              -7.07
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1030 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160304100773919275                            -16.39
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1030 CHIPOTLE 1538 LOS ANGELES CA 24431060305400827000446 CKCD 5814                            -16.32
             XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1030 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160304100919607933                            -10.00
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/02/20     CHECKCARD 1031 TST* TATSU RAMEN - MELR 323-747-1388 CA 24137460305100303844072                           -18.06
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1031 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160305100532181638                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1031 OVERNIGHT GLASSES HTTPSWWW.OVERCA 24492150305637834436882                                -89.19
             CKCD 8043 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/02/20     CHECKCARD 1031 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160305100609086249                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/02/20     CHECKCARD 1031 SQ 'COFFEE FOR SASQUATC Los Angeles CA 24692160306100769645320                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/02/20     CHECKCARD 1101 WINCHELL S II 9356 LOS ANGELES CA 24137460306200109540384 CKCD                             -5.27
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1101 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160306100235277351                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /02/20    CHECKCARD 1101 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160307100460685780                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /03/20    CHECKCARD 1102 TST* TATSU RAMEN - MELR 323-747-1388 CA 24137460307100228219861                          -18.06
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/03/20     CHECKCARD 1101 WINCHELL S II 9356 LOS ANGELES CA 24137460307200154478224 CKCD                             -6.66
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/03/20     CHECKCARD 1102 WINCHELL S II 9356 LOS ANGELES CA 24137460307200154478307 CKCD                             -4.28
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/03/20     CHECKCARD 1102 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160307100931014826                           -11.79
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /03/20    CHECKCARD 1102 CHIPOTLE 1538 LOS ANGELES CA 24431060308400820001216 CKCD 5814                           -19.05
             XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/04/20     CHECKCARD 1103 WINCHELL S 119356 LOS ANGELES CA 24137460308200182493400 CKCD                             -8.15
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
                                                                                                   continued on the next page




                                                                                                   Page 11of22
                                                                                                    APP00311
      Case 3:20-cv-02910-L Document 312 Filed 09/16/21                             Page 313 of 366 PageID 5409

TALENT WRITERS, LLC    I   Account II       I   November 1, 2020 to November 30, 2020




Withdrawals and other debits - continued
Date         Description                                                                                            Amount
11 /04/20    CHECKCARD 1103 SQ •coFFEE FOR SASQUATC Los Angeles CA 24692160308100619567367                            -11.50
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/04/20     CHECKCARD 1103 SQ 'COFFEE FOR SASQUATC Los Angeles CA 24692160308100731049260                            -13.51
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/05/20     CHECKCARD 1103 ALL ABOUT THE BREAD 323-9308989 CA 24000970309738702808632                                -15.41
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/05/20     CHECKCARD 1104 WINCHELL S # 9356 LOS ANGELES CA 24137460309200172320570 CKCD                               -5.57
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/05/20     CHECKCARD 1104 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160309100240425000                            -10.50
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/05/20     CHECKCARD 1104 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160309100379054761                            -10.50
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/05/20      CHECKCARD 1104 H&M0105 LOS ANGELES CA 24435650310400112001098 CKCD 5651                               -102.88
            . XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/06/20     CHECKCARD 1105 TST* TATSU RAMEN - MELR 323-747-1388 CA 24137450310100218084148                           -18.06
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/06/20     CHECKCARD 1105 WINCHELL S # 9356 LOS ANGELES CA 24137460310200158964166 CKCD                              -5.57
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/06/20     CHECKCARD 1105 SQ •coFFEE FOR SASQUATC Los Angeles CA 24592160310100069246294                            -10.50
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20     CHECKCARD 1106 WINCHELL S # 9356 LOS ANGELES CA 24137460311200179768025 CKCD                              -5.57
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
1l /09/20    CHECKCARD 1106 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160311100664478226                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20     CHECKCARD 1105 ANSWERCONNECT 800-531-5828 OR 24492150311713218679272 CKCD                              -599.00
             7399 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20     CHECKCARD 1107 TST* TATSU RAMEN • MELR 323-747-1388 CA 24137460312100510185120                          -18.06
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20     CHECKCARD 1106 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160311100788127774                           -22.71
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20     CHECKCARD 1107 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160312100413791175                             -5.75
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20    CHECKCARD 1107 SQ •coFFEE FOR SASQUATC Los Angeles CA 24692160312100450465576                              -5.75
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20    CHECKCARD 1108 WINCHELL S 11 9356 LOS ANGELES CA 24137460313200119165728 CKCD                              -7.36
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/09/20    CHECKCARD 1108 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160313100081572971                              -5.75
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11110/20    CHECKCARD 1109 GRUBHUBTHANKUPHO GRUB HUB.COM NY 24492150314745431603132                                  -40.08
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11110/20    CHECKCARD 1109 WINCHELL S # 9356 LOS ANGELES CA 24137460314200153118871 CKCD                               -5.57
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/10/20    CHECKCARD 1109 SQ •coFFEE FOR SASQUATC Los Angeles CA 24692160314100626485985                            -21.85
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/10/20    CHECKCARD 1109 SQ •COFFEE FOR SASQUATC Los Angeles CA 24692160314100704838329                              -5.75
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/10/20    CHECKCARD 1109 SQ 'COFFEE FOR SASQUATC Los Angeles CA 24692160314100850198866                            -16.96
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11112/20    CHECKCARD 1110 GRUBHUBTHANKUPHO GRUBHUB.COM NY 24492150315719487485008                                   -29.09
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
                                                                                                   continued on the next page




                                                                                                   Page 12 of 22
                                                                                                    APP00312
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                        Page 314 of 366 PageID 5410



                                                                                    Your checking account
BANKOFAMERICA~~
TALENT WRITERS, LLC        Account II        November 1 2020 to November 30, 2020




Withdrawals and other debits - continued
Date        Diiscrlptlon                                                                                           Amount
11/12/20    CHECKCARD 1110 WINCHELL S 119356 LOS ANGELES CA 24137460315200177686134 CKCD                               -4.28
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/12/20    CHECKCARD 1110 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160315100402710720                            -10.50
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/12/20    CHECKCARD 1110 CHIPOTLE 1538 LOS ANGELES CA 24431060316400828000277 CKCD 5814                            -11.28
            XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/12/20    CHECKCARD 1110MCAFE_1 LOS ANGELES CA 24275390316900017804777 CKCD 5812                                   -27.19
            XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/12/20    CHECKCARD 1111 WINCHELL S II 9356 LOS ANGELES CA 24137460316200108003226 CKCD                             -4.28
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /12/20   CHECKCARD 1111 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160316100076467226                           -16.39
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/12/20    CHECKCARD 1111 IN *FIRST CLASS VALETS 310-7810660 CA 24692160316100239370879                           -175.00
            CKCD 7523 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /12/20   CHECKCARD 1111 SQ *COFFEE FOR SAS QUATC Los Angeles CA 24692160316100196805438                          -10.50
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/12/20    CHECKCARD 1111 TST* THE VILLAGE IDIOT LOS ANGELES CA 24137460317001231580240                            -64.09
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/13/20    CHECKCARD 1112 TST* TATSU RAMEN - MELR 323-747-1388 CA 24137460317100210802953                          -15.88
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/13/20    CHECKCARD 1112 WINCHELL S 119356 LOS ANGELES CA 24137460317200178053993 CKCD                              -4.28
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/13/20    CHECKCARD 1112 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160317100730370971                           -27.31
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /13/20   CHECKCARD 111 2 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160317100955264669                          -11.50
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /16/20   CHECKCARD 1113 GRUBHUBTHANKUPHO GRUBHUB.COM NY 24492150318743688849157                                  -31.59
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1113 WINCHELL S II 9356 LOS ANGELES CA 24137460318200171856771 CKCD                             -5.57
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /16/20   CHECKCARD 1113 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160318100397995416                           -21.85
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1114 GRUBHUBAMANDINEPATISS GRUBHUB.COM NY                                                     -17.16
            24492150319713767797238 CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1113 CVS/PHARMACY 1/10916 LOS ANGELES CA 24137460319001305134500                              -36.04
            CKCD 5912 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1114 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160319100170145857                             -4.75
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1114 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160319100242908035                           -10.50
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1115 GRUBHUBITSPHOVIETTHAI GRUBHUB.COM NY 24492150320717841823412                             -39, 1 7
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/16/20    CHECKCARD 1115 MNl*MONEYNET MRKT DATA 888-860-4800 NY                                                 -175.00
            24692160320100076269717 RECURRING CKCD 7399 XXXXXXXXXXXX4850 XXXX XXXX XXXX
            4850
11/16/20    CHECKCARD 1115 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160320100889576845                          -11.79
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
                                                                                                 continued on 1/10 next page




                                                                                                 Page 13 of 22
                                                                                                  APP00313
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                            Page 315 of 366 PageID 5411

 TALENT WRITERS, LLC   I   Account II_       I   November 1, 2020 to November 30, 2020




 Withdrawals and other debits - continued
 Date        Description                                                                                             AmouaL
 11/17/20    CHECKCARD 1115 NIKO NIKO SUSHI WEST HOLLYWOOCA 24388960321030019340997 CKCD                             -113.85
             5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/17/20     CHECKCARD 1116 WINCHELL S 119356 LOS ANGELES CA 24137460321200162149082 CKCD                                -4.28
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/17/20     CHECKCARD 1116 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160321100561250395                             -21.85
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11117/20     CHECKCARD 1116 CVS/PHARMACY Ill 0916 LOS ANGELES CA 24137460322001239024053                               -40.85
             CKCD 5912 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/17120     CHECKCARD 1117 AFFIRM PAYMEN SAN FRANCISCOCA 00000000000000000529475                                    -576.64
             RECURRING CKCD 6012 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/18/20     CHECKCARD 1117 GRUBHUBAMANDINEPATISS GRUBHUB.COM NY                                                         -8.85
             24492150322717973460650 CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/18/20     CHECKCARD 1117 GRUBHUBAMANDINEPATISS GRUBHUB.COM NY                                                       -24.13
             24492150322745976489566 CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/18/20     CHECKCARD 1116 MCAFE_ l LOS ANGELES CA 24275390322900018409818 CKCD 5812                                  -14.78
             XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11118/20     CHECKCARD 1117 WINCHELL S II 9356 LOS ANGELES CA 24137460322200181916171 CKCD                              -3.58
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/18/20     CHECKCARD 1117 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160322100207674296                             -21.85
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/18/20     CHECKCARD 1117 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160322100337526879                             -11.50
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/19/20     CHECKCARD 1113 CCBlll.com *Legal Temp 888-5969279 AZ 24063000323001951424284                             -39.95
             RECURRING CKCD 4816 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/19/20     CHECKCARD 1118 GRUBHUBASIANFUSION GRUBHUB.COM NY 24492150323743030490133                                 -25.69
             CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /19/20    CHECKCARD 1117 MCAFE_ l LOS ANGELES CA 24275390323900018511059 CKCD 5812                                 -19.71
             XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/19/20     CHECKCARD 1118 WINCHELL S 11 9356 LOS ANGELES CA 24137460323200169773718 CKCD                              -4.28
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /19/20    CHECKCARD 1118 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160323100844553134                            -21.85
             CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/19/20    CHECKCARD 1118 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160323100045305672                             -10.00
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/19/20    CHECKCARD 1118 TST* THE VILLAGE IDIOT LOS ANGELES CA 24137460324001250181350                              -50,11
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/20/20    CHECKCARD 1119 GRUBHUBASIANFUSION GRUBHUB.COM NY 24492150324713099259090                                  -31.51
            CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/20/20    CHECKCARD 1119 WINCHELL S 119356 LOS ANGELES CA 24137460324200177384838 CKCD                                -4.28
            5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /20/20   CHECKCARD 1119 SQ *COFFEE FOR SASQVATC Los Angeles CA 24692160324100549662502                             -25.75
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /20/20   CHECKCARD 1119 SQ *COFFEE FOR SASQUATC Los Angeles CA 24692160324100701346639                             -14.75
            CKCD 5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11/24/20    CHECKCARD 1120 GRUBHUBTHEARROGANTCOW
                                              --------
                                                                                                                      -22.33
11/24/20    CHECKCARD 1120 SQ *COFFEE FOR SASQUATC                                                                    -10,50
11124/20    CHECKCARD 1121 SQ 'COFFEE FOR SASQUATC                                                                      -5.75
11/24/20    CHECKCARD 1121 SQ *COFFEE FOR SASQUATC                                                                      -5.75
11 /24/20   CHECKCARD 1122 WINCHELL S II 9356                                                                           -5.57
11/24/20    CHECKCARD 1121 SQ *COFFEE FOR SASQUATC                                                                     -4.75
                                                                                                    continued on the next page




                                                                                                    Page 14 of 22
                                                                                                    APP00314
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21                             Page 316 of 366 PageID 5412



                                                                                       Your checking account
BAN I< OF AM ERICA q~
TALENT WRITERS, LLC   I Account II              November 1 2020 to November 30, 2020




Withdrawals and other debits - continued
llat!L_~_jlezrJ!l1llllL~~~~~~~~~~~~~~~~~~~~~~~~~~~~~_A1trulll!lL

11 /24/20   CHECKCARD 1120 WINCHELL S II 9356                                                                            -4.28
11/24/20    CHECKCARD 1123 GRUBHUBLALASARGENTINE GRUBHUB.COM NY                                                        -52.41
            24492150328719383643036 CKCD 5812 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
11 /24/20    CHECKCARD 1123 WINCHELL S II 9356 LOS ANGELES CA 24137460328200162983491 CKCD                               -4.29
             5814 XXXXXXXXXXXX4850 XXXX XXXX XXXX 4850
Subtotal for card account # XXXX XXXX XXXX 4850                                                               -$3,217.67
Card account II XXXX XXXX XXXX 4868

11/02/20    CHECKCARD 1030 FACEBK ·s86BVX2TP2 650-543-7818 CA 24692160304100533860363 CKCD                             -25.00
            7311 XXXXXXXXXXXX4868.XXXX XXXX XXXX 4868
11/02/20    CHECKCARD l 031 FACEBK •EB7NTXETP2 650-543-7818 CA 24692160305100177506602                                 -35.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/02/20    CHECKCARD 1031 FACEBK •AASS3XJTP2 650-543-7818 CA 24692160305100655949928 CKCD                             -50.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/02/20    CHECKCARD 1102 FACEBK •FEBTVXETP2 650-543-7818 CA 24692160307100515270943 CKCD                             -75.00
            73 l l XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11 /03/20   CHECKCARD 1103 FACEBK *926Q4XJTP2 650-543-7818 CA 24692160308100239394861 CKCD                             -75.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/04/20    CHECKCARD 1104 FACEBK ·vsAZ4XJTP2 650-543-7818 CA 24692160309100928024497 CKCD                           -125.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/06/20    CHECKCARD 1105 FACEBK •5AVFYXETP2 650-543-7818 CA 24692160310100977891744 CKCD                           -175.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1106 FACEBK ·8BLKRZSSP2 650-543-7818 CA 24692160311100661370384 CKCD                           -250.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACE BK •Q3SDXXWSP2 650-543-7818 CA 24692160312100441827298                               -312.20
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACEBK *87SDXXWSP2 650-543-7818 CA 24692160312100441827264                                   -3.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACEBK •8K7VZXNSP2 650-543-7818 CA 24692160312100441827397 CKCD                              -5.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACEBK •RKE92YETP2 650-543-7818 CA 24692160312100441827256 CKCD                              -7.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACEBK •p53z3YJSP2 650-543-7818 CA 24692160312100441827439 CKCD                            -10.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACEBK •JG7T8XJTP2 650-543-7818 CA 24692160312100488660743 CKCD                            -15.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACE BK *8VK3SXATP2 650-543-7818 CA 24692160312100488660685 CKCD                           -25.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1107 FACE BK *NSH74Y2TP2 650-543-7818 CA 24692160312100536782093                                -35.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1108 FACEBK *6RA99XJTP2 650-543-7818 CA 24692160313100978715873 CKCD                            -50.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1108 FACEBK *RZYVRXESP2 650-543-7818 CA 24692160313100040769239 CKCD                            -75.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1108 FACEBK •8QEYRXESP2 650-543-7818 CA 24692160313100127966526 CKCD                          -125.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/09/20    CHECKCARD 1108 FACEBK •8M9R4Y2TP2 650-543-7818 CA 24692160313100179106799                                 -15.27
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
                                                                                                    continued on the next page




                                                                                                    Page 15 of 22
                                                                                                     APP00315
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                           Page 317 of 366 PageID 5413

TALENT WRITERS, LLC I Account fl           I   November 1, 2020 to November 30, 2020




Withdrawals and other debits - continued
Date         Descrl                                                                                               u t
11/l 0/20    CHECKCARD 1109 FACEBK *9WXV2YNSP2 650-543-7818 CA 24692160314100679340855                      -175.00
             CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/12/20    CHECKCARD 1110 FACEBK *UJNK4YETP2 650-543-7818 CA 24692160315100371154454 CKCD                  -250.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *DW3GVXATP2 650-543-7818 CA 24692160317100496008948                       -325, 11
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *B35JVXATP2 650-543-7818 CA 24692160317100610266190 CKCD                    -3.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *NJLG5YNSP2 650-543-7818 CA 24692160317100610266026 CKCD                    -5.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11 /13/20   CHECKCARD 1112 FACEBK *XGTU5YETP2 650-543-7818 CA 24692160317100610265812 CKCD                    -7.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *YPCL7YJSP2 650-543-7818 CA 24692160317100610265895 CKCD                   -10.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *7TCL7YJSP2 650-543-7818 CA 24692160317100610266059 CKCD                   -15.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *2ZZ9CXJTP2 650-543-7818 CA 24692160317100610265804 CKCD                   -25.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *D259WZSSP2 650-543-7818 CA 24692160317100641613154                        -35.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *QZTW7Y2TP2 650·543-7818 CA 24692160317100669350432                        -50.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/13/20    CHECKCARD 1112 FACEBK *SJQZ7Y2TP2 650-543-7818 CA 24692160317100795439687 CKCD                   -75.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/16/20    CHECKCARD 1113 FACEBK *3AWT6YETP2 650-543-7818 CA 24692160318100374462620                       -125.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/16/20    CHECKCARD 1114 FACEBK *QXAPWXESP2 650-543-7818 CA 24692160319100086779831                       -175.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11 /16/20   CHECKCARD 1114 FACEBK *FERF7YNSP2 650-543-7818 CA 24692160319100335730593 CKCD                  -250.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/16/20    CHECKCARD 1115 FACEBK *A2REXXESP2 650-543-7818 CA 24692160320100914303835 CKCD                  -400.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11117/20    CHECKCARD 1117 FACEBK •E6LBYXESP2 650-543-7818 CA 24692160322100882670924 CKCD                 -600.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/19/20    CHECKCARD 1118 FACEBK *QK7W7YWSP2 650-543-7818 CA 24692160323100721474636                      -900.00
            CKCD 7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/20/20    CHECKCARD 1119 FACE BK *7M6JLX6TP2 650-543-7818 CA 24692160324100569099049 CKCD                -900.00
            7311 XXXXXXXXXXXX4868 XXXX XXXX XXXX 4868
11/24/20    CHECKCARD 1120 FACEBK *M9FW9YWSP2                                                              -900.00
11/24/20    CHECKCARD 1123 FACEBK *HSAC62TSP2                                                               -900.00
Subtotal for card account # XXXX XXXX XXXX 4868                                                        -$7,612.5.8
Total withdrawals and other debits                                                                  -$382,629.41




                                                                                                  Page 16 of 22
                                                                                                  APP00316
         Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                             Page 318 of 366 PageID 5414



                                                                                                        Your checking account
 BANK OF AM                 ERICA~~
 TALENT WRITERS, LLC I Account II                           November 1, 2020 to November 30, 2020



 Service fees
       Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below.

                                                Total for this period                   Total year-to-date      We refunded to you a total of
                                                                                                                $35,00 In fees for Overdraft
     Total Overdraft fees                              $0.00                                $140.00             and/or NSF: Returned Items
                                                                                                                this year.
     Total NSF: Returned Item fees                     $0.00                                  $0.00
     We want to help you avoid overdraft and returned Item fees. Here are a few ways to manage your account and stay on top
     of your balance:
         - Set up Overdraft Protection In Online Banking to avoid declined transactions and save on overdraft fees
         - Sign up for Alerts (footnote 1) to get an email or text message when your balance becomes low
     Please call us or visit us If you have any questions or to discuss your options.
     (footnote 1) You may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's
     message and data rates may apply. Delivery of alerts may be affected or delayed by your mobile carrier's coverage.

The Monthly Fee on your Business Fundamentals Checking account was waived for the statement period ending 10/30/20. A check mark
below Indicates the requlrement(s) you have met to qualify for the Monthly Fee waiver on the account.
 v       $250+ In new net purchases on a linked Business debit card

 Q       $250+ In new net purchases on a linked Business credit card

 J       $3,000+ minimum dally balance In primary checking account

 ../     $5,000+ average monthly balance In primary checking account

 v       $15,000+ combined average monthly balance In linked business accounts

 Q       enrolled In Preferred Rewards for Business

For Information on how to open a new product, link an existing service to your account, or about Preferred Rewards for Business please
cali 1.888.BUSINESS or visit bankofamerlca.com/smallbuslness.
Date            Transaction description                                                                                                         Amount
11/02/20        Wire Transfer Fee                                                                                                               -30.00

11/02/20        Wire Transfer Fee                                                                                                               -15.00

l l /03/20      Wire Transfer Fee                                                                                                               -15.00

11/04/20        Wire Transfer Fee                                                                                                               -15.00

11/05/20        Wire Transfer Fee                                                                                                               -15.00
11/09/20        Wire Transfer Fee                                                                                                               -15.00

11/10/20        Wire Transfer Fee                                                                                                               -15.00
11/13/20        Wire Transfer Fee                                                                                                               -30.00

11/13/20        Wire Transfer Fee                                                                                                               -30.00

11/13/20        Wire Transfer Fee                                                                                                               -30.00

11/13/20        Wire Transfer Fee                                                                                                               -30.00

11/13/20       Wire Transfer Fee                                                                                                                -15.00
11/16/20       Wire Transfer Fee                                                                                                                -30.00
                                                                                                                              continued on the next page




                                                                                                                               Page 17 of 22
                                                                                                                               APP00317
       Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                       Page 319 of 366 PageID 5415

TALENT WRITERS, LLC     I   Account II                 I   November 1, 2020 to November 30, 2020




Service fees - continued
Date          Transaction description                                                                                   Amount

11 /16/20     Wire Transfer Fee                                                                                          -15.00

11 /17 /20    CHECKCARD 1116 TYPEFORM S.L BARCELONA                                                                       ·3.00
              74609050322000000627212 RECURRING CKCD 5192 XXXXXXXXXXXX4843
              INTERNATIONAL TRANSACTION FEE
11/l8/20      Wire Transfer Fee                                                                                          -30.00

11/l8/20      Wire Transfer Fee                                                                                          -15.00

Total service fees                                                                                                   -$348.00
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                              Page 18 of 22
                                                                                                              APP00318
        Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                        Page 320 of 366 PageID 5416



                                                                                                 Your checking account
BANI( OF AMERICA                       qq
TALENT WRITERS, LLC   I   Account 11                     November 1, 2020 to November 30, 2020




Daily ledger balances
Date                               Balance{$)   Date                               Balance{$)     Date                  Balance{$)

11/01                             62,897.56     11/10                            110,737.60       11/20               117,054.64
11/02                             37,291.64     11 /12                           133,834.81       11/23               149,728.14
11/03                             60,057,82     11 /13                           125,169.76
11/04                             83,208.48     11/16                            123,379,90
11/05                             62,136,83     11 /17                           139,337.92                              1,896,00
11/06                             80,248,34     11 /18                           116,880.49       11/30                      0.00
11/09                            109,910.38     11/19                            119,402.24




                                                                                                                Page 19 of 22
                                                                                                                APP00319
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 321 of 366 PageID 5417




                          EXHIBIT L




                                                                   APP00320
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                                                       Page 322 of 366 PageID 5418
~; Portfolio Insider




                                      Unlock the power of our world's most valuable financial
                                      data

                                      Our mission is to democratize access to the world's most valuable
                                      financial data and bring transparency to capital ma rkets .




                                                               , ,.,....,1 ...,1,,,

                                                                 Roxi
                                                                                              ·.
                                                                                              II ~""
                                                                  30.00 -             ... "   2$,00 -




                                                                  ,l, '1',



                                                                         O                      '., $0- '" 1' '   18.GO-

                                                                                                                                         : ' ,I >




                                                   ·- -·            ..
                        -· ·-   ...      --         ..--            ..
                                                                    "
                                                    ..                                                                                              .v o :..
                                                    -
                                                   ...
                                                   ...
                        -       ...      '·~--·-
                                                   ·-
                        ~                ;1.       ·--




                                                           We make investing easy



;II
Be first to know what
                                                                                                                                                                      ~·
titans are doing                                                                                                                                               1411




Make smarter decisions with Portfolio Insider. Be in
control of your investment strategy by using the same
tools as professional analysts and be first to k• • • • • • • • • • - .
                                                       EXHIBIT
                                                                                        L
about the moves investing titans are making.

Start investing smarter today                              I                                                                                        APP00321
                                                                                                                                                                           1/3
             Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                       Page 323 of 366 PageID 5419




                                                           Top 5 Funds




skll/z           J.(oh<.I
                                                                                          Investing in the modern age
29.40.~          39.47 -      41.29-
                                                      S83,G61,580,745.00
                              r,w.vs                                                     Portfolio Insider brings consumers to the greatest
                              "'' "' '"   ···~
                                                                                         market tool ever invented. Our unique core cloud reveals
                                                                                         quarterly holdings of any individual or institution
                                                                                         controlling investments of at least $100 million. Follow



                                                 -
51.66.~          61.66-       16.20.
                                                 Ratings                                 billionaires, banks, trusts, and the world's smartest and
AR!i:f:IJS                    lflY.US
                                                                         33t.. Ouy       most sophisticated decision-makers.
                                                                         67'tllotd
                                                                          0%Soll




                                                                                                   46

Having the right tools
As the world becomes more interconnected, and markets
increase in complexity, our fully integrated platform
provides real-time data and powerful analytics. Your
Portfolio Insider membership connects you with industry-
leading information and an unparalleled network of the                                                                                         \','eek,,

world's most influential billionaires.
                                                                                                                                       0           4
                                                                                                                                       Macil
                                                                                               <




                Sign Up For Prime
                One of our representatives will reach out to

                you shortly


                Enter your name                               Enter your email
                                                                                                         Fixed Income        Other


                                                                                     Top 5 Funds (Net Assets)

                Phone number                                  Portfolio Size                                                    APP00322
                                                                                                                                                           2/3
Case 3:20-cv-02910-L Document 312 Filed 09/16/21                 Page 324 of 366 PageID 5420
                                                                    fotonVoocol<n-1/onm~
                                                                    G!oholTh;'<'tlf><i<lEqu.11
                                                                                                 12,S0161~9B900




                                                                    encl Roel S"l+r..:e or>d

                 Send                      $ 73,876,233,032.00
                                                                    fe-i;Mo'-09ylruttll




                                                                           111




                                  U11



                                        ( ~ n I l (.; J(, {




                                                                                                                  APP00323
                                                                                                                             3/3
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                               Page 325 of 366 PageID 5421
   Portfolio Insider


Privacy &Cookie Statement
This is the Privacy and Cookies Policy for portfolioinsider.com website ("we'',"us" and "our site"). We are committed to
protecting and respecting your privacy.

This Policy and any other documents referred to in it explain:

 • Information we collect about you

 • Our legal bases for processing your information

 • How we use your information

 • Promotional updates and communications

 • How we store and retain your information

 • Cookies and other technologies

 • Cookie Removal

 • Update or correct your information

 • Opt out or close your account

 • Security and protection of your information

 • Users aged 13 and under

 • European Users

 • Changes to this policy

 • Contact us

Please read the following carefully to understand our views and practices regarding your personal data and how we will
treat it. By using our website and our services, you acknowledge you have read and understood this privacy policy.

In Summary: This Privacy Statement applies to the operations of Portfolio Insider, which services are directed at users in
the United States of America. It explains how Portfolio Insider collects, use and safeguards your personal data. By using
the sites and providing us with personal data you are consenting to our processing data in the United States and under
its laws.

Data handling practices and rules may differ from country to country. Each Portfolio Insider entity (e.g., Terminal,) may
have different policies, which will apply to (and be stated on) its sites.

If you are a resident of the European Union and wish to use our site, you can find information on the data policies of
Portfolio Insider that pertain to you in this document.

While we do our best to protect your personal information, Portfolio Insider cannot ensure or warrant the· security of any
information you transmit to us, and you do so at your own risk. What does all of this mean? Just as in   th~   investing world,
you must protect yourself. You are responsible for maintaining the secrecy of any password and/or account
information. Please be careful and responsible whenever you are online, especially when using a computer that other
people can use also or if you are on an unsecured network.

Many of our advertisers or partners, such as brokerages, merchants, or data providers, link from our site to areas on their
own sites where they sell their own products and services. If you follow links from our site to others, you should be aware
that you are doing business with those other sites, which have their own privacy and data collection practices. Portfolio
Insider has no responsibility or liability for these independent policies (and we may not even know what they are). For
more information regarding a site and its privacy policies, check that site.

 1. Information We Collect About You

We will collect and process the following personal data from you:
                                                                                                               APP00324
1.1 Information you give us
                                                                                                                                  1/9
This is information
  Case              about you that you
            3:20-cv-02910-L            give us directly
                                   Document       312 when you 09/16/21
                                                        Filed  interact with us.
                                                                              Page         326 of 366 PageID 5422
 l. Signing Up for Content Delivered via Email: When you sign up for a report or other content delivered by email, we will
   ask for your email address. We may also ask for your name as well as capture your IP address.

 2. Subscribing to a Service: When subscribing to any of our newsletter or portfolio services, or purchasing a special
   report, we need to know the sort of information typically used for credit card transactions, such as your name,
   address, telephone number, and credit card number and expiration date. We encrypt all of this information using
   Transport Layer Security (TLS), the replacement for the deprecated Secure Socket Layers (SSL) technology.

 3. Stock Information: If you rate stocks on our Terminal platform, we will save that information and may use it to identify
   content that we think is relevant to you. We may also use that information in the aggregate to help us better
   understand what our community and our premium members are interested in, so we can create and target our
   content better.

4. Other Services: We may also ask for additional information when providing other services. If you don't want to give us
   the information requested, you certainly don't have to, but you will not be able to take advantage of such offerings.
   For example, if we launch a text alert feature, we wouldn't be able to send you any alerts unless you provide us with
   your mobile number. or, you may not be able to gain access to certain areas of our site unless you register and/or
   subscribe. On occasion, we may also ask you for other personal information in connection with surveys, contests or
   other promotional offers running on our site, but again, your participation in these features is purely voluntary.

5. Information About Others: If you use our recommendation service to email one of our articles to a friend, you will need
   to provide us with your friend's email address and your email address as a return address. We will automatically
   send this person a one-time email, with the recommended article attached, as well as invite your friend to visit and
   register with our site. We will not use these email addresses for any other purpose.

1.2 Information we collect about you from using our site:

 l. While on our site, we automatically log certain information about how you're using our site. This information may
   include the URL that you just came from, your IP address (or a partially anonymized IP address), details about your
   browser, device, OS, or probable location, and the pages you visit while on our site.

2. When you visit our sites we will assign you a unique identifier so we can recognize you across different portions of our
   sites. You may have one or more of these, and they may persist between visits to our sites, so we can recognize you
   when you come back.

3. We may place a tracking mechanism, such as a pixel or web beacon, on pages or components of our site. This
   enables us to record in our server logs that a specific user id has visited a particular page. This data allows us to
   analyze and determine our audience's behavioral characteristics, which helps us to optimize our site, advertisement
   placement, and marketing focus.

1.3 Information we receive from other sources:

 l. We may place a tracking mechanism on pages or components of some of our partners' sites so that when you use
   services from our partners, we can record that a specific user ID visited that service. This helps us analyze our
  audience in a manner similar to when you visit our own site.

2. We allow our advertisers and partners to collect certain information when you visit our site by allowing them to place
  a tracking mechanism, such as cookies, pixels, beacons, Google AMP Client IDs, or other technologies to collect and
  use information about you during your visit to this and other websites in order to provide advertisements they feel
  you would like.

3. By utilizing or permitting these tracking mechanisms, we prevent our partners from fraudulently representing your
  internet activity, and we ensure that we are trustworthy to our partners and advertisers about accounting for the
  exchange of your personal information. To read about your options for opting out of data sharing, please see our Opt
   Out or Close Your Accountsection of this privacy statement.

4. We have also engaged third-party companies to gather and process information about our users on our behalf, to
  help us improve our sites and find new members. These companies will combine our data about how you visit our
  websites with information that they have collected from outside our sites and provide it to us so that we can optimize
  your experience across our sites, across multiple devices, and based on your interests.

                                                                                                             APP00325
                                                                                                                               2/9
ToCase
  learn more about this behavioral
         3:20-cv-02910-L           advertising, including
                                Document        312 Filed information on how to
                                                               09/16/21         opt-out,
                                                                             Page    327 please see our
                                                                                            of 366    PageID     5423
                                                                                                        Opt Out or
Close Your Account section.

1.4 Business purposes and categories of personal information we collect:

Our business is constantly evolving to create and deliver the most relevant products and services to you. We collect a
variety of different personal data for numerous business reasons. For a full listing of those reason, please see Section 3.

1.5 Categories of third parties from which we collect personal information:

We collect information about you from third parties that have information about you or about people that exhibit
similarities to the data we have collected about you. For more information, see the How We Use Your Information section
of this privacy statement.

We collect personal information about you from the following categories of third parties:

 • Advertisers

 • Data Enrichment providers

 1. Our Legal Bases for Processing Your Information:

We can collect and process your data under one of the following legal bases for our use.

2.1 Consent

We can collect and process your data with your consent.

 • For example, if you have given your consent to receiving marketing material from us at the point we collected your
   information.

2.2 Contractual Obligations

We need your personal data to comply with our contractual obligations.

 • For example, if you have subscribed to one of our services, we use your personal data to fulfill, and deliver that service
   to you.

2.3 Legal Compliance

If the law requires us to, we may need to collect and process your data.

2.4 Legitimate interest

We may use your data as required in the normal course of operating our businesses and services unless our legitimate
interests are overridden by your rights.

 l. How We Use Your Information

3.1 Business Purposes for Which We Collect and Use Personal Data:

When we have a legal basis for collecting your personal information, we do so from a variety of sources, including
without limitation your explicit input and interaction on our web sites, through our advertisements on other web sites,
and through third parties that have information about you or about people that exhibit similarities to the data we have
collected about you. We may combine your data with anonymized, aggregated data to draw inferences about you or
your interests. We use all this data to make our site and our advertising relevant to you.

Business Purpose & Categories of Personal Data

Operations
To administer our site, site performance, and internal operations, such as to conduct troubleshooting, testing, and
projecting usage volume and impact

 • Unique personal identifiers, such as online identifiers, usernames, or account names

 • Email address
                                                                                                            APP00326
                                                                                                                                3/9
 •Case
   Browser or device identifiers
         3:20-cv-02910-L            Document 312 Filed 09/16/21                     Page 328 of 366 PageID 5424
 • Internet or electronic network activity, such as browsing history, search history, engagement with ads, interaction with
   web site or mobile app, and email receipt and response

security

To keep our site safe and secure and to control access to your account and services

 •Name

 • Physical addresses, both mailing and billing

 • Payment methods and numbers, such as a credit or debit card

 • Unique personal identifiers, such as online identifiers, usernames, or account names

 • Browser or device identifiers

 • Physical/geolocation or network location information, such as GPS location or Internet Protocol (IP) address

 • Internet or electronic network activity, such as browsing history, search history, engagement with ads, interaction with
   web site or mobile app, and email receipt and response

Advertising

To deliver relevant advertising to you and to measure and optimize the effectiveness of our advertising

 • Browser or device identifiers

 • Physical/geolocation or network location information, such as GPS location or Internet Protocol (IP) address

 • Characteristics of protected classes, such as age and sex

 • Education (e.g., level of education, IDs, dates, attendance, disciplinary actions, disabilities)

 • Commercial information, such as records of your purchases or property

 • Personal interests

 • Inferences about consumer preferences, characteristics, psychological trends, predispositions, behavior, attitudes,
   intelligence, abilities, and aptitudes

Marketing

To keep you informed about products and services similar to the ones you subscribe to - on our site and elsewhere on
the internet

 •Name

 • Email addresses

 • Phone numbers

 • Physical addresses, both mailing and billing

 • Unique personal identifiers, such as online identifiers, usernames, or account names

Optimization

To ensure our content, layout, and offerings are presented in the most effective manner for you and devices

 • Unique personal identifiers, such as online identifiers, usernames, or account names

 • Email address

 • Browser or device identifiers

 • Internet or electronic network activity, such as browsing history, search history, engagement with ads, interaction with
   web site or mobile app, and email receipt and response

Fulfillment

To fulfill your transactions and to deliver information about goods and services you have requested, or that we think you
would be interested in                                                                                     APP00327
                                                                                                                              4/9
  Case
 •Name     3:20-cv-02910-L Document 312 Filed 09/16/21                              Page 329 of 366 PageID 5425
 • Email addresses

 • Phone numbers

 • Physical addresses

Personalization

To allow you to participate in interactive features of our services, when you choose to do so.

 • Email addresses

 • Unique personal identifiers, such as online identifiers, usernames, or account names

 • Browser or device identifiers

Research

To better understand our members, potential members, and visitors so we can improve our products and services, and
better target how we deliver information about those products and services

 • Unique personal identifiers, such as online identifiers, usernames, or account names

 • Browser or device identifiers

 • Physical/geolocation or network location information, such as GPS location or Internet Protocol (IP) address

 • Characteristics of protected classes, such as age and sex

 • Education (e.g., level of education, IDs, dates, attendance, disciplinary actions, disabilities)

 • Commercial information, such as records of your purchases or property

 • Personal interests

 • Inferences about consumer preferences, characteristics, psychological trends, predispositions, behavior, attitudes,
   intelligence, abilities, and aptitudes

3.2 Categories of Service Providers to Which Personal Data is Disclosed:

We utilize service providers to process personal information for a variety of purposes that would be difficult for our
business to conduct on our own. For example, to increase the likelihood of successfully processing your credit card when
you purchase access to one of our services, we may wish to submit a well-formatted address to the credit card
company. We may send the address you give us to a service from the U.S. Postal Service to try to verify your address and
provide its canonical version of your address with all the fields in the expected locations. In some states, these types of
external companies are called service providers. We disclose personal information about you to the following categories
of service providers in order to process data for us:

 • Data verification providers, like the US Postal Service

 • Content delivery providers, like Strongmail or Hubspot

 • Traffic monitoring and analytics providers, like Hotjar

In order to maintain relevant and accurate personal information about you, we may share your personal data, browsing
habits, or other identifying information to service providers and third parties, and in return they may provide us with
additional email addresses, names, physical addresses, other identifiers, browsing habits, and demographic
information, which may include education level, income, investment portfolio, race, gender, personal interests you have
told them about, and other personal details they infer about you. To read about your options for opting out of this data
sharing, please see our Opt Out or Close Your Account section of this privacy statement.

3.3 Categories of Other Third Parties to Which Personal Information May Be Sold; and the Business Purposes for such
"Sales":

If you are a California resident, some of our disclosure of personal information is considered a sale of data even if we
don't receive something of monetary value in exchange. We share personal information in this type of "sale" with the
following categories of third parties:
                                                                                                             APP00328
 • Companies that serve ads, like Facebook
                                                                                                                              519
 • Case
   Companies that offer header bidding
        3:20-cv-02910-L                auctions,312
                                 Document        like Google
                                                       Filed      09/16/21       Page 330 of 366 PageID 5426
 • Marketing analytics companies, like Google

 • Data enrichment firms, like lnfogroup

We share personal information with third parties in this type of "sale" for the following business purposes:

 • Advertising: To deliver relevant advertising to you and to measure and optimize the effectiveness of our advertising

 • Marketing: To keep you informed about products and services similar to the ones you subscribe to - on our site and
   elsewhere on the internet

 • Research: To better understand our members, potential members, and visitors so we can improve our products and
   services, and better target how we deliver information about those products and services.

 l. Promotional Updates and Communications

Where permitted by one of the legal bases above, we will use your personal information for marketing analysis and to
provide you with promotional update communications (e.g., by email) about our products/services and those of our
business partners.

To read about your options for opting out of marketing and promotions, please see our Opt Out or Close Your
Account section of this privacy statement.

 l. How we store and retain your information

We store your data in databases and on storage servers in our own facilities, in colocation data centers, and in those of
our contracted service providers. Your data may not be stored in the country in which you reside. We typically store our
data in the U.S. If you live in the European Economic Area, please see our section for European Users.

We retain personal data for as long as necessary to fulfill any legal obligations we may have as well as for purposes of
processing your information for the delivery of our services (for example, if you continue to subscribe to one of our
email-based services, we will need your information to email the service to you). We may also retain aggregate
information beyond this time for research purposes and to help us develop and improve our services. You cannot be
identified from aggregate information retained or used for these purposes.

 l. Cookies and other technologies

Cookies contain bits of data that websites such as ours place on your computer's hard drive for record keeping
purposes. Cookies can make the web more useful by collecting and storing information about your preferences on a
particular site and help websites operate more efficiently. Cookies and similar technologies enable you to be
remembered when using that computer or device to interact with websites and online services and can be used to
manage a range of features and content as well as storing searches and presenting personalized content.

We use our cookies:

(a) With the aim of optimizing our website and improving member experience. Cookies help us estimate our audience
size, determine usage patterns and help us better target content and ads based on our users' interests.

(b) We also use cookies so you can, for example, access any premium content that you have subscribed to.

(c) You have the option of not accepting the cookies we set. However, if you reject our cookies, you will not be able to
take advantage of most of the features on our site, including subscription-based services.

Below you'll find the types of cookies that we set when you visitportfolioinsider.com and their purpose. To help you better
understand why we're setting them, we've used the categories and definitions set by the International Chamber of
Commerce ("ICC"):

(a) Strictly Necessary: cookies that enable the services that you have specifically asked or paid for;

(b) Performance: cookies that collect information on how visitors use our site including the pages visited and most
frequented as well as the sources of our traffic. They are used to help us improve how the site works;

(c) Functionality: cookies that help us remember the choices you have made so we can provide you with a more
                                                                                                               APP00329
personalised experience; and
                                                                                                                              6/9
  Case
(d)      3:20-cv-02910-L
    Advertising:                   Document
                 cookies used to deliver          312 ads,
                                         more relevant  Filed  09/16/21
                                                           and to            Page
                                                                  make sure you don't 331   ofsame
                                                                                      see the  366 adverts
                                                                                                     PageIDover 5427
                                                                                                                and
over again.

In addition to the cookies set directly by our partners, there are also cookies set by third parties to help deliver and
monitor their ads. Please note we neither control nor have access to those cookies, and these advertisers' uses of
cookies are subject to their own privacy policies and not our policies.

If you follow links from our site to theirs, you should be aware that these other sites have their own privacy and data
processing practices. We have no responsibility or liability for these independent policies. For more information
regarding a site and its privacy policies including its use of cookies, check that site.

 l. Cookie Removal and More Information

You can always modify your browser so as not to accept cookies or to notify you when cookies are sent to it. For more
information about cookies including removing any or all of your cookies, please visit All About Cookies.

Also, if you would like to remove the Google Analytics and DoubleClick cookies, please go to Google Anc1lytics 012t-ouj:
12rogram and Ads Preference respectively. You should be aware that this will affect your Google cookies on all sites, and
not just ours.

You can view, delete or add interest categories associated with your browser by visiting: Ads Setting::;..

 l. Update or Correct Your Information

If you want to change your email address for delivery of your paid-for newsletter email subscriptions (e.g. Terminal), or
you would like to change your password, you should go to your accounts page or email su12port@12ortfolioinsicler.com.

 l. Opt Out or Close Your Account

 2. Marketing & Promotions. If you would rather not hear from us by email, you can object to further marketing at any
   time by: (i) checking and updating your contact details within your account page (ii) selecting the "unsubscribe" link
   at the end of all our marketing and promotional update communications to you; or (iii) sending us an email to
   ~gill@P-ortfolioinsider.com.    If you are paying for one of our services, please note that clicking the "unsubscribe" link
   will not cancel your paid subscriptions, but it is likely to affect deliverability of your newsletter messages,
   announcements, or other product related communications. If you purchase products or services from us, or if you
   register for an account with us, we may contact you to confirm your purchase, subscription, or registration, or to
   provide you with information about its terms or features. You may wish to keep these transactional or relationship
   emails, to help you use our products and services.

3. Behavioral Advertising. To learn more about this behavioral advertising, including information on how to opt-out,
   please:

(a) visit the DAA 012t-out 12rogram. the Evjdon 012t-out 12rogrrnn, and the Google Ana Iv.tics oi;it-out 12rogram to learn how
to opt out of having your information collected in browsers for ad serving purposes;

(b) download the Evidon Ad Control application, available for iOS and Android, to learn how to opt out of having your
information collected in mobile apps;

(c) see the interests associated with you by Google at Ads Setting::;_; and

(d) visit the Network Advertising Initiative's 012t out 12ag!Z.

Please remember that some or all of these opt-out mechanisms use cookies to remember you have opted out, and if
you delete cookies from your browser your opt-out will also be deleted.

 l. Consent Withdrawal. Where the processing of your personal information by us is based on consent, you can
   withdraw consent at any time by: (i) checking and updating your Data Preferences within your account page.

2. Cancel Your Subscription. If you want to cancel your subscription to one or more of our services but do not wish to
   remove your account entirely at this time, please contact us at su1212ort@12ortfolioinsider.com.

3. Close Your Account Permanently. If you want to close your account - i.e., so that it cannot be logged into - please
   contact us at illgill@P-ortfolioinsider.com.

4. Security and Protection of Your Information                                                                 APP00330
                                                                                                                                 719
We are committed to protecting your personal information. All information that you provide to us is stored on our secure
servers. Access to paid-for areas of the site, such as our newsletter services is password-protected for your privacy and
  CaseWhile
security. 3:20-cv-02910-L       Document
             we do our best to protect         312 information,
                                       your personal Filed 09/16/21       Page or332
                                                                we cannot ensure     of 366
                                                                                  warrant       PageID
                                                                                          the security      5428
                                                                                                       of any
information you transmit to us, and you do so at your own risk. What does all this mean? Just as in the investing world,
you must protect yourself. You are responsible for maintaining the secrecy of your passwords and/ or any account
information. If you need to change your password, please follow the steps outlined below.

Unfortunately, the transmission of information via the internet is not completely secure. Although we will do our best to
protect your personal data, we cannot guarantee the security of your data transmitted to our site; any transmission is at
your own risk. Once we have received your information, we will use strict procedures and security features to try to
prevent unauthorized access.

Our site may, from time to time, contain links to external sites. We are not responsible for the privacy policies or the
content of such sites.

 l. Users Aged 13 or Under

Protecting the safety of children when they use the internet is important to us.

The site is intended for use only by persons who are at least 13 years of age. By using this site, you confirm to us that you
meet this requirement. If you are aged 13 or under, please get your parent/guardian's permission beforehand whenever
you provide personal information to our website. Users without this consent are not allowed to provide us with personal
information.

If you are under the age of 13 your parent or guardian must consent on your behalf where we ask for consent in relation
to the use of your information.

 l. European Users

For the purposes of European Economic Area data protection law, (the "Data Protection Law"), the data controller is:
Portfolio Insider, 300 New Jersey Avenue NW, Suite 900, Washington, DC 20001 (legal@portfolioinsider.com).

12.l Use of Cookies

Our site places cookies on your device for a variety of purposes described in the Cookies and Other Technologies
section of this privacy statement. Please refer to that section for more information about those cookies and how to
prevent the use of cookies.

If you have any questions about the cookies we set, please contact our Data Protection Officer at
legal@portfolioinslder.com.

12.2 Data Storage

The data that we collect from you is transferred to, and may be stored at, a destination outside the European Economic
Area ("EEA") that is not subject to equivalent Data Protection Law. For our purposes, the information we collect is
processed and stored in the US.

We may transfer your personal information outside the EEA:

Where your information is transferred outside the EEA, we will take all steps reasonably necessary to ensure that your
data is subject to appropriate safeguards, such as relying on a recognised legal adequacy mechanism, and that it is
treated securely and in accordance with this privacy policy.

12.3 European site users have certain rights under certain circumstances:

 • to be provided with a copy of your personal data held by us;

 • to request the rectification or erasure of your personal data held by us;

 • to request that we restrict the processing of your personal data (while we verify or investigate your concerns with this
   information, for example);

 • to object to the further processing of your personal data, including the right to object to marketing (as mentioned in
  'our promotional updates and communications' section);

                                                                                                                                8/9
                                                                                                              APP00331
  •Case    3:20-cv-02910-L
    to request                     Document
               that your provided personal       312
                                           data be     Filed
                                                   moved       09/16/21
                                                         to a third party.                             Page 333 of 366 PageID 5429
12.4 Your right to withdraw consent:

Where the processing of your personal information by us is based on consent, you have the right to withdraw that
consent without detriment. You can withdraw consent online or by contacting us. For more information on this or other
options to manage your privacy rights, please see the Opt Out or Close Your Account section of this privacy statement.

You can also exercise the rights listed above at any time by contacting us at legal@portfolioinsider.com

  1. Changes to this Policy

We may amend this Privacy and Cookie Statement from time to time. Please check back regularly to review your rights
and to check the Effective date or Last Updated date listed below. If we make any substantive changes to this policy,
we'll announce it on our site and notify you by email.

  l. Contact Us

Questions, comments and requests regarding this privacy and cookie policy are welcomed and should be addressed to:

Data Protection Officer
300 New Jersey Avenue NW, Suite 900, Washington, DC 20001

legal@portfolioinsider.com

Last Updated: Feb 4th, 2020




                                     The Power Of An Investment Bonk In Your Pocket




··rho stock rnmket is o mechonisrn tor transfon ing woalth frorn the irnpnlie11t to the pciliGnt"         Wmrrn1 fluffott



Company
                                                                                  Customer Service
j\f)(Jllt

('.11ntoc1




f'tivr.icy !'nlicy




                                                    ror best flXperienco   USf~   loptop or dosktnp.




                                                                                                                            APP00332
                                                                                                                                       9/9
  Case 3:20-cv-02910-L Document 312 Filed 09/16/21                                   Page 334 of 366 PageID 5430
  Portfolio Insider


Terms of Use & Conditions of Sale
Welcome to Portfolio Insider! We hope you'll enjoy being a part of our family - such as portfolioinsider.com, our
subscription newsletters and their special websites, our discussion boards, Terminal, and whatever else we come up
with (each a "Service," and collectively, the "Services"). But first things first: By using the Services, you're agreeing to be
bound by these Terms and Conditions ("Terms and Conditions" or "Terms") INCLUDING THE BINDING ARBITRATION AND
CLASS ACTION WAIVER DETAILED IN SECTION 10. These Terms govern your use and access to the website and all our
Services. We may change these terms at any time, but we will post a notice on this website of any material changes.
Your continued use of Portfolio Insider and its Services means that you accept any new or modified terms and
conditions. So please check back here from time to time.

Some Services are works in progress. We reserve the right to change or even eliminate them with no notice, at our sole
discretion.

 1. Registration

Except as expressly provided in these Terms and Conditions, members may only maintain one active registration with
Portfolio Insider. In other words, it's one registration per person. The only exception to this rule is if you wish to create
more than one Terminal profile, in which case you may have a corresponding number of registrations. Any other use of
multiple accounts or aliases on our Services, including attempts to mislead, defraud, confuse, or otherwise trick us or our
members, is a breach of these Terms and Conditions.

If you subscribe to one of our premium services, you will be asked to create a password, which you'll need to access the
service. Should you wish to post a message on the discussion boards or comment on an article or a blog, you'll also be
required to choose a user name.

As a registered user, you can update your account settings, including your email address, by going to the Portfolio
Insider tab up top. There, you can also change your password at any time and your user name up to three times in a
calendar year. Also, if you forget either your password or user name, you can contact sur-r-ort@r-ortfolioinsider.com for
help.

 2. Premium Services

When subscribing to a premium service such as one of our newsletters, you will need to provide us with your name,
email address, and billing and shipping addresses, as well as your credit card information. You agree to pay the
applicable subscription fee as set forth on this site. Sales taxes may be charged in addition to the subscription fee. BY
PLACING YOUR ORDER, YOU PROVIDE YOUR ELECTRONIC AUTHORIZATION FOR FUTURE CHARGES AGAINST YOUR CREDIT CARD
ON FILE UNLESS YOU CANCEL.

You certify that all information you provide is accurate. You also agree to maintain and update your information as
necessary so that it remains accurate and current. In the event that any information you provide is inaccurate or not up
to date, Portfolio Insider reserves the right to cancel your subscription.

We reserve the right to refuse or discontinue the supply of a service to any user at any time at our sole discretion.

Unless stated otherwise, membership to any service is for online and/or electronic access only. Certain promotions may
offer features that are issued in physical form. Shipping of any goods or service associated with these promotions is
limited to the U.S./ APO. Physical fulfillment of goods or services not specifically mentioned in a promotion is at the sole
discretion of Portfolio Insider.

Our services generally deliver their content via email including trade alerts or recommendations, recent actionable
investing guidance, Best Buys Now, and other important stock news. There is no opt-out choice available tor these
emails (unless you cancel your subscription). Of course, you can always opt out of our marketing emails on the settings
page.

Terms, Automatic Billing and cancellation Policy
                                                                                                                 APP00333
 Case
Some    3:20-cv-02910-L
     Services                   Document
              may provide a 30 day discounted312
                                              price orFiled  09/16/21
                                                       introductory            Page
                                                                    offer. If such    335 isofprovided,
                                                                                   an offer     366 PageID        5431
                                                                                                        only one per
person or household is allowed at any given point in time. In addition, there is a limit of one membership per person and
household in any given six-month period unless otherwise stated in the offer.

Upon signing up for a discounted membership, you will have access to the Service for the promotional 30 day period. If
you cancel prior to the end of the promotional offer period, your credit card will not be charged. If you don't cancel your
subscription within the 30 day offer period, we will charge the primary credit card you provided during the sign-up
process. You may contact Member Support at su12port@portfolioinsider.com to terminate your membership enrollment.

Your membership will automatically renew at the then-current rate, until you notify us of your decision to terminate your
membership. Most subscriptions will renew for one-year terms, regardless of the offer under which that that subscription
started. Of course, we will email you about the length and price for your renewal before we charge you. If you would like
to turn off automatic renewal, or extend your subscription for additional years, please contact Member Support. BY
ALLOWING FOR YOUR RENEWAL, YOU PROVIDE YOUR ELECTRONIC AUTHORIZATION FOR FUTURE CHARGES AGAINST YOUR
CREDIT CARD ON FILE. Accordingly, you agree that your membership fee or subscription will be billed automatically at the
beginning of each renewal period at the then-current rate (plus sales tax, if applicable) to the credit card you used in
your most recent transaction with us. If you provided more than one card, the first card on file will be used.

The Portfolio Insider reserves the right to increase a service's fees or institute new charges upon reasonable notice.
service fees are due in advance.

Refunds

Different Services (and sometimes specific offers) have different refund policies (including some that offer no refunds).
Please review the specific terms of your offer before signing up as you are agreeing to be bound those terms. If you are
unsure of your cancellation rights, please contact Member Support.

Please note that most refunds are only available to first-time subscribers. If you subscribe to a Service that allows for
refunds beyond 30 days, and cancel (and receive a refund) and then subscribe again, you will not receive a refund after
the first 30 days.

From time to time, Portfolio Insider offers its premium services through third-party vendors. In such cases, the vendor's
refund policy would apply and may differ from your Service (or specific offer).

Transfer; Discontinuing a Service

You cannot transfer your subscription to someone else, except through bequeathment or by a court order. In the event a
subscription is transferred, it will continue through the end of its term and can be renewed at the then-current price and
conditions. For assistance in this situation, please contact Member Services.

In the event that we discontinue a Service, you agree that Portfolio Insider may transfer your subscription to another
Service of equal or greater value.

 3. Credit Transfer Information

Some of our services provide the option to transfer your credit towards a different Portfolio Insider service. Depending on
the terms of your purchase, you may be allowed to transfer the full or pro-rated credit from your purchase. Most
services eligible for a credit transfer will allow a swap within 30 days of the initial purchase, there are services that do not
allow for credit transfers of any kind.

If you are unsure whether or not your service is eligible for a credit transfer please contact
sur-r-ort@r-ortfolioinsider.com.

All credit must be swapped at the list price of the product being transferred into, and it cannot be combined with any
promotional offers or discounts. Members may utilize any available swap or refund once per service. If you take
advantage of a money-back guarantee or a credit-transfer guarantee into a new subscription, you will no longer be
eligible to perform further action with that credit.

If you take advantage of a credit transfer guarantee, please also note that you will lose access to any product(s) and
benefits included in the original promotional offer, including additional services or reports that were included as a bonus
for taking advantage of the offer.
                                                                                                               APP00334
  Case
From time3:20-cv-02910-L          Document
          to time we offer report-style           312 are
                                        services, which Filed  09/16/21
                                                          not renewable     Page a336
                                                                        and require     of 366
                                                                                    one-time      PageID
                                                                                             purchase.      5432
                                                                                                       To qualify
for a credit transfer into a report of this type, you must have enough credit to cover the full list price of the report.

When implementing a credit transfer, the term length of the service being transferred into cannot extend beyond three
years.

If the list price of the service you would like to transfer into is more than the amount of credit you have, you will receive a
partial term of the service - the usual automatic renewal notice will be emailed a month prior to the adjusted end-date.

If the amount of credit you have is higher than the list price of the service you would like to transfer into, the subscription
will be extended for the appropriate time frame to match the rate.

Portfolio Insider reserves the right to disallow transfer into certain services depending on insufficient credit, product
openings, investment timelines, a member's history of transfers or prior refunds, or for any other reason at Portfolio
Insider's sole discretion.

4. Affiliate Marketing Programs

Some of our brands such as The Ascent and The Blueprint, review various products and services. We may be
compensated by third parties whose products we review. This compensation may impact where reviews and offers
appear, with higher paying partners appearing higher on a page or in a more prominent position. None of our brands
can or does promise to be comprehensive with their reviews of any particular marketplace, and the companies covered
may heavily tilt towards partners.

That being said, we take try to make sure that our editorial opinions are not affected by our compensation, and no
partner or advertiser will review, edit, endorse, or approve editorial content. We also make sure that the editorial teams
of any brand remains distinct from the editorial team writing content for portfolioinsider.com or our premium services.

No reviews of products or services should be construed as an endorsement or guarantee of any kind. We do the best we
can to make sure that the information we rely upon for our reviews is true and current, but we cannot and will not
warranty that it actually is, or that we have not been confused or misled before or after publication.

Any service or product not offered by Portfolio lnsideris subject to its own terms and conditions, including about how
they may use the information you provide to them, which should be provided by the company through which you are
receiving the product or service, and any use of a product or service not offered by Portfolio Insider is done so at your
own risk.

5. Additional and Third-Party Terms of Use

Please note that certain individual Services or products may have their own, or additional, terms and conditions. In the
event of a conflict, the terms for the individual Service will control with respect to the Service in question. So please be
sure to review any additional terms and conditions with respect to any specific Service before subscribing.

Some portions of our site use Google Maps APls, or other Google APls. If you use those parts of our site, you are also
bound by the Google Terms of Service. If you do not wish to be bound by these terms, or any of the terms contained
within these Rules, please do not use our site.

6. TERMINAL

"Terminal" is Portfolio Insider's service that allows you to make predictions about stocks, see others' predictions,
aggregate community opinions, and track their accuracy. By putting together lots of information from a variety of data
sources, we hope to provide participants with a way to a) have fun and b) learn to make better investment decisions.

You should not assume that the opinions that people express in Terminal are the opinions of Portfolio Insider or anything
other than the opinions of the individuals expressing them.

When you look at other people's predictions, you should remember that those people may have interests in the stocks
that they're making predictions about. For example, some people may hope a company's stock will go up because they
own many shares of it; others may hope that it will rise because they (or their sister) work for the company; others may
hope that the stock will rise because that will increase their standing or prestige. When you review people's predictions

                                                                                                                APP00335
  Case
(or       3:20-cv-02910-L
    the stock                       Document
              tips you see on television or hear in 312    Filed 09/16/21
                                                    the supermarket), you should Page   337that
                                                                                 not assume of 366     PageID
                                                                                                the person making5433
                                                                                                                  a
prediction is unbiased or independent. One of the beauties of Terminal, though, is that you can see the performance of
people's predictions over time and, we hope, distinguish sound analysis from self-serving nonsense.

Portfolio Insider's employees may participate in Terminal and they may have interests in the stocks about which they
make predictions. Employees display their positions online and or we are willing to submit all positions held at request
by emailing sur-r-ort@r-ortfolioinsider.com. Any predictions made by Portfolio Insider employees are their own. They are
not speaking on behalf of our company and these predictions are notPortfolio Insider recommendations.

 7. Intellectual Property

All of the Content on our websites and any Service we provide is protected by U.S. and international copyright laws and
is the property of Portfolio Insider and/or providers of the content under license. By "Content" we mean any information,
mode of expression, or other materials and services found on Portfolio Insider. This includes message boards, biogs,
Terminal picks, ratings, podcasts, chats, software, our writings, graphics, videos, and any and all other features.

You may make one copy of the Content for your personal, non-commercial use, provided that any material copied
remains intact and includes the following notice: "Copyright 1995-2020 [or whatever the current year is] Portfolio Insider.
All rights reserved." Any other copying, distribution, storing, or transmission of any kind, or any commercial use of our
Content, is prohibited without Portfolio Insider's prior written permission. That means you may not sell, auction, transfer
or barter your subscription or any individual publication. You can make or end your own Terminal picks at any time, but
those picks, their scoring history, your scoring history, and data aggregated by Terminal remain the property of Portfolio
Insider.

You also may not republish, post, transmit, or distribute the Content to online bulletin and message boards, biogs, chat
rooms, intranets, or anywhere else without our consent. You further agree not to create abstracts from or scrape our
Content, including Terminal ratings, for use on another website or service (including our own personal forums and
biogs). In short, you may not post our Content anywhere else online. Aside from opening yourself up to liability,
distributing our premium Services, stock picks, and performance data to other sites and forums is unfair to our members
who pay good money to receive our Content. So please don't do it.

Please note that notwithstanding the foregoing, when you post content (such as a message-board post or terminal
pitch), you are not somehow surrendering your copyright in your expression, but you are granting us an unlimited
license to use it. Specifically, by posting content, you agree that Portfolio Insider has an irrevocable, perpetual, and
worldwide license to use republish, distribute, reproduce, display, communicate to the public, adapt, perform, store,
translate, sublicense, and promote anything you post on our websites. This includes the rights to syndicate and make
derivative works out of your content. If you don't want us to use or republish your content, then please don't post it on our
websites. We'll only republish your content in context, and we'll credit you as author (unless we're using small
quotations). We won't republish your posts in advertising without your permission. And we promise not to mock you
unless it would amuse us.

We also ask that you only upload or include on our Services materials you have the right to use. While we don't mind if
Peter Parker posts photos he's taken on our platform, we do ask that he not repost images he's already sold or licensed
to The Daily Bugle. If you have a good faith belief that your work has been copied in a way that constitutes copyright
infringement, please notify our co12yllght Agent.

You agree not to display any of Portfolio Insider's trademarks or use them in any manner without our express written
permission. You can find the list of our trademarks by request from l.f2g9l@12ortfolioinsider.com.

Some features of our site are patented under U.S. Patent No. 7,813,986 and U.S. Patent No. 7,882,006.

8. Conduct

Portfolio Insider advocated active and open debate among our subscribers. All we ask is that it's done in a lawful and
civil manner - be it posting on our boards, commenting on biogs or articles, replying to Terminal pitches, or using our
system to contact a fellow member in any way.

Accordingly, you agree to use Portfolio Insider for lawful purposes only. You may not use or allow others to use your
Portfolio lnsidermembership to:
                                                                                                              APP00336
 • Case
   Post or 3:20-cv-02910-L
           transmit any content that is disruptive,312
                                  Document         uncivil, Filed
                                                            abusive, vulgar, profane,
                                                                  09/16/21            obscene,
                                                                                   Page   338hateful,
                                                                                               of 366fraudulent,
                                                                                                         PageID          5434
   threatening, harassing, defamatory, or which discloses private or personal matters concerning any person;
   Post or transmit any material that you don't have the right to transmit under law (such as copyrights, trade secrets,
   or securities) or under contractual or fiduciary relationships (such as nondisclosure agreements);

    • Post, transmit, or link to sexually explicit material;

    • Impersonate any person, or falsely state or otherwise misrepresent your affiliation with a person or entity;

    • Post or transmit any advertising, promotional materials, or other forms of solicitation, including chain letters and
      pyramid schemes;

    • Violate any applicable law or regulation while accessing and using our sites, including, without limitation, the rules
      and regulations of the U.S. Securities and Exchange Commission and the national or other securities exchanges
      (especially and including the rule against making false or misleading statements to manipulate the price of any
      security);

    • Offer, sell, or buy any security;

    • Post or transmit any file that contains viruses, corrupted files, "Trojan Horses," or any other contaminating or
      destructive features that may damage someone's computer;

    • Forge headers or manipulate identifiers or other data in order to disguise the origin of any content transmitted
      through our sites or to manipulate your presence on our sites;

    • Use any automated means, including, without limitation, agents, robots, scripts, or spiders, to access, monitor,
      copy or harvest data from any part of our sites;

    • Take any action that imposes an unreasonably or disproportionately large load on our infrastructure or disrupts
      the functioning of our systems or Services; and

    • Take any action that damages or disrupts the functioning of our systems or services.Unauthorized access of our
      sites is a breach of these Terms and Conditions and a violation of the law. You agree not to access our sites by
      any means other than through the interfaces we provide for use in our accessing our sites.

Portfolio Insider may at any time, without prior notice and at our sole discretion, remove any post, terminate any
membership, remove any individual Terminal picks, delete any Terminal contributors, remove any Terminal profile, or
take any action tor violating the above (and, it we may say so, sensible) provisions or otherwise taking an action
disruptive to a Service. In the event Portfolio Insider terminates your premium Service, you will receive a prorated refund
at our discretion.

You are responsible for statements made and actions taken through the use of your password, so please maintain the
confidentiality of your password. You agree to immediately notify Member Support of any actual or suspected
unauthorized use of your username and password. We will not be responsible for any loss to you arising from
unauthorized use of your data. For more information on posting, please contact SUP-P-Ort@P-ortfolioinsider.com.

If you see something that you feel is a violation of the Portfolio Insider's terms, please notify us by emailing
!§gill@P-ortfolioinsider.com.

9. No Personalized Advice

We want to help you make money. However, Portfolio Insider is not in the business of rendering personalized investment
advice. We can't know all the relevant facts about you and your individual needs, and we cannot claim or represent that
any particular Services are suitable for you. Accordingly, you agree that any recommendation or action taken by a
Service does not constitute a recommendation that a particular security, strategy, or action is suitable tor you. If you
want personal advice, then you should seek a registered investment advisor.

Portfolio Insider may partner with third parties in order to make buying our Services' recommendations easier for you.
We will not, and cannot, trade on your behalf at your brokerage. Only you can decide whether or not a stock is right for
you and you agree to be liable tor any trades you initiate at your brokerage using tools that we or our partners provide.

Affiliates of Portfolio Insider provide individualized investment advice and investment products. These companies may
recommend or hold securities mentioned in our publications. Editorial personnel have no nonpublic knowledge of our
affiliates' holdings and/or specific recommendations, and the affiliates' personnel have no knowledge of any editorial
content before it is published.                                                                                APP00337
10.Case   3:20-cv-02910-L
    You Bear                       Document
             Responsibility for Your Financial and312    FiledDecisions
                                                   Investment  09/16/21            Page 339 of 366 PageID 5435
One of the principal tenets here at the Portfolio Insider is that the best person to handle your finances is you. By your use
of our Services, you're agreeing that you bear responsibility for your own investment research and investment decisions.
You also agree that Portfolio Insider, its directors, its employees, and its agents will not be liable for any investment
decision made or action taken by you and others based on news, information, opinion, or any other material published
through our Services.

 11. Disclaimer of Warranties and Liabilities

Please read Portfolio Insider disclaimer for reference.

Portfolio Insider provides a very broad range of information and commentary via its many Services. Consequently, as a
result of the diverse opinions of our staff, a Portfolio Insider Service may, from time to time, take actions or issue
recommendations with regard to specific securities that are different from those taken or issued by another Service we
provide.

Portfolio Insider does not warrant the completeness or accuracy of the Content found in our Services or its usefulness for
any particular purpose. And although we have the hardest-working, most talented techies in the business, Portfolio
Insider makes no promises that our content or any of the Services will be delivered to you on an uninterrupted, timely,
secure, or error-free basis. In fact, we're not making any promises or warranties except that we'll do our best to provide
interesting and helpful information, education, and entertainment. Other than that, we reserve the right to be wrong,
stupid, or even ignorant (with a small "f").

Now what does all this mean? It means that you agree that under no circumstances will Portfolio Insider, its employees,
or its agents be liable for direct, indirect, incidental, consequential, punitive, or any other type of damages resulting from
your use, purchase, or downloading of any material on our Websites, or arising from or related to these Terms or the
Privacy Policy, even if we have been advised of the possibility of such damages. This includes, but is no way limited to,
loss or injury caused in whole or in part by our negligence or by stuff beyond our control in creating or delivering any of
our Services. This disclaimer of liability does not apply in New Jersey.

Portfolio Insider relies on various sources of information that we believe to be accurate and reliable. There are also
literally thousands of contributors here - most, we believe, with incredibly interesting and insightful information and
opinions to share. But we can't and won't take responsibility for, or make any claims or representations about, the
accuracy, completeness, or even the truth of every bit of data, information, and opinion provided through our Services.
Remember: All information and content provided on or by Portfolio Insider is to be used on an "as is, with all faults, we're
not perfect" basis.

Obligatory Capitalized Disclaimers of Liability:

EXCEPT WHERE OTHERWISE INAPPLICABLE OR PROHIBITED BY LAW, THE WEBSITE AND PRODUCTS AND SERVICES CONTAINED
AND OFFERED ON THE WEBSITE ARE PROVIDED "AS IS" AND ON AN "AS AVAILABLE" BASIS. NEITHER PORTFOLIO INSIDER NOR ANY
OF OUR PARTNERS MAKES ANY WARRANTY THAT THE QUALITY OF ANY PRODUCTS, SERVICES, INFORMATION, OR OTHER
MATERIAL THAT YOU PURCHASE OR OBTAIN FROM THE USE OF OUR SERVICES WILL MEET YOUR EXPECTATIONS OR THAT AND
ANY ERRORS WILL BE IMMEDIATELY CORRECTED. NEITHER WE NOR ANY OF OUR PARTNERS MAKES ANY WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO OUR WEBSITES, ANY CONTENT, OR ANY OF OUR
SERVICES, TOOLS, PRODUCTS, OR PROPERTIES. YOU EXPRESSLY AGREE THAT YOU WILL ASSUME THE ENTIRE RISK AS TO THE
QUALITY AND THE PERFORMANCE OF OUR SERVICES AND THE ACCURACY OR COMPLETENESS OF THEIR CONTENT.

SOME STATES DO NOT ALLOW EXCLUSION OF IMPLIED WARRANTIES OR LIMITATION OF LIABILITY FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO YOU. IN SUCH STATES, OUR
LIABILITY AND THAT OF OUR THIRD-PARTY CONTENT PROVIDERS WILL BE LIMITED TO THE GREATEST EXTENT PERMITTED BY LAW.
THIS DISCLAIMER OF WARRANTIES DOES NOT APPLY IN NEW JERSEY.

That was tiresome, but important.

12. Communication


                                                                                                               APP00338
 Caseor3:20-cv-02910-L
Federal                        Document
        state law may require that            312
                                   we notify you      Filedevents.
                                                 of certain  09/16/21      Page
                                                                   You hereby     340 of and
                                                                              acknowledge 366consent
                                                                                                PageID     5436
                                                                                                     that such
notices will be effective upon our posting them on our websites or sending them to you via email (another reason to
please keep your account settings current). If you do not provide us with accurate information, we cannot be held liable
if we fail to notify you. You may request that we provide such notices to you in paper format by writing to General
Counsel, portfolioinsider.com300 New Jersey Avenue NW, Suite 900, Washington, DC 20001.

13. Dispute Resolution by Binding Arbitration and Class Action Waiver

If a dispute arises in connection with your use of our Services or in relation to any of these Terms (collectively, "Disputes")
our hope is that we can resolve the matter informally. Accordingly, in the event of a Dispute, we agree to first contact
each other via email with a description of the Dispute and any proposed resolution. You will
emailsuP-port@12ortfolioinsider.com with your concern and Portfolio lnsiderwill contact you via the email address we
have on file for you.

If a Dispute cannot be resolved informally, we each agree that except as provided below, the Dispute will be submitted
to final and binding arbitration before a panel of three arbitrators of the American Arbitration Association ("AAA") in a
location convenient to you. Either party may commence the arbitration process by submitting a written demand for
arbitration with the AAA, and providing a copy to the other party. The arbitration will be conducted in accordance with
the provisions of the AAA's Commercial Dispute Resolutions Procedures, Supplementary Procedures for Consumer-
Related Disputes, in effect at the time of submission of the demand for arbitration. We will pay all of the filing costs,
including arbitrator fees. Judgment on the award rendered by the arbitrator may be entered in any court of competent
jurisdiction. You expressly agree to refrain from bringing or joining any claims in any representative or class-wide
capacity, including but not limited to bringing or joining any claims in any class action or any class-wide arbitration.

YOU UNDERSTAND THAT YOU ARE WAIVING YOUR RIGHT TO HAVE A JUDGE OR JURY DECIDE YOUR CASE AND TO BE PARTY
TO A CLASS OR REPRESENTATIVE ACTION. YOU UNDERSTAND AND AGREE TO HAVE ANY CLAIMS DECIDED INDIVIDUALLY AND
ONLY THROUGH ARBITRATION.

EXCEPTIONS

Notwithstanding the foregoing, the following will not be subject to arbitration and may be adjudicated only in the state
and federal courts of Virginia: (i) any dispute, controversy, or claim related to or contesting the validity of our proprietary
rights, including without limitation, trademarks, service marks, copyrights, patents, or trade secrets; or (ii) an action by a
party for temporary, preliminary, or permanent injunctive relief, whether prohibitive or mandatory, or other provisional
relief. You may also file an individual action in a small claims court in lieu of arbitration.

OPTING OUT

You will have thirty (30) days from the date you submit your personally identifiable information to opt out of this
arbitration agreement. To opt out of arbitration, you must contact us at Portfolio Insider, 300 New Jersey Avenue NW,
Suite 900, Washington, DC 20001, Attention: Legal Department. If more than thirty (30) days have passed, you are not
eligible to opt out of arbitration.

14. Your Agreement to These Terms

You acknowledge and agree that by agreeing to these Terms electronically you are expressly agreeing to the terms set
forth herein. You acknowledge that your electronic submission constitutes your agreement and intent to be bound by
these Terms and Conditions.

15. Everything Else

If any provision in these Terms and Conditions is found to be invalid, unenforceable, or nonsensical, the remaining
provisions will continue in full force and effect. This agreement is and always will be governed by the laws of the United
States of America and the Commonwealth of Virginia (except with respect to choice of law).You agree that the proper
forum for any claim arising thereunder will be the U.S. Court for the Eastern District of Virginia or the appropriate Virginia
court.

our Services are directed at a U.S. audience. We cannot warrant that the Services are appropriate for users outside the
United States or that use of the Services is permitted under the laws of other jurisdictions. All personal data is
maintained in the United States under the terms of our PrivacY. PolicyJ which is also incorporated by reference.
                                                                                                              APP00339
 Case
Except as 3:20-cv-02910-L         Document
          otherwise expressly stated             312and Filed
                                     in these Terms            09/16/21
                                                        Conditions,           Page
                                                                    there are no      341 of
                                                                                 third-party   366 PageID
                                                                                             beneficiaries to this   5437
agreement.

These Terms and Conditions, including those that are incorporated by reference, constitute the entire and only
agreement between you andPortfolio Insider and govern your use of our sites.

16. OPRA Terms

ATTACHMENT B-1

OPTIONS PRICE REPORTING AUTHORITY

ELECTRONIC FORM OF SUBSCRIBER AGREEMENT

IMPORTANT NOTICE: THIS SUBSCRIBER AGREEMENT (THIS "AGREEMENT") IS AN AGREEMENT BETWEEN YOU AND Portfolio Insider
FOR YOU TO RECEIVE INFORMATION PUBLISHED BY THE OPTIONS PRICE REPORTING AUTHORITY, LLC ("OPRA"). PLEASE READ THIS
AGREEMENT CAREFULLY. AFTER YOU HAVE READ THIS AGREEMENT, PLEASE INDICATE YOUR AGREEMENT TO BE BOUND BY ITS
TERMS AND CONDITIONS BY CLICKING ON THE "I AGREE" BUTTON AT THE END. IF YOU DO NOT AGREE TO THESE TERMS AND
CONDITIONS, YOU WILL BE UNABLE TO RECEIVE THE INFORMATION. By completing and submitting this Agreement, you are
applying to receive from Portfolio Insider ("Vendor") a market data service (the "Service") providing access to current
options last sale and quotation information and related information ("OPRA Data") published by OPRA pursuant to a
Plan declared effective by the Securities and Exchange commission. The parties to this Plan (each, an "OPRA
Participant") are those national securities exchanges that are from time to time approved by the Securities and
Exchange Commission for the trading of securities options. In reviewing and approving this Agreement, Vendor is
authorized to act on behalf of OPRA. The person who acts from time to time as data processor on behalf of OPRA is
referred to herein as "OPRA's Processor." By completing and submitting this Agreement and clicking on the "I agree"
button at the end of this Agreement, you are consenting to enter into this Agreement in electronic form. You have the
right to withdraw your consent by terminating this Agreement and your receipt of the OPRA Data. Your right to terminate
this Agreement and your receipt of the OPRA Data, and the procedure you must follow to do so, are described in
paragraph 6 below. If any information needed to contact you electronically changes, the procedure for notifying Vendor
is described in paragraph 11 below. If you wish to have a copy of this Agreement in paper form and you are unable to
print a copy on your own computer system, Vendor will provide you with a paper copy at no charge upon its receipt of
your request transmitted as described in paragraph 11. You may access a copy of this Agreement electronically at no
charge, if your access to OPRA Data is from a device capable of receiving text, by visiting OPRA terms .

This Agreement includes an "Addendum for Nonprofessionals." The term "Nonprofessional" is defined in the Addendum.
The purpose of the Addendum is to determine whether you are a Nonprofessional under this definition. If you are a
Nonprofessional under this definition, OPRA's charges to Vendor for your use of the OPRA Data are subject to a cap, and
you may be entitled to pay lower fees to Vendor. You do not need to complete the Addendum, but if you do not do so, or
if you cannot agree with all of the statements in the Addendum, OPRA will not consider you to be a Nonprofessional.

You hereby represent and agree as follows: l. Your full name and address are: [you] 2. You shall receive the Service and
the OPRA Data included therein solely for your own business or personal use, and you shall not retransmit or otherwise
furnish the OPRA Data to any person, other than your own employees on devices that are subject to the control of
Vendor. If you are a Nonprofessional and have completed the Addendum for Nonprofessionals, you are only permitted
under this Agreement to use the OPRA Data for the investment activities described in the Addendum for
Nonprofessionals. 3. You acknowledge that OPRA Data is and shall remain the property of the OPRA Participant on which
a reported transaction took place or a reported quotation was entered. 4. DISCLAIMER OF LIABILITY -- NEITHER VENDOR,
OPRA, OPRA'S PROCESSOR NOR ANY OPRA PARTICIPANT GUARANTEES THE TIMELINESS, SEQUENCE, ACCURACY OR
COMPLETENESS OF ANY OF THE OPRA DAT A SUPPLIED TO YOU HEREUNDER AND NEITHER VENDOR, OPRA, OPRA'S PROCESSOR
NOR ANY OPRA PARTICIPANT SHALL BE LIABLE IN ANY WAY, TO YOU OR TO ANY OTHER PERSON, FOR ANY LOSS, DAMAGES, COST
OR EXPENSE WHICH MAY ARISE FROM ANY FAILURE OF PERFORMANCE BY VENDOR, OPRA, OPRA'S PROCESSOR OR ANY OPRA
PARTICIPANT, OR FROM ANY DELAYS, INACCURACIES, ERRORS IN OR OMISSIONS OF, ANY OF THE OPRA DATA OR IN THE
TRANSMISSION OR DELIVERY THEREOF, WHETHER OR NOT DUE TO ANY NEGLIGENT ACT OR OMISSION ON THE PART OF VENDOR,
OPRA, OPRA'S PROCESSOR OR ANY OPRA PARTICIPANT. IN NO EVENT SHALL VENDOR, OPRA, OPRA'S PROCESSOR OR ANY
PARTICIPANT BE LIABLE FOR ANY INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED
TO LOST PROFITS, TRADING LOSSES, OR DAMAGES RESULTING FROM INCONVENIENCE OR LOSS OF USE OF THE SERVICE. 5. The
terms of this Agreement may be modified at any time upon notice to you. If you do not assent to this Agreement as
                                                                                                           APP00340
modified at or prior to the time you next attempt to access the Service, this Agreement shall automatically be
  Case 3:20-cv-02910-L
terminated.                     Document
            This Agreement as modified         312to your
                                       shall apply    Filed
                                                          use 09/16/21        Page
                                                              of the Service from and342
                                                                                      afterof
                                                                                            the366    PageID
                                                                                                date of the               5438
modification. 6. Your receipt of the OPRA Data hereunder may be terminated at any time by you or by Vendor upon 30
days notice from the terminating party to the other party, and may be terminated immediately upon a determination by
Vendor or OPRA that you are not in compliance with this Agreement. 7. Nothing herein shall be deemed to prevent or
restrict OPRA, OPRA's Processor or any OPRA Participant from discontinuing to furnish OPRA Data for dissemination or
from making such changes in the speed of transmission, the characteristics of the electrical signals representing the
OPRA Data or the manner of disseminating the same, as OPRA shall from time to time determine to be appropriate, with
or without notice to you. You shall not hold OPRA, OPRA's Processor, or any OPRA Participant liable for any resulting
liability, loss or damage that may arise therefrom. 8. You agree to notify Vendor promptly of any changes in the
information provided herein and to furnish Vendor any additional information requested by it in connection with your
receipt of the OPRA Data. 9. The parties acknowledge and agree that this Agreement is for the express benefit of OPRA,
OPRA's Processor and each OPRA Participant. 10. The provisions of Sections 3, 4 and 9 will survive any termination of this
Agreement and will remain in full force and effect. 11. All notices under this Agreement may be provided either in writing
or electronically. All written notices to Vendor shall be sent to the Vendor's street address set forth above and all such
notices to you shall be sent to the street address that you provide in paragraph l. All electronic notices to Vendor shall
be sent to Vendor's email address set forth above and all such notices to you shall be provided to you where you access
the OPRA Data electronically.

IF YOU AGREE TO THE TERMS AND CONDITIONS SET FORTH ABOVE, PLEASE TYPE IN YOUR NAME AND ADDRESS IN THE SPACES
PROVIDED ABOVE AND CLICK ON THE "I AGREE" BUTTON BELOW. By clicking on the "I AGREE" button below and typing in your
name as indicated above, you agree that:

i) you have read and you understand all of the terms and conditions set forth above; and

ii) you intend to form a legally binding and valid contract under which you will be bound by all of the terms and
conditions set forth above. "I AGREE"

ADDENDUM FOR NONPROFESSIONALS

(To be completed by Nonprofessional Subscribers only) The purpose of this Addendum is to determine whether you are
a "Nonprofessional" for OPRA's purposes. OPRA defines a "Nonprofessional" as a legal person for whom the statements
set out in Section l of this Addendum are true. l. You represent and agree that the following statements are and will
continue to be true for so long as you receive OPRA Data as a Nonprofessional: (a) You are either a "natural person" (an
individual human being) or a "qualifying trust."* You are not a corporation, partnership, limited liability company, or
other form of entity (including any form of trust that does not qualify as a qualifying trust). If you agree, click on "I AGREE":
"I AGREE" (b) If you are a natural person, you shall use the OPRA Data solely in connection with your personal investment
activities and the personal investment activities of your immediate family members** and qualifying trusts of which you
are the trustee or custodian. If you are a qualifying trust, you shall use the OPRA Data solely in connection with your
personal investment activities. In any case, you shall not use the OPRA Data in connection with any trade, business,
professional or other commercial activities. If you agree, click on "I AGREE": "I AGREE" (c) You are not a "Professional." For
a natural person who works in the United States, a "Professional" is a natural person who is: (i) registered or qualified
with the Securities and Exchange Commission, the Commodities Futures Trading Commission, any state securities
agency, any securities exchange/association, or any commodities/futures contract market/association, (ii) engaged as
an "investment adviser," as that term is defined in the Investment Advisers Act of 1940 (whether or not registered or
qualified under that Act); or (iii) employed by a bank or other organization exempt from registration under Federal
and/or state securities laws to perform functions that would require you to be so registered or qualified if you were to
perform such functions for an organization not so exempt. For a natural person who works outside of the United States, a
"Professional" is a natural person who performs the same functions as someone who would be considered a
"Professional" in the United States. If you agree that you are not a "Professional", click on "I AGREE": "I AGREE" 2. You agree
to notify Vendor promptly if your circumstances change such that any of the statements in Section l of this Addendum
would no longer be true for you. "I AGREE" *The term "qualifying trust" means (a) any irrevocable or revocable trust (1)
which has only one trustee, who is a natural person and is not receiving any compensation for acting as trustee and (2)
of which the only current beneficiaries are any one or more of the trustee and the immediate family members of the
trustee, and (b) any custodial account established under a Uniform Transfers to Minors Act or similar state statute (1)
which has only one custodian, who is a natural person and is not receiving any compensation for acting as custodian,
and (2) of which the beneficiary is a lineal descendant (a child, grandchild, etc.) of the custodian. A "current beneficiary"

                                                                                                          APP00341
is a beneficiary to whom the current income or principal of the trust may or must then be distributed, ignoring the
possible exercise of any then unexercised power of appointment. The term "immediate family members" is defined in
the footnote
  Case       to paragraph l(b) of this
          3:20-cv-02910-L              Addendum.312
                                   Document      **The term
                                                       Filed"immediate
                                                              09/16/21 family members"
                                                                            Page  343 means,
                                                                                       of 366withPageID
                                                                                                  reference 5439
                                                                                                            to a
particular natural person, the spouse of that person, that person's lineal ancestors (that is, parents, grandparents, etc.)
and lineal descendants (that is, children, grandchildren, etc.), and the spouses (including surviving spouses) of that
person's lineal ancestors and lineal descendants. The term includes step and adoptive relationships. 12/2014



Last Updated: Mar 12th, 2020




                                   The Power Of An Investment Bonk In Your [Jacket




[); '11          Um world";   1110st   vnl11ublc li11rniciul   1


·rhe stock morket is o rnechcrnism for trnnsfmring wec1llh from the irnpulient to lhu pnticnl." - Wm1on Buffett



Company
                                                                           Customer Service
/\houl




                                                    For best experience uue loptop or desktop,




                                                                                                                  APP00342
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 344 of 366 PageID 5440




                         EXHIBIT M




                                                                   APP00343
              Case 3:20-cv-02910-L Document 312 Filed 09/16/21                  Page 345 of 366 PageID 5441



                                            STATE OF DELAWARE
                                         CERTIFICATE OF FORMATION
                                       OF LIMITED LIABILITY COMP ANY
                  The undersigned authorized person, desiring to form a limited liability company pursuant
                  to the Limited Liability Company Act of the State of Delaware, hereby certifies as
                  follows:

                   1.     The name of the limited liability company is_ _ _ _ _ _ _ _ _ _ _ __
                   Portfolio Insider LLC


                  2.       The Registered Office of the limited liability company in the State of Delaware is
                  located at 221 N. Broad Street, Suite 3A                                            (street),
                  in the City of Middletown                          , Zip Code 19709                  . The
                  name of the Registered Agent at such address upon whom process against this limited
                  liability company may be served is United States Corporation Agents, Inc.




                                                             By: Isl Cheyenne Moseley
                                                                           Authorized Person

                                                                 Cheye1me Moseley, Assistant Secretary,
                                                         Name: Legalzoom.com, Inc, Organizer
                                                                             Print or Type




          State of Delaware
          Secretary of State                                   EXHIBIT
       Division of Corporations
    Delivered 07:57 AM l0/27/2020
     FILED 07:57 AJ\110/27/2020
SR 20208048362 - F!!e Number 3990823
                                                               M                                          APP00344
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 346 of 366 PageID 5442




                         EXHIBIT N




                                                                   APP00345
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 347 of 366 PageID 5443


                                                                                         1


      1          IN THE UNITED STATES DISTRICT COURT FOR THE

      2                      NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
      3
          COMMODITY FUTURES TRADING                )
      4   COMMISSION, et al.,                      )
                                                   )
      5                      Plaintiff,            )
          vs .                                     )Case No . 3:20-CV-2910 - L
      6                                            )
        LUCAS THOMAS ERB also known                )
      7 as LUCAS ASHER also known as               )
        LUKE ASHER,                                )
      8 TMTE, Inc.,et al.,                         )
                                                   )
      9                      Defendants.           )

     10
                      REPORTER'S TRANSCRIPT OF PROCEEDINGS
     11
                        HAD ON FRIDAY, DECEMBER 4, 2020
     12                 CONTEMPT HEARING FOR LUCAS ASHER

     13      BEFORE THE HONORABLE SAM A.               LINDSAY,      JUDGE PRESIDING

     14                  A   P   P   E    A    R       A    N    C   E   S

     15   MR. JONMARC PHILLIP BUFFA (By Video Teleconference)
          MR. RICHARD P . FOELBER
     16   Commodity Futures Trading Commission
          1155 21st Street, NW
     17   Washington, DC 20581
          (202)418-5332
     18   jbuffa@cftc.gov, rfoelber @cftc.gov

     19   COUNSEL FOR THE COMMODITY FUTURES TRADING COMMISSION

    20 MR. PETER C. LEWIS
       MR. JAMES STAFFORD
    21 MR. WALKER YOUNG
       Scheef & Stone, LLP
    22 500 N. Akard, Suite 2700
       Dallas, TX 75201
    23 (214)706-4241
       peter.lewis @solidcounsel . com,
    24 james.stafford@solidcounsel.com,
       walker.young @solidcounsel.com
    25
          COUNSEL FOR THE RECEIVER

                          Cha ill. .11111111111~~..~ CSR, RPR
                  1100 Commer         EXHIBIT        las, Texas 75242

          Charyse_Crawford®t :   j       f'/                ~ i'.':rysecrawford@gmail.
                                                             0

                                                                             APP00346
                                                                                       com
Case 3:20-cv-02910-L Document 312 Filed 09/16/21      Page 348 of 366 PageID 5444


                                                                                    133

      1   determined that;         is that what your testimony is?

      2   A.    Yes,       I was in between counsel.

      3   Q.    Did you -- excuse me -- Your Honor.             Have you asked

      4   any other people to open bank accounts or businesses for

      5   you since the entry of the statutory restraining order?

      6   A.    No,    I   am not aware of any such bank account.

      7   Q.    Have you asked anybody since the statutory

      8   restraining order was entered to open any businesses or

      9   start any businesses for you?

     10   A.    No,    I   don't control or own any businesses after the

     11   statutory restraining order.

     12   Q.    The question is a little different.             Have you asked

     13   anybody to start or open any businesses for you since

     14   September 22,        2020?

     15   A.    I   have not asked anyone to open any businesses for me

    16    after the date you mentioned.

    17    Q.    And have you asked anybody to open any bank accounts

    18    for you since September 22,         2020?

    19    A.    I   have not asked anyone to open any bank accounts for

    20    me.

    21    Q.    You testified about some checks that were deposited

    22    into the USA bank account earlier; do you recall that

    23    testimony?

    24    A.    Which entity are you talking about?             There are a lot

    25    of entities called USA.


                          Charyse C. Crawford, CSR, RPR
                  1100 Commerce, Room 1544, Dallas, Texas 75242
                            (214)753-2373 Telephone
          Charyse_Crawford@txnd.uscourts.gov or charysecrawford@gmail.com
                                                                      APP00347
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 349 of 366 PageID 5445




                         EXHIBIT 0




                                                                   APP00348
    Case 3:20-cv-02910-L Document 312 Filed 09/16/21         Page 350 of 366 PageID 5446
                                           Lucas Erb                           January 29, 2021

                                                                           Page 293

     1                      IN THE UNITED STATES DISTRICT COURT
)
     2                           NORTHERN DISTRICT OF TEXAS

     3                                   DALLAS DIVISION

     4          COMMODITY FUTURES TRADING                )


     5          COMMISSION, et al . ,                    )    Case No.

     6                     Plaintiffs,                   )    3 - 20CV2910-L

     7                           vs .                    )


     8          TMTE,   INC., et al,                     )


     9                     Defendants.                   )


    10          TOWER EQUITY,   LLC ,                    )


    11                     Relief Defendant.             )


    12                                                   )


    13

    14

    15             CONTINUED VIDEO DEPOSITION OF LUCAS THOMAS ERB a/k/a

    16                           LUCAS ASHER, a/k/a LUKE ASHER

    17                                    January 29,   2021

    18                              VOLUME II,    (Pages 293-473)

    19

    20

    21          REPORTED REMOTELY BY:

    22

    23          COLLEEN P. DOHERTY, CSR 345

    24

    25          Notary Public
                                          EXHIBIT

                                           0            my.com
                                                                                  APP00349
Case 3:20-cv-02910-L Document 312 Filed 09/16/21
                                    Lucas Erb       Page 351 of 366 January
                                                                      PageID29,5447
                                                                                2021

                                                                  Page 333

 1       understand your question.

 2                Q.   Okay.   Looking at paragraph 38, have you

 3       complied with paragraph 38 of the consent order that's

 4       before you, since entry of the consent order in October

 5       of 2020?

 6                A.   I believe that I have.

 7                Q.   So is it true that you have not engaged in any

 8       activity related to securities, commodities, or

 9       derivatives,     including but not limited to soliciting,

10       receiving, or accepting any funds from any person or

11       entity for the purpose of purchasing, selling, or

12       otherwise investing in precious metals, securities,

13       commodities, derivatives, virtual currency, binary

14       options, or foreign currency or received any income,

15       salary, wages, commissions, dividends, draws, or other

16       forms of compensation --

17                     THE REPORTER:    Mr. Crawford, you're muted.           I

18       didn't get to the part where you said commissions,

19       dividends, or other forms of compensation, and then you

20       muted.

21                     MR. CRAWFORD:    Okay.    I'll just restate it

22       then.

23                Q.   (BY MR. CRAWFORD)     So, Mr. Asher,     is it true

24       that since entry of this consent order in October of

25       2020, you have not engaged in any activity related to

                           www.CapitalReportingCompany.com
                                    202-857-3376                       APP00350
Case 3:20-cv-02910-L Document 312 Filed 09/16/21
                                    Lucas Erb      Page 352 of 366 January
                                                                     PageID29,5448
                                                                               2021

                                                                 Page 334

 1       securities, commodities, or derivatives; is that true?

 2              A.   I am not engaged in these activities.

 3              Q.   And is it true that since entry of this

 4       consent order in September of 2020, you have not engaged

 5       in soliciting, receiving, or accepting any funds from

 6       any person or entity for the purpose of purchasing,

 7       selling, or otherwise investing in precious metals,

 8       securities, commodities, derivatives, virtual currency,

 9       binary options, or foreign currency; is that correct?

10              A.   That is correct.

11              Q.   And is it true that since entry of this

12       consent order in September of 2020, you have not

13       received any income, salary, wages,         commissions,

14       dividends, draws, or other forms of compensation, or

15       passive income from any person or entity engaged in the

16       activities that I mentioned previously?

17              A.   I have not.

18              Q.   Let me show you paragraph 37, or paragraph 36.

19       Let's go to paragraph 36, if you see that.            It says,

20       "Defendants Asher and Batashvili wish to seek gainful

21       employment to cover their reasonable and necessary

22       living expenses."     Do you still wish to seek gainful

23       employment to cover your reasonable and necessary living

24       expenses?

25              A.   Over the course of my life, that would be

                          www.CapitalReportingCompany.com
                                   202-857-3376                       APP00351
Case 3:20-cv-02910-L Document 312 Filed 09/16/21
                                    Lucas Erb         Page 353 of 366January
                                                                       PageID29,5449
                                                                                2021

                                                                   Page 335

 1       nice.

 2               Q.   And what have you done since entry of the

 3       consent order on October 14th of 2020 to seek gainful

 4       employment to cover your reasonable and necessary living

 5       expenses?

 6               A.   Could you please define "what have you done"?

 7               Q.   What action have you taken to try to seek

 8       gainful employment?

 9               A.   We're in a pandemic right now.           And I haven't

10       moved forward with that due to the pandemic situation.

11               Q.   Have you made any attempts to gain employment

12       where you can work remotely?

13               A.   I have not yet.

14               Q.   And why is that?

15               A.   In all frankness, my life was disrupted.              I

16       spent well over a decade investing as a venture

17       capitalist.     And I've been thinking a lot about what I

18       wanted to do next with my life, and I don't have clarity

19       yet on the direction I want to go.

20               Q.   Paragraph 37 defines new income, as

21       prospective earnings, bonuses, and/or other

22       after-acquired income, salary, wages, commissions,

23       dividends, draws, or other forms of compensation or

24       passive income from any new found employment or

25       activity.     That's the definition of new income.

                          www. Capi talReportingCompany. com
                                     202-857-3376                       APP00352
Case 3:20-cv-02910-L Document 312 Filed
                                   Lucas09/16/21
                                         Erb           Page 354 of 366January
                                                                        PageID29, 5450
                                                                                  2021

                                                                    Page 336

 1                   Is it your testimony here today under oath,

 2       that you have not received any new income as defined in

 3       this order, since entry of the order in October of 2020?

 4              A.   I have not received any new income.

 5              Q.   And then on paragraph 39, it indicates that

 6       within two days of securing any new income, you are to

 7       provide the name and address of the employer, person, or

 8       entity, and the contact person to the plaintiffs and the

 9       receiver.

10                   And just for the record, you have not provided

11       any such information, because it's your testimony you

12       have not received any new income; correct?

13              A.   You know, it is my testimony, I haven't

14       received any new income.

15

16

17

18

19

20

21

22

23

24

25

                          www. CapitalReportingCornpany. corn
                                    202-857-3376                          APP00353
Case 3:20-cv-02910-L Document 312 Filed
                                   Lucas09/16/21
                                         Erb          Page 355 of 366January
                                                                       PageID29, 5451
                                                                                 2021

                                                                   Page 383

 1

 2

 3

 4

 5

 6

 7

 8              Q.   And what is this Portfolio Insider?              Do you

 9      know what that -- do you know what Portfolio Insider is?

10              A.   From what I understand, it's a website, like

11      Business Insider or Market Insider.
                                   r
12              Q.   Okay.      And who owns or operates Portfolio

13       Insider?

14             A.    I don't know.

15              Q.   How did you come to know that it's a financial

16      website?

17              A.   From the name.

18              Q.   Just from the name.         Have you ever been to

19       that website?

20              A.   Yeah,    I've heard of it.

21              Q.   Okay.      And who did you hear about it from?

22              A.   Some developers.

23              Q.   Have you ever provided any consulting services

24       or any work for Portfolio Insider?

25              A.   So not -- I never received any payment for any

                             www.CapitalReportingCompany.com
                                      202-857-3376                       APP00354
Case 3:20-cv-02910-L Document 312 Filed 09/16/21
                                    Lucas Erb
                                                        Page 356 of 366January
                                                                         PageID   5452
                                                                               29, 2021

                                                                      Page 384

 1       services, but I did talk to them about some computer

 2       code.    And I guess you could say, I volunteered

 3       technical advice on programming languages.

 4               Q.   When did you do this?

 5               A.   Around the time you are showing me these

 6       documents.

 7               Q.   Today, or you mean in November?

 8               A.   Yeah.

 9               Q.   Okay.     And when you say you provided them this

10       computer code assistants.            Who were you providing that

11       to?

12               A.   Andrew Yates, it's like the community of

13       computer programmers that I know from online.

14               Q.   Do you know any other person associated with

15       Portfolio Insider?

16               A.   Yes,    I do.

17               Q.   Okay.     Who?

18               A.   I've - - I believe Carlos is associated with it

19       in some capacity.

20               Q.   Carlos Cruz?

21               A.   Yes.

22               Q.   Okay.     Anybody else?

23               A.   I believe Christian Hogan is associated with

24       it in some capacity.

25               Q.   Anybody else?

                             www. CapitalReportingCompany. com
                                       202-857-3376                        APP00355
Case 3:20-cv-02910-L Document 312 Filed 09/16/21
                                    Lucas Erb      Page 357 of 366January
                                                                    PageID29, 5453
                                                                              2021

                                                                  Page 386

 1              Q.   What's Michelle's last name?

 2              A.   I don't know.     I just spoke with her online.

 3              Q.   What's Emma's last name?

 4              A.   I don't know either.       I just know them from a

 5       chat room online.

 6              Q.   Anybody else you can recall?

 7              A.   Yeah, Gus.

 8              Q.   Gus' last name?

 9              A.   I'm sorry.    I don't know his last name.          He

10       only has one name on the chat I'm on.              Then I spoke with

11       Brandis.

12              Q.   Anybody else?

13              A.   Not that I recall at this time.

14              Q.   Do you know any of the persons who worked at

15       any of the defendants in this case have done any work

16       for Portfolio Insider?

17              A.   I don't recall.      I guess I'm a -- I haven't

18       done any work for them, because I was a volunteer as a

19       technical adviser in programming languages.             But I guess

20       I'm a defendant, and I had volunteered as a technical

21       adviser.

22              Q.   And you said Simon has worked with Portfolio

23       Insider?

24              A.   I don't      I don't -- I don't recall if he's

25       working for them.     I don't think he is.

                          www.CapitalReportingCompany.com
                                   202-857-3376                       APP00356
Case 3:20-cv-02910-L Document 312 Filed 09/16/21   Page 358 of 366 PageID 5454




                          EXHIBIT P




                                                                   APP00357
Case 3:20-cv-02910-L Document 312 Filed 09/16/21        Page 359 of 366 PageID 5455




      1                IN THE UNITED STATES DISTRICT COURT

      2                    NORTHERN DISTRICT OF TEXAS

      3

      4                                       )
           COMMODITY FUTURES TRADING          )
      5    COMMISSION et al.,                 )
                                              )
      6              Plaintiff,               ) Case No.:
                                              ) 3:20-CV-2910-L
      7        vs.                            )
                                              )
      8    TMTE, INC. A/k/a METALS.COM,       )
           CHASE METALS, INC., CHASE          )
      9    METALS, LLC, BARRICK               )
           CAPITAL, INC., LUCAS THOMAS        )
     10    ERB a/k/a LUCAS ASHER a/k/a        )
           LUKE ASHER, and SIMON              )
    11     BATASHVILI                         )
                                              )
    12               Defendants.              )
                                              )
    13         and                            )
                                              )
    14     Tower Equity, LLC,                 )
                                              )
    15     Relief Defendant                   )
                                              )
    16

    17

    18      REMOTE VIDEO-RECORDED DEPOSITION OF SIMON BATASHVILI

    19                    Wednesday, November 4, 2020

    20                             VOLUME I

    21

    22    Stenographically Reported by:
          Mechelle S. Gonzalez
    23    CSR No. 13250

                                          EXHIBIT

                                   I       p                            APP00358
Case 3:20-cv-02910-L Document 312 Filed 09/16/21           Page 360 of 366 PageID 5456

    7        Q.     Simon, do you understand that under the

    8   court's order, it's your obligation to turn your

    9   assets over to me?     It's not -- it's not my job to

   10   go try to find them and then ask you to turn them

   11   over before you turn them over.

   12               Do you understand?

   13        A.     I -- I -- I understand that, Mr. Crawford,

   14   and I'm here to help.

   15        Q.     Well, what steps have you taken to turn

   16   over any assets to me?

   17        A.     It would -- it would be -- it would be

   18   helpful to have access to information so I can

   19   assist you.

   20        Q.     Well, we're here today.      So, hopefully, you

   21   can assist me today, correct?

   22               MR. SPENCER:    I'm sorry.   What's the

   23   question?

   24               MR. CRAWFORD:    My -- the question is, is

   25   whether or not he's willing to assist today in his

                                                                       65




    1   deposition to help us find assets to be turned over.

    2               THE WITNESS:    And I answered that.      I said

    3 of course.




                                                                            APP00359
Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 361 of 366 PageID 5457




    1        Q.   What's your understanding of what it does?

    2        A.   I don't know.    I have no -- I don't know

    3 what it did.

    4        Q.   And have you ever had an ownership --

    5 membership interest in that LLC?

    6        A.   I shouldn't have, no.

    7        Q.   Next one is Texas Administrators, Inc.

    8             Have you ever heard of that?

    9        A.   Yes.   Sounds familiar.

   10        Q.   And what did it do?

   11        A.   I do not know.

   12        Q.   Have you ever been an officer, director or

   13   shareholder of that?

   14        A.   I -- I don't believe so.

   15        Q.   As you sit here today, are you aware of any

   16   other entities in which you have an ownership

   17   interest that we have not discussed?

   18        A.   Not that I can recollect at this time.

   19             MR. CRAWFORD:    Let's pull up exhibit --

   20   what was marked as Das in "door."

   21             THE VIDEOGRAPHER:     Say that again.

   22             MR. CRAWFORD:    Can you bring up Exhibit D

   23   as in "door"?

   24             THE VIDEOGRAPHER:   Okay.




                                                                          APP00360
Case 3:20-cv-02910-L Document 312 Filed 09/16/21            Page 362 of 366 PageID 5458

   17   operation of the defendants with TriNet?         Isn't that

   18   correct?

   19        A.     I'm sorry.     Can you -- I didn't

   20   understand -- or, actually, I didn't hear your

   21   question.

   22        Q.     Isn't it true that Reva is the entity that

   23   funds the payroll for the employees of the

   24   defendants operating out of 8383 Wilshire with

   25   TriNet?

                                                                        95




    1               MR. SPENCER:     I don't understand the

    2 question.       With TriNet?

    3               MR. CRAWFORD:    TriNet is the payroll

    4   service.     I'm sorry.     I think Simon knows that.

    5               BY MR. CRAWFORD:

    6        Q.     But isn't it true that Reva sends money

    7 that it has to TriNet to pay the employees of the

    8 defendants who work out of Suite 700, 8383 Wilshire?

    9        A.     I believe so.    Yes.   Sounds right.

   10        Q.     Do you own any interest in any other

   11   software or app besides Reva LLC?

   12        A.    Do I own any interest in any software.

   13   There was one called -- there's a startup that we




                                                                             APP00361
     Case 3:20-cv-02910-L Document 312 Filed 09/16/21       Page 363 of 366 PageID 5459

        14   started, but it's called Retirement Insider.

        15        Q.   When you say "we started," is that you and

        16   Lucas?

        17        A.   I actually -- I -- it was -- it was

        18   something that was on our -- on our funding

        19   platform, but I don't -- I don't ever remember

        20   owning any interest in Retirement Insider.

        21        Q.   What was Retirement Insider's product that

        22   it was developing?

        23        A.   It was a    it was a software product.

        24        Q.   And that was being developed in the

        25   adjacent suite on the seventh floor of 8383

                                                                        96
I~




         1 Wilshire, correct?

         2        A.   Yes, I believe so.

         3        Q.   Do you own or have any interest in any

         4   other software or application other than what we

         5   talked about?

         6        A.   That not -- not that I'm aware of.

         7        Q.   Are you in possession of any cash?

        8         A.   No.

        9         Q.   Do you have a wallet with you?

       10         A.   I do not have one with me.




                                                                             APP00362
Case 3:20-cv-02910-L Document 312 Filed 09/16/21       Page 364 of 366 PageID 5460

    8 term.

    9          Q.   Any other insurance policies besides

   10   Northwestern?

   11          A.   My wife might have made one for me, but I'm

   12   not sure.     Possibly a AAA one, but I'm not sure.

   13   And that would be the same.

   14          Q.   Term policy?

   15          A.   At AAA, I believe.   Term policy, I believe,

   16   yes.    Yes, sir.

   17          Q.   What financial institutions have you been a

   18   signatory with since September of 2017?

   19          A.   I believe Bank of America, Wells Fargo,

   20   OneWest, Signature Bank.      Let me think a little.

   21   What else?     I think Morgan Stanley.

   22          Q.   Did you ever have signatory on any account

   23   at Chase Bank, JPMorgan Chase?

   24          A.   I might have.   I might have, but that was

   25   -- I think that was many years ago.      We I'm sure had

                                                                   98




    1   banks, yeah.

    2          Q.   Have you ever been a signatory on an

    3 account at Opus Bank?

   4           A.   You know what, I can't recall a Chase, to




                                                                        APP00363
Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 365 of 366 PageID 5461

    5   be honest with you.

    6           Q.   Okay.

    7           A.   I -- maybe) like) years ago) maybe ten

    8 years ago or eight years ago.           Not since 2017 that I

    9   can remember.        Opus) no) definitely not at Opus

   10   Bank.

   11           Q.   What was the account at Signature Bank used

   12   for?

   13           A.   I   can't remember what accounts are there.

   14           Q.   Was there an account in the name of Tower

   15   Equity?

   16           A.   I   believe so.

   17           Q.   Have you made any withdrawals from that

   18   account since September 24th of 2020?

   19           A.   Not that I can recall.

   20           Q.   Do you know of any other person who's a

   21   signatory on that account besides yourself?

   22           A.   I   don't think so.

   23           Q.   Other than -- other than Bank of America)

   24   Wells Fargo) Signature Bank) OneWestJ Morgan

   25   Stanley) are you aware of any other financial

                                                                      99




    1   institutions in which you have been a signatory




                                                                           APP00364
Case 3:20-cv-02910-L Document 312 Filed 09/16/21          Page 366 of 366 PageID 5462

    2   since September 2017?

    3          A.   I'm sure there are.     I just got to think of

    4   it.    Morgan Stanley.

    5               THE VIDEOGRAPHER:     Mr. Crawford, are you

    6 done with this exhibit?

    7               MR. CRAWFORD:     Yes, I am.   Yes.

    8               THE WITNESS:     There would be -- I -- yeah,

    9   I'm sure.

   10               BY MR. CRAWFORD:

   11          Q.   Simon, I would ask that you provide me with

   12   a list of all financial institutions that you've

   13   been a signatory on --

   14          A.   That's what      that's what I'm trying to

   15   do, sir.     I'm trying to give you - -

   16          Q.   But you can't think of any now, what I'm

   17   what I'm asking is that you provide that to me in

   18   the next few days.

   19               Is that agreeable?

   20          A.   A hundred percent -- a hundred percent,

   21   Mr. Cra~ford.     I will -- like, my -- like, my --

   22   yeah

   23          Q.   Have you ever done any business in the last

   24   three years with Merrill Lynch?

   25          A.   Merrill Lynch.     I think we have something

                                                                     100




                                                                           APP00365
